                  Case 19-11104-JTD        Doc 833       Filed 01/24/20        Page 1 of 288



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re:
                                                                Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,
                                                                (Jointly Administered)
                         Debtors.1                              Hearing Date: February 7, 2020 at 10:00am
                                                                Butler Adequate Assurance Objection Deadline:
                                                                February 7, 2020

                                                                Ref. Nos. 247, 329, 497, 594, 615, 628, 735

         NOTICE OF SELECTION OF SUCCESSFUL BID, SALE HEARING AND
         CANCELLATION OF AUCTION FOR THE DEBTORS’ BUTLER ASSETS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
   possession (collectively, the “Debtors”) each filed a voluntary petition for relief under
   chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for
   the District of Delaware (the “Court”) on May 15, 2019 (the “Petition Date”).

          PLEASE TAKE FURTHER NOTICE that, on June 21, 2019, the Court entered
   the Order (I) Approving Bidding Procedures for Sale of Debtors’ Assets, (II) Setting
   Procedures to Seek Stalking Horse Bid Protections, (III) Scheduling Auction for, and
   Hearing to Approve, Sale of Debtors’ Assets, (IV) Approving Form and Manner of
   Notices of Sale, Auction and Sale Hearing, (V) Approving Assumption and Assignment
   Procedures and (VI) Granting Related Relief [D.I. 247] (as amended on July 12, 2019 by
   the Order Approving Amended Bidding Procedures for Sale of Debtors’ Assets [D.I.
   329], the “Bidding Procedures Order”)2 which authorized the Debtors to extend the
   deadlines set forth therein in their Permitted Discretion.

           PLEASE TAKE FURTHER NOTICE that, on August 21, 2019, the Debtors
   filed the Notice of (I) Designation of Successful Bid and Cancellation of Auction for the
   Debtors’ Monroe/Washington Assets and (II) Extension of Sale Timeline for the Sale of
   the Debtors’ Butler Assets [D.I. 497].



   1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number are: EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy
   Employer, LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy
   West Virginia, LLC (3771), EM Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268)
   and EM Energy Midstream Pennsylvania, LLC (3963). The Debtors’ corporate headquarters and mailing
   address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.
   2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
   Bidding Procedures Order and Bidding Procedures approved therein.




   #92661245v15
               Case 19-11104-JTD        Doc 833        Filed 01/24/20      Page 2 of 288



        PLEASE TAKE FURTHER NOTICE that, on September 16, 2019, the Debtors
filed the Notice of Rescheduled Sale Hearing for the Debtors’ Butler Assets [D.I. 594].

        PLEASE TAKE FURTHER NOTICE that, on September 20, 2019, the Debtors
filed the Notice of Adjournment of Auction and Sale Hearing for the Sale of the Debtors’
Butler Assets [D.I. 615].

       PLEASE TAKE FURTHER NOTICE that, on September 27, 2019, the Court
entered the Order Referring Issues to Mediation and Appointing Mediator [D.I. 628]
authorizing the Debtors to pursue mediation with KeyBank, the Committee, and ETC
Northeast Pipeline, LLC.

        PLEASE TAKE FURTHER NOTICE that, on November 18, 2019, the Debtors
filed the Omnibus Motion for an Order, Pursuant to Section 105 and 365 of the
Bankruptcy Code, Authorizing (I) the Debtors to Assume Certain Unexpired Leases and
(II) Waiving the Requirements of Rule 6006(f)(6) of the Federal Rules of Bankruptcy
Procedures [D.I. 735] (the “Assumption Motion”).

        PLEASE TAKE FURTHER NOTICE that the Debtors, following their
evaluation of the bids received have (in consultation with the Consultation Parties)
determined that the bid submitted by KB OREO LLC and KeyBank (together, the
“Successful Bidder”) constitutes the highest and otherwise best bid for the Debtors’
Butler Assets and have selected that bid as the Successful Bid, and executed the Asset
Purchase Agreement (the “KeyBank APA”) with the Successful Bidder attached hereto
as Exhibit A. The purchase price payable to the Debtors under the KeyBank APA
consists of a credit bid of all of the DIP Loans (expected to be at least $60 million as of
the Closing Date)3 and $9.68 million in cash (subject to adjustment pursuant to the terms
of the KeyBank APA), as well as the assumption of certain of the Debtor’s liabilities. A
copy of the proposed Order (A) Approving Sale of the Debtors’ Assets Free and Clear of
Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and
Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related
Relief approving the sale to the Successful Bidder is attached hereto as Exhibit B.

        PLEASE TAKE FURTHER NOTICE that a hearing to consider the proposed
sale of the Debtors’ Butler Assets to the Successful Bidder shall be held on February 7,
2020 at 10:00am (prevailing Eastern Time) before the Honorable John T. Dorsey in the
United States Bankruptcy Court for the District of Delaware, 824 N. Market St., 5th Floor,
Courtroom 6, Wilmington, Delaware 19801.

       PLEASE TAKE FURTHER NOTICE that the deadline to file objections (other
than the deadline to file objections relating to the adequate assurance of future
          3
           As of January 17, 2020, the amount of DIP Loans outstanding was approximately $55.5 million
before taking into account accrued and unpaid interest and fees from November through and including the
Closing Date, which fees and expenses KeyBank has agreed shall be paid in kind pursuant to the
Settlement Agreement.



                                                   2
#92661245v15
               Case 19-11104-JTD     Doc 833       Filed 01/24/20   Page 3 of 288



performance of the Successful Bidder for the Butler Assets (the “Butler Adequate
Assurance Objection Deadline”)) to the sale of the Debtors’ Butler Assets, the calculation
of Cure Claims with respect to executory contracts related to the Debtors’ Butler Assets,
or the assumption and assignment of executory contracts related to the Debtors’ Butler
Assets, passed on August 21, 2019 at 4:00 p.m. (prevailing Eastern Time) (except for the
Creditors’ Committee and each member thereof, the U.S. Trustee and ETC Northeast
Pipeline LLC, whose objection deadlines were extended and passed on September 12,
2019, and with respect to any revised cure amounts set forth in the Assumption Motion,
for which the objection deadline passed on November 25, 2019 at 4:00pm). The Butler
Adequate Assurance Objection Deadline is February 7, 2020.


                       [Remainder of This Page Intentionally Left Blank]




                                               3
#92661245v15
               Case 19-11104-JTD   Doc 833       Filed 01/24/20   Page 4 of 288



Dated: January 24, 2020                  LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                         /s/ Kerri K. Mumford____________
                                         Adam G. Landis (No. 3407)
                                         Kerri K. Mumford (No. 4186)
                                         Kimberly A. Brown (No. 5138) Holly
                                         M. Smith (No. 6497)
                                         919 Market Street, Suite 1800
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 467-4400 Facsimile:
                                         (302) 467-4450
                                         Email: landis@lrclaw.com
                                                 mumford@lrclaw.com
                                                 brown@lrclaw.com
                                                 smith@lrclaw.com

                                         -and-

                                         DAVIS POLK & WARDWELL LLP
                                         Darren S. Klein (admitted pro hac vice)
                                         Lara Samet Buchwald (admitted pro hac vice)
                                         Aryeh E. Falk (admitted pro hac vice)
                                         Jonah A. Peppiatt (admitted pro hac vice)
                                         450 Lexington Avenue
                                         New York, New York 10017
                                         Telephone: (212) 450-4000
                                         Facsimile: (212) 701-5800
                                         Email: darren.klein@davispolk.com
                                                lara.buchwald@davispolk.com
                                                aryeh.falk@davispolk.com
                                                jonah.peppiatt@davispolk.com

                                         Counsel to the Debtors and Debtors-In-
                                         Possession




                                             4
#92661245v15
               Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 5 of 288



                                       Exhibit A

                                     KeyBank APA




#92661245v15
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 6 of 288
                                                       Execution Version




            ASSET PURCHASE AGREEMENT

            DATED AS OF JANUARY 24, 2020,

                    BY AND AMONG

          EDGEMARC ENERGY HOLDINGS, LLC,

                THE EM SUBSIDIARIES,

                         AND

                     KB OREO, LLC

                         AND

          KEYBANK NATIONAL ASSOCIATION

              AS ADMINISTRATIVE AGENT
         Case 19-11104-JTD               Doc 833            Filed 01/24/20             Page 7 of 288



                                     TABLE OF CONTENTS
                                                                                                                    PAGE

                                               ARTICLE 1
DEFINITIONS                                                                                                                2

Section 1.01.   Definitions................................................................................................2
Section 1.02.   Other Definitions and Interpretive Matters. ..........................................17

                                               ARTICLE 2
PURCHASE AND SALE                                                                                                        19

Section 2.01.   Purchase and Sale. ................................................................................19
Section 2.02.   Excluded Assets......................................................................................21
Section 2.03.   Assumed Liabilities. ...............................................................................23
Section 2.04.   Excluded Liabilities. ..............................................................................24
Section 2.05.   Cure Costs; Desired 365 Contracts. ......................................................24
Section 2.06.   Assignment of Assets Subject to Consent Requirements ........................24
Section 2.07.   Misallocated Assets................................................................................25
Section 2.08.   Further Assurances. ...............................................................................25

                                               ARTICLE 3
PURCHASE PRICE                                                                                                           26

Section 3.01.   Purchase Price .......................................................................................26
Section 3.02.   Closing Payment and Post-Closing Adjustments...................................26

                                               ARTICLE 4
CLOSING                                                                                                                  27

Section 4.01.   Closing Date. .........................................................................................27
Section 4.02.   Payments on the Closing Date. ..............................................................28
Section 4.03.   Buyer’s Deliveries..................................................................................28
Section 4.04.   Sellers’ Deliveries. .................................................................................29
Section 4.05.   Actions of KeyBank at the Closing. ........................................................29
Section 4.06.   Withholding. ...........................................................................................29

                         ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS                                                                                30

Section 5.01.   Organization and Good Standing. .........................................................30
Section 5.02.   Authority; Validity. ................................................................................30
Section 5.03.   No Conflict. ............................................................................................30
Section 5.04.   Material Contracts.................................................................................31
Section 5.05.   Permits. ..................................................................................................31
Section 5.06.   Wells; Plug and Abandon Notice. ..........................................................31
Section 5.07.   Imbalances. ............................................................................................32

                                                        i
         Case 19-11104-JTD               Doc 833             Filed 01/24/20             Page 8 of 288



Section 5.08.   [Reserved] ..............................................................................................32
Section 5.09.   Preferential Purchase Rights. ................................................................32
Section 5.10.   Intellectual Property. .............................................................................32
Section 5.11.   Legal Proceedings. ................................................................................32
Section 5.12.   No Take-or-Pay Obligations. .................................................................33
Section 5.13.   Payments. ...............................................................................................33
Section 5.14.   Brokers or Finders. ................................................................................33
Section 5.15.   Non-Consent Operations. ......................................................................33
Section 5.16.   Environmental Matters. .........................................................................34
Section 5.17.   Title; Assets. ...........................................................................................34
Section 5.18.   Operatorship. .........................................................................................35
Section 5.19.   Casualty Losses......................................................................................35
Section 5.20.   Taxes. .....................................................................................................35
Section 5.21.   Employees. .............................................................................................36
Section 5.22.   AFEs; Capital Commitments. ................................................................36

                         ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER                                                                                   36

Section 6.01.   Organization and Good Standing. .........................................................36
Section 6.02.   Authority; Validity; Consents. ...............................................................37
Section 6.03.   No Conflict. ............................................................................................37
Section 6.04.   Litigation................................................................................................37
Section 6.05.   Bankruptcy. ............................................................................................38
Section 6.06.   Brokers or Finders. ................................................................................38
Section 6.07.   Financial Capability ..............................................................................38

                            ARTICLE 7
ACTIONS PRIOR TO THE CLOSING DATE                                                                                         38

Section 7.01.   Access and Reports. ...............................................................................38
Section 7.02.   Operations Prior to the Closing Date....................................................40
Section 7.03.   Commercially Reasonable Efforts .........................................................41
Section 7.04.   Bankruptcy Court Approval. ..................................................................41
Section 7.05.   Bidding Procedures ...............................................................................42

                                                ARTICLE 8
ADDITIONAL AGREEMENTS                                                                                                     43

Section 8.01.   Taxes. .....................................................................................................43
Section 8.02.   Assigned Contracts; Adequate Assurance and Performance. ...............44
Section 8.03.   Employee Matters. .................................................................................44
Section 8.04.   Post-Closing Books and Records and Personnel. .................................45
Section 8.05.   Disclaimers. ...........................................................................................45
Section 8.06.   Successor Operator................................................................................47
Section 8.07.   Additional Transaction Documents. ......................................................48

                                                        ii
         Case 19-11104-JTD                Doc 833             Filed 01/24/20            Page 9 of 288



                           ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE                                                                     48

Section 9.01.    Accuracy of Representations. ................................................................48
Section 9.02.    Sellers’ Performance .............................................................................48
Section 9.03.    Sellers’ Deliveries. .................................................................................48
Section 9.04.    Sale Order. .............................................................................................48
Section 9.05.    Assumption and Assignment of Desired 365 Contracts. ........................49
Section 9.06.    ETP Release. ..........................................................................................49
Section 9.07.    Waiver of Cure Costs. ............................................................................49
Section 9.08.    New ETP Agreements. ...........................................................................49

                          ARTICLE 10
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND SELLERS TO
CLOSE                                                        50

Section 10.01.   No Order. ...............................................................................................50
Section 10.02.   9019/ETP Order ....................................................................................50

                          ARTICLE 11
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE                                                                50

Section 11.01.   Accuracy of Representations .................................................................50
Section 11.02.   Buyer’s Performance .............................................................................50
Section 11.03.   Buyer’s Deliveries..................................................................................50
Section 11.04.   Sale Order. .............................................................................................51

                                                ARTICLE 12
TERMINATION                                                                                                               51

Section 12.01.   Termination Events. ...............................................................................51
Section 12.02.   Effect of Termination .............................................................................52
Section 12.03.   Procedures Upon Termination ..............................................................52

                                                ARTICLE 13
GENERAL PROVISIONS                                                                                                        52

Section 13.01.   No Survival of Representations and Warranties....................................52
Section 13.02.   Notices. ..................................................................................................53
Section 13.03.   Waiver; Waiver of Damages. .................................................................54
Section 13.04.   Entire Agreement; Amendment. .............................................................54
Section 13.05.   Assignment. ............................................................................................54
Section 13.06.   Severability. ...........................................................................................55
Section 13.07.   Expenses.................................................................................................55
Section 13.08.   Specific Performance. ............................................................................55
Section 13.09.   Governing Law; Consent to Jurisdiction and Venue; Jury Trial
       Waiver.   56

                                                        iii
        Case 19-11104-JTD               Doc 833           Filed 01/24/20             Page 10 of 288



Section 13.10.   Counterparts. .........................................................................................56
Section 13.11.   Parties in Interest; No Third Party Beneficiaries..................................57
Section 13.12.   No Recourse. ..........................................................................................57
Section 13.13.   Disclosure Schedules; Materiality. ........................................................58
Section 13.14.   Liquidating Trustee. ...............................................................................58
Section 13.15.   Seller Representative. ............................................................................58
Section 13.16.   Frustration of Closing Conditions .........................................................59

Schedules:
Schedule 1.01(a)                   EM Subsidiaries
Schedule 1.01(b)                   Sellers’ Knowledge Persons
Schedule 1.01(c)                   Buyer’s Knowledge Persons
Schedule 1.01(d)                   Allocated Values
Schedule 2.01(b)(v)                Miscellaneous Corporate Property
Schedule 2.02(e)                   Excluded Records
Schedule 2.05(a)                   Desired 365 Contracts
Schedule 5.03                      No Conflict
Schedule 5.04                      Material Contracts
Schedule 5.06                      Wells; Plug and Abandon Notice
Schedule 5.07                      Imbalances
Schedule 5.11                      Legal Proceedings
Schedule 5.13                      Payments
Schedule 5.14                      Brokers or Finders
Schedule 5.15                      Non-Consent Operations
Schedule 5.16                      Environmental Matters
Schedule 5.22                      AFE’s; Capital Commitments
Schedule 7.02                      Operations Prior to the Closing Date
Schedule 8.03(c)                   Seller Credit Obligations


Exhibits:
Exhibit A-1                        Assigned Leases and Interests
Exhibit A-2                        Excluded Leases and Interests
Exhibit B                          Wells
Exhibit C                          Form of Master Assignment and Assumption Agreement
Exhibit D                          Equipment
Exhibit E                          Surface Rights
Exhibit F                          Transition Services Agreement
Exhibit G                          Form of Sale Order
Exhibit H                          Copy of New ETP Agreements
Exhibit I                          Copy of MarkWest Amendment and Release Agreement
Exhibit J                          9019/ETP Order
Exhibit K                          9019 Settlement




                                                       iv
            Case 19-11104-JTD        Doc 833     Filed 01/24/20    Page 11 of 288



                            ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 24,
2020 (the “Execution Date”), is by and among EdgeMarc Energy Holdings, LLC, a Delaware
limited liability company, whose address is 1800 Main Street, Suite 220, Canonsburg, PA 15317
(“EdgeMarc”), the EM Subsidiaries set forth on Schedule 1.01(a), each of whose address is
1800 Main Street, Suite 220, Canonsburg, PA 15317 (collectively, the “EM Subsidiaries,” each
individually an “EM Subsidiary,” and the EM Subsidiaries collectively with EdgeMarc,
“Sellers”, and, each individually, a “Seller”), and KB OREO, LLC, an Ohio limited liability
company, whose address is 127 Public Square, Cleveland, OH 44114 (together with any
permitted designees or assignees under this Agreement, “Buyer”) and KeyBank, National
Association, in its capacity as Administrative Agent under the DIP Credit Agreement and for
purposes of Sections 3.01, 4.05 and 13.07 (“KeyBank”). Capitalized terms used but not
otherwise defined herein have the meanings set forth in Article 1. Sellers and Buyer are
sometimes referred to collectively herein as the “Parties” and individually as a “Party”.

                                          RECITALS

       WHEREAS, Sellers are engaged in the business of onshore oil and natural gas
exploration, development and production in, among other areas, the Commonwealth of
Pennsylvania, and own, in varying proportions, certain oil and gas leases and associated assets
more particularly described in Section 2.01;

        WHEREAS, on May 15, 2019 (the “Petition Date”), EdgeMarc and the EM Subsidiaries
each filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

        WHEREAS, concurrently with the execution and delivery of this Agreement, and as a
condition to the willingness of the Parties to enter into this Agreement, Key EM Energy, LLC
and ETC Northeast Pipeline, LLC have executed a Gathering and Processing Agreement, (the
“New ETP Base Agreement”), together with Individual Transaction Confirmation No. 101 and
Individual Transaction Confirmation No. 102 (the “New ETP Transaction Confirmations”,
and together with the New ETP Base Agreement, the “New ETP Agreements”), copies of which
are attached hereto as Exhibit H;

       WHEREAS, concurrently with the execution and delivery of this Agreement, and as a
condition to the willingness of the Parties to enter into this Agreement, EM Energy
Pennsylvania, LLC, MarkWest Liberty Bluestone, L.L.C., MarkWest Liberty Midstream &
Resources, L.L.C. and Buyer have executed that certain Release and Second Amendment to Gas
Processing Agreement, a copy of which is attached hereto as Exhibit I (the “MarkWest
Amendment and Release Agreement”);

       WHEREAS, concurrently with the execution and delivery of this Agreement, and as a
condition to the willingness of the Parties to enter into this Agreement, Buyer, KeyBank, Sellers
and the other Debtors (as defined herein), the Committee (as defined herein), and ETC Northeast
Pipeline, LLC, have executed the 9019 Settlement (as defined herein), a copy of which is
attached hereto as Exhibit K;
            Case 19-11104-JTD        Doc 833        Filed 01/24/20   Page 12 of 288



        WHEREAS, Sellers desire to sell to Buyer all of the Assets, and Buyer desires to
purchase from Sellers all of the Assets, Free and Clear, and assume all of the Assumed
Liabilities, upon the terms and conditions hereinafter set forth;

        WHEREAS, the Parties intend to effectuate the transactions contemplated by this
Agreement through a sale of the Assets, Free and Clear in exchange for the Purchase Price and
the assumption of the Assumed Liabilities to the extent set forth herein pursuant to Sections 105,
363 and 365 of the Bankruptcy Code;

       WHEREAS, pursuant to the Bidding Procedures Order and under the Bankruptcy Code,
KeyBank is entitled to exercise its credit bid right pursuant to Section 363(k) of the Bankruptcy
Code on account of its DIP Claims and cause the Assets to be conveyed from Sellers to the
Buyer; and

        WHEREAS, Sellers’ ability to consummate the transactions set forth in this Agreement is
subject to, among other things, the entry of the Sale Order by the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:

                                          ARTICLE 1
                                         DEFINITIONS

       Section 1.01. Definitions.

       For purposes of this Agreement, the following terms have the meanings specified or
referenced below.

        “365 Contracts” means all unexpired leases and Contracts constituting or primarily
related to the Assets that may be assumed and assigned by one or more Sellers pursuant to
Section 365 of the Bankruptcy Code. For the avoidance of doubt, none of the Hedge Contracts
shall be deemed to be 365 Contracts for purposes of this Agreement.

        “9019/ETP Order” means an Order of the Bankruptcy Court, in the form of Exhibit J
attached hereto, with such modifications as are reasonably acceptable to the Buyer, the Sellers,
KeyBank, the Committee, and ETC Northeast Pipeline, LLC, approving: (i) the 9019 Settlement,
and (ii) the mutual releases by and between the Debtors and ETC Northeast Pipeline, LLC and
their respective affiliates for any claims or causes of action.

       “9019 Settlement” means that certain settlement agreement, as set forth in the executed
Exhibit K attached hereto, by and among the Buyer, the Sellers, KeyBank, the Committee, and
ETC Northeast Pipeline, LLC.

       “Acquired Permits” has the meaning set forth in Section 2.01(b)(vii).

       “Adverse Determination” has the meaning set forth in Section 12.01(b)(ii).

                                                2
            Case 19-11104-JTD          Doc 833        Filed 01/24/20   Page 13 of 288



       “AFEs” has the meaning set forth in Section 5.22(a).

       “Affiliate” means, with respect to any Person, any other Person that directly or indirectly
(through one or more intermediaries) Controls, is Controlled by or is under common Control
with such specified Person.

       “Agreement” has the meaning set forth in the introductory paragraph.

        “Allocated Value” means, with respect to each Asset, the portion of the Purchase Price
allocated to such Asset as set forth on Schedule 1.01(d), as such amount shall be increased or
decreased by the portion of each adjustment to the Purchase Price under Section 2.1 of Appendix
A attributable to such Asset, with the portion of the Purchase Price allocated to each specific
Asset within such Asset to be determined as necessary. The Parties acknowledge and agree that
the Allocated Value is solely for the purposes set forth in Appendix A.

       “Allocation” has the meaning set forth in Appendix A.

        “Alternative Transaction” means, other than the transactions contemplated by this
Agreement and the other Transaction Documents, whether by one transaction or any series of
transactions, any (a) sale, transfer, assignment, or other disposition, directly or indirectly, of all
or a material portion of the Assets of one or more of the Sellers to any Person or Persons other
than the Buyer or Buyer’s designee in accordance with the terms of this Agreement, including
any Successful Bid or Successful Bidder at the Auction if not submitted by Buyer or Buyer’s
designee; (b) issuance, sale, transfer or other disposition, in each case by any Seller, of any class
of equity securities, ownership interests or voting securities of any Seller; (c) merger,
consolidation, recapitalization, business combination, partnership, joint venture, reorganization,
restructuring, dissolution, liquidation, tender offer, share exchange, debt-for-equity exchange,
rights offering, structured dismissal or other similar transaction involving any Seller; (d) the
consummation of any state court foreclosure action as to any material portion of the Properties;
(e) successful credit bid transaction with respect to the Assets; and (f) the consummation of any
of the foregoing (a)–(e) pursuant to a chapter 11 plan of reorganization or liquidation or pursuant
to Section 363 of the Bankruptcy Code.

      “Applicable Employees” means each of the employees and contractors of Sellers that are
engaged as of the Execution Date in the conduct of Sellers’ business related to the Assets.

       “Asset Taxes” means ad valorem, sales or use, property, excise, severance, production
and similar Taxes based upon or measured by the acquisition, operation or ownership of the
Assets or the production of Hydrocarbons therefrom or the receipt of proceeds therefrom, but
excluding, for the avoidance of doubt, any income, capital gains, franchise or similar Taxes and
any Transfer Taxes.

       “Assets” has the meaning set forth in Section 2.01(b).

       “Assigned Contracts” has the meaning set forth in Section 2.01(b)(viii).

       “Assigned Leases and Interests” has the meaning set forth in Section 2.01(b)(i).

                                                  3
            Case 19-11104-JTD        Doc 833        Filed 01/24/20   Page 14 of 288



        “Assignment” means the Assignment, Bill of Sale, Deed, and Conveyance with respect
to all Assets located in the Commonwealth of Pennsylvania, prepared by Sellers and in a form
reasonably acceptable to Buyer.

       “Assumed Liabilities” has the meaning set forth in Section 2.03.

       “Auction” has the meaning set forth in the Bidding Procedures.

        “Bankruptcy Cases” means the cases commenced by Sellers under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court, styled In re Edgemarc Energy Holdings, LLC, et al.,
jointly administered under Case No. 19-11104 (JTD), and pending before the Bankruptcy Court.

       “Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

       “Bankruptcy Court” has the meaning set forth in the recitals.

       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

      “Bidding Procedures” means the amended bidding procedures set forth in the Bidding
Procedures Order.

        “Bidding Procedures Order” means the Order (I) Approving Bidding Procedures for
Sale of Debtors’ Assets, (II) Setting Procedures to Seek Stalking Horse Bid Protections,
(III) Scheduling Auction for, and Hearing To Approve, Sale of Debtors’ Assets, (IV) Approving
Form and Manner of Notices of Sale, Auction and Sale Hearing, (V) Approving Assumption and
Assignment Procedures and (VI) Granting Related Relief, entered by the Bankruptcy Court on
June 21, 2019 [Docket No. 247], as amended by the Amended Bidding Procedures Order.

       “Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in New York City, New York.

       “Buyer” has the meaning set forth in the introductory paragraph.

       “Buyer Releasors” has the meaning set forth in Section 13.12(b).

       “Cash Amount” has the meaning set forth in Section 3.01(a).

        “Casualty Loss” means any loss, damage or destruction of the Assets that occurs during
the period between the Execution Date and the Closing for any reason, including any act of God,
fire, explosion, collision, earthquake, windstorm, flood, hurricane, tropical storm, terrorism, or
other casualty or condemnation taking under the right of eminent domain, but excluding any loss,
damage, or destruction as a result of depreciation, ordinary wear and tear, and any change in
condition of the Assets for production of Hydrocarbons through normal depletion (which
exclusion will include the watering-out of any Well, collapsed casing, sand infiltration of any
Well, or other reservoir changes relating to production issues).

      “Claim” means a right to (a) a payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
                                                4
             Case 19-11104-JTD        Doc 833        Filed 01/24/20   Page 15 of 288



legal, equitable, secured, or unsecured or (b) an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or
unsecured.

         “Closing” has the meaning set forth in Section 4.01.

         “Closing Date” has the meaning set forth in Section 4.01.

       “Closing Payment” means an amount equal to the estimate of the Purchase Price
determined in accordance with Section 3.02.

         “Closing Statement” has the meaning set forth in Section 3.02(c).

         “Code” means the Internal Revenue Code of 1986.

         “Committee” means the official committee of unsecured creditors in the Bankruptcy
Cases.

      “Consultation Parties” has the meaning ascribed to such term in the Bidding
Procedures.

       “Contract” means any agreement, contract, undertaking, promise or obligation (in each
case, whether written or oral) that is legally binding.

        “Control” means the ability (directly or indirectly through one or more intermediaries) to
direct or cause the direction of the management or affairs of a Person, whether through the
ownership of voting interests, by contract or otherwise.

        “Copyrights” means any copyright, any copyrightable work, any registration or
recording of any copyright or copyrightable work, and any application in connection therewith,
including any such registration, recording, or application in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof, or any other country,
and any renewal of any of the foregoing.

         “Credit Bid” has the meaning set forth in Section 3.01(b).

        “Cure Costs” means all monetary Liabilities, including pre-petition monetary Liabilities,
of Sellers that must be paid or otherwise satisfied to cure all of Sellers’ monetary and other
defaults under the Assigned Leases and Interests and Assigned Contracts pursuant to Section 365
of the Bankruptcy Code at the time of the assumption thereof and assignment of such Assigned
Leases and Interests and Assigned Contracts to Buyer as provided hereunder as such amounts are
determined by the Bankruptcy Court or approved pursuant to the assignment and assumption
procedures provided for in the Bidding Procedures Order.

       “Defensible Title” means the record and beneficial title in and to the Assets which, as of
the Execution Date and through Closing:

                                                 5
            Case 19-11104-JTD         Doc 833        Filed 01/24/20   Page 16 of 288



       (a)    as to each Well listed on Exhibit B, entitles Sellers (and Buyer as of immediately
following the Closing) to receive and retain, in the aggregate, a Net Revenue Interest not less
than the Net Revenue Interest set forth for such Well in Exhibit B, except for any decrease
(A) caused by orders of the appropriate Governmental Authority having jurisdiction that are
promulgated after the Execution Date that concern pooling, unitization, communization or
spacing matters, or (B) caused by Buyer, its successors or assigns;

        (b)    as to each Well listed on Exhibit B, obligates Sellers (and Buyer as of
immediately following the Closing), to bear a Working Interest, in the aggregate, for such Well
not more than the Working Interest set forth for such Well in Exhibit B, except for any increase
(i) caused by Buyer, its successors or assigns, (ii) that also results in at least a proportional
increase in the Net Revenue Interest associated with such Well, or (iii) caused by orders of the
appropriate Governmental Authority having jurisdiction that are promulgated after the Execution
Date that concern pooling, unitization, communization or spacing matters; and

       (c)     is Free and Clear; excepting, in any case, matters of title that, individually and in
the aggregate, would reduce the value of the Assets by an amount not in excess of $100,000 (and
provided that if an Asset has not been given an Allocated Value, Sellers shall be deemed to have
Defensible Title to such Asset).

       “Desired 365 Contracts” has the meaning set forth in Section 2.05(a).

        “DIP Claim” means the aggregate amount of all Obligations (as defined in the DIP
Credit Agreement) outstanding under the DIP Credit Agreement, including all accrued and
unpaid interest, fees and expenses (including professional fees of the administrative agent and
lender thereunder) and any other Claim with respect to the DIP Credit Agreement.

       “DIP Credit Agreement” means that certain Debtor-In-Possession Credit Agreement,
dated as of May 15, 2019, among EM Energy Employer, LLC, as “Borrower”, and KeyBank,
National Association, as “Administrative Agent”, as amended, supplemented or otherwise
modified from time to time.

       “Effective Time” means 12:01 a.m. (New York time) on the Closing Date.

       “EM Subsidiaries” has the meaning set forth in the introductory paragraph.

         “Encumbrance” means all liens, whether consensual or statutory (including mechanic’s,
materialman’s, carrier’s, repairer’s, contractor’s and other similar liens arising under any Legal
Requirement), replacement liens, adequate protection liens or other liens granted under Sections
361, 363 or 364 of the Bankruptcy Code, mortgages, deeds of trust, hypothecations, pledges,
security interests, charges, options and transfer restrictions, including without limitation, rights
of first refusal or first offer, defect or objection liens, easements, encroachments or servitudes,
including without limitation those charges or interests in property within the meaning of “lien”
under Bankruptcy Code § 101(37) or any other limitation, restriction or interest that constitutes
an “interest” for the purposes of Bankruptcy Code § 363(f).



                                                 6
            Case 19-11104-JTD          Doc 833        Filed 01/24/20    Page 17 of 288



        “Environmental Laws” means any and all Legal Requirements in effect at the relevant
date or for the relevant period relating to pollution or the protection of human health and safety
(with respect to exposure to hazardous or toxic substances, materials or waste) or the
environment or natural resources, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. App. §§ 1801, et seq.), the Resource Conservation and Recovery
Act (42 U.S.C. §§ 6901, et seq.), the Clean Water Act (33 U.S.C. §§ 1251, et seq.), the Clean Air
Act (42 U.S.C. §§ 7401, et seq.) the Toxic Substances Control Act (15 U.S.C. §§ 2601, et seq.),
and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136, et seq.).

       “Equipment” has the meaning set forth in Section 2.01(b)(iv).

       “Estimated Closing Statement” has the meaning set forth in Section 3.02(a).

       “Excluded Assets” has the meaning set forth in Section 2.02.

       “Excluded Contracts” means all Contracts of Sellers other than the Assigned Contracts.

        “Excluded Leases and Interests” means, collectively, all Leases and Mineral Interests
other than the Assigned Leases and Interests, including, for the avoidance of doubt, all Leases
and Mineral Interests described on Exhibit A-2 attached hereto.

       “Excluded Liabilities” has the meaning set forth in Section 2.04.

        “Excluded Records” means (a) the general corporate files and records of Sellers, insofar
as they relate to Sellers’ business generally and are not required for the future ownership or
operation of the Assets, (b) all legal files and records (other than title opinions with respect to the
Assets and files exclusively related to Assumed Liabilities), (c) Sellers’ federal, state, local or
non-U.S. income, franchise or margin tax files and records, (d) employee files (other than files of
Transferred Employees that are permitted to be transferred pursuant to applicable Legal
Requirement), (e) records relating to the sale of the Assets, including competing bids,
(f) proprietary data that is not specifically related to the Assets or the Assumed Liabilities,
(g) information and data that is subject to Third Party contractual restrictions on assignment or
disclosure, (h) privileged information that (A) is not specifically related to the Assets or the
Assumed Liabilities, or (B) relates in any way to any Claims (as defined in the 9019 Settlement)
that are being released, settled or assigned pursuant to the 9019 Settlement, including, for the
avoidance of doubt, any of the claims that are the subject of the 9019/ETP Order, (i) copies of
records stored for archival and/or back up purposes, and (j) any other files or records to the
extent relating to any Excluded Assets or expressly excluded from the Assets pursuant to Section
2.01(b)(x).

       “Execution Date” has the meaning set forth in the introductory paragraph.

       “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court
of competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on
the docket in the Bankruptcy Cases (or the docket of such other court), which has not been
modified, amended, reversed, vacated or stayed (other than such modifications or amendments

                                                  7
            Case 19-11104-JTD         Doc 833        Filed 01/24/20   Page 18 of 288



that are consented to by Buyer) and as to which (A) the time to appeal, petition for certiorari, or
move for a new trial, stay, re-argument or rehearing has expired and as to which no appeal,
petition for certiorari or motion for new trial, stay, re-argument or rehearing will then be pending
or (B) if an appeal, writ of certiorari, new trial, stay, re-argument or rehearing thereof has been
sought, such Order or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) will have been affirmed by the highest court to which such Order was appealed, or
certiorari will have been denied, or a new trial, stay, re-argument or rehearing will have expired,
as a result of which such Proceeding or Order will have become final in accordance with
Bankruptcy Rule 8002; provided, that the possibility that a motion under Rule 60 of the Federal
Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be filed
relating to such Order, will not cause an Order not to be a Final Order.

       “Free and Clear” means free and clear of all Claims, Encumbrances (other than
Permitted Encumbrances) or Liabilities, in each case, other than the Assumed Liabilities to the
maximum extent permitted under Section 363 of the Bankruptcy Code.

       “Governmental Authority” means any court or tribunal in any jurisdiction (domestic or
foreign) or any federal, tribal, state, parish, county, municipal or other governmental or
quasi-governmental body, agency, authority, department, board, commission, bureau, official or
other authority or instrumentality.

       “Governmental Authorization” means any approval, consent, license, permit, waiver or
other authorization issued, granted or otherwise made available by or under the authority of any
Governmental Authority.

        “Hazardous Substance” means any pollutants, contaminants, NORM and other
radioactive materials, chemicals, polychlorinated biphenyls, asbestos and asbestos-containing
materials, petroleum, petroleum products, crude oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, and other petroleum hydrocarbons whether refined or unrefined or
industrial, toxic or hazardous substances and any “contaminant,” “hazardous waste,” “hazardous
material”, “hazardous substance”, “extremely hazardous substance” or “toxic substance” or
words of similar import under any provision of Environmental Law.

        “Hedge Contracts” means any Contract to which any Seller is a party with respect to
any swap, forward, future or derivative transaction or option or similar agreement, whether
exchange traded, “over the counter,” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions.

      “Hydrocarbons” means oil, gas, minerals, and other gaseous and liquid hydrocarbons, or
any combination of the foregoing, produced from and attributable to the Properties.

       “Imbalances” means over-production or under-production or over-deliveries or
under-deliveries with respect to Hydrocarbons produced from or allocated to the Properties,
regardless of whether such over- production or under-production or over-deliveries or
under-deliveries arise at the wellhead, pipeline (taking into account any line fill), gathering
                                                 8
            Case 19-11104-JTD         Doc 833        Filed 01/24/20   Page 19 of 288



system, transportation system, processing plant, or other location, including any imbalances
under gas balancing or similar agreements, imbalances under production handling agreements,
imbalances under processing agreements, imbalances under the Assigned Leases and Interests,
imbalances under gathering or transportation agreements, and imbalances under Operating
Agreements.

        “Intellectual Property” means all intellectual property, including all Copyrights,
Patents, Trademarks and software, owned, used or licensed by Sellers (or any of them) that are
used or held for use primarily in connection with the ownership and operation of the Assets, but
specifically excluding, for the avoidance of doubt, all seismic, geological, geochemical or
geophysical data owned or licensed by Sellers and any of Sellers’ interpretations of such data
(which data and interpretations thereof will constitute Records under this Agreement).

       “Interim Environmental Defect” has the meaning set forth in Appendix A.

       “IRS” means the Internal Revenue Service.

       “KeyBank” has the meaning set forth in the introductory paragraph.

        “Knowledge” means, with respect to any matter in question, (a) in the case of Sellers, the
actual knowledge, following reasonable inquiry, as of the date hereof of any of the individuals
listed on Schedule 1.01(b) with respect to such matter, and (b) in the case of Buyer, the actual
knowledge, following reasonable inquiry, as of the date hereof of any of the individuals listed on
Schedule 1.01(c) with respect to such matter.

       “Lease” means any oil and gas lease, oil, gas and mineral lease or sublease, and other
leasehold interest, and the leasehold estates created thereby, including carried interests, rights of
recoupment, options, reversionary interests, convertible interests and rights to reassignment.

        “Legal Requirement” means any applicable federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative Order, constitution, law, statute,
ordinance, principle of common law, regulation, rule, determination, directive or treaty, in each
case issued or promulgated by a Governmental Authority.

      “Liability” means any debt, liability or obligation (whether direct or indirect, known or
unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due), including costs or expenses related thereto.

        “Lowest Cost Response” means, with respect to an Interim Environmental Defect, the
response required or allowed under Environmental Laws that fully addresses such Interim
Environmental Defect in the most cost-effective manner reasonably available and effective and
in compliance with Environmental Laws (considered as a whole, taking into consideration any
material negative impact such response may have on the operations of the relevant Assets and
any potential material additional costs that may likely arise as a result of such response) as
compared to any other response that is required or allowed under Environmental Laws, and may
include taking no action, periodic monitoring or the recording of notices in lieu of remediation,
to the extent permitted allowed under Environmental Laws. The Lowest Cost Response shall not

                                                 9
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 20 of 288



include remedial or corrective action that is designed to achieve standards that are more stringent
than those required for similar facilities or that fails to reasonably take advantage of applicable
risk reduction or risk assessment principles allowed under applicable Environmental Laws.

        “MarkWest Amendment and Release Agreement” has the meaning set forth in the
recitals.

       “MarkWest and Axip Agreements” has the meaning set forth in Section 9.05.

      “Master Assignment” means the Master Assignment, Bill of Sale, Deed, and
Conveyance in the form attached hereto as Exhibit C.

        “Material Adverse Effect” means any events, changes or circumstances that,
individually or in the aggregate, has or would reasonably be expected to (a) result in a material
adverse effect on the value, operation or financial condition of the Assets, considered as a whole;
or (b) result in a material adverse effect on Sellers’ ability to consummate the transactions
contemplated by this Agreement or perform their obligations under this Agreement; provided,
that, with respect to clause (a) only, none of the following will be taken into account in
determining whether there is a Material Adverse Effect: (i) any change in the United States or
foreign economies, financial markets, credit markets or political conditions, including any
change in supply, demand, price levels or interest or exchange rates, embargo, sanctions or
interruptions in trade; (ii) any change that generally affects the businesses or areas in which
Assets operate, including changes in the prices of Hydrocarbons, any increase in operating costs
or capital expenses or any reduction in drilling activity or production; (iii) any change arising in
connection with earthquakes, hostilities, acts of war, civil unrest, sabotage or terrorism or
military actions or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing or underway as of the date hereof; (iv) any act
of God, hurricane, flood, tornado, fire, explosion, weather event, earthquake, landslide or other
act of nature or disaster; (v) any change in applicable Legal Requirements or accounting rules;
(vi) any actions taken or proposed to be taken by Buyer or any of its Affiliates; (vii) any effect
resulting from the public announcement of this Agreement, compliance with terms of this
Agreement or the consummation of the transactions contemplated by this Agreement; (viii) any
effect resulting from the filing of the Bankruptcy Cases, including Sellers’ inability to pay
certain obligations as a result of the filing of the Bankruptcy Cases; (ix) any natural decline in
well performance, (x) any failure to meet any projections, budgets, forecasts, estimates, plans,
predictions, performance metrics or operating statistics; and (xi) any matter disclosed on the
Disclosure Schedules or in any filings by Sellers with the Bankruptcy Court prior to the date of
this Agreement.

        “Material Contracts” means any Contract (other than any master services agreements)
relating to the Assets that are binding on a Seller that: (a) resulted in aggregate payments by or
revenues to one or more Sellers of more than $250,000 during the fiscal year ended December
31, 2018 or is reasonably expected to result in aggregate payments by or revenues to one or more
Sellers of more than $250,000 during the fiscal year ended December 31, 2019; (b) is a
Hydrocarbon purchase and sale, exchange, marketing, compression, gathering, transportation,
processing, refining, or similar Contract that is not terminable without penalty on 90 days or less
notice (including any such Contract providing for volumetric or monetary commitments or
                                                10
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 21 of 288



indemnification therefor or for dedication of future production); (c) binds any Seller to sell,
lease, farmout, or otherwise dispose of or encumber any interest in any of the Assets after the
Effective Time, other than (i) conventional rights of reassignment arising in connection with a
Seller’s surrender or release of any of the Assets or (ii) conventional rights of reassignment
arising in connection with a payout, risk penalty, recoupment period or similar obligation where
a Seller’s Net Revenue Interest or after-payout interest is reflected on Exhibit B; (d) by its
express terms would obligate Buyer to drill additional wells or conduct other material
development operations after the Closing; (e) constitutes a non-competition agreement or
purports to restrict, limit, or prohibit in any material respect the manner in which, or the locations
in which, a Seller conducts business, including areas of mutual interest; (f) provides for any call
upon, option to purchase, or similar rights with respect to the Assets or to the production
therefrom or the processing thereof, or is a dedication of production or otherwise requires
production to be transported, processed, or sold in a particular fashion; (g) constitutes an
Operating Agreement; (h) constitutes a farmout agreement, partnership agreement, participation
agreement, joint venture agreement, or similar Contract; and (i) is between a Seller and any
Affiliate of such Seller.

        “Mineral Interests” means all mineral fee interests, mineral interests, mineral rights
(excluding Leases) and mineral servitudes in which Sellers own an interest, including royalty
interests, mineral royalty interests, overriding royalty interests, net profits interests, production
payments, carried interests, reversionary interests (including rights under non-consent
provisions), possibilities of reverter, conversion rights and options and other rights of a similar
nature, whether legal or equitable, whether vested or contingent.

       “Miscellaneous Corporate Property” has the meaning set forth in Section 2.01(b)(v).

       “Necessary Consent” has the meaning set forth in Section 2.06.

         “Net Revenue Interest” means, with respect to any Asset, the percentage interest in and
to all production of Hydrocarbons saved, produced and marketed from or allocated to such Asset
after satisfaction of all Royalties.

       “New ETP Agreement” has the meaning set forth in the recitals

       “New ETP Transaction Confirmations” has the meaning set forth in the recitals.

       “NORM” means naturally occurring radioactive materials.

       “Objection Statement” has the meaning set forth in Section 3.02(c).

       “Ohio Sale Order” means the Order (A) Approving Sale of Debtors'
Monroe/Washington Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B)
Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)
Granting Related Relief [Docket No. 530].

        “Operating Agreement” means an operating agreement, joint operating agreement or
similar agreement governing the development and/or production operations from one or more
Wells or otherwise burdening one or more Assigned Lease and Interests.
                                             11
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 22 of 288



      “Order” means any award, writ, injunction, judgment, order or decree entered, issued,
made or rendered by any Governmental Authority.

       “Outside Date” has the meaning set forth in Section 12.01(b)(i).

       “Party” and “Parties” each have the meaning set forth in the introductory paragraph.

       “Party Affiliate” has the meaning set forth in Section 13.11.

        “Patents” means any letters patent, applications for letters patent, and any reissues,
divisionals, continuations, and continuations-in-part thereof, including any patents or patent
applications in the United States Patent and Trademark Office, the World Intellectual Property
Organization, or any other country.

        “Permits” means any approvals, authorizations, consents, licenses, permits, registrations
or certificates of any Governmental Authority (including with respect to Environmental Laws).

        “Permitted Encumbrances” means, subject to the proviso at the end of this definition,
any of the following:

         (a)    any rights, obligations, or duties reserved to or vested in any municipality or other
Governmental Authority to: (i) control or regulate any Asset in any manner including all
applicable Legal Requirements, (ii) purchase, condemn, expropriate, or recapture any Asset,
(iii) consent to a purchase of any Asset, including the Necessary Consents, or (iv) use any Asset
in any manner;

       (b)     the terms and conditions of all options, servitudes, contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons, Operating Agreements, unitization, pooling,
and communitization agreements, declarations, or orders, construction agreements, construction
and operation agreements, participation agreements, shoot-to-earn agreements, exploration
agreements, partnership agreements, processing agreements, plant agreements, pipeline,
gathering, exchange, and transportation agreements, disposal agreements, permits, licenses, and
any other agreements affecting the Assets, in each case, solely to the extent constituting
Assigned Contracts;

        (c)     easements, rights-of-way, servitudes, permits, surface leases and other similar
rights on, over or in respect of any of the Assets that do not (i) materially impair the use,
operation or ownership of the Assets for the purposes of Hydrocarbon development; (ii) operate
to reduce the Net Revenue Interest of any Seller in any Well to an amount less than the Net
Revenue Interest set forth on Exhibit B for such Well; nor (iii) obligate any Seller to bear a
Working Interest for such Well in any amount greater than the Working Interest set forth on
Exhibit B for such Well (unless there is at least a proportional increase in the Net Revenue
Interest associated with such Well);

        (d)   lessor’s Royalties with respect to a Well; provided that, for the avoidance of
doubt, all Royalties attributable to time periods prior to the Effective Time are an Excluded
Liability;

                                                 12
              Case 19-11104-JTD         Doc 833      Filed 01/24/20      Page 23 of 288



         (e)    defects or irregularities of title (i) as to which the relevant statute(s) of limitations
or prescription would bar any attack or claim against Sellers’ title, (ii) arising out of lack of
corporate authorization or a variation in corporate name, (iii) consisting of the failure to recite
marital status or omissions of heirship proceedings in documents, (iv) resulting from lack of
survey unless a survey is required by applicable Legal Requirements, or (v) disclosed in policies
of title insurance or any judicial lien searches which have been made available to Buyer (other
than any judicial or other lien that will be released from the Assets pursuant to the Sale Order);

        (f)    statutory liens for (i) Asset Taxes not yet due, or (ii) Asset Taxes that, if
delinquent, are being contested in good faith by appropriate proceedings in the normal course of
business, in each case with respect to Asset Taxes that accrued prior to the Effective Time, that
will be released from the Assets pursuant to the Sale Order;

        (g)      materialman’s liens, mechanic’s liens, repairman’s liens, employee’s liens,
contractor’s liens, operator’s liens and other similar Encumbrances arising in the ordinary course
of business and (i) existing prior to the commencement of the Bankruptcy Cases, or (ii) perfected
after the Petition Date to the extent permitted by Section 546(b) of the Bankruptcy Code, in each
case, that will be released from the Assets pursuant to the Sale Order;

        (h)     Assumed Liabilities;

        (i)     Imbalances associated with the Assets;

       (j)      conventional rights of reassignment that have not been triggered on or prior to
Closing;

        (k)     calls on Hydrocarbon production under any Assigned Contract; and

        (l)     any other Encumbrances to the extent released from the Assets by the Sale Order;

provided, however, and for the avoidance of doubt, the items described in (x) the parenthetical to
sub-paragraph (e)(v) and (y) sub-paragraphs (f) (to the extent accrued prior to the Effective
Time), (g), and (l) will not be considered Permitted Encumbrances for purposes of the Sale Order
and the Free and Clear relief granted therein and rather all such items will be released by the Sale
Order.

     “Permitted Prior Lien Cash Rights” means any and all rights, title and interest
KeyBank holds with respect to the Permitted Prior Lien Escrow.

       “Permitted Prior Lien Escrow” means any funds retained in escrow on account of
Permitted Prior Liens (as defined in the Ohio Sale Order) pursuant to paragraph 37 of the Ohio
Sale Order.

        “Person” means any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, estate, trust, association, organization or
other entity or Governmental Authority.

        “Petition Date” has the meaning ascribed to such term in the recitals.
                                                   13
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 24 of 288



        “Post-Closing Covenant” means any covenant required to be performed by any Seller or
by Buyer, as applicable, under this Agreement following the Closing, including, with respect to
Buyer, the obligation to deliver to the applicable operator of a Well and/or Assigned Leases and
Interests a copy of the recorded Assignment evidencing the conveyance of Sellers’ interest in
such Well and/or Assigned Leases and Interests to Buyer, as provided in Section 7.03.

        “Preferential Purchase Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a result of or in
connection with the execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

       “Prepetition Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 19, 2017, among the EM Energy Employer, LLC, KeyBank,
National Association, as administrative agent, collateral agent, and letter of credit issuer, and the
several lenders from time to time party thereto, as may have been amended, supplemented, or
otherwise modified from time to time.

         “Proceeding” means any action, arbitration, audit, hearing, litigation or suit (whether
civil, criminal, administrative or investigative) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator.

       “Properties” has the meaning set forth in Section 2.01(b)(ii).

         “Property Costs” means all direct operating expenses paid or payable to Third Parties
and capital expenditures paid or payable to Third Parties incurred in the ownership and operation
of the Assets and overhead costs charged by Third Parties to the Properties under any Operating
Agreement that is an Assigned Contract, but excluding (without limitation): (a) liabilities, losses,
costs, and expenses attributable to claims, investigations, administrative proceedings or litigation
directly or indirectly arising out of or resulting from actual or claimed personal injury or death,
property damage or violation of any Legal Requirements (including private rights or causes of
action under any Legal Requirements); (b) any costs or expenses incurred with respect to any
title defect, environmental defect, environmental conditions or matters or title claims other than
costs or expenses that would be incurred by a reasonably prudent operator engaged in the
business of owning and operating oil and natural gas properties; (c) Casualty Loss; (d) any
penalties, fees and fines (including any applicable interest) attributable to any pre-Closing
violation of Legal Requirements; (e) Taxes; and (f) any claims for indemnification, contribution,
or reimbursement from any Third Party with respect to costs of the type described in the
preceding clauses (a) through (e).

       “Purchase Price” has the meaning set forth in Section 3.01.

       “Records” has the meaning set forth in Section 2.01(b)(x).

        “Receivables” means all accounts receivable, notes receivable, take or pay amounts
receivable, checks in process of collection, trade credits, escrow accounts and escrow holdback,
rights to the return or use of deposits and retainers, refunds, and all other accounts, instruments


                                                 14
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 25 of 288



and general intangibles, and other rights and economic benefits of every kind and character
accruing or payable to a Seller or its Affiliates.

       “Release” means any release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal or leaching into the environment.

         “Remediation Cost” means, with respect to any Interim Environmental Defect, the cost
to implement and complete, including any post-completion maintenance and monitoring, any
remedial, removal, response, construction, closure, disposal or other corrective actions, including
any monitoring required under Environmental Laws to correct or remove such Interim
Environmental Defect, in each case, employing the Lowest Cost Response for investigation,
remediation, removal, corrective action, containment and/or monitoring permitted by applicable
Environmental Laws determined from the perspective of a reasonable business person action
(without regard to the availability of indemnification hereunder) to achieve compliance with
applicable Environmental Law or to minimize liability under Environmental Laws or to third
parties, it being understood that such Lowest Cost Response shall where appropriate include the
use of risk-based remedies, institutional or engineering controls, or deed restrictions.

       “Representative” means, with respect to a particular Person, any director, officer,
member, manager, partner, employee, agent, consultant, advisor, investor, shareholder,
contractor, subcontractor or other representative of such Person, including legal counsel,
accountants and financial advisors.

        “Royalties” means royalties (including landowner’s and lessor’s royalties), overriding
royalties, nonparticipating royalties, convertible interests, sliding scale royalties, compensatory
royalties, production payments, carried interests, net profits interests, reversionary interests and
other burdens upon, measured by or payable out of production therefrom, and any delay rentals
or shut in royalties or similar payments.

       “Sale Motion” has the meaning assigned to such term in the Bidding Procedures Order.

        “Sale Order” means an Order of the Bankruptcy Court substantially in the form of
Exhibit G attached hereto, with such modifications, if any, as may be reasonably acceptable to
the Parties, pursuant to, but not limited to, Sections 105, 363 and 365 of the Bankruptcy Code.

       “Seller Credit Obligations” has the meaning set forth in Section 8.02(c).

        “Seller Group” means each Seller, its respective Affiliates and the former, current or
future partners, co-owners, equity holders and Representatives of each of the foregoing.

         “Seller Taxes” means (a) any and all Taxes of, imposed on or attributable to any member
of the Seller Group, or any affiliated, combined, consolidated or unitary group of which any
member of the Seller Group is or was a member, including any such Taxes that become a
liability of Buyer under any common law doctrine of de facto merger, as a result of assumption,
transferee, or successor liability, by Contract or operation of Legal Requirement, or otherwise
(but excluding any Asset Taxes allocable to Buyer pursuant to Section 8.01(b)(i) and any
Transfer Taxes for which Buyer is responsible under Section 8.01(a)), (b) Asset Taxes allocable

                                                15
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 26 of 288



to any Seller pursuant to Section 8.01(b)(i), (c) any Taxes imposed on or with respect to the
ownership or operation of any Excluded Asset, (d) any Taxes (other than Asset Taxes and Taxes
described in clauses (a), (b), or (c)) imposed on or with respect to the ownership or operation of
the Assets or the production of Hydrocarbons therefrom or the receipt of proceeds therefrom for
any Tax period (or portion thereof) ending at or before the Effective Time and (e) any Transfer
Taxes for which Sellers are responsible under Section 8.01(a).

        “Sellers” has the meaning set forth in the introductory paragraph, and “Seller” will mean
any of them.

        “Straddle Period” means any Tax period beginning before, and ending after, the
Effective Time.

       “Subject Area” means the Commonwealth of Pennsylvania.

        “Subsidiary” means any entity with respect to which a specified Person (or a Subsidiary
thereof) has the power, through the ownership of securities or otherwise, to elect a majority of
the directors or similar managing body; provided that, for purposes of this Agreement, solely the
Persons listed in Schedule 1.01(a) attached hereto will constitute Subsidiaries of EdgeMarc.

       “Successful Bid” has the meaning set forth in the Bidding Procedures.

       “Successful Bidder” has the meaning set forth in the Bidding Procedures.

        “Surface Rights” means all transferable surface leases, subsurface leases, rights-of-way,
licenses, easements, rights of ingress or egress, use or joint use agreements and other surface or
subsurface rights agreements, used or held for use primarily in connection with the ownership,
operation, maintenance or repair of, or the production, gathering, treatment, processing,
fractionating, storing, sale or disposal of Hydrocarbons or produced water from, the Properties,
together with all surface fee interests in the lands covered by the Assigned Leases and Interests.

        “Suspense Funds” means proceeds of production and associated penalties and interest in
respect of any of the Assets that are payable to Third Parties and are being held in suspense by a
Seller as the operator of such Assets.

        “Tax” or “Taxes” (and with correlative meaning, “Taxable”, “Taxation” “Taxing”)
means (a) all federal, state, local and foreign taxes, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment, excise, severance,
stamp, occupation, disability, alternative or add-on minimum, escheat, transportation,
production, unclaimed property, real property transfer or gain, real property, personal property,
estimated and other taxes of any kind whatsoever, and all other fees, levies, assessments,
customs, duties and other charges, in each case in the nature of a tax and (b) all interest,
penalties, fines and additions to tax imposed by any Tax Authority in connection with any item
described in clause (a), whether disputed or not, and (c) any Liability in respect of any item
described in clause (a) or clause (b) that arises by reason of being a member of an affiliated,
combined, consolidated or unitary group (including pursuant to Treasury Regulations

                                                 16
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 27 of 288



Section 1.1502-6), assumption, transferee or successor liability, by Contract or operation of
Legal Requirement, or otherwise.

       “Tax Authority” means any Governmental Authority charged with the administration of
any Legal Requirement relating to Taxes, including the imposition, assessment or collection of
Taxes.

       “Tax Return” means any return, declaration, report, estimate, information return and
statement required to be filed in respect of any Taxes (including any attachment thereto, and
including any amendment thereof).

        “Third Party” means any Person other than a Seller, Buyer or any of their respective
Affiliates.

        “Trademarks” means any trademark, trade name, corporate name, business name,
domain name, trade style, trade dress, service mark, logo, source identifier, business identifier, or
design of like nature, and all goodwill associated therewith, any registration of the foregoing, and
any application in connection therewith, including any such registration or application in the
United States Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, or any other country, and all extensions or renewals of any of the
foregoing.

       “Transaction Documents” means this Agreement, the Transition Services Agreement
and any other agreements, instruments or documents entered into pursuant to this Agreement.

       “Transfer Taxes” has the meaning set forth in Section 8.01(a).

       “Transferred Employees” has the meaning set forth in Section 8.03(a).

       “Transition Services Agreement” has the meaning set forth in Section 8.07.

       “Trustee” has the meaning set forth in Section 13.14.

       “Wells” has the meaning set forth in Section 2.01(b)(ii).

        “Working Interest” means, for any Asset, the percentage of costs and expenses
associated with the exploration, drilling, development, operation, maintenance and abandonment
on or in connection with such Asset required to be borne with respect thereto, but without regard
to the effect of any Royalties, measured by or payable out of production.

       Section 1.02. Other Definitions and Interpretive Matters.

       (a)     Unless otherwise expressly provided, for purposes of this Agreement, the following
rules of interpretation will apply:

               (i) Calculation of Time Period. When calculating the period of time before
       which, within which or following which any act is to be done or step taken pursuant to
       this Agreement, the date that is the reference date in calculating such period will be
                                                 17
           Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 28 of 288



       excluded. If the last day of such period is a day other than a Business Day, the period in
       question will end on the next succeeding Business Day.

               (ii) Dollars. Any reference in this Agreement to “Dollars” or “$” means
       United States dollars.

               (iii) Exhibits; Schedules; Disclosure Schedules. All Exhibits, Schedules and
       Disclosure Schedules attached or annexed hereto or referred to herein are hereby
       incorporated in and made a part of this Agreement as if set forth in full herein. Any
       capitalized terms used in any Exhibit, Schedule or Disclosure Schedule but not otherwise
       defined therein will be defined as set forth in this Agreement.

              (iv) Gender and Number. Any reference in this Agreement to gender includes
       all genders, and words imparting the singular number only include the plural and vice
       versa.

                (v) Headings. The provision of a table of contents, the division of this
       Agreement into Articles, Sections and other subdivisions and the insertion of headings
       are for convenience of reference only and will not affect or be utilized in the construction
       or interpretation of this Agreement. All references in this Agreement to any “Section” or
       “Article” are to the corresponding Section or Article of this Agreement unless otherwise
       specified.

               (vi) Herein. Words such as “herein,” “hereof” and “hereunder” refer to this
       Agreement as a whole and not merely to a subdivision in which such words appear,
       unless the context otherwise requires.

                (vii) Including. The word “including” or any variation thereof means
       “including, without limitation”, and will not be construed to limit any general statement
       that it follows to the specific or similar items or matters immediately following it.

              (viii) Statute. Unless otherwise specified, references to a statute means such
       statute as amended from time to time and includes any successor legislation thereto and
       any rules or regulations promulgated thereunder; provided that, for the purposes of the
       representations and warranties set forth herein, with respect to any violation of or
       non-compliance with, or alleged violation of or non- compliance with, any Legal
       Requirement, the reference to such Legal Requirement means such Legal Requirement as
       in effect at the time of such violation or non-compliance or alleged violation or
       non-compliance.

               (ix) Contract. References to a Contract means such Contract as amended from
       time to time.

              (x) Accounting Terms. Each accounting term not defined herein will have the
       meaning given to it under GAAP as interpreted as of the date of this Agreement.

       (b)    No Strict Construction. Buyer, on the one hand, and Sellers, on the other hand,
participated jointly in the negotiation and drafting of this Agreement, and, in the event an
                                              18
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 29 of 288



ambiguity or question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by Buyer, on the one hand, and Sellers, on the other hand, and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement. Without limitation as to the foregoing, no rule of strict construction
construing ambiguities against the draftsperson will be applied against any Person with respect to
this Agreement.

                                        ARTICLE 2
                                    PURCHASE AND SALE

       Section 2.01. Purchase and Sale.

       (a)    Upon the terms and subject to the conditions of this Agreement, at the Closing,
Sellers will sell, transfer, assign, convey and deliver to Buyer, and Buyer will purchase, acquire
and accept from Sellers, the Assets, Free and Clear (except for Permitted Encumbrances and
Assumed Liabilities).

        (b)  The “Assets” means all right, title and interest of any Seller in, to or solely under
the following:

                 (i) all Leases and Mineral Interests located within the Subject Area, including
       those described on Exhibit A-1 attached hereto but excluding those described on Exhibit
       A-2 attached hereto, and those Leases and Mineral Interests located in, under or that may
       be produced from or attributable to (1) the lands covered by such Leases or Mineral
       Interests, and (2) the Leases, Mineral Interests and lands included in any units with which
       such Leases, Mineral Interests or lands covered thereby may have been pooled, unitized
       or communitized (collectively, the “Assigned Leases and Interests”), and all other
       interests of every kind and character in, to, under or derived from the Assigned Leases
       and Interests, as to all lands and depths covered thereby;

               (ii) all of the oil, gas, water, disposal, observation, injection or other wells
       located on or traversing the Assigned Leases and Interests, on lands pooled, unitized or
       communitized with any portion thereof, on lands located within any governmental or
       voluntary drilling or spacing unit (if applicable) which includes any portion thereof, or on
       portions thereof associated with proved undeveloped reserves, whether producing,
       non-producing, plugged, unplugged, shut-in or permanently or temporarily abandoned
       located on or used in connection with the Assigned Leases and Interests, including those
       described on Exhibit B (collectively, the “Wells”, and together with the Assigned Leases
       and Interests, the “Properties”);

               (iii) all Hydrocarbons in, on, under or that may be produced from or
       attributable to the Properties, in each case, at or after the Closing Date;

                (iv) all equipment, machinery, fixtures and other tangible personal property
       and improvements located in or on the Properties and primarily used in connection with
       the ownership or operation of the Properties, including tanks, boilers, plants, injection
       facilities, saltwater disposal facilities, compressors and other compression facilities
                                                19
     Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 30 of 288



(whether installed or not), pumping units, flow lines, pipelines, gathering systems,
Hydrocarbon treating or processing systems or facilities, meters, machinery, pumps,
motors, gauges, valves, power and other utility lines, roads, computer and automation
equipment, telecommunications equipment, field radio telemetry and associated
frequencies and licenses, pressure transmitters, central processing equipment and other
appurtenances, improvements and facilities, including the items described on Exhibit D
(collectively, the “Equipment”);

         (v) all vehicles and other rolling stock, office leases, field offices (other than
office leases and field offices used solely in connection with the Excluded Leases and
Interests) and storage yards, in each case, primarily used in connection with the
Properties, including those that are described on Schedule 2.01(b)(v) (collectively, the
“Miscellaneous Corporate Property”);

       (vi) all pipes, casing, tubing, tubulars, fittings, meters, and other spare parts,
supplies, tools, and materials located on the Properties that are primarily used in
connection with the ownership or operation of the Properties, or Equipment;

       (vii) to the extent they may be transferred or assigned under Legal
Requirements, all Permits held by Sellers primarily for the ownership, operation or use of
the Assets (collectively, the “Acquired Permits”);

      (viii) all other Contracts that constitute, as of the Closing Date, Desired
365 Contracts, excluding Surface Rights, the Assigned Leases and Interests and the
assignments or conveyances in Sellers’ chain of title thereto (collectively, the “Assigned
Contracts”);

       (ix)    all Surface Rights, including those described on Exhibit E;

        (x) subject to Section 2.02(s), all books, databases, files, records, reports and
data (other than the Excluded Records) in Sellers’ possession, whether in written or
electronic format, to the extent specifically relating to any Asset, Transferred Employee
and/or to any Assumed Liabilities, including, for the avoidance of doubt, all
environmental reports and all seismic, geological, geochemical or geophysical data
owned or licensed by Sellers to the extent specifically related to any Asset (collectively,
the “Records”);

       (xi)    all Imbalances and Suspense Funds associated with the Assets;

        (xii) all rights to Receivables of Sellers to the extent related to or attributable to
the ownership or operation of the Assets or the sale of Hydrocarbons produced from or
attributable to the Properties on and after the Effective Time;

       (xiii) all insurance benefits, including rights and proceeds, to the extent arising
from or relating to any Casualty Loss and not committed or applied by any Seller prior
to the Closing to repair, restore or replace any lost, damaged, destroyed or taken portion
of the Assets, and to the extent such insurance benefits are taken into account for

                                         20
             Case 19-11104-JTD         Doc 833       Filed 01/24/20   Page 31 of 288



       purposes of any adjustment to the Purchase Price as set forth in Section 3.2 of Appendix
       A;

              (xiv)    all Intellectual Property;

              (xv) any rights, claims, causes of action and defenses of Seller under any Legal
       Requirement or Contracts, including any and all warranties and indemnities and all
       similar claims against Third Parties arising from or relating to any of the Assumed
       Liabilities;

             (xvi) all claims of any Seller against Buyer or any of its Controlled Affiliates
       with respect to the Assets or the operation thereof, other than claims under this
       Agreement or any other Transaction Document;

             (xvii) all avoidance actions or similar causes of action arising under Sections
       544 through 553 of the Bankruptcy Code related to the Assets, including any proceeds
       thereof; and

           (xviii) the proceeds (net of any reasonable transaction costs) received by Sellers
       from the sale of any Asset pursuant to the exercise of a Preferential Purchase Right.

       Section 2.02. Excluded Assets.

         Notwithstanding the foregoing, nothing herein will be deemed to constitute an agreement
to sell, transfer, assign or convey the Excluded Assets to Buyer, and Sellers will retain all right,
title and interest to, in and under the Excluded Assets. The term “Excluded Assets” means all
assets of any Seller other than the Assets, including:

       (a)   the Cash Amount delivered to Sellers pursuant to this Agreement;

       (b)   cash and cash equivalents of Sellers (other than Suspense Funds);

       (c)    all rights to Receivables of Sellers to the extent attributable to the period prior to
the Effective Time, including related to or attributable to the ownership or operation of the
Assets or the sale of Hydrocarbons produced from or attributable to the Properties;

       (d)    any shares of capital stock or other equity interest of Sellers or any of Sellers’
Subsidiaries or any securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of any Seller or any of Sellers’ Subsidiaries;

       (e)   all minute books, stock ledgers, corporate seals and stock certificates of Sellers;

       (f)   all Hedge Contracts;

       (g)   all Excluded Records;

       (h)   all Excluded Leases and Interests;


                                                    21
             Case 19-11104-JTD          Doc 833    Filed 01/24/20     Page 32 of 288



       (i)    all Excluded Contracts;

       (j)    the Permitted Prior Lien Escrow;

      (k)   all equipment, machinery, fixtures and other tangible personal property, other than
the Equipment (including Wells) and the Miscellaneous Corporate Property;

        (l)  all pipes, casing, tubing, tubulars, fittings, meters, and other spare parts, supplies,
tools, and materials located on and used, or held for use, primarily as inventory in connection
with the ownership or operation of the Excluded Leases and Interests;

      (m)     all surface leases, subsurface leases, rights-of-way, licenses, easements, use or joint
use agreements and other surface or subsurface rights agreements to the extent applicable to, or
used or held in connection with, the ownership, operation, maintenance or repair of, or the
production, gathering, treatment, processing, storing, sale or disposal of Hydrocarbons or
produced water from, the Excluded Leases and Interests, together with all surface fee interests in
the lands covered by the Excluded Leases and Interests (in each case, to the extent not
constituting a Surface Right);

       (n)   all rights to any refunds, credits, receivables or rebates for Taxes or other costs paid
by Sellers and attributable to any period (or portion thereof) ending at or prior to the Effective
Time; provided, that any such amounts received by Buyer shall be retained by Buyer to the
extent necessary to offset the amount of Seller Taxes paid or otherwise economically borne by
Buyer and not otherwise taken into account pursuant to this Agreement, if any;

       (o)    all insurance policies and rights to proceeds thereof other than to the extent
specifically provided in Section 2.01(b)(xiii);

       (p)   all rights, claims or causes of action and defenses by or in the right of Sellers other
than to the extent specifically provided in Section 2.01(b)(xv) through 2.01(b)(xviii) (including
as against any current or former director or officer of Sellers and under this Agreement or any
other Transaction Document);

      (q)    all avoidance actions or similar causes of action arising under Sections 544 through
553 of the Bankruptcy Code, including any proceeds thereof, not constituting Assets pursuant to
Section 2.01(b)(xvii);

      (r)    each 365 Contract that, as of the Closing Date, is not designated as a Desired
365 Contract;

        (s)   to the extent not transferable without consideration after the use of Seller’s
commercially reasonable efforts to obtain consent to such a transfer (provided that such
commercially reasonable efforts shall not include any payment of any fee, penalty or other
consideration, or grant of any accommodation, by Seller to any Person), any seismic, geological,
geochemical or geophysical data or information covered by Section 2.01(b)(x) and any rights
relating thereto arising under any associated Contracts; and


                                                  22
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 33 of 288



       (t)   any rights or assets constituting “Assets” under that certain Asset Purchase
Agreement, dated as of July 24, 2019, by and among EdgeMarc, the EM Subsidiaries and
Diversified Gas & Oil Corporation.

       Section 2.03. Assumed Liabilities.

        Upon the terms and subject to the conditions of this Agreement, at the Closing, Buyer
will assume and agree to discharge, when due (in accordance with their respective terms and
subject to the respective conditions thereof), the following Liabilities (and only the following
Liabilities), other than any Liabilities related to, caused by or attributable to Seller Taxes
(collectively, the “Assumed Liabilities”):

       (a)   Generally. All Liabilities (including Liabilities for Taxes) arising from the Assets
or the ownership and operation of the Assets by Buyer after the Closing (including the amount of
any Asset Taxes allocable to Buyer as determined pursuant to Section 8.01(b)(i);

       (b)    Assigned Contracts. All of Sellers’ Liabilities under the Assigned Contracts, to the
extent arising after the Closing or arising at or prior to the Closing to the extent requiring
performance only (and not payment relating to periods prior to Closing) after the Closing;

       (c)    Assigned Leases and Interests. All of Sellers’ Liabilities under the Assigned
Leases and Interests, to the extent arising after the Closing or arising at or prior to the Closing to
the extent requiring performance only (and not payment relating to periods prior to Closing) after
the Closing;

       (d)    Properties. All of Sellers’ unsatisfied plugging and abandonment obligations
relating to the Properties, whether arising prior to, at or after the Closing Date (but, for clarity,
excluding any plugging and abandonment obligations relating to the Excluded Assets);

       (e)    Cure Costs. All Cure Costs (if any) required to be paid by Buyer pursuant to
Section 2.05;

        (f)   Suspense Funds. All obligations of Sellers in respect of the Suspense Funds,
limited to the aggregate of the amount of cash in respect of the Suspense Funds actually
transferred to Buyer by Sellers at the Closing and the amount of any adjustments to the Purchase
Price pursuant to Section 2.1(d) of Appendix A;

     (g)     Transferred Employees. All Liabilities arising with respect to any Transferred
Employee (if any) during periods from and after the Closing;

       (h)    Environmental. All Liabilities relating to the Properties or Assets arising from or
relating to any Environmental Laws (i) arising on or after the Closing or (ii) arising prior to the
Closing, in the case of this clause (ii), solely to the extent required by Environmental Laws or
other Legal Requirements, including all plugging and abandonment obligations relating to the
Properties or Assets or Liabilities arising from or relating to any presence or Release of any
Hazardous Substance at, on, under or migrating from any Properties or Assets; and


                                                 23
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 34 of 288



       (i)    Property Costs. To the extent not already described in Section 2.03(a) through
Section 2.03(g), all Property Costs arising from, related to or associated with the Properties, in
each case, to the extent arising on or after, or relating to a period on or after, the Effective Time.

       Section 2.04. Excluded Liabilities.

        Buyer will not assume and will not be obligated to assume or be obliged to pay, perform
or otherwise discharge, and Sellers will remain liable with respect to, any Liability of Sellers or
their predecessors (including any Liabilities caused by or attributable to Seller Taxes) other than
the Assumed Liabilities (such Liabilities, collectively, the “Excluded Liabilities”).
Notwithstanding anything herein to the contrary, in no event shall (i) Buyer or any of its
Affiliates assert any Claim or right against any Seller or any of its Affiliates or (ii) Seller or any
of its Affiliates have any Liability to Buyer or any of its Affiliates, in each case, with respect to
any Liability relating to the Properties or Assets arising from or relating to any Environmental
Laws arising prior to the Closing.

       Section 2.05. Cure Costs; Desired 365 Contracts.

        (a)  Schedule 2.05(a) (and, for the purposes of this Agreement, Exhibit A-1, to the
extent such Leases and Mineral Interests are subject to Section 365 of the Bankruptcy Code) sets
forth a complete list of all 365 Contracts that Buyer intends to acquire as an Assigned Contract at
the Closing (subject to additions pursuant to Section 2.05(b), the “Desired 365 Contracts”).
Upon Closing, Sellers, subject to the entry of the Sale Order, will assign the Desired
365 Contracts and Assigned Leases and Interests to Buyer. Buyer will pay or cause to be paid,
pursuant to Section 365 of the Bankruptcy Code and the Sale Order, all Cure Costs relating to the
Desired 365 Contracts.

       (b)    At any time prior to the third calendar day prior to the Closing Date, Buyer will
have the right to provide written notice to Sellers of Buyer’s election to designate a 365 Contract
as a Desired 365 Contract, and upon such designation such 365 Contract will constitute an Asset
and Assigned Contract or Assigned Lease and Interest, as applicable, and will be conveyed to
Buyer under this Agreement at Closing (and, if applicable, will cease to constitute an Excluded
Asset), so long as (1) such 365 Contract is added to the Assigned Contracts or the Assigned
Leases and Interests, as applicable, prior to the entry of any Order of the Bankruptcy Court
approving the rejection of such 365 Contract, and (2) the Third Party to such 365 Contract
receives information evidencing Buyer’s adequate assurance of future performance and has an
opportunity to object within such period of time set forth in an Order of the Bankruptcy Court.

      (c)     To the extent that Buyer makes a valid designation with respect to any
365 Contracts pursuant to Section 2.05(b), the applicable Exhibits and Schedules to this
Agreement will be deemed to have automatically been updated (without action of any Party or
Person) to reflect such designation.

        Section 2.06. Assignment of Assets Subject to Consent Requirements. Notwithstanding
any other provision of this Agreement to the contrary, this Agreement will not constitute an
agreement to assign or transfer and will not implement the assignment or transfer of any Asset if
(a) an attempted assignment or transfer thereof, without the approval, authorization or consent of,
                                                 24
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 35 of 288



or granting or issuance of any license or permit by, any Third Party thereto (each such action, a
“Necessary Consent”), would (i) constitute a breach thereof or of any Legal Requirement or
Order, (ii) in any material respect either adversely affect the rights or increase the obligations of
Buyer thereunder, or (iii) reasonably be likely to result in assignment of the Assets to Buyer that
is void or voidable and (b) the Bankruptcy Court has not entered an Order providing that such
Necessary Consent is not required, and none of the Parties shall have any further obligations or
Liability thereunder after Closing with respect to non-compliance with any consent provision as
part of the consummation of the transactions contemplated by this Agreement. In such event,
Sellers and Buyer will use their commercially reasonable efforts to obtain the Necessary
Consents with respect to any such Asset or any claim or right or any benefit arising thereunder
for the assignment or transfer thereof to Buyer as Buyer may reasonably request; provided,
however, that neither Sellers nor Buyer will be obligated to pay any consideration or grant any
accommodation therefor to any Third Party from whom consent or approval is requested or to
initiate any Proceedings to obtain any such consent or approval. If such Necessary Consent is
not obtained on or prior to Closing, then Buyer may elect to exclude the applicable Assets
subject to such Necessary Consent from the Assets conveyed at Closing and such Assets shall no
longer be considered Assets and shall instead constitute Excluded Assets for all purposes
hereunder (without any reduction to the Purchase Price). If any such Necessary Consent
requirement with respect to an Asset that Buyer elected to exclude from the Assets conveyed at
Closing is subsequently satisfied within 120 days following the Closing Date, (1) Sellers shall,
promptly after such Necessary Consent requirement is satisfied, convey the applicable Assets
(including all net proceeds from the Assets from the Closing to the date of assignment) to Buyer,
(2) the Parties shall deliver all instruments and documents that would have been required under
the terms hereof to be delivered at Closing with respect to such Assets at Closing, and (3) such
Assets shall no longer be deemed to be Excluded Assets and shall instead be considered Assets
hereunder.

        Section 2.07. Misallocated Assets. Subject to Section 2.06, if after the Closing (i) Buyer
holds any Excluded Assets or Excluded Liabilities or (ii) any Seller holds any Assets or
Assumed Liabilities, Buyer or the applicable Seller will promptly transfer (or cause to be
transferred) such assets or assume (or cause to be assumed) such Liabilities to or from (as the
case may be) the other Party. Prior to any such transfer, the Party receiving or possessing any
such asset will hold it in trust for such other Party.

       Section 2.08. Further Assurances.

        From time to time following the Closing, the Parties will execute, acknowledge and
deliver all such further conveyances, notices, assumptions, assignments, releases and other
instruments, and will take such further actions, as may be reasonably necessary or appropriate to
assure fully to Buyer and its respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to Buyer under this
Agreement and to assure fully to each Seller and their successors and assigns, the assumption of
the liabilities and obligations intended to be assumed by Buyer under this Agreement, and to
otherwise make effective the transactions contemplated hereby; provided that nothing in this
Section 2.08 will prohibit any Seller from ceasing operations or winding up its affairs following
the Closing.

                                                 25
             Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 36 of 288



                                         ARTICLE 3
                                      PURCHASE PRICE

        Section 3.01. Purchase Price. The aggregate purchase price for the purchase, sale,
assignment and conveyance of Sellers’ right, title and interest in, to and under the Assets will
consist of the following (collectively, the “Purchase Price”):

       (a)   cash in an amount equal to Nine Million Six Hundred Eighty-Four Thousand Six
Hundred and Thirty-Seven Dollars ($9,684,637.00) (the “Cash Amount”), which, for the
avoidance of doubt, shall not be subject to adjustment pursuant to this Agreement, including the
terms of Section 2.1 of Appendix A and Section 3.02 of this Agreement.

       (b)    a credit bid and equivalent release of Sellers with respect to all debts owed by
Sellers under the DIP Credit Agreement or the Prepetition Credit Agreement, being all principal,
interest and fees, including, but not limited to, unused and exit fees of KeyBank, the fees of
Hunton Andrews Kurth LLP and Huron Consulting Group and all other fees and expenses owed
under the DIP Credit Agreement or the Prepetition Credit Agreement as of the Closing Date, as
may be adjusted pursuant to the terms of Section 2.1 of Appendix A and Section 3.02 of this
Agreement;

       (c)   cash in an amount equal to the Cure Costs of the Desired 365 Contracts;

       (d)    the assignment to one or more Sellers, as designated in writing by EdgeMarc prior
to the Closing, of the Permitted Prior Lien Cash Rights; and

       (e)   the assumption of the Assumed Liabilities.

        The Cash Amount component of the Purchase Price will be delivered by Buyer as set
forth in Section 4.02 of this Agreement. The Credit Bid component of the Purchase Price shall be
credited to Sellers’ debts by KeyBank contemporaneously with the Closing, and KeyBank shall
deliver a statement reflecting such credit at the Closing in form and substance reasonably
satisfactory to Sellers.

       Section 3.02. Closing Payment and Post-Closing Adjustments.

       (a)   Not later than three Business Days prior to the Closing Date, or such later period as
agreed to by Buyer and Sellers, Sellers shall prepare and deliver to Buyer a statement (the
“Estimated Closing Statement”) setting forth Sellers’ good faith estimates of the Purchase
Price as of the Closing Date after giving effect to all adjustments set forth in Section 2.1 of
Appendix A.

       (b)   The Parties shall attempt in good faith to agree upon the Estimated Closing
Statement and the Estimated Closing Statement, as agreed upon by the Parties, will be used to
adjust the Purchase Price at Closing; provided, however, that if the Parties cannot agree on all
adjustments set forth in the Estimated Closing Statement prior to the Closing, then, with respect
to any disputed adjustment, the amount of such adjustment as set forth in the Estimated Closing
Statement as presented to Buyer will be used to adjust the Purchase Price at Closing.

                                               26
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 37 of 288



       (c)    As soon as reasonably practicable after the Closing, but in no event later than
30 days after the Closing Date, Sellers shall prepare and deliver to Buyer a statement (the
“Closing Statement”) setting forth the final calculation of the Purchase Price and showing the
calculation of each adjustment under Sections 2.1 of Appendix A. As soon as reasonably
practicable, but not later than ten Business Days following its receipt of the Closing Statement
hereunder, Buyer may deliver to Sellers a statement (the “Objection Statement”) setting forth
any changes that Buyer proposes be made to the amounts set forth in the Closing Statement. If
Buyer does not deliver an Objection Statement within such ten Business Day period, then the
Closing Statement delivered by Sellers shall be conclusive, final and binding on the Parties. If
Buyer delivers an Objection Statement, during the 15 days following delivery of such Objection
Statement, Sellers and Buyer shall use their commercially reasonable efforts to reach agreement
on the Closing Statement. Any such agreement in writing shall be conclusive, final and binding
on the Parties. In the event that the Parties are unable to reach agreement as to the Closing
Statement, any Party may refer the items of adjustment which are in dispute or the interpretation
or effect of this Section 3.02 or Section 2.1 of Appendix A to the Bankruptcy Court for review
and final determination.

       (d)    In determining the amount of any disputed adjustment to the Purchase Price, the
Bankruptcy Court shall apply the terms of Section 2.1 of Appendix A and this Section 3.02 and
shall select only the applicable adjustment as proposed by Buyer or by Sellers. The Bankruptcy
Court’s determination of any disputed adjustment shall be conclusive, final and binding on the
Parties. The Parties waive any right to damages, interest or penalties with respect to any such
disputed adjustment. Buyer and each Seller shall bear its own legal fees and other costs of
presenting its case. No later than five days after the Closing Statement becomes final pursuant to
this Section 3.02 (including following any resolution or adjudication by the Bankruptcy Court of
any disputed adjustment to the Purchase Price), (i) Buyer shall pay to Sellers (by wire transfer of
immediately available funds to accounts designated in writing by EdgeMarc) the amount, if any,
by which (1) the final Purchase Price exceeds (2) the Closing Payment or (ii) Sellers shall pay to
Buyer (by wire transfer of immediately available funds to accounts designated in writing by
Buyer) the amount, if any, by which (1) the Closing Payment exceeds (2) the final Purchase
Price.

       (e)   Buyer shall assist Sellers in the preparation of the Closing Statement under Section
3.02 as may be reasonably requested by Sellers to facilitate such process.

                                            ARTICLE 4
                                            CLOSING

       Section 4.01. Closing Date.

        Subject to the satisfaction of the conditions set forth in Article 9, Article 10 and
Article 11 hereof (or the waiver thereof by the Party entitled to waive that condition), the closing
of the sale of the Assets and the assumption of the Assumed Liabilities contemplated hereby (the
“Closing”) will take place remotely via the exchange of electronic documents and signatures by
electronic mail and/or facsimile, on the date that is three Business Days after the satisfaction or
waiver of the conditions set forth in Article 9, Article 10 and Article 11 (other than conditions
that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of
                                                  27
             Case 19-11104-JTD        Doc 833     Filed 01/24/20      Page 38 of 288



such conditions), unless another place, date or time are agreed to in writing by EdgeMarc and
Buyer. The date and time at which the Closing actually occurs is hereinafter referred to as the
“Closing Date.”

       Section 4.02. Payments on the Closing Date.

       At the Closing:

     (a)    Buyer will pay an amount equal to the Cash Amount, by wire transfer of
immediately available funds to the accounts designated in writing by EdgeMarc; and

      (b)    Buyer will pay the Cure Costs required to be paid by Buyer pursuant to Section
2.05 by wire transfer of immediately available funds to the accounts designated in writing by
EdgeMarc, if applicable.

       Section 4.03. Buyer’s Deliveries.

       At the Closing, Buyer will deliver or cause to be delivered to Sellers (or such other
Persons where so designated):

       (a)   the payments required to be made at the Closing pursuant to Section 4.02;

       (b)    a Master Assignment, an Assignment for each jurisdiction in which the Assets are
located and each other Transaction Document to which Buyer is a party, duly executed (and
acknowledged, where applicable) by Buyer, including letters-in-lieu of transfer orders, change of
operator forms to be prepared by Sellers for Buyer’s execution, change of operator notices
required under applicable Operating Agreements, and any other applicable forms and
declarations required by federal and state agencies relative to Buyer’s assumption of operations
and plugging and abandonment Liabilities with respect to all of the Assets, in each case, in form
and substance reasonably acceptable to Buyer and Sellers;

       (c)   the certificates of Buyer to be received by Sellers pursuant to Section 11.01 and
Section 11.02;

       (d)   the Transition Services Agreement, duly executed by Buyer;

       (e)   letters-in-lieu of transfer orders with respect to the Properties, prepared by Sellers
and in forms reasonably acceptable to Buyer, duly executed by Buyer;

       (f)    evidence (including evidence of satisfaction of, or ability to satisfy upon Closing,
all applicable bonding or insurance requirements) as Sellers may reasonably request
demonstrating that Buyer is qualified with the applicable Governmental Authorities and pursuant
to any applicable Operating Agreement to succeed Sellers as the owner and, where applicable,
the operator of the Assets; and

       (g)    such other assignments and other good and sufficient instruments of assumption
and transfer, in form reasonably satisfactory to the Parties, as Sellers may request to transfer and
assign the Assumed Liabilities to Buyer.
                                                28
             Case 19-11104-JTD         Doc 833     Filed 01/24/20      Page 39 of 288



       Section 4.04. Sellers’ Deliveries.

       At the Closing, each Seller will deliver to Buyer:

        (a)    a Master Assignment, an Assignment for each jurisdiction in which the Assets are
located and each other Transaction Document to which such Seller is a party (including
letters-in-lieu of transfer orders and change of operator forms), and any other applicable forms
required by federal and state agencies relative to the transfer of the ownership and/or operation
of the Assets from Sellers to Buyer, in each case in form and substance reasonably acceptable to
Buyer and Sellers, duly executed (and acknowledged, where applicable) by such Seller;

      (b)     the certificates of such Seller to be received by Buyer pursuant to Section 9.01 and
Section 9.02;

       (c)    the Transition Services Agreement, duly executed by the applicable Seller(s);

       (d)   letters-in-lieu of transfer orders with respect to the Properties, prepared by Sellers
and in forms reasonably acceptable to Buyer, duly executed by the applicable Seller(s);

       (e)    counterparts of such documents as are required to transfer the regulatory authority
to the Wells operated by a Seller to Buyer;

       (f)   recordable releases (in sufficient counterparts to facilitate recording in the
applicable counties where the Assets are located) in form reasonably acceptable to Buyer of any
mortgages or security interests over the Assets, in each case, securing indebtedness for borrowed
money of Sellers or any of their Affiliates;

       (g)     a certificate of non-foreign status of each Seller (or, if such Seller is a disregarded
entity within the meaning of Treasury Regulations Section 1.1445-2(b)(2)(iii), the Person that is
treated as the transferor of property for U.S. federal income tax purposes) meeting the
requirements of Treasury Regulations Section 1.1445-2(b)(2), in form and substance reasonably
satisfactory to Buyer and dated as of the Closing Date; and

       (h)     such other bills of sale, deeds, endorsements, assignments and other good and
sufficient instruments of conveyance and transfer, in form reasonably satisfactory to the Parties,
as Buyer may reasonably request to vest in Buyer all the right, title and interest of such Seller in,
to or under any or all the Assets.

       Section 4.05. Actions of KeyBank at the Closing.

        At the Closing, KeyBank shall credit the Credit Bid component of the Purchase Price to
Sellers’ then outstanding obligations under the DIP Credit Agreement (as applicable in
accordance with Section 3.01).

       Section 4.06. Withholding.

       Each of Buyer and any of its Affiliates shall be entitled to deduct and withhold from any
proceeds payable to any Person pursuant to this Agreement such amounts that are required to be
                                                 29
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 40 of 288



deducted and withheld under applicable Tax Legal Requirements. Any amounts that are so
deducted and withheld shall be treated for all purposes of this Agreement as having been paid to
the Person in respect of which such deduction and withholding was made.

                                  ARTICLE 5
                  REPRESENTATIONS AND WARRANTIES OF SELLERS

       Each Seller, severally and not jointly, represents and warrants the following to Buyer:

       Section 5.01. Organization and Good Standing.

        Each Seller is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Subject to the limitations imposed on such Seller as a
result of having filed a petition for relief under the Bankruptcy Code, each Seller has the
requisite power and authority to own or lease and to operate and use its properties and to carry on
its business as now conducted. Each Seller is duly qualified or licensed to do business and is in
good standing in each jurisdiction where the character of its business or the nature of its
properties makes such qualification or licensing necessary, except for such failures to be so
qualified or licensed or in good standing as would not, individually or in the aggregate, have a
Material Adverse Effect.

       Section 5.02. Authority; Validity.

        Subject to entry of the Sale Order and such other authorization as is required by the
Bankruptcy Court, each Seller has the requisite power and authority necessary to enter into and
perform their obligations under this Agreement and the other Transaction Documents to which it
is a party and to consummate the transactions contemplated hereby and thereby, and the
execution, delivery and performance of this Agreement and such other Transaction Documents
by Sellers and the consummation by Sellers of the transactions contemplated herein and therein
have been duly and validly authorized by all requisite corporate action. This Agreement has
been duly and validly executed and delivered by each Seller and each other Transaction
Document required to be executed and delivered by each Seller at the Closing will be duly and
validly executed and delivered by such Seller at the Closing. Subject to entry of the Sale Order
and assuming the due authorization, execution and delivery by the other Parties, this Agreement
and the other Transaction Documents constitute the legal, valid and binding obligations of
Sellers, enforceable against Sellers in accordance with their respective terms, subject to general
principles of equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or in equity).

       Section 5.03. No Conflict.

        Except for (a) entry of the Sale Order, (b) notices, filings and consents required in
connection with the Bankruptcy Cases, and (c) items listed on Disclosure Schedule 5.03, no
Seller is required to give any notice to, make any filing with or obtain any consent from any
Person (including any Governmental Authority) in connection with the execution and delivery of
this Agreement and the other Transaction Documents or the consummation or performance of
any of the transactions contemplated hereby and thereby. When the consents and other actions
                                                30
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 41 of 288



described in the preceding sentence, including entry of the Sale Order, have been obtained and
taken, the execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions provided for herein and therein will not result in the breach
of any of the terms and provisions of, or constitute a default (with or without notice or lapse of
time or both) under, or conflict with, or cause any acceleration of any obligation of any Seller
under (i) the certificate of incorporation, bylaws or other governing documents of any Seller,
(ii) any Assigned Contract to which any Seller is or the Assets are bound, (iii) any Order
applicable to any Seller or any of the Assets or (iv) any Legal Requirement, except, in the case of
clauses (ii), (iii) and (iv), as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

       Section 5.04. Material Contracts.

        Disclosure Schedule 5.04 lists all Material Contracts in effect as of the Execution Date.
Each Material Contract is a valid and binding obligation of Seller(s) party thereto and, to the
Knowledge of Sellers, the other parties thereto in accordance with its terms and conditions,
except as such validity and enforceability may be limited by (a) bankruptcy, insolvency, or other
similar laws affecting the enforcement of creditors’ rights generally and (b) equitable principles
of general applicability (whether considered in a proceeding at law or in equity). No event has
occurred which, with the passage of time or the giving of notice, or both, would constitute a
default under or a violation of any Material Contract or would cause the acceleration of any
obligation of any Seller or, to the Knowledge of Sellers, any other party thereto or the creation of
a lien upon any Asset, except for such events that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

       Section 5.05. Permits.

        To Sellers’ Knowledge, (a) all necessary Permits with regard to the ownership or
operation of the Assets have been obtained and maintained except as would not reasonably be
expected to be, individually or in the aggregate, material to Sellers, taken as a whole, (b) no
Seller has received written notice of material default under any such material Permit and (c) no
material violations exist in respect of such material Permits, except for such non-compliance and
such facts, conditions or circumstances, the subject of which have been finally resolved.

       Section 5.06. Wells; Plug and Abandon Notice.

        Except as set forth on Disclosure Schedule 5.06, to the Knowledge of Sellers, as of the
date of this Agreement:

      (a)    There are no Wells (i) in respect of which a Seller has received a written notice,
demand or order from any Governmental Authority or other Person requiring that such Wells be
plugged and abandoned or requiring any mechanical integrity tests which have not been resolved
to such Governmental Authority’s or other Person’s satisfaction, (ii) that are shut-in or are
temporarily abandoned, or (iii) for which such Seller is currently obligated by applicable Legal
Requirement or applicable Contract to plug and abandon;



                                                31
             Case 19-11104-JTD        Doc 833     Filed 01/24/20     Page 42 of 288



       (b)    During the period of Sellers’ ownership and operation of the Assets, all Wells have
been either in use for purposes of production or injection or suspended or temporarily abandoned
in accordance with applicable Legal Requirements, Lease or Contract;

      (c)    All Wells drilled by a Seller or any of its Affiliates and, to Sellers’ Knowledge, all
other Wells, have been drilled and completed within the limits permitted by all applicable
Leases, contracts and pooling or unit agreements and by applicable Legal Requirements;

      (d)    There are no Wells that are subject to exceptions to a requirement to plug and
abandon issued by a Governmental Authority having jurisdiction over the applicable Well, Lease
or Mineral Interest;

       (e)   There are no temporarily abandoned or shut-in Wells; and

        (f)   No consent or notice is required to be obtained by Sellers from, or delivered by
Sellers to, any Third Party to transfer such operatorship to Buyer.

       Section 5.07. Imbalances.

        Disclosure Schedule 5.07 lists the Imbalances relating to the Assets as of the date stated
therein.

       Section 5.08. [Reserved]

       Section 5.09. Preferential Purchase Rights.

        There are no Preferential Purchase Rights to which any Assets are subject, that are or will
be triggered by this Agreement.

       Section 5.10. Intellectual Property.

        Except as limited by Section 365(c)(1)(A) of the Bankruptcy Code, to the Knowledge of
Sellers, Sellers own all material Intellectual Property or have valid licenses to use all material
Intellectual Property used by them in the ordinary course of business. As of the date hereof, no
Proceedings are pending or, to the Knowledge of Sellers, threatened against Sellers before a
Governmental Authority with regard to the ownership by Sellers of any material Intellectual
Property.

       Section 5.11. Legal Proceedings.

        (a)  Except for the Bankruptcy Cases and any adversary proceedings or contested
motions commenced in connection therewith, or as set forth on Disclosure Schedule 5.11, after
giving effect to the Sale Order, there is no Proceeding or Order pending, outstanding or, to
Sellers’ Knowledge, threatened relating to the Assets that would reasonably be expected to give
rise to any material Liability of Buyer or be materially adverse to the ownership or use by Buyer
of the Assets after the Closing, as such Assets are presently owned and used. Except for the
Bankruptcy Cases and any adversary proceedings or contested motions commenced in
connection therewith or as set forth on Disclosure Schedule 5.11, there is no Proceeding or Order
                                                32
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 43 of 288



pending, outstanding or, to Sellers’ Knowledge, threatened against any Seller that seeks to
restrain or prohibit or otherwise challenge the consummation, legality or validity of the
transactions contemplated hereby.

       (b)    Each Seller and each its Affiliates (a) are in material compliance with all Legal
Requirements applicable to the operation of the Assets; and (b) have all material Permits,
licenses, consents, authorizations, permit applications and other approvals of Governmental
Authorities as are required for the operation of the Assets as presently operated.

Notwithstanding anything herein to the contrary, nothing in this Section 5.11(b) shall apply with
respect to matters arising under or relating to environmental matters or Taxes.

       Section 5.12. No Take-or-Pay Obligations.

        No Seller is obligated by virtue of any take-or-pay payment (including any process-or-
pay or fractionate-or-pay), advance payment or other similar payment (other than gas balancing
arrangements or Royalties that are reflected in the Net Revenue Interest figures set forth in
Exhibit A-1 or Exhibit B) to deliver Hydrocarbons, or proceeds from the sale thereof, attributable
to the Assets at some future time without receiving payment therefor at or within a customary
period after the time of delivery. No Seller or its Affiliates is obligated to pay any penalties or
other amounts under any agreement as a result of the sale, gathering, delivery, processing,
fractionation or transportation of quantities of Hydrocarbons produced from the Assets under or
in excess of any such agreement’s requirements.

       Section 5.13. Payments.

        Except as set forth on Disclosure Schedule 5.13, and excluding the Suspense Funds, all
Royalties due with respect to the Properties, in each case, to the extent attributable to the period
of time prior to the Closing Date during which such Properties were owned by Sellers, have been
properly and correctly paid by Sellers.

       Section 5.14. Brokers or Finders.

      Except as set forth on Disclosure Schedule 5.14 of this Agreement, no Seller has incurred
any obligation or liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby for which Buyer is or will
become liable.

       Section 5.15. Non-Consent Operations.

        Except as set forth on Disclosure Schedule 5.15, no operations are being conducted on
the Assets with respect to which any Seller has elected to be a non-consenting party under the
applicable Operating Agreement and with respect to which all of such Seller’s rights have not yet
reverted to it. Disclosure Schedule 5.15 contains the payout status of each Well as of the
Execution Date (or such other recent date as shown on such schedule) in which a possible
reversion of interest may occur at payout.

                                                33
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 44 of 288



       Section 5.16. Environmental Matters.

       Except for facts, circumstances or conditions that have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect or as set forth on
Disclosure Schedule 5.16:

       (a)    To the Knowledge of Sellers, the Assets and their operations (and Sellers with
respect thereto) are and have for the past three (3) years been in compliance with applicable
Environmental Laws and such compliance includes (and for the past three (3) years has included)
each Seller’s or its Affiliates’ obtaining, maintaining, renewing and complying with all Permits
required or issued under Environmental Laws for the ownership or operation of the Assets;

       (b)    With respect to Sellers’ operation of the Assets and their operations (and Sellers
with respect thereto), no Seller and no Affiliate of any Seller has received any written notice
from any Governmental Authority or any other Person regarding (i) any actual or alleged non-
compliance with or violation of applicable Environmental Law or (ii) any actual or potential
Liability under Environmental Law, in each case, the subject of which is unresolved;

       (c)     There is no Proceeding or Order pending, outstanding, or, to the Knowledge of
Sellers, threatened in writing against any Seller or any Affiliate of any Seller pursuant to
Environmental Law with respect to the Assets or their operations (or Sellers with respect thereto)
that could reasonably be expected to result in a Seller or its Affiliates incurring any Liability
pursuant to any applicable Environmental Law. No Seller and no Affiliate of Seller has entered
into any commitments or restrictions under Environmental Laws or through voluntary
conservation easements or agreements, in either case, with respect to protected species or their
habitats that has created or would create a material burden on the use and enjoyment of the
Assets; and

       (d)    To the Knowledge of Sellers, with respect to the Assets and their operations (and
Sellers with respect thereto), no Seller and no Affiliate of any Seller (and no other Person to the
extent giving rise to a Liability of any Seller or any Affiliate of Seller) has disposed or arranged
for disposal of any Hazardous Substance, so as to give rise to any Liability of any Seller or
Affiliate of any Seller under Environmental Laws.

       (e)  Sellers have provided to Buyer copies of all material environmental reports, audits
and assessments relating to the Assets that are in their possession or control.

       Section 5.17. Title; Assets.

        Sellers have Defensible Title to the Assets, including the Properties, and, subject to the
entry of the Sale Order, Buyer will be vested with good title to the Assets Free and Clear, to the
fullest extent permissible under Section 363(f) of the Bankruptcy Code. Exhibit A-1 sets forth a
true, correct and complete list of all Assigned Leases and Interests in which any Seller owns an
interest, including Sellers’ Working Interest, Net Revenue Interest and net acres. Exhibit B sets
forth a true, correct and complete list of all Wells owned by Sellers and used in connection with
the Assets as of the Execution Date. All Equipment is in a state of reasonable repair (ordinary
wear and tear excepted) so as to be suitable for the purposes of which such equipment was

                                                 34
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 45 of 288



constructed, obtained or is currently being used in all material respects. Sellers have made
available to Buyer true and complete copies of each Lease that is an Assigned Lease and
Interest, and any and all amendments, modifications, supplements, exhibits, restatements,
guarantees and other agreements (whether written or oral), in each case related thereto, in its
possession and control. To Seller’s Knowledge, each Lease that is an Assigned Lease and
Interest is in full force and effect, and is valid, binding and enforceable in accordance with its
terms. As of the Execution Date, no Seller has received any written notice of (i) any default or
event that with notice or lapse of time, or both, would constitute a default by a Seller under any
of the Leases that are Assigned Leases and Interests, or (ii) any condemnation, zoning or other
similar proceeding affecting any Property.

       Section 5.18. Operatorship.

       Exhibit B indicates the Wells in which a Seller is the operator as of the Execution Date.
As of the date hereof, there is no pending vote, or any outstanding formal request for a vote
(whether written or oral), to have the applicable Seller removed as operator of any of the Wells
for which a Seller is currently designated as the operator.

       Section 5.19. Casualty Losses.

       As of the Execution Date, there has been no material Casualty Loss (whether or not
covered by insurance) affecting any of the Assets that has not subsequently been completely
repaired, replaced or restored.

       Section 5.20. Taxes.

      (a)   All Asset Taxes that have become due and payable by any Seller (whether or not
shown on any Tax Return) have been properly and timely paid in full.

       (b)     All Tax Returns that are required to be filed by any Seller with respect to Asset
Taxes have been duly and timely filed and all such Tax Returns are true, correct and complete in
all material respects.

       (c)   There is not currently in effect any extension or waiver of any statute of limitations
of any jurisdiction with respect to the assessment or collection of any Asset Tax. All Tax
withholding and deposit requirements, including all information reporting and backup
withholding requirements, imposed by applicable Tax Legal Requirements with respect to any of
the Assets have been satisfied in all material respects.

       (d)    No audits, examinations, lawsuits or other Proceedings are commenced, ongoing,
pending or, to Sellers’ Knowledge, proposed or threatened, against any Seller or the Assets with
respect to any Asset Tax. Except for Encumbrances for Asset Taxes not yet due, (i) there are no
Encumbrances for Taxes on any of the Assets, and (ii) no claim for unpaid Taxes has been made
by any Governmental Authority that could give rise to any such Encumbrance.

       (e)    No Asset is subject to any tax partnership agreement or provisions or is otherwise
treated, or required to be treated, as held in an arrangement requiring a partnership income Tax

                                                35
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 46 of 288



Return to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code for U.S. federal
income tax purposes.

       Section 5.21. Employees.

        (a)   With respect to each Applicable Employee, Sellers have provided or made
available to Buyer a list setting forth such Applicable Employee’s (i) name; (ii) employer;
(iii) department/function; (iv) title or job/position; (v) job designation (i.e., salaried or hourly);
(vi) location of employment; (vii) employment status (active, on leave or on unpaid leave); and
(viii) annual base rate of compensation and target bonus amount for the current fiscal year to
which he or she is entitled.

       (b)    No Seller is a party to any labor or collective bargaining agreement and there are
no labor or collective bargaining agreements that pertain to the Applicable Employees. No
labor organization or group of employees of Sellers that includes any Applicable Employee has
made a pending demand for recognition, and there are no representation proceedings or
petitions seeking a representation currently pending or, to the Knowledge of Sellers, threatened
to be brought or filed with the National Labor Relations Board or other labor relations tribunal.
There is no organizing activity involving a Seller pending, or to the Knowledge of Sellers,
threatened by any labor organization or group of employees of a Seller. There are no strikes,
work stoppages, slowdowns, lockouts or similar labor disputes, unfair labor practice charges,
arbitrations, material grievances, unfair employment practice charges or complaints, or other
claims or complaints against a Seller, pending or, to the Knowledge of Sellers, threatened by or
on behalf of any Applicable Employee.

       Section 5.22. AFEs; Capital Commitments.

        (a)   Disclosure Schedule 5.22 contains a list, true and correct as of the date of this
Agreement, of all authorities for expenditures (collectively, “AFEs”) for capital expenditures
with respect to the Properties that have been proposed by any Person having authority to do so
(including internal AFEs of a Seller not delivered to Third Parties) or other commitment to make
expenditures in respect of the ownership or operation of the Properties requiring expenditures
after the Closing Date, in each case, in an amount in excess of $100,000 (net to Sellers’ interest).

       (b)     Sellers are not legally obligated to make any future capital commitments under any
Material Contract requiring an expenditure by Sellers in excess of $350,000 (net to Sellers’
interest) relating to any of the Assets.

                                   ARTICLE 6
                    REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer represents and warrants to Sellers as follows:

       Section 6.01. Organization and Good Standing.

       Buyer is a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Ohio. Buyer has the requisite power and authority to own

                                                 36
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 47 of 288



or lease and to operate and use its properties and to carry on its business as now conducted.
Buyer is (or at the Closing will be) duly qualified or licensed to do business in the State(s) where
the Assets are located and Buyer or Buyer’s Affiliates will be duly qualified or licensed to own
or lease and to operate and use oil and gas assets in the State(s) where the Assets are located.

       Section 6.02. Authority; Validity; Consents.

        Buyer has the requisite power and authority necessary to enter into and perform its
obligations under this Agreement and the other Transaction Documents to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement by Buyer and the consummation by Buyer of the transactions
contemplated herein have been duly and validly authorized by all requisite limited liability
company or corporate actions in respect thereof. This Agreement has been duly and validly
executed and delivered by Buyer and each other Transaction Document to which Buyer is a party
will be duly and validly executed and delivered by Buyer, as applicable, at the Closing. This
Agreement and the other Transaction Documents to which Buyer is a party constitute the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms, except in each case as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Legal Requirements affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such principles are considered in a proceeding at law
or in equity.

       Section 6.03. No Conflict.

        Except for any applicable notices, filing, consents or approvals under any applicable
antitrust, competition or trade regulation or other Legal Requirements, Buyer is not and will not
be required to give any notice to, make any filing with or obtain any consent from any Person
(including any Governmental Authority) in connection with the execution and delivery of this
Agreement and the other Transaction Documents or the consummation or performance of any of
the transactions contemplated hereby and thereby, except as would not, individually or in the
aggregate, reasonably be expected to affect Buyer’s ability to perform its obligations under this
Agreement or any other Transaction Documents or to consummate the transactions contemplated
hereby or thereby. When the consents and other actions described in the preceding sentence
have been obtained and taken, the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions provided for herein and
therein will not result in the breach of any of the terms and provisions of, or constitute a default
(with or without notice or lapse of time or both) under, or conflict with, or cause any acceleration
of any obligation of any Buyer under (i) any agreement, indenture or other instrument to which it
or its assets is bound, (ii) the certificate of incorporation, bylaws or other governing documents
of Buyer, (iii) any Order applicable to Buyer or its assets or (iv) any Legal Requirement, except
as would not, individually or in the aggregate, reasonably be expected to affect Buyer’s ability to
perform its obligations under this Agreement or any other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

       Section 6.04. Litigation.

                                                37
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 48 of 288



         There are no Proceedings or Orders pending, outstanding or, to the Knowledge of Buyer,
threatened against Buyer, that seek to restrain or prohibit or otherwise challenge the
consummation, legality or validity of the transactions contemplated hereby or that would,
individually or in the aggregate, reasonably be expected to have an adverse effect on Buyer’s
performance of any of its obligations and covenants hereunder that are to be performed prior to,
at or after Closing.

       Section 6.05. Bankruptcy.

      There are no bankruptcy, reorganization or arrangement proceedings pending, being
contemplated by or, to the Knowledge of Buyer, threatened against Buyer.

       Section 6.06. Brokers or Finders.

       Neither Buyer nor any Person acting on behalf of Buyer has paid or become obligated to
pay any fee or commission to any broker, finder, investment banker, agent or intermediary for or
on account of the transactions contemplated by this Agreement for which Sellers are or will
become liable.

        Section 6.07. Financial Capability. Buyer has, and will have at the Closing, sufficient
funds available in cash to pay the Cash Amount, the Cure Costs required to be paid by Buyer
pursuant to Section 2.05, if any, and any fees and expenses incurred by or otherwise required to
be paid by Buyer in connection with the transactions contemplated by this Agreement. Upon the
consummation of the transactions contemplated hereby, (a) Buyer will not be insolvent as
defined in Section 101 of the Bankruptcy Code, (b) Buyer will not be left with unreasonably
small capital, (c) Buyer will not have incurred debts beyond its ability to pay such debts as they
mature, and (d) the capital of Buyer will not be impaired. For the avoidance of doubt, Buyer’s
obligations to complete the transactions contemplated hereby are not dependent upon or
conditioned on receipt of financing.

                                     ARTICLE 7
                         ACTIONS PRIOR TO THE CLOSING DATE

       Section 7.01. Access and Reports.

       (a)     Subject to applicable Legal Requirements, upon receipt of written request from
Buyer of any such activities no less than three Business Days in advance, Sellers will afford
Buyer’s officers and other authorized Representatives reasonable access, during normal business
hours until the Closing, to its officers, consultants and authorized Representatives (including its
legal advisors and accountants), to make such investigation of the Assets and the Assumed
Liabilities as it reasonably requests; provided, however, in connection with such access, Buyer’s
authorized Representatives will (i) abide by any safety rules, regulations and operating policies
provided in writing in advance by Sellers or its Representatives and (ii) at Seller’s option, be
accompanied by at least one Representative of Sellers (at Sellers’ sole cost and expense). All
requests for information made pursuant to this Section 7.01 must be submitted in accordance
with Section 13.02. Notwithstanding anything herein to the contrary, no such investigation or
examination will be permitted to the extent that it would unreasonably interfere with the conduct
                                                38
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 49 of 288



of the business of Sellers, would require Sellers to disclose information that would cause
material competitive harm to a Seller, would violate the attorney-client privilege or any other
applicable privileges or immunities or involves intrusive sampling or monitoring of any
environmental media. For the avoidance of doubt, Sellers’ provision of access to Buyer under
this Section 7.01(a) shall not be construed to provide Buyer with the right to conduct or cause to
be conducted any Phase I environmental site assessments of any of the Assets, except with
respect to actual or alleged Interim Environmental Defects. In conducting such inspections,
Buyer shall not conduct any intrusive sampling or testing of environmental media without
Sellers’ prior written consent, which consent may be withheld in Sellers’ sole discretion. Buyer
shall indemnify each member of the Seller Group and hold them harmless against any Liabilities,
damages, penalties, costs and expenses, including reasonable attorneys’ fees, that the Seller
Group incurs by reason of the activities of Buyer and its Representatives in connection with the
access afforded to Buyer and its Representatives pursuant to this Section 7.01(a), except to the
extent resulting on the account of the bad faith, gross negligence or willful misconduct of any
member of the Seller Group.

        (b)    Buyer acknowledges that Confidential Information (as defined in the DIP Credit
Agreement) has been, and in the future will be, provided to it in connection with this Agreement,
including under Section 7.01(a), and is subject to the terms of the DIP Credit Agreement, the
terms of which are incorporated herein by reference. Buyer acknowledges and understands that
this Agreement may be provided to the Consultation Parties or be publicly filed in the
Bankruptcy Court and further made available by Sellers to prospective bidders and that, except
as prohibited herein, such disclosure will not be deemed to violate any confidentiality obligations
owing to Buyer, whether pursuant to this Agreement, the DIP Credit Agreement or otherwise. In
addition, notwithstanding anything to the contrary in this Agreement or the DIP Credit
Agreement, Sellers acknowledge and understand that this Agreement or the transactions
contemplated hereby may be disclosed by Buyer to the extent required by applicable Legal
Requirements; provided, that, prior to making any such disclosure, Buyer shall have (i) provided
notice to EdgeMarc of such disclosure, (ii) provided EdgeMarc with a reasonable opportunity to
comment on the form of such disclosure and (iii) considered in good faith any comments made
by EdgeMarc with respect to the form of such disclosure. Sellers acknowledge that from and
after the Closing, all non-public information relating to the Assets and the Assumed Liabilities
will be valuable and proprietary to Buyer and its Affiliates. Sellers agree that, from and after the
Closing, no Seller will disclose to any Person any information relating to the Assets or the
Assumed Liabilities, except as required by Legal Requirements or as otherwise becomes
available (i) in the public domain other than through any action by any Seller in violation of its
obligations under this Section 7.01(b) or (ii) from a source that is not known by Sellers to have a
confidentiality obligation with respect to such information. Sellers acknowledge and agree that
the remedies at law for any breach or threatened breach of this Section 7.01(b) by any Seller are
inadequate to protect Buyer and its Affiliates and that the damages resulting from any such
breach are not readily susceptible to being measured in monetary terms. Accordingly, without
prejudice to any other rights or remedies otherwise available to Buyer or its Affiliates, each party
acknowledges and agrees that upon any breach or threatened breach by a Seller of the terms and
conditions of this Section 7.01(b), Buyer and its Affiliates, as applicable, will be entitled to seek
immediate injunctive relief and an order restraining any threatened or future breach from any
court of competent jurisdiction without proof of actual damages or posting of any bond in

                                                 39
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 50 of 288



connection with any such remedy. The provisions of this Section 7.01(b) will survive the
Closing.

       Section 7.02. Operations Prior to the Closing Date.

        Except (1) as expressly contemplated by this Agreement, (2) as disclosed in Disclosure
Schedule 7.02, (3) with the prior written consent of Buyer (which consent will not be
unreasonably withheld, conditioned or delayed) or the approval of the Bankruptcy Court, (4) as
otherwise required by Legal Requirements or any Contract to which Sellers are bound, or (5) as
ordered by the Bankruptcy Court or limited by restrictions or limitations under the Bankruptcy
Code on Chapter 11 debtors, including (x) the exercise of its fiduciary duties to maximize the
value of its estate and (y) limitations on Sellers’ ability to pay amounts relating to the period
prior to the Petition Date and the impact of Sellers’ filing for bankruptcy with respect to any
Contract to which it is a party, from the Execution Date until the Closing Date:

        (a)    Sellers will use commercially reasonable efforts to (i) operate the Assets operated
by Sellers in the ordinary course of business consistent with past practices, (ii) maintain books,
accounts and records relating to the Assets in accordance with past custom and practice,
(iii) preserve the present business operations, organization and goodwill related to the Assets and
the present relationships with customers, (iv) pay or cause to be paid when due all Asset Taxes
and file all Tax Returns with respect thereto, (v) pay or cause to be paid all Royalties,
development and operating expenses, and other payments incurred with respect to the Properties
in the same manner as a reasonably prudent operator engaged in the business of owning and
operating oil and natural gas properties, (vi) maintain all Leases that are Assigned Leases and
Interests in full force and effect and (vii) maintain Suspense Funds in the ordinary course of
business and not exercise any rights of set off against the Suspense Funds or otherwise against
the Assets.

      (b)    No Seller will:

               (i) abandon or permit any material Asset to lapse (except any abandonment of
       Leases to the extent any such Leases terminate pursuant to their terms or as required by
       any Governmental Authority pursuant to applicable Legal Requirement);

                 (ii) (A) enter into any Contract that would constitute a Material Contract or
       (B) terminate, reject, cancel, materially amend or modify, or extend any Assigned
       Contract that has been identified as such as of the Execution Date or Assigned Lease and
       Interest;

              (iii) enter into any Hydrocarbon sales, supply, exchange, processing or
       transportation contract with respect to the Assets, other than in the ordinary course of
       business consistent with past practice;

               (iv) sell, lease, encumber, transfer, assign or otherwise dispose any portion of
       any Assigned Leases or Interests or other material Assets, except sales of Hydrocarbons
       in the ordinary course of business;


                                                40
            Case 19-11104-JTD        Doc 833     Filed 01/24/20     Page 51 of 288



               (v) commence, propose, or agree to participate in any single operation with
       respect to the Properties with an anticipated cost in excess of $75,000 individually or
       $250,000 in the aggregate (in each case, net to Sellers’ interest), except for emergency
       operations, AFEs existing as of the date hereof and set forth on Disclosure
       Schedule 5.22(a) or operations required by any Governmental Authority;

               (vi) increase the compensation payable or potentially payable to any
       Applicable Employee other than in the ordinary course of business consistent with past
       practice or as required by the terms of any employee benefit plan or compensation
       arrangement of Sellers applicable to such Applicable Employee;

             (vii) voluntarily relinquish its position as operator with respect to any
       Properties operated by any such Seller; or

             (viii)   agree to do anything prohibited by this Section 7.02(b).

       (c)    Sellers will inform Buyer as promptly as practicable, but in no event later than two
Business Days after receipt thereof, of having Knowledge of any written notice delivered to
Sellers regarding (i) any default or event that, with notice or lapse of time or both, would
constitute a material default by a Seller under any of the Leases that are Assigned Leases and
Interests or (ii) any material condemnation, zoning or other similar proceeding affecting any
Property.

        Section 7.03. Commercially Reasonable Efforts. Sellers, on the one hand, and Buyer,
on the other hand, will use commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the other in doing, all
things necessary, proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated hereby, including using commercially
reasonable efforts to accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent to the other party’s obligations to consummate the Closing set
forth in Article 9, Article 10 and Article 11 to be satisfied, (ii) the obtaining, at the earliest
practicable date, of all necessary Governmental Authorizations and the making of all necessary
registrations, declarations and filings (including registrations, declarations and filings with
Governmental Authorities, if any) and the taking of all reasonable steps as may be necessary to
avoid any Proceeding by any Governmental Authority, and (iii) the execution or delivery of any
additional instruments necessary to consummate the transactions contemplated hereby and to
fully carry out the purposes of this Agreement, including the conveyance of any Assets.
Additionally, with regard to each Well operated by a party other than a Seller, Buyer will, as
soon as reasonably practicable after the Closing Date, deliver to the applicable operator of such
Well a copy of the recorded Assignment evidencing the conveyance of Sellers’ interest in such
Well to Buyer, as well as any other documentation reasonably requested by such operator to
evidence such conveyance. Nothing in this Section 7.03 will require a Seller to pay any
consideration to any Third Party, to initiate any Proceedings or to incur any obligation or to
waive any right under this Agreement.

       Section 7.04. Bankruptcy Court Approval.

                                               41
             Case 19-11104-JTD         Doc 833     Filed 01/24/20      Page 52 of 288



      (a)    Sellers will take commercially reasonable efforts to obtain entry of the Sale Order
by February 15, 2020.

       (b)    Sellers will not seek to reject any 365 Contract without Buyer’s consent.

       (c)    From and after the Execution Date and prior to the Closing or the termination of
this Agreement in accordance with Section 12.01, Sellers shall not take any action which is
intended to (or is reasonably likely to), or fail to take any action the intent (or the reasonably
likely result) of which failure to act is to, result in the delay in entry, reversal, withdrawal,
voiding, modification, or staying of this Agreement.

       (d)    Sellers and Buyer each acknowledge that this Agreement and the sale of the Assets
and the assumption of the Assigned Contracts by Buyer and assignment of the Assets to Buyer
are subject to Bankruptcy Court approval. Buyer acknowledges that (i) to obtain such approval,
Sellers must demonstrate that they have taken reasonable steps to obtain the highest and
otherwise best offer possible for the Assets, and that such demonstration shall include giving
notice of the transactions contemplated by this Agreement to creditors and other interested
parties as ordered by the Bankruptcy Court, and, if necessary, conducting the Auction, and
(ii) Buyer must provide adequate assurance of future performance as required under the
Bankruptcy Code with respect to each Applicable Contract.

       (e)     Buyer agrees that it will promptly take such actions as are reasonably requested by
Sellers to assist in obtaining entry of the Sale Order and a finding of adequate assurance of future
performance by Buyer of the Assigned Contracts, including furnishing affidavits or other
documents or information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Buyer under this Agreement and
demonstrating that Buyer is a “good faith” purchaser under Section 363(m) of the Bankruptcy
Code. In the event the entry of or the Sale Order is appealed, Sellers and Buyer will use their
respective commercially reasonable efforts to defend such appeal(s).

       (f)    Sellers shall, prior to filing, and as early in advance as is practicable, provide Buyer
with a reasonable opportunity to review and comment on all proposed pleadings, motions,
notices, statements schedules, applications, reports and other material papers to be filed by the
Sellers in the Bankruptcy Court to the extent related to the consummation or approval of the
transactions contemplated hereby or by the other Transaction Documents and shall include in
any such filing thereof such revisions as may be reasonably requested by Buyer. Sellers shall
provide Buyer with a reasonable opportunity to review all notice and mailing lists to be used to
notify known and potential creditors and parties-in-interest of the proposed Free and Clear sale
of the Assets, and Sellers shall accept Buyer’s reasonable comments. Seller shall not seek to
amend the Bidding Procedures Order, the Order Approving Amended Bidding procedure for
Sale of Debtor’s Assets [Docket No. 329] entered in the Bankruptcy Cases on July 12, 2019, or
the Sale Order in a manner that would reasonably be expected to adversely impact Buyer without
Buyer’s prior written consent, not to be unreasonably withheld, conditioned or delayed.

        Section 7.05. Bidding Procedures. Buyer agrees and acknowledges that Sellers,
including through their representatives, are and may continue soliciting inquiries, proposals, or
offers from third parties for the Assets, in accordance with the Bidding Procedures.
                                                 42
            Case 19-11104-JTD        Doc 833     Filed 01/24/20    Page 53 of 288



                                       ARTICLE 8
                                ADDITIONAL AGREEMENTS

       Section 8.01. Taxes.

       (a)    Transfer Taxes. Buyer, on the one hand, and Sellers, on the other hand, will each
be responsible for 50% of the documentary, stamp, transfer (including real property transfer),
motor vehicle registration, sales, use, value added, excise and other similar non-income Taxes
and all filing and recording fees (and any interest, penalties and additions with respect to such
Taxes and fees) arising from or relating to the consummation of the transactions contemplated by
this Agreement (collectively, “Transfer Taxes”), regardless of the party on whom liability is
imposed under the provisions of the Legal Requirements relating to such Transfer Taxes. Sellers
and Buyer will consult and cooperate on a reasonable basis in preparing and timely filing all Tax
Returns with respect to any Transfer Taxes and will cooperate on a reasonable basis and
otherwise take commercially reasonable efforts to obtain any available exemptions from or
reductions in such Transfer Taxes.

      (b)    Asset Taxes.

                (i) Sellers shall be allocated and bear all Asset Taxes attributable to any Tax
       period ending prior to the Effective Time and the portion of any Straddle Period ending at
       the Effective Time. Buyer shall be allocated and bear all Asset Taxes attributable to any
       Tax period that begins after the Effective Time and the portion of any Straddle Period
       beginning immediately after the Effective Time.

                (ii) For purposes of determining the allocations in Section 8.01(b)(i),
       (A) Asset Taxes that are attributable to the severance or production of Hydrocarbons
       (other than such Asset Taxes described in clause (C), below) shall be allocated to the
       period in which the severance or production giving rise to such Asset Taxes occurred,
       (B) Asset Taxes that are based upon or related to sales or receipts or imposed on a
       transactional basis (other than such Asset Taxes described in clause (A) or (C)), shall be
       allocated to the period in which the transaction giving rise to such Asset Taxes occurred,
       and (C) Asset Taxes that are ad valorem, property or other Asset Taxes imposed on a
       periodic basis pertaining to a Straddle Period shall be allocated between the portion of
       such Straddle Period ending at the Effective Time and the portion of such Straddle Period
       beginning immediately after the Effective Time by prorating each such Asset Tax based
       on the number of days in the applicable Straddle Period that occur on or before the date
       on which the Effective Time occurs, on the one hand, and the number of days in such
       Straddle Period that occur after the date on which the Effective Time occurs, on the other
       hand.

               (iii) To the extent the actual amount of an Asset Tax or Transfer Tax is not
       known at the time an adjustment is to be made with respect to such Asset Tax or Transfer
       Tax pursuant to Section 2.1 of Appendix A or Section 3.02, as applicable, the Parties
       shall utilize the most recent information available in estimating the amount of such Asset
       Tax or Transfer Tax for purposes of such adjustment.

                                               43
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 54 of 288



       (c)     Cooperation and Audits. Buyer and Sellers will, and will cause their respective
Affiliates to, cooperate on a reasonable basis with each other regarding the filing of Tax Returns,
any audit, litigation ,or other Proceeding with respect to Taxes relating to the Assets and any
other Tax matters governed by this Agreement, and will make available to the other Party as
reasonably requested all information, records and documents relating to Taxes governed by this
Agreement until the expiration of the applicable statute of limitations or extension thereof or the
conclusion of all audits, appeals, litigation or other Proceedings with respect to such Taxes.

       Section 8.02. Assigned Contracts; Adequate Assurance and Performance.

       (a)   With respect to each Assigned Contract, Buyer will deliver within 24 hours of
being declared by Sellers as the Successful Bidder information sufficient to demonstrate Buyer’s
adequate assurance of the future performance by Buyer of each such Assigned Contract as
required under Section 365 of the Bankruptcy Code, which information Sellers will be permitted
to disseminate to any Third Party to any 365 Contract.

       (b)   From and after Closing, Buyer will pay, perform or satisfy the Assumed Liabilities
from time to time and as such Assumed Liabilities become due and payable or are required to be
performed or satisfied in accordance with their respective terms.

       (c)     Without limiting the provisions of Section 8.02(a), Buyer acknowledges that,
except to the extent necessary for Seller to perform its obligation under the Transition Services
Agreement, Sellers have no duty to maintain any bonds, letters of credit, guarantees, cash
deposits and insurance to secure performance or payment under any Assigned Contracts
(collectively, the “Seller Credit Obligations”) after the Closing, and Buyer agrees to reasonably
cooperate with Sellers in Sellers’ efforts to secure the release of any Seller Credit Obligations
posted by Sellers set forth on Disclosure Schedule 8.03(c). On or before the Closing, Buyer will
obtain, or cause to be obtained in the name of Buyer, replacements for the Seller Credit
Obligations. If any Seller Credit Obligation remains outstanding as of the Closing Date, Buyer
will indemnify each member of the Seller Group and hold them harmless against any Liabilities
that the Seller Group may incur under any such Seller Credit Obligations attributable to periods
from and after the Closing Date.

       Section 8.03. Employee Matters.

       (a)    Transferred Employees. Effective as of the Execution Date, EdgeMarc hereby
agrees that Buyer and its Affiliates may (but shall not be required to) solicit for employment, or
hire, any of the Applicable Employees on employment terms that are in Buyer’s sole discretion.
Such individuals who accept such offer prior to the Closing Date are hereinafter referred to as the
“Transferred Employees.” For the avoidance of doubt, in no event shall any of the matters
contemplated by this Section 8.03(a) (including the acceptance of such offer by any Applicable
Employee) be a condition to Closing.

       (b)   No Obligations. No provision in this Section 8.03 or otherwise in this Agreement,
whether express or implied, will (i) create any third-party beneficiary or other rights in any
employee or former employee of Sellers or any of their subsidiaries or Affiliates (including any
beneficiary or dependent thereof), any other participant in any seller benefit plan or any other
                                                44
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 55 of 288



Person; (ii) create any rights to continued employment with Sellers, Buyer or any of their
respective subsidiaries or Affiliates or in any way limit the ability of Sellers, Buyer or any of
their respective subsidiaries or Affiliates to terminate the employment of any individual at any
time and for any reason; or (iii) constitute or be deemed to constitute an amendment to any seller
benefit plan or any other employee benefit plan, program, policy, agreement or arrangement
sponsored or maintained by Sellers, Buyer or any of their subsidiaries or Affiliates. For the
avoidance of doubt, Buyer shall not be obligated to take any existing employment agreements or
arrangements, including benefit plans or benefit arrangements, with respect to any Transferred
Employee.

       Section 8.04. Post-Closing Books and Records and Personnel.

        For three (3) years after the Closing Date, (a) Buyer will not dispose of or destroy any of
the Records received by Buyer as Assets and (b) Buyer will allow Sellers (including, for clarity,
any trust established under a Chapter 11 plan of Sellers or any other successors of Sellers) and
any of its directors, officers, employees, counsel, representatives, accountants and auditors
reasonable access during normal business hours, upon reasonable advance notice, to any Records
included in the Assets for purposes relating to the Bankruptcy Cases, the wind-down of the
operations of Sellers or any such trusts or successors and Sellers (including any such trust or
successors) and such directors, officers, employees, counsel, representatives, accountants and
auditors will have the right to make copies of any such Records for such purposes. Until the
liquidation and winding up of Sellers’ estate, Sellers may keep a copy of the Records. In the
event any Party desires to destroy any such Records prior to the time during which they must be
maintained pursuant to this Section 8.04, such Party will first give 90 days’ prior written notice
to the other Party and such other Party will have the right at their option and expense, upon prior
written notice given within such 90 day period to the Party desiring to destroy such Records or
records, to take possession of the Records within 180 days after the date of such notice, or such
shorter period as the liquidation and winding up of Sellers’ estate will permit. Except as required
by Legal Requirements or to the extent required to enforce its rights with respect to the Excluded
Liabilities, from and after the Closing, each Seller will keep confidential and not use the Records
and any proprietary or non-proprietary engineering, geological, geophysical and seismic data,
files and records that would have been included in the Records but for the failure to obtain a
material Third Party consent.

       Section 8.05. Disclaimers.

      (a)   General Disclaimer. To the extent required by applicable Legal Requirements to
be operative, the disclaimers of certain warranties contained in this Section 8.05 are
“conspicuous disclaimers” for purposes of any applicable Legal Requirements.

      (b) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE
PARTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT (AS MODIFIED BY THE SCHEDULES HERETO),
(I) NO PARTY HERETO NOR ANY OTHER PERSON MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED OR
OTHERWISE, WITH RESPECT TO, OR IN RELATION TO, ANY OF THE ASSETS
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND EACH
                                                45
        Case 19-11104-JTD   Doc 833    Filed 01/24/20   Page 56 of 288



OF THE PARTIES EXPRESSLY WAIVES AND ACKNOWLEDGES THAT NONE OF
THE OTHER PARTIES MAKES ANY SUCH WARRANTY OR REPRESENTATION,
AND SUCH PARTY IS NOT RELYING ON ANY SUCH WARRANTY OR
REPRESENTATION BY ANY OTHER PARTY, (II) EACH PARTY EXPRESSLY
DISCLAIMS     ALL     LIABILITY  AND    RESPONSIBILITY   FOR   ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR
COMMUNICATED (ORALLY, IN WRITING OR OTHERWISE) TO THE OTHER
PARTIES OR ANY OF THEIR AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY STATEMENT,
OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLERS OR ANY OF THEIR
AFFILIATES) AND (III) ALL PROPERTIES INCLUDED IN THE ASSETS WILL BE
CONVEYED BY SELLERS AND ACCEPTED BY BUYER PRECISELY AND ONLY AS
IS, WHERE IS, AND WITH ALL DEFECTS AND FAULTS WITHOUT RECOURSE
AND WITHOUT WARRANTY (INCLUDING WITHOUT ANY WARRANTY OF
TITLE).

       (c)  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLERS EXPRESSLY SET FORTH IN ARTICLE 5 OR ANY TRANSACTION
DOCUMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLERS ARE
CONVEYING THE ASSETS WITHOUT REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED AT COMMON LAW, BY STATUTE, OR
OTHERWISE (ALL OF WHICH SELLERS HEREBY DISCLAIM), RELATING TO
(I) TITLE, (II) THE MERCHANTABILITY, DESIGN, OPERATING CONDITION, OR
QUALITY OF THE WELLS AND THE EQUIPMENT, (III) THE FITNESS OF THE
WELLS AND THE EQUIPMENT FOR ANY PARTICULAR PURPOSE, (IV) THE
ABSENCE OF PATENT, LATENT OR REDHIBITORY VICES OR DEFECTS, (V) THE
ENVIRONMENTAL OR PHYSICAL CONDITION OF THE ASSETS (SURFACE AND
SUBSURFACE), (VI) THE QUANTITY, RECOVERABILITY, OR VALUE OF
HYDROCARBON          RESERVES,  (VII)  COMPLIANCE     WITH    LEGAL
REQUIREMENTS, (VIII) THE CONTENTS, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS,
(IX) GEOGRAPHIC, GEOLOGIC OR GEOPHYSICAL CHARACTERISTICS, OR THE
EXISTENCE, QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS
IN OR FROM THE ASSETS, (X) ANY ESTIMATES OF THE VALUE OF THE ASSETS
OR FUTURE REVENUES GENERATED BY THE ASSETS, (XI) CONTRACTUAL,
ECONOMIC, FINANCIAL INFORMATION AND/OR OTHER DATA AND ANY
RELATED MAPS, ESTIMATIONS OR PROJECTIONS MADE IN SALE
PRESENTATIONS, MARKETING MATERIALS, (XII) CONTINUED FINANCIAL
VIABILITY, INCLUDING PRESENT OR FUTURE VALUE OR ANTICIPATED
INCOME OR PROFITS, (XIII) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY THIRD PARTIES, (XIV) ANY OTHER MATERIALS

                                      46
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 57 of 288



OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO BUYER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO,
(XV) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT, (XVI) THE CONTINUING EXISTENCE OR
MAINTENANCE OF ANY LEASE, (XVII) ABILITY TO PRODUCE, INCLUDING
PRODUCTION DECLINE RATES, (XVIII) COSTS, EXPENSES, REVENUES,
RECEIPTS, PRICES, ACCOUNTS RECEIVABLE, OR ACCOUNTS PAYABLE, OR
(XIX) ANY OTHER MATTER WHATSOEVER, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER WILL BE DEEMED
TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT
BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER
DEEMS APPROPRIATE AND BUYER IRREVOCABLY WAIVES ANY AND ALL
CLAIMS THEY MAY HAVE AGAINST SELLERS ASSOCIATED WITH SAME.

     (d)  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLERS EXPRESSLY SET FORTH IN ARTICLE 5 OR ANY TRANSACTION
DOCUMENT, SELLERS HAVE NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAW, ASSUMED
LIABILITIES RELATING TO ENVIRONMENTAL LAW, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN
HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE WILL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND BUYER IS DEEMED TO BE TAKING
THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION.

       (e)    Buyer hereby acknowledges and agrees that Buyer’s sole remedy with respect to
any failure of Sellers to have Defensible Title to the Assets (or to deliver the Assets Free and
Clear) shall be the closing condition set forth in Section 9.01 with respect to the representations
and warranties made in Section 5.17, and in no event shall Seller or any of its Affiliates have any
Liability to Buyer or any of its Affiliates with respect to any such failure at any time after the
Closing or, following a termination of this Agreement, other than as provided in Section 12.02.

       Section 8.06. Successor Operator.

       Sellers will use commercially reasonable efforts to support Buyer’s efforts to be
appointed or to have a designee appointed as the successor operator of those Properties that any
Seller currently operates; provided, however, that Sellers will not be obligated to pay any
consideration or grant any accommodation in connection therewith. Notwithstanding the
foregoing, Sellers make no representations or warranties to Buyer as to the transferability of
operatorship of any Properties which a Seller currently operates. Rights and obligations
                                              47
            Case 19-11104-JTD         Doc 833     Filed 01/24/20      Page 58 of 288



associated with operatorship of the Properties are governed by operating agreements or similar
agreements and, to the extent such agreements are Assigned Contracts, will be determined in
accordance with the terms of such agreements.

       Section 8.07. Additional Transaction Documents.

        At the Closing, the Parties shall execute a definitive transition services agreement (the
“Transition Services Agreement”), in substantial form and substance as attached hereto as
Exhibit F, pursuant to which one or more Seller shall agree to provide transition services to
Buyer with respect to the Assets. In furtherance of the transactions contemplated under the
Transition Services Agreement, Buyer will use commercially reasonable efforts, on behalf of its
or its applicable Affiliates, to be qualified and approved as the operator of the Assets by the
Department of Environmental Protection of the Commonwealth of Pennsylvania as soon as
practicable after the Closing Date.

                                ARTICLE 9
          CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

        The obligation of Buyer to consummate the transactions contemplated by this Agreement
is subject to the satisfaction or waiver in writing by Buyer, at or prior to the Closing, of each of
the following conditions:

       Section 9.01. Accuracy of Representations.

        The representations and warranties of Sellers contained in Section 5.01, Section 5.02 and
Section 5.14 shall be true and correct in all material respects on and as of the Closing, except to
the extent expressly made as of an earlier date, in which case as of such earlier date, and the
other representations and warranties of Sellers contained in this Agreement (without giving
effect to any qualifications or exceptions as to “materiality” or “Material Adverse Effect” set
forth therein) shall be true and correct on and as of the Closing, except to the extent expressly
made as of an earlier date, in which case as of such earlier date, except for such failures to be so
true and correct, individually or in the aggregate, as would not have a Material Adverse Effect,
and Buyer shall have received a certificate of EdgeMarc to such effect signed by a duly
authorized officer thereof.

        Section 9.02. Sellers’ Performance. Sellers shall not have materially breached their
covenants that they are required to perform pursuant to this Agreement prior to the Closing, and
Buyer shall have received a certificate of each Seller to such effect signed by a duly authorized
officer thereof.

       Section 9.03. Sellers’ Deliveries.

       Each of the deliveries required to be made to Buyer pursuant to Section 4.04 shall have
been delivered (or Sellers shall be ready, willing and able to make such deliveries).

       Section 9.04. Sale Order.


                                                48
           Case 19-11104-JTD        Doc 833     Filed 01/24/20    Page 59 of 288



       The Bankruptcy Court shall have entered the Sale Order and the Sale Order shall be a
Final Order.

       Section 9.05. Assumption and Assignment of Desired 365 Contracts.

        The Bankruptcy Court shall have entered an order approving the assumption and
assignment of the following Desired 365 Contracts to Buyer pursuant to section 365 of the
Bankruptcy Code, (i) the Gas Processing Agreement, dated as of August 14, 2014, by and
between MarkWest Liberty Bluestone, L.L.C. and EM Energy Pennsylvania, L.L.C., as amended
by that certain First Amendment to Gas Processing Agreement, dated as of January 31, 2019, by
and between MarkWest Liberty Bluestone, L.L.C. and EM Energy Pennsylvania, L.L.C., and as
amended by the MarkWest Amendment and Release Agreement, (ii) Natural Gas Liquids
Exchange and Marketing Agreement, dated as of August 14, 2014, by and between MarkWest
Liberty Midstream & Resources, L.L.C. and EM Energy Pennsylvania, L.L.C., as amended by
that certain First Amendment to Natural Gas Liquids Exchange and Marketing Agreement, dated
as of January 31, 2019, by and between MarkWest Liberty Midstream & Resources, L.L.C. and
EM Energy Pennsylvania, L.L.C., and (iii) Gas Compression Agreement, dated as of May 1,
2014, by and among EM Energy Pennsylvania, L.L.C., EdgeMarc Energy Holdings, L.L.C. and
Axip Energy Services, LP, as amended by that certain Amendment to the Gas Compression
Agreement, dated as of May 1, 2018, by and among Axip Energy Services, LP, EdgeMarc
Energy Holdings, L.L.C., EM Energy Midstream Pennsylvania, L.L.C. and EM Energy
Pennsylvania, L.L.C., and as amended by that certain Letter Agreement re Additional Pressure
Reduction Request, dated as of September 14, 2018, by and among Axip Energy Services, LP,
EdgeMarc Energy Holdings, L.L.C., EM Energy Midstream Pennsylvania, L.L.C. and EM
Energy Pennsylvania, L.L.C. (the collectively, the “MarkWest and Axip Agreements”). The
MarkWest and Axip Agreements may be amended by agreement of the parties and such
amended MarkWest and Axip Agreements shall be deemed Desired 365 Contracts and assumed
by the Seller and assigned to Buyer.

       Section 9.06. ETP Release.

        The Bankruptcy Court shall have entered the 9019/ETP Order and the 9019/ETP Order
shall be a Final Order and the effectiveness of such 9019/ETP Order shall not be stayed.

       Section 9.07. Waiver of Cure Costs.

       The agreements concerning Cure Costs between MarkWest Liberty Midstream &
Resources, L.L.C. and Buyer and between Axip Energy Services, LP and Buyer as set forth in
the form of Sale Order shall have been approved.

       Section 9.08. New ETP Agreements.

       The New ETP Agreements shall have been duly executed by Buyer and ETC Northeast
Pipeline, LLC and approved as part of the ETP Order, with such modifications, if any, as may be
reasonably acceptable to the Buyer.



                                              49
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 60 of 288



                             ARTICLE 10
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND SELLERS TO CLOSE

       The respective obligations of Buyer and Sellers to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver in a joint writing by
Buyer and Sellers (except for the conditions precedent set forth in Section 10.02, which shall not
be waivable by the Parties), at or prior to the Closing, of each of the following conditions:

       Section 10.01. No Order.

        There shall not be in effect any Order by a Governmental Authority of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby.

       Section 10.02. 9019/ETP Order

        The Bankruptcy Court shall have entered the 9019/ETP Order and the 9019/ETP Order
shall be a Final Order and the effectiveness of such 9019/ETP Order shall not be stayed. For the
avoidance of doubt, notwithstanding anything set forth in this Article 10 or anything else in this
Agreement to the contrary, the requirement that the 9019/ETP Order be entered and be a Final
Order: (i) shall be a condition precedent to the Closing and the consummation of the transactions
contemplated under this Agreement; and (ii) shall not be waived or waivable by the Buyer, the
Sellers, or any other Parties. The Buyer, Sellers, and all other Parties expressly acknowledge and
agree that the Committee is a third party beneficiary of and may enforce this Section 10.02.

                               ARTICLE 11
       CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

        Sellers’ obligation to consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver in writing by EdgeMarc, at or prior to the Closing, of each of
the following conditions:

        Section 11.01. Accuracy of Representations. The representations and warranties of Buyer
contained in this Agreement that are not qualified by materiality shall be true and correct in all
material respects on and as of the Closing, except to the extent expressly made as of an earlier
date, in which case as of such earlier date, and the representations and warranties of Buyer
contained in this Agreement that are qualified by materiality shall be true and correct in all
respects on and as of the Closing, except to the extent expressly made as of an earlier date, in
which case as of such earlier date, and Sellers shall have received a certificate of Buyer to such
effect signed by a duly authorized officer thereof.

        Section 11.02. Buyer’s Performance. Buyer shall not have materially breached its
covenants that it is required to perform pursuant to this Agreement prior to the Closing, and
Sellers shall have received a certificate of Buyer to such effect signed by a duly authorized
officer thereof.

       Section 11.03. Buyer’s Deliveries.
                                                50
            Case 19-11104-JTD        Doc 833      Filed 01/24/20     Page 61 of 288



       Each of the deliveries required to be made to Sellers pursuant to Section 4.03 shall have
been delivered (or Buyer shall be ready, willing and able to make such deliveries).

       Section 11.04. Sale Order.

       The Bankruptcy Court shall have entered the Sale Order and the effectiveness of such
Sale Order shall not be stayed.

                                         ARTICLE 12
                                        TERMINATION

       Section 12.01. Termination Events.

       Notwithstanding anything herein to the contrary, this Agreement may be terminated at
any time prior to the Closing:

      (a)    by mutual written agreement of EdgeMarc and Buyer;

      (b)    by written notice of either EdgeMarc or Buyer to such other Party if:

                (i) the Closing has not occurred by the close of business on March 2, 2020
       (the “Outside Date”); provided, however; that a Party may not terminate this Agreement
       pursuant to this Section 12.01(b)(i) if such Party is in material breach of any of its
       representations, warranties, covenants or agreements contained herein;

               (ii) there is in effect a final and non-appealable Order by a Governmental
       Authority of competent jurisdiction restraining, enjoining or otherwise prohibiting the
       consummation of the transactions contemplated by this Agreement (an “Adverse
       Determination”); or

               (iii) the Bankruptcy Court shall have entered an Order approving or
       authorizing any Alternative Transaction or Sellers shall have entered into any definitive
       agreement with respect to an Alternative Transaction; provided, however, that EdgeMarc
       shall not be permitted to terminate this Agreement pursuant to this Section 12.01(b)(iii) if
       Buyer is the Successful Bidder;

       (c)    so long as Buyer is not in material breach under this Agreement, by Buyer by
written notice to EdgeMarc if:

                 (i) (A) Sellers breach any representation or warranty or any covenant or
       agreement contained in this Agreement, (B) such breach would result in a failure of a
       condition set forth in Article 9 or Article 10 and (C) such breach has not been cured by
       the earlier of (1) 20 Business Days after the giving of written notice by Buyer to Sellers
       of such breach and (2) the Outside Date;

               (ii) Sellers file a motion to have the Bankruptcy Court enter an Order
       dismissing, or converting the Bankruptcy Cases into cases under chapter 7 of the
       Bankruptcy Code or appointing a trustee in the Bankruptcy Cases or appointing an
                                           51
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 62 of 288



       examiner with enlarged power related to the operation of the Assets (beyond those set
       forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Section 1106(b) of the
       Bankruptcy Code; or

               (iii) Sellers (x) withdraw or seek authority to withdraw the Bidding
       Procedures, or the Sale Motion at any time after the filing thereof without Buyer’s written
       consent or (y) announce any stand-alone plan of reorganization or liquidation with
       respect to the Assets, a support agreement in respect of any such plan of reorganization or
       liquidation, or support any such plan filed by another party;

        (d)    so long as Sellers are not in breach of their obligations under this Agreement, by
EdgeMarc by written notice to Buyer if (i) Buyer breaches any representation or warranty or any
covenant or agreement contained in this Agreement, (ii) such breach would result in a failure of a
condition set forth in Article 10 or Article 11 and (iii) such breach has not been cured by the
earlier of (1) 20 Business Days after the giving of written notice by EdgeMarc to Buyer of such
breach and (2) the Outside Date;

        (e)   by EdgeMarc, if (i) Buyer fails to consummate the transactions contemplated
hereby, including payment of the Purchase Price, as and when required by Article 4 hereof, or
(ii) the board of managers of EdgeMarc determines, in good faith based on the advice of outside
legal counsel, that proceeding with the transactions contemplated hereby or failing to terminate
this Agreement would be inconsistent with the board’s fiduciary obligations under applicable
Legal Requirements.

        Section 12.02. Effect of Termination. In the event of a valid termination of this
Agreement by Buyer or Sellers pursuant to this Article 12, all rights and obligations under this
Agreement will terminate without any Liability of any Party or Person to any other Party or
Person; provided, however, that nothing herein will relieve any Party from Liability for any
intentional and knowing breach of this Agreement prior to such termination. The provisions of
this Section 12.02, Section 7.01(b), Section 12.03 and Section 13.07 (and, to the extent
applicable to the interpretation or enforcement of such provisions, Article 1 and Article 13) will
expressly survive the termination of this Agreement.

       Section 12.03. Procedures Upon Termination. In the event of termination pursuant to
Section 12.01, the terminating Party will give written notice thereof to the other Party or Parties,
and this Agreement will terminate (subject to Section 12.02) and the purchase of the Assets
hereunder will be abandoned without further action by Buyer or Sellers. If this Agreement is
terminated as provided herein, each Party will redeliver all documents, work papers and other
materials of any other Party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the Party furnishing the same.

                                        ARTICLE 13
                                    GENERAL PROVISIONS

       Section 13.01. No Survival of Representations and Warranties.


                                                52
            Case 19-11104-JTD          Doc 833       Filed 01/24/20   Page 63 of 288



       The representations and warranties contained herein and in any certificate or other
Transaction Document delivered by any Party pursuant to this Agreement will terminate upon
and not survive the Closing and there will be no Liability thereafter in respect thereof. Each
Party’s covenants and other agreements contained in this Agreement will terminate upon the
Closing, except the Post-Closing Covenants applicable to such Party, which will survive the
Closing until the earlier of (a) performance of such Post-Closing Covenant in accordance with
this Agreement or, (b) (i) if time for performance of such Post-Closing Covenant is specified in
this Agreement, thirty (30) days following the expiration of the time period for such
performance, or (ii) if time for performance of such Post-Closing Covenant is not specified in
this Agreement, the expiration of the applicable statute of limitations with respect to any claim
for any failure to perform such Post-Closing Covenant; provided that if a written notice of any
claim with respect to any Post-Closing Covenant is given prior to the expiration thereof then
such Post-Closing Covenant will survive until, but only for purposes of, the resolution of such
claim by final, non-appealable judgment or settlement.

       Section 13.02. Notices.

        All notices, consents, waivers and other communications under this Agreement must be
in writing and will be deemed to have been duly given (a) when delivered by hand (with written
confirmation of receipt), (b) when sent by email (with read receipt received), (c) one Business
Day following the day sent by overnight courier (with written confirmation of receipt), or
(d) when received by the addressee, if sent by registered or certified mail (postage prepaid, return
receipt requested), in each case to the appropriate addresses and representatives (if applicable)
set forth below (or to such other addresses and representatives as a Party may designate by notice
to the other Parties):

                (i)    If to any Seller, then to:

                       EdgeMarc Energy Holdings, LLC.
                       Attn: Callum Streeter
                       1800 Main Street, Suite 220
                       Canonsburg, PA 15317
                       Phone: 412-564-1290
                       E-mail: CStreeter@edgemarcenergy.com

                       with a copy (which will not constitute notice) to:

                       Davis Polk & Wardwell LLP
                       Attn: Darren S. Klein
                             Brian Wolfe
                       450 Lexington Avenue
                       New York, New York 10017
                       Phone: (212) 450-4725
                              (212) 450-4140
                       E-mail: darren.klein@davispolk.com
                               brian.wolfe@davispolk.com

                                                    53
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 64 of 288



               (ii)   If to Buyer:

                      KB OREO, LLC
                      Attn: Dale Conder
                      702 West Idaho Street, 5th Floor
                      Boise, Idaho 83702
                      Phone: (208) 364-8755
                      E-mail: dale_conder@keybank.com

                      with a copy (which will not constitute notice) to:

                      Hunton Andrews Kurth, LLC
                      Attn: Timothy A (“Tad”) Davidson II
                      600 Travis, Suite 4200
                      Houston, TX 77002
                      Phone: (713) 220-3810
                      E-mail: taddavidson@huntonak.com

       Section 13.03. Waiver; Waiver of Damages.

       (a)    Neither the failure nor any delay by any Party in exercising any right, power or
privilege under this Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right, power or privilege or
the exercise of any other right, power or privilege. To the maximum extent permitted by
applicable Legal Requirements, (i) no waiver that may be given by a Party will be applicable
except in the specific instance for which it is given, and (ii) no notice to or demand on one Party
will be deemed to be a waiver of any right of the party hereto that gives such notice or demand to
take further action without notice or demand.

     (b)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, NO PARTY WILL BE LIABLE TO ANY OTHER PARTY HERETO FOR
SPECIAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL (INCLUDING LOST PROFITS)
OR PUNITIVE DAMAGES ARISING OUT OF, ASSOCIATED WITH, OR RELATING TO
THIS AGREEMENT AND THE PARTIES HEREBY WAIVE ALL CLAIMS FOR ANY
SUCH DAMAGES.

       Section 13.04. Entire Agreement; Amendment.

        This Agreement (including the Schedules, Disclosure Schedules and the Exhibits) and the
other Transaction Documents supersede all prior agreements between Buyer and Sellers with
respect to its subject matter and constitute a complete and exclusive statement of the terms of the
agreements between Buyer and Sellers with respect to the subject matter hereof and thereof.
This Agreement, including all exhibits hereto, may not be amended, modified or supplemented,
or the terms hereof waived, except by a written agreement executed by all of the Parties.

       Section 13.05. Assignment.

                                                54
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 65 of 288



        This Agreement, and the rights, interests and obligations hereunder, may not be assigned
by any Party (by operation of law or otherwise) without the express written consent of the other
Parties; provided, however, that, upon prior written notice to Buyer, Sellers may assign some or
all of their rights or delegate some or all of their obligations hereunder to successor entities
pursuant to a plan of reorganization confirmed by the Bankruptcy Court; provided, further, that,
Buyer may assign some or all of its rights or delegate some or all of its obligations hereunder to
(i) Key EM Energy, LLC (so long as such Person remains an Affiliate of Buyer) or (ii) upon
prior written notice to EdgeMarc, one or more other Affiliates of Buyer so long as, in each case,
Buyer remains fully responsible for the performance of the delegated obligations. Any
assignment in violation of this Section 13.05 will be deemed void ab initio. This Agreement will
be binding upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.

       Section 13.06. Severability.

        The provisions of this Agreement will be deemed severable, and the invalidity or
unenforceability of any provision will not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (a) the Parties will negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances will not be affected by
such invalidity or unenforceability.

       Section 13.07. Expenses.

        Each of Sellers, on the one hand, and Buyer, on the other hand, will bear its own
respective expenses incurred in connection with the negotiation and execution of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and thereby.
Notwithstanding anything to the contrary in this Agreement, KeyBank’s professionals’ fees shall
be paid directly by KeyBank and shall not be included in or otherwise reduce the Cash Amount.

       Section 13.08. Specific Performance.

        The Parties agree that irreparable damage would occur if any provision of this Agreement
is not performed in accordance with the terms hereof, including if any of the Parties fails to take
any action required of it hereunder to consummate the transactions contemplated by this
Agreement, and, accordingly, (a) prior to the Closing, each Party will be entitled to an injunction
or injunctions without proof of damages or posting a bond or other security to prevent breaches
of this Agreement or to enforce specifically the performance of the terms and provisions hereof,
including specific performance of such covenants, promises or agreements or an order enjoining
such party hereto from any threatened, or from the continuation of any actual, breach of the
covenants, promises or agreements contained in this Agreement, and (b) from and after the
Closing, any Party will be entitled to an injunction or injunctions without proof of damages or
posting a bond or other security to prevent breaches of this Agreement or to enforce specifically
the performance of the terms and provisions hereof, in addition to any other remedy to which
                                                 55
            Case 19-11104-JTD         Doc 833    Filed 01/24/20     Page 66 of 288



they are entitled at law or in equity. Unless otherwise expressly stated in this Agreement, no
right or remedy described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available under this
Agreement, at law or in equity. The right of specific performance and other equitable relief is an
integral part of the transactions contemplated by this Agreement and without that right, neither
Sellers nor Buyer would have entered into this Agreement.

       Section 13.09. Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.

       (a)    Except (i) to the extent the mandatory provisions of the Bankruptcy Code
apply and (ii) except for any real or immovable property issues, which will be governed by
and construed and enforced in accordance with the internal laws of the State in which such
real or immovable property is located (without reference to the choice of law rules of such
State), this Agreement will be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts made and to be performed entirely in such
state without regard to principles of conflicts or choice of laws or any other law that would
make the laws of any other jurisdiction other than the State of Delaware applicable hereto.

       (b)    Without limitation of any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may arise or result from, or be connected
with, this Agreement, any breach or default hereunder, or the transactions contemplated hereby
and (ii) any and all claims relating to the foregoing will be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent and submit to the exclusive jurisdiction and
venue of the Bankruptcy Court and irrevocably waive the defense of an inconvenient forum to
the maintenance of any such Proceeding; provided, however, that, if the Bankruptcy Cases are
closed pursuant to Section 350 of the Bankruptcy Code, the Parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of the state courts of Pennsylvania and any state
appellate court within the Commonwealth of Pennsylvania (or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such Proceeding, in the
United States District Court for the Western District of Pennsylvania) and any appellate court
from any thereof for the resolution of any such claim or dispute. The Parties each hereby
irrevocably waive, to the fullest extent permitted by applicable Legal Requirements, the defense
of an inconvenient forum to the maintenance of any such Proceeding. The Parties each consent
to service of process by mail (in accordance with Section 13.02) or any other manner permitted
by law.

     (c) THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY OR SUCH PARTY’S
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

       Section 13.10. Counterparts.

       This Agreement and any amendment hereto may be executed in one (1) or more
counterparts, each of which will be deemed to be an original of this Agreement or such
                                                56
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 67 of 288



amendment and all of which, when taken together, will constitute one and the same instrument.
Notwithstanding anything to the contrary in Section 13.02, delivery of an executed counterpart
of a signature page to this Agreement or any amendment hereto by facsimile or email attachment
will be effective as delivery of a manually executed counterpart of this Agreement or such
amendment, as applicable.

       Section 13.11. Parties in Interest; No Third Party Beneficiaries.

        This Agreement will inure to the benefit of and be binding upon Buyer, Sellers and their
respective successors and permitted assigns. This Agreement is for the sole benefit of the Parties
and their permitted assigns, and nothing herein, express or implied, is intended to or will confer
upon any other Person any legal or equitable benefit, claim, cause of action, remedy or right of
any kind, except that (i) Section 13.02 is intended for the benefit of and is enforceable by any
former, current or future Affiliate, incorporator, controlling Person, fiduciary, Representative,
co-owner or equity holder of any Party (or any of their successors or permitted assignees) (the
“Party Affiliates”), provided that in each case such party will be subject to all the limitations
and procedures of this Agreement as if it were a Party hereunder, and (ii) Section 10.02 is
intended for the benefit of and is enforceable by the Committee.

       Section 13.12. No Recourse.

       (a)    Any claim or cause of action based upon, arising out of, or related to this
Agreement or any agreement, document or instrument contemplated hereby may only be brought
against the Parties hereto, and then only with respect to the specific obligations set forth herein
or therein. Other than the Parties hereto, no other Person (including any Party Affiliate) shall
have any liability or obligation for any of the representations, warranties, covenants, agreements,
obligations or Liabilities of any Party under this Agreement, the other Transaction Documents,
or any other agreement contemplated hereto and thereto or of or for any Proceeding based on, in
respect of, or by reason of, the transactions contemplated hereby or thereby (including the
breach, termination or failure to consummate such transactions), in each case whether based on
contract, tort, fraud, strict liability, other Legal Requirements or otherwise and whether by
piercing the corporate veil, by a claim by or on behalf of a Party hereto or another Person or
otherwise.

        (b)   Effective at and after the Closing, Buyer hereby waives and releases on behalf of
itself and each of its Party Affiliates (the “Buyer Releasors”), to the fullest extent permitted by
applicable Legal Requirements, any and all rights and claims (whether absolute or contingent,
liquidated or unliquidated, known or unknown, determined, determinable or otherwise) that any
of the Buyer Releasors may now or hereafter have against any of the Sellers or their respective
Party Affiliates, whether in law or in equity, to the extent relating to the Assets or the
management or operation thereof (other than any relationships wholly unrelated to the
transactions contemplated hereby entered into after the Closing), or the Assumed Liabilities,
except that Buyer Releasors expressly retain all rights and claims arising under this Agreement
or any other Transaction Document. The rights and claims waived and released by the Buyer
Releasors hereunder include claims for damages, indemnification, contribution and other rights
of recovery arising out of or relating to any breach of contract, misrepresentation or breach of
warranty, negligent misrepresentation and all other claims for breach of duty. From and after the
                                                57
            Case 19-11104-JTD          Doc 833     Filed 01/24/20      Page 68 of 288



Closing, the Buyer shall not, and shall cause each of the other Buyer Releasors not to, bring any
action, suit or proceeding against any of the Seller Indemnified Persons, whether at law or in
equity, with respect to any of the rights or claims waived and released by the Buyer Releasors
hereunder.

       Section 13.13. Disclosure Schedules; Materiality.

         The inclusion of any matter in any Disclosure Schedule will be deemed to be a disclosure
in all other Disclosure Schedules, without the need for repetition or cross reference, to the extent
that the relevance of such disclosure to the other Disclosure Schedules is reasonably apparent.
The inclusion of any matter in any Disclosure Schedule will not be deemed to constitute an
admission, or otherwise imply, that any such matter is material or creates a measure for
materiality for purposes of this Agreement. The disclosure of any particular fact or item in any
Disclosure Schedule will not be deemed an admission as to whether the fact or item is “material”
or would constitute a “Material Adverse Effect.” From time to time prior to the Closing, Sellers
will have the right to supplement or amend the Disclosure Schedules with respect to any matter
hereafter arising or discovered after the delivery of the Disclosure Schedules pursuant to this
Agreement; provided that no such supplement or amendment after the execution of this
Agreement will have any effect on the satisfaction of the condition to Closing set forth in Section
9.01.

       Section 13.14. Liquidating Trustee.

        If at any time any Seller liquidates, its estate is converted to Chapter 7, or otherwise has a
trustee or other representative appointed by the Bankruptcy Court (as applicable, a “Trustee”),
then (a) such Trustee will be bound to perform the obligations of Sellers and will be entitled to
exercise the rights of Sellers under this Agreement, and (b) with respect to all of Sellers’ assets
that are abandoned (if any) following the Execution Date, Sellers grant to such Trustee a power
of attorney for purposes performing Sellers’ obligations under Section 2.06 with respect to such
abandoned assets. Sellers acknowledge and agree that the power of attorney granted to such
Trustee (if any) pursuant to the foregoing clause (b) is coupled with an interest and will be
irrevocable. Further, such power of attorney will also be granted to Buyer for purposes of
performing Sellers’ obligations under Section 2.06 with respect to such abandoned assets, as
determined by Buyer, and in the event Buyer exercises such power of attorney, the Trustee will
not commit any act or take any action that is inconsistent with such exercise by Buyer, except as
requested in writing by Buyer.

       Section 13.15. Seller Representative.

       (a)   Each EM Subsidiary, by executing this Agreement, irrevocably constitutes and
appoints EdgeMarc and its successors, acting as hereinafter provided, as such appointing
Person’s attorney-in- fact to act on behalf of such Person in connection with the authority
granted to EdgeMarc pursuant to this Section 13.15, and acknowledges that such appointment is
coupled with an interest.

        (b)   Each EM Subsidiary, by the appointment described in Section 13.15(a),
(i) authorizes EdgeMarc subsequent to the Execution Date (A) to give and receive written
                                                 58
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 69 of 288



consents, reports, notices and communications to or from Buyer relating to this Agreement, the
transactions contemplated by this Agreement and the other Transaction Documents, (B) to act on
such appointing Person’s behalf with respect to any and all matters affecting such appointing
Person in this Agreement, including giving and receiving all notices and communications to be
given or received with respect to any such matters, and (C) to negotiate, compromise and resolve
any dispute that may arise under this Agreement; provided, however, that in each of clauses
(A) through (C) preceding, EdgeMarc will not have the authority to execute any agreements or
documents (other than consents, reports, notices and communications) on behalf of each EM
Subsidiary, and (ii) agrees to be bound by all agreements and determinations made by and
documents executed and delivered by EdgeMarc pursuant to the authority granted to EdgeMarc
hereunder.

        (c)   Each EM Subsidiary, by the execution of this Agreement, expressly acknowledges
and agrees that (i) EdgeMarc is authorized to act on its behalf with respect to this Agreement,
notwithstanding any dispute or disagreement between such appointing Person and EdgeMarc,
and (ii) Buyer will be entitled to solely interact with, and rely on any and all actions taken by,
EdgeMarc under this Agreement without any liability to, or obligation to inquire of, such
appointing Person. Any notice or communication given or received by, and any decision, action,
failure to act within a designated period of time, agreement, consent, settlement, resolution or
instruction of, EdgeMarc that is within the scope of EdgeMarc’s authority under this
Section 13.15 will constitute a notice or communication to or by, or a decision, action, failure to
act within a designated period of time, agreement, consent, settlement, resolution or instruction
of Sellers and will be final, binding and conclusive upon such appointing Person. Buyer will be
entitled to rely upon any such notice, communication, decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or instruction as being a
notice or communication to or by, or a decision, action, failure to act within a designated period
of time, agreement, consent, settlement, resolution or interaction of, such appointing Person and
Sellers.

       Section 13.16. Frustration of Closing Conditions. No Party may rely on the failure of
any condition set forth in Articles 9, 10 or 11, as the case may be, if such failure was caused by
such Party’s failure to comply with any provision of this Agreement.



                                    [Signature pages follow.]




                                                59
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 70 of 288
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 71 of 288
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 72 of 288
            Case 19-11104-JTD        Doc 833     Filed 01/24/20    Page 73 of 288



                                         Appendix A
                                    Oil and Gas Provisions


                                         ARTICLE 1

                                        DEFINITIONS

       Section 1.1   Certain Definitions. As used herein, capitalized terms either have the
meanings set forth (a) below or (b) in that certain Asset Purchase Agreement, dated
January 24, 2020 (the “Agreement”), among EdgeMarc Energy Holdings, LLC, KB OREO,
LLC, and the other parties thereto, to which this Appendix A forms a part.

                                         ARTICLE 2

                                   PURCHASE AND SALE

       Section 2.1 Adjustments to Purchase Price. The Credit Bid component of the
Purchase Price shall be adjusted, without duplication, as follows:

              (a)    decreased in accordance with (i) Section 3.2 of this Appendix A with
respect to Casualty Losses, and (ii) Section 3.3 of this Appendix A with respect to Interim
Environmental Defects;

                (b)   increased by the amount of all Asset Taxes that are allocated to Buyer in
accordance with Section 8.01(b)(i) of the Agreement but that have been paid by Sellers on or
before the Closing Date (which increase, for the avoidance of doubt, shall satisfy Buyer’s
obligations for such Asset Taxes under Section 8.01(b)(i));

                (c)   decreased by the amount of all Asset Taxes that are allocated to any Seller
in accordance with Section 8.01(b)(i) of the Agreement but that have not been paid by Sellers on
or before the Closing Date (which reduction, for the avoidance of doubt, shall satisfy Sellers’
obligations for such Asset Taxes under Section 8.01(b)(i));

              (d)   decreased by the difference between the aggregate amount of the Suspense
Funds and the amount of cash transferred to Buyer in respect of Suspense Funds pursuant to this
Agreement; and

               (e) decreased by the amount of 50% of Transfer Taxes (which reduction, for
the avoidance of doubt, shall satisfy Sellers’ obligation for Transfer Taxes pursuant to
Section 8.01(a)).

       Section 2.2 Allocation of Purchase Price. EdgeMarc and Buyer shall use
commercially reasonable efforts to agree within 30 days after the Closing Date to an allocation
of the Purchase Price, the Assumed Liabilities and any other items properly treated as
consideration for U.S. federal income tax purposes among the Assets in accordance with Section
1060 of the Code and the Treasury Regulations promulgated thereunder and, to the extent
                                          Appendix A
                                   Asset Purchase Agreement
            Case 19-11104-JTD          Doc 833      Filed 01/24/20      Page 74 of 288



allowed by any Legal Requirement, in a manner consistent with the Allocated Values (the
“Allocation”). If EdgeMarc and Buyer reach an agreement with respect to the Allocation,
(i) Buyer and EdgeMarc shall use commercially reasonable efforts to update the Allocation in
accordance with Section 1060 of the Code following any adjustment to the Purchase Price
pursuant to the Agreement (including this Appendix A), and (ii) Buyer and Seller shall, and shall
cause their Affiliates to, report consistently with the Allocation, as adjusted, on all Tax Returns,
including IRS Form 8594 (Asset Acquisition Statement under Section 1060), which Buyer and
Seller shall timely file with the IRS, and neither Seller nor Buyer shall take any position for Tax
purposes that is inconsistent with the Allocation, as adjusted, unless otherwise required by any
Legal Requirement or with the consent of the other Party; provided, however, that neither Party
shall be unreasonably impeded in its ability and discretion to negotiate, compromise and/or settle
any Tax audit, claim or similar Proceeding in connection with such Allocation. In the event that
EdgeMarc and Buyer are unable to agree to the Allocation within 30 days after the Closing Date,
then each Party shall be entitled to adopt its own position regarding the Allocation; provided, that
such position shall, to the extent allowed under applicable federal income Tax Legal
Requirements, be consistent with the Allocated Values.

                                            ARTICLE 3

                               COVENANTS OF THE PARTIES

        Section 3.1 Notice to Holders of Consent and Preferential Purchase Rights.
Promptly after the execution of the Agreement by all Parties, EdgeMarc shall use commercially
reasonable efforts to prepare and send, or cause to be prepared and sent, (a) notices to the holders
of any Necessary Consents, approvals and authorizations that are set forth on Disclosure
Schedule 5.03, requesting consents to the transactions contemplated by the Agreement, and
(b) notices to the holders of any applicable Preferential Purchase Rights in compliance with the
terms of such rights and requesting waivers of such rights. Sellers and Buyer shall cooperate and
use commercially reasonable efforts to cause such consents, approvals and authorizations
required to be obtained and delivered prior to Closing and all such Preferential Purchase Rights
to be waived; provided, that Seller shall not be required to make payments or undertake
obligations or grant any accommodation therefor to obtain the Necessary Consents, approvals or
authorizations (but any such payments actually made shall be the sole expense of Sellers);
provided, further, that in no event will there be any adjustment to the Purchase Price in respect of
the failure to obtain any Necessary Consent or in connection with the exercise of Preferential
Purchase Rights. If prior to Closing, Buyer discovers any Necessary Consents or Preferential
Purchase Rights that are not set forth on the applicable Disclosure Schedules and that are
applicable to the Assets, Buyer shall promptly (but in any event within three Business Days)
after discovery provide written notice to EdgeMarc of such Necessary Consents or Preferential
Purchase Rights, whereupon Sellers shall promptly thereafter address such Necessary Consents
and Preferential Purchase Rights in accordance with this Article 3 and Section 2.06 of the
Agreement, as applicable.

        Section 3.2 Casualty and Condemnation. If, after the Execution Date but prior to or
on the Closing Date, any portion of the Assets is subject to a Casualty Loss, Buyer and Sellers
shall, subject to the satisfaction (or waiver) of the conditions to Closing set forth in Articles 9, 10
                                              Appendix A
                                       Asset Purchase Agreement
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 75 of 288



and 11 of the Agreement, nevertheless be required to proceed with Closing and, unless Sellers
have caused the portion of the Assets affected by such Casualty Loss to be completely repaired,
remediated, replaced or restored prior to Closing, the Purchase Price shall be reduced by (i) the
aggregate cost to completely remediate, repair, restore or replace such Assets affected by such
Casualty Loss (A) to the extent (x) with respect to any individual Casualty Loss, the cost to
completely remediate, repair, restore or replace such Assets affected is greater than $25,000 and
(y) the aggregate costs to completely remediate, repair, restore or replace such Assets affected by
all such Casualty Losses exceeds $100,000 and (B) up to a maximum of the amount of the
Allocated Value of such Assets (in all cases, less any reasonable and documented amounts
applied by any Seller prior to Closing to remediate, repair, restore or replace such Assets affected
by such Casualty Loss), minus (ii) any insurance proceeds actually received by Sellers prior to
Closing under third-party, non-captive insurance policies in connection with such Casualty Loss
attributable to periods after the Execution Date.

       Section 3.3     Interim Environmental Defects.

                (a)     If, after the Execution Date but prior to the Interim Environmental Defect
Claim Date, a condition first arises with respect to or related to any Asset that causes (i) such
Asset to fail to be in compliance with any Environmental Law or (ii) any environmental
pollution, contamination or degradation requiring remedial or corrective action by Sellers under
Environmental Laws (either or both of clauses (i) and (ii), an “Interim Environmental
Defect”), Buyer may deliver to Sellers a notice specifying in reasonable detail a description of
such Interim Environmental Defect and the anticipated Remediation Cost associated therewith
(the “Interim Environmental Defect Notice”). Buyer shall deliver any such Interim
Environmental Defect Notice as soon as reasonably practical after the discovery of such
condition but in no event after three calendar days prior to the Closing Date (the “Interim
Environmental Defect Claim Date”). Sellers shall notify Buyer of any conditions of which
they have Knowledge that arise after the date hereof and before the Interim Environmental
Defect Claim Date that may constitute an Interim Environmental Defect. To be effective, each
Interim Environmental Defect Notice shall be in writing, and shall include (i) a description of the
alleged Interim Environmental Defect(s) (including the applicable Environmental Law violated
or implicated thereby), (ii) a description of the Assets that are affected by the alleged Interim
Environmental Defect (each, an “Interim Environmental Defect Property”), (iii) supporting
documents reasonably sufficient for Sellers to verify the existence of the alleged Interim
Environmental Defect, and (iv) a calculation of the cost to implement and complete, including
any post-completion maintenance and monitoring, any remedial, removal, response,
construction, closure, disposal or other corrective actions, including any monitoring required
under Environmental Laws to correct or remove such Interim Environmental Defect for which
Buyer would be liable after Closing, in each case, by employing the Lowest Cost Response (the
“Remediation Cost”) (itemized in reasonable detail) that Buyer asserts is attributable to such
alleged Interim Environmental Defect. For the purposes of this Agreement and notwithstanding
anything herein to the contrary, Buyer shall be deemed to have waived, and Sellers shall have no
liability for, any Interim Environmental Defect that Buyer fails to assert by an Interim
Environmental Defect Notice received by Sellers on or before the Interim Environmental Defect
Claim Date. For the avoidance of doubt, none of the matters disclosed on Disclosure Schedule
5.16 shall constitute an Interim Environmental Defect.
                                             Appendix A
                                      Asset Purchase Agreement
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 76 of 288



               (b)    Upon delivery of an Interim Environmental Defect Notice, Sellers and
Buyer will in good faith negotiate the validity of Interim Environmental Defect and the amount
of the Remediation Cost. If the Parties are unable to agree on the existence, cure, remediation, or
Remediation Cost of any Interim Environmental Defect within three calendar days prior to the
Closing (the “Interim Environmental Dispute”), the Parties shall submit such Interim
Environmental Dispute to an environmental expert with at least 10 years’ experience in
environmental matters involving properties in Pennsylvania (the “Environmental Consultant”),
as selected by Buyer and EdgeMarc. If Buyer and EdgeMarc are unable to agree on any
Environmental Consultant, then EdgeMarc, on the one hand, and Buyer, on the other hand, will
each appoint one Environmental Consultant and the two Environmental Consultants will appoint
a third Environmental Consultant, and the three Environmental Consultants collectively will
resolve such matter. The cost of each Environmental Consultant shall be paid 50% by EdgeMarc
and 50% by Buyer. Buyer and EdgeMarc shall each present to the Environmental Consultant(s),
with a simultaneous copy to the other applicable Party, a single written statement of its position
on the Interim Environmental Dispute, together with a copy of this Agreement and any
supporting material that such Party desires to furnish, not later than three Business Days after the
appointment of the final Environmental Consultant. In making their determination, the
Environmental Consultant(s) shall be bound by the terms of this Agreement and, without any
additional or supplemental submissions by either Party, may consider available legal and
industry matters as in their opinion are necessary or appropriate to make a property
determination. By the 10th day following the submission of the matter to the Environmental
Consultant(s), applying the principles set forth in this Section 3.3 of this Appendix A, the
Environmental Consultant(s) shall make a determination of the matter submitted. The decision of
the Environmental Consultant(s) shall be in writing and conclusive and binding on the Sellers
and Buyer and shall be enforceable against the Parties in any court of competent jurisdiction.

              (c)     With respect to any Interim Environmental Defect that is the subject of
mutual agreement of the Parties or the determination of the Environmental Consultant in
accordance with this Section 3.3, Sellers shall at their sole option, elect to:

                        (i)      reduce the Purchase Price by the Remediation Cost subject to the
financial limitations set forth in Section 3.3(e) of this Appendix A;

                        (ii)   retain the entirety of the Interim Environmental Defect Property
that is subject to such Interim Environmental Defect, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Value of such Interim Environmental Defect
Property (or, solely with respect to any Interim Environmental Defect Property that does not
have an Allocated Value, by an amount equal to the Allocated Value of related or associated
Assets to the extent applicable or relating to, used in connection with, servicing or burdening the
subject Interim Environmental Defect Property); or

                       (iii)  take such actions to cure such Interim Environmental Defect by the
Closing; provided further, that if Buyer disputes whether any such Interim Environmental Defect
has been cured, such dispute shall be determined pursuant to Section 3.3(b) of this Appendix A,
except that (1) Sellers shall pay 100% of the costs of the Environmental Consultant if it is
determined that such Interim Environmental Defect has not been cured, abated or otherwise
                                           Appendix A
                                    Asset Purchase Agreement
            Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 77 of 288



mitigated and (2) Buyer shall pay 100% of the costs of the Environmental Consultant if it is
determined that such Interim Environmental Defect has been cured, abated or otherwise
mitigated.

             (d)     Notwithstanding any other provision of this Agreement, Section 3.3 of this
Appendix A shall be the exclusive right and remedy of Buyer with respect to any Interim
Environmental Defect.

                (e)    Notwithstanding anything to the contrary, Buyer shall not be entitled to
any of the remedies in this Section 3.3 (i) with respect to any individual Interim Environmental
Defect if the associated Remediation Cost does not exceed $50,000, or (ii) unless the aggregate
Remediation Costs with respect to all Interim Environmental Defects exceed $250,000, after
which point Buyer shall be entitled to remedies for such Interim Environmental Defects only to
the extent of the excess of such amounts.




                                         Appendix A
                                  Asset Purchase Agreement
            Case 19-11104-JTD        Doc 833     Filed 01/24/20     Page 78 of 288



                                          Introduction

        This Seller Disclosure Schedule (the “Disclosure Schedule”) has been prepared and
delivered in accordance with, and is incorporated into as part of, the Asset Purchase Agreement
(the “Agreement”), dated as of January 24, 2020, by and among EdgeMarc Energy Holdings,
LLC, a Delaware limited liability company (“EdgeMarc”), the EM Subsidiaries (as defined
therein) (together with EdgeMarc, the “Sellers”, and, each individually, a “Seller”) and KB
OREO, LLC, an Ohio limited liability company(“Buyer”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to such terms in the Agreement.

        This Disclosure Schedule is qualified in its entirety by reference to the
Agreement (including Section 13.13 thereof) and does not constitute, and shall not be
construed as constituting, representations, warranties or covenants of the Sellers, except as,
and only to the extent, provided in the Agreement. This Disclosure Schedule may include
certain items and information solely for informational purposes. The mere inclusion of an item
in this Disclosure Schedule shall not be deemed an admission that such item is required to
be disclosed by the terms of the Agreement or that the matter is material. It is expressly
understood and acknowledged that any exceptions set forth herein shall not constitute a basis for
a claim of a breach of any of the representations and warranties or covenants related to
Confidential Information (as defined in the DIP Credit Agreement).

         No disclosure in this Disclosure Schedule relating to any possible or alleged breach or
violation of any law or contract shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred, or as an admission against any interest of the
Sellers or any of their directors or officers. All references in this Disclosure Schedule as to the
enforceability of agreements with third parties, the existence or non-existence of third-party
rights, the absence of breaches or defaults by third parties, or similar matters or statements, are
intended only to allocate rights and risks between the parties to the Agreement and are not
intended to be admissions against interests, give rise to any inference or proof of accuracy, be
admissible against any party to the Agreement by any person who is not a party to the
Agreement, or give rise to any claim or benefit to any person who is not a party to the
Agreement. In addition, the disclosure of any matter in this Disclosure Schedule is not to be
deemed an admission that such matter actually constitutes noncompliance with, or a violation of,
any Legal Requirement, contract, agreement or other topic to which such disclosure is
applicable. In disclosing the information in this Disclosure Schedule, the Sellers expressly do
not waive any attorney-client privilege associated with such information or any protection
afforded by the work-product doctrine with respect to any of the matters disclosed or discussed
herein. References in this Disclosure Schedule to any agreement include references to such
agreement’s exhibits and schedules. Where the terms of a contract or other disclosure item have
been referenced, summarized or described, such reference, summary or description does not
purport to be a complete statement of the material terms of such contract or disclosure item and
such disclosures are qualified in their entirety by the specific details of such contract or
disclosure item.

        The Sellers have set forth information on this Disclosure Schedule in a section thereof
that corresponds to the section of the Agreement to which it relates. A matter set forth in one
section of this Disclosure Schedule need not be set forth in any other section so long as its
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 79 of 288



relevance to such other section of this Disclosure Schedule or section of the Agreement is
reasonably apparent on the face of the information disclosed therein to the Person to which such
disclosure is being made.

        The information disclosed herein shall only be used in conjunction with the Agreement,
constitutes confidential information, and is subject to the confidentiality provisions set forth in
the Agreement.

       The Sellers do not assume any responsibility to any person or entity that is not a party to
the Agreement for the accuracy of any information contained in this Disclosure Schedule. The
information was not prepared or disclosed with a view to its potential disclosure to others. This
information is disclosed in confidence for the purposes contemplated in the Agreement.

       Headings have been inserted on this Disclosure Schedule for convenience of reference
only and do not affect, and will not be utilized in construing or interpreting, this Disclosure
Schedule.
         Case 19-11104-JTD     Doc 833      Filed 01/24/20   Page 80 of 288



                                    Schedule 1.01(a)
                                    EM Subsidiaries


1.   EM Energy Manager, LLC

2.   EM Energy Employer, LLC

3.   EM Energy Ohio, LLC

4.   EM Energy Pennsylvania, LLC

5.   EM Energy West Virginia, LLC

6.   EM Energy Midstream Ohio, LLC

7.   EM Energy Midstream Pennsylvania, LLC

8.   EM Energy Keystone, LLC
         Case 19-11104-JTD     Doc 833   Filed 01/24/20   Page 81 of 288



                                  Schedule 1.01(b)
                            Sellers’ Knowledge Persons



1.   Callum Streeter, CEO

2.   Alan Shepard, CFO
         Case 19-11104-JTD      Doc 833   Filed 01/24/20   Page 82 of 288



                                  Schedule 1.01(c)
                             Buyer’s Knowledge Persons


1.   Dale Conder, Designated Signer
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 83 of 288



                     Schedule 1.01(d)
                     Allocated Values

                      [See Attached]
                          Case 19-11104-JTD             Doc 833   Filed 01/24/20    Page 84 of 288


Allocated Values
                                                                             Schedule 1.01(d)
Purchase Price Calculation

                      KeyBank DIP BID $   60,177,886                                            Allocated Purchase Price
                                                                             CANIS MAJOR 1 MH    $            3,657,354.09
                   Cash Payment Gross $   10,250,000                         CANIS MAJOR 3 MH                 4,154,618.74
                   Less: 12/3 DIP Draw      (565,363)                        CANIS MAJOR 5 MH                 3,796,268.37
                     Adjusted Payment $    9,684,637                         CANIS MAJOR 7 MH                 4,045,910.97
                                                                             CRATTY 1 MH                      1,162,496.51
           Permitted Lien Assignment $     4,100,000                         CRATTY 7 BH                        932,566.60
                                                                             DORADO 1 MH                      2,112,508.34
                                                                             DORADO 11 BH                     1,673,386.67
                                Total $   73,962,523                         DORADO 19 BH                     2,214,437.54
                                                                             DORADO 3 MH                      1,882,078.96
                                                                             DORADO 5 MH                      1,503,429.17
                                                                             DORADO 9 MH                      2,673,318.62
                                                                             SCULPTOR 1 MH                    3,081,737.78
                                                                             SCULPTOR 10 MH                   1,295,350.31
                                                                             SCULPTOR 2 MH                    2,105,163.52
                                                                             SCULPTOR 3 MH                    3,321,335.84
                                                                             SCULPTOR 4 MH                    1,951,137.63
                                                                             SCULPTOR 5 MH                    3,542,741.00
                                                                             SCULPTOR 6 MH                    1,662,180.81
                                                                             SCULPTOR 7 MH                    3,496,057.17
                                                                             SCULPTOR 8 MH                    1,366,270.53
                                                                             SCULPTOR 9 MH                    3,039,677.85
                                                                             DRACO 1 MH                         436,853.59
                                                                             DRACO 11 BH                        396,501.79
                                                                             DRACO 3 MH                         481,498.25
                                                                             DRACO 5 BH                         296,123.97
                                                                             DRACO 7 BH                         307,931.20
                                                                             DRACO 9 MH                         647,276.59
                                                                             LYNX 17 BH                         577,113.24
                                                                             LYNX 3 MH                        1,387,372.16
                                                                             LYNX 4 MH                        1,272,683.44
                                                                             LYNX 9 MH                        1,108,851.58
                                                                             MORROW 1 MH                        722,478.44
                                                                             MORROW 7 BH                        325,007.87
                                                                             POLARIS 1 MH                     1,811,428.08
                                                                             POLARIS 5 MH                     1,754,665.84
                                                                             URSA MAJOR 12 BH                   532,357.88
                                                                             URSA MAJOR 3 MH                    431,292.85
                                                                             URSA MAJOR 6 MH                  1,099,094.74
                                                                             URSA MAJOR 9 BH                    399,198.44
                                                                             URSA MINOR 1 MH                    903,897.79
                                                                             URSA MINOR 11 BH                   550,892.04
                                                                             URSA MINOR 13 BH                   494,885.35
                                                                             URSA MINOR 15 BH                   875,846.52
                                                                             URSA MINOR 3 MH                    584,966.54
                                                                             URSA MINOR 5 MH                    475,959.33
                                                                             URSA MINOR 7 MH                    513,626.00
                                                                             URSA MINOR 9 BH                    904,692.19
                                                                                                 $          73,962,522.73
                                                                                                 $                     -
Case 19-11104-JTD   Doc 833   Filed 01/24/20    Page 85 of 288



                    Schedule 2.01(b)(v)
             Miscellaneous Corporate Property

                      [See Attached]
                         Case 19-11104-JTD                Doc 833    Filed 01/24/20   Page 86 of 288
                                                              Schedule 2.01(b)(v)


Computing Hardware
 2 Dell Latitude E5580 Laptops
 2 Dell Latitude Laptops
 2 Dell Latitudes
 2 Dell M4800 Laptops
 3 Computers and 6 Monitors
 3 Dell Latitude E5580 Laptops
 3 Precision M3800s
 4 Computers and 2 Monitors
 4 Dell Latitude E5580 Laptops
 4 Dell Latitude Laptops
 5 Copmuter/10 Monitors
 Computer Equipment
 Computer Hardware
 Computing Hardware - 5 Dells
 DELL - Mobile Precision 7510
 Dell Computer
 Dell Computing Hardware
 Dell Latitude E5570 Laptops
 Dell Precision BTX M3800
 Dell Precision M3800
 Dell Precision M3800 CTO
 Dell Precision M3800, etc.
 Laptops and Accessories
 Laptops and Monitors
 Scanner
Computing Software
 2 PHDWin Software
 5k Directional Advanced Packag
 ARIES
 ARIES Software
 Asset Dev. Software
 Asset Develop. Software
 Autodesk Plant Design Suite
 Computing Software - PHDWIN
 Discovery Suite Premier
 DocVue - 2 users
 DTN Propet X Pricing Software
 Mfrac package - single user
 Ogsys Fixed Asset Module
 OGSys Increase/DocVue Bridge
 Ogsys Land Module
 Ogsys License - 5 users
 Ogsys Software - AP Upload
 Ogsys SQL Software - 2 users
 Quorum Land Mgmt Software
 Quorum Land Software
 Salesforce
 Salesforce pre-deployment
 SES Geosteering Software
Office Equipment
 HP Designjet T790PS 44
 Phone System
 Server Equipment
 Workcentre 7525 Copier/Printer
Office Furniture
 Town Center Office Furniture
Vehicles
               Description                       VIN
2013 Ford F150 Crew Cab 4X4 SS        1FTFW1EF4DFA13512
2013 Ford F150 Crew Cab 4X4 SS        1FTFW1EFXDFA59023
2013 Ford F150 Crew Cab 4X4 SS        1FTFW1EF5DFA08805
2014 Ford F150 XL 4WD SUPERCREW       1FTFW1EF3EFA99980
2014 Ford F150 XL 4WD SUPERCREW       1FTFW1EF1EFD06611
2014 Ford Ford Explorer Limited 4WD   1FM5K8FGA13047
2014 Ford F150 SuperCrew XL 4WD       1FTFW1EF5EFC64315
2015 Ford F150 XL 4WD                 1FTEW1E89FKD14672
2017 Ford F150 Supercrew              1FTEW1E81HFC44497
2018 Ford F150 Supercrew              1FTEW1EB1JFB03706
2018 Ford F150 Supercrew              1FTEW1EB7JFB66924
2018 Ford F150 Supercrew              1FTEW1EB1JFB65509
2018 Ford F-150 XL 4WD                1FTEW1EP8JFE02542
2018 Ford F-150 XL 4WD                1FTEX1E54JKF51923
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 87 of 288



                              Schedule 2.02(e)
                             Excluded Records

None.
       Case 19-11104-JTD       Doc 833    Filed 01/24/20    Page 88 of 288



                                Schedule 2.05(a)
                              Desired 365 Contracts


1.      Gas Compression Agreement, dated as of May 1, 2014, by and among EM
Energy Pennsylvania, L.L.C., EdgeMarc Energy Holdings, L.L.C. and Axip Energy
Services, LP.

2.     Amendment to the Gas Compression Agreement, dated as of May 1, 2018, by and
among Axip Energy Services, LP, EdgeMarc Energy Holdings, L.L.C., EM Energy
Midstream Pennsylvania, L.L.C. and EM Energy Pennsylvania, L.L.C.

3.    Letter Agreement re Additional Pressure Reduction Request, dated as of
September 14, 2018, by and among Axip Energy Services, LP, EdgeMarc Energy
Holdings, L.L.C., EM Energy Midstream Pennsylvania, L.L.C. and EM Energy
Pennsylvania, L.L.C.

4.   Gas Processing Agreement, dated as of August 14, 2014, by and between
MarkWest Liberty Bluestone, L.L.C. and EM Energy Pennsylvania, L.L.C.

5.     First Amendment to Gas Processing Agreement, dated as of January 31, 2019, by
and between MarkWest Liberty Bluestone, L.L.C. and EM Energy Pennsylvania, L.L.C.

6.    Natural Gas Liquids Exchange and Marketing Agreement, dated as of August 14,
2014, by and between MarkWest Liberty Midstream & Resources, L.L.C. and EM
Energy Pennsylvania, L.L.C.

7.    First Amendment to Natural Gas Liquids Exchange and Marketing Agreement,
dated as of January 31, 2019, by and between MarkWest Liberty Midstream &
Resources, L.L.C. and EM Energy Pennsylvania, L.L.C.
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 89 of 288



                              Schedule 5.03
                               No Conflict

None.
        Case 19-11104-JTD      Doc 833     Filed 01/24/20   Page 90 of 288



                                 Schedule 5.04
                                Material Contracts

1. Gas Processing Agreement between EM Energy Pennsylvania, LLC and MarkWest
   Liberty Bluestone, LLC, dated August 14, 2014.
2. First Amendment to Gas Processing Agreement between EM Energy Pennsylvania,
   LLC and MarkWest Liberty Bluestone, LLC, dated January 31, 2019.
3. Natural Gas Liquids Exchange and Marketing Agreement between EM Energy
   Pennsylvania, LLC and MarkWest Liberty Midstream & Resources, LLC, dated
   August 14, 2014.
4. First Amendment to Natural Gas Liquids Exchange and Marketing Agreement
   between EM Energy Pennsylvania, LLC and MarkWest Liberty Midstream &
   Resources, LLC, dated January 31, 2019.
5. Gas Compression Agreement between EM Energy Pennsylvania, LLC and EdgeMarc
   Energy Holdings, LLC and Axip Energy Services, LP, dated May 1, 2014.
6. Amendment to the Gas Compression Agreement, between EM Energy Pennsylvania,
   LLC, EM Energy Midstream Pennsylvania and EdgeMarc Energy Holdings, LLC,
   dated July 23, 2018.
7. Settlement and Release of Claims, between EM Energy Pennsylvania, LLC, EM
   Energy Midstream Pennsylvania and EdgeMarc Energy Holdings, LLC.
8. Letter Agreement – Additional Pressure Reduction Request between EM Energy
   Pennsylvania, LLC, EM Energy Midstream Pennsylvania and EdgeMarc Energy
   Holdings, LLC, dated September 14, 2018.
9. Amended and Restated Gathering and Processing Agreement between EM Energy
   Pennsylvania, LLC and ETC Northeast Pipeline, LLC, dated November 13, 2017.
10. Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No.
    9532-101) To Amended and Restated Gathering and Processing Agreement between
    EM Energy Pennsylvania, LLC and ETC Northeast Pipeline, LLC, dated November
    13, 2017.
11. Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No.
    9532-102) To Amended and Restated Gathering and Processing Agreement between
    EM Energy Pennsylvania, LLC and ETC Northeast Pipeline, LLC, dated November
    13, 2017.
12. Service Agreement Applicable to Transportation of Natural Gas Under Rate Schedule
    FT between EM Energy Pennsylvania, LLC and Dominion Transmission Inc (FT
    Contract 200690), dated September 25, 2015.
13. Discount Letter Agreement, Service Agreement Applicable to Transportation of
    Natural Gas Under Rate Schedule FT between EM Energy Pennsylvania, LLC and
    Dominion Energy Transmission Inc. Contract No. 200690, dated January 4, 2019.
        Case 19-11104-JTD       Doc 833     Filed 01/24/20    Page 91 of 288



14. Service Agreement Applicable to Transportation of Natural Gas Under Rate Schedule
    FT between EM Energy Pennsylvania, LLC and Dominion Transmission Inc (FT
    Contract 200690), dated March 21, 2019.
15. Discount Letter Agreement, Service Agreement Applicable to Transportation of
    Natural Gas Under Rate Schedule FT between EM Energy Pennsylvania, LLC and
    Dominion Energy Transmission Inc. Contract No. 200690, dated March 21, 2019.
16. Consolidated Amended and Restated License Agreement to Access Site between
    Pennsylvania American Water and EM Energy Pennsylvania, LLC, dated Jan 19,
    2016.
17. Security Deposit Agreement, dated September 30, 2015.
18. Service Agreement Applicable to the Capacity Release Program, dated July 30, 2015.
19. Service Agreement Applicable to Transportation of Natural Gas Under Rate Schedule
    FT, dated September 25, 2015.
20. Service Agreement Applicable to Transportation of Natural Gas Under Rate Schedule
    FT, dated March 21, 2019.
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 92 of 288



                               Schedule 5.06
                      Wells; Plug and Abandon Notice

None.
        Case 19-11104-JTD       Doc 833     Filed 01/24/20    Page 93 of 288



                                    Schedule 5.07
                                     Imbalances


As of 07/18/2019, the Imbalances relating to the Assets was -28,441 dth (due MarkWest).
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 94 of 288



                               Schedule 5.11
                             Legal Proceedings

None.
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 95 of 288




                              Schedule 5.13
                                Payments

None.
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 96 of 288




                              Schedule 5.14
                            Brokers or Finders

None.
        Case 19-11104-JTD    Doc 833   Filed 01/24/20   Page 97 of 288




                                Schedule 5.15
                            Non-Consent Operations

None.
        Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 98 of 288




                                    Schedule 5.16
                                Environmental Matters

1. During a November 8, 2018 routine onsite partial inspection, Pennsylvania
   Department of Environmental Protection (“PA DEP”) personnel at the Aries,
   Pennsylvania site identified three Environmental, Health, and Safety (“EHS”)
   violations related to erosion and sediment control (25 Pa. Code §78a.53; 25 Pa. Code
   §102.11(a)1; and Clean Streams Law (“CSL”) 35 P.S. §691.402(b)). There were
   logging operations on site and the area was missing required erosion and sediment
   controls. On March 21, 2019 EdgeMarc signed a consent agreement requiring a
   penalty payment of $4,450 total, resulting from issues at this site and the Dorado site.

2. During an October 10, 2018 spill response inspection, regulators reported a 30-gallon
   spill of a mixture of hydraulic fluid and water at the Monoceros, Pennsylvania site.
   Regulators noted three violations (Solid Waste Management Act (“SWMA”) 35 P.S.
   §6018.301, §6018.302(a), §6018.610(1)). The spill was remediated by removing the
   contaminated material and replacing the gravel fill.

3. During a September 5, 2018 spill response inspection, regulators reported a 10-gallon
   spill of produced water from an above-ground storage tank at the Sculptor,
   Pennsylvania site due to a faulty paddle valve on the manifold (SWMA 35 P.S.
   §6018.301). The operator replaced the malfunctioning part of the tank and hired a
   third party contractor to remediate the contaminated area of the well pad.

4. On July 15, 2018 the operator of the Sculptor, Pennsylvania site reported that
   approximately one barrel of produced water was released as a result of vandalism.
   Regulators inspected the site and noted three EHS violations (SWMA 35 P.S.
   §6018.301, §6018.302(a), §6018.610(1)). Once the release was discovered,
   operations were stopped, the lines were repaired, the area contaminated with
   produced water was excavated, and soil samples were taken.

5. During a July 11, 2018 incident inspection at the Sculptor, Pennsylvania site,
   regulators reported eight EHS violations, most of which related to an incident
   involving a leaking frac tank that caused a fire and then ruptured (SWMA 35 P.S.
   §6018.301, §6018.302(a), §6018.610(1); CSL 35 P.S. §691.402(b); and 25 Pa. Code
   §78a.56(a)(10), §78a.64a(b), §78a.74, §79.15(a)). Two adjacent tanks, filled with gas,
   also ruptured. Emergency services responded and the fire was put out using fire foam
   and water. An unknown amount of liquid was spilled to the ground during this
   incident.

6. During a May 11, 2018 routine partial inspection, regulators noted an EHS violation
   at the Monoceros, Pennsylvania site (CSL 35 P.S. §691.402(b)). The violation related
   to discharge of pipeline water into a tributary.

7. During an April 20, 2018 routine partial inspection, PA DEP noted two EHS
   violations related to site restoration at the Dorado, Pennsylvania site (25 Pa. Code
        Case 19-11104-JTD        Doc 833       Filed 01/24/20   Page 99 of 288



   §78a.65(a)1(i) and Oil & Gas Act (“OGA”) 58 Pa. C.S. §3216(a)). On March 21,
   2019 EdgeMarc signed a consent agreement requiring a penalty payment of $4,450
   total, resulting from issues at this site and the Aries site. Restoration work is
   complete, and the area of concern has been reseeded. EdgeMarc is currently awaiting
   vegetative growth here to reach the 70% level required by the PA DEP.

8. During a January 22, 2018 routine partial inspection, regulators noted two EHS
   violations related to storm water runoff, erosion, and sediment at the Dorado,
   Pennsylvania site (25 Pa. Code §102.11(a)1 and CSL 35 P.S. §691.401).

9. During a December 27, 2017 incident response inspection at the Butler North
   Temporary Waterline (Beach Road), Pennsylvania site, regulators noted a violation
   relating to a release of water, drill cutting and sedimentation into a stream and
   wetland (CSL 35 P.S. § 691.401).

10. During a December 21, 2017 incident response inspection, regulators noted three
    EHS violations at the Butler North Temporary Waterline (Kuhn Road), Pennsylvania
    site (25 Pa. Code §78a.68a(h); CSL 35 P.S. §691.401; and SWMA 35 P.S.
    §6018.301). The violations related to releases of sedimentation, water, and wastes
    into a nearby wetland.

11. On December 1, 2017, operators at the Butler North Temporary Waterline (Bell
    Road), Pennsylvania site released 40 to 50 gallons of bentonite/water slurry into a
    wetland resulting in five EHS violations (25 Pa. Code §78a.68a(h), §78a.68b(a),
    §78a.68a(c); CSL 35 P.S. §691.401; and SWMA P.S. § 6018.301). Crews on the
    scene used filter sock in an attempt to contain the release. They then placed compost
    filter socks in the stream channel to filter bentonite from the water.

12. On May 15, 2017, operators at the Draco, Pennsylvania site spilled 30 gallons of acid
    on the well pad (SWMA P.S. § 6018.301). The area where the spill occurred was
    promptly cleaned up and contaminated materials were removed and disposed of. New
    material was used to fill the excavated area.




                                           7
        Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 100 of 288



                              Schedule 5.22
                       AFE’s; Capital Commitments

None.




                                      8
        Case 19-11104-JTD   Doc 833    Filed 01/24/20   Page 101 of 288




                                Schedule 7.02
                     Operations Prior to the Closing Date

None.
Case 19-11104-JTD    Doc 833    Filed 01/24/20   Page 102 of 288




                         Schedule 8.03(c)
                    Seller Credit Obligations

                         [See Attached]
                                           Case 19-11104-JTD                        Doc 833           Filed 01/24/20              Page 103 of 288
Schedule 8.03(c)




Company            POL#      Eff Date     Exp Date     Bond Amount    Principal                       Obligee                       Description
INDEMCO, L.P.      B007887   02/22/2019   02/22/2020    $140,875.00   EM Energy Pennsylvania LLC      PENN DOT                      $140,875 Weight Restricted Highways Program Bond for Penn DOT, Agreement NO.
INDEMCO, L.P.      B007888   02/22/2019   02/22/2020     $26,250.00   EM Energy Pennsylvania, LLC     Township of Allegheny, PA     $26,250 Excess Maintenance Bond for Township of Allegheny, PA
INDEMCO, L.P.      B007947   03/26/2019   03/26/2020      $6,000.00   EM Energy Pennsylvania, LLC     Concord Township              $6,000 Road Permit Bond for Concord Township, PA Boydstown Road / Clark Road
INDEMCO, L.P.      B007902   03/01/2019   03/01/2020     $12,000.00   EM Energy Pennsylvania LLC      Concord Township, PA          $12,000 Road Use Bond for Concord Township, PA
INDEMCO, L.P.      B008019   05/07/2019   05/07/2020      $1,000.00   EM Energy Pennsylvania LLC      Oakland Township              Renewal Premium for $1,000 Excess Maintenance Agreement Bond
INDEMCO, L.P.      B008020   05/07/2019   05/07/2020      $8,750.00   EM Energy Pennsylvania, LLC     Oakland Township              Renewal Premium for $8,750 Excess Maintenance Agreement For Oakland
INDEMCO, L.P.      B008774   06/09/2019   06/09/2020     $27,125.00   EM Energy Pennsylvania, LLC     Center Township               Premium for $27,125 Excesss Maintenance Agreement Bond for Center Township
INDEMCO, L.P.      B008086   06/26/2019   06/26/2020     $59,000.00   EM Energy Pennsylvania, LLC     Allegheny Township            Renewal Premium for $59000 Excess Maintenance Agreement Bond for Allegheny Town
INDEMCO, L.P.      B010933   08/04/2019   08/04/2020     $70,000.00   Edgemarc Energy Holdings, LLC   Concord Township              Premium for Road Agreement Bond for temporary waterline
INDEMCO, L.P.      B010958   08/22/2019   08/22/2020     $88,000.00   EM Energy Pennsylvania          Concord Township              Premium for Road Bond Agreement with Concord Township for Construction
INDEMCO, L.P.      B010959   08/22/2019   08/22/2020      $7,625.00   EM Energy Pennsylvania, LLC     Allegheny Township, PA        Premium for Bond for Allegheny Township for Excess Maintenance Agreement
INDEMCO, L.P.      B010960   08/22/2019   08/22/2020     $29,000.00   EM Energy Pennsylvania, LLC     Washington Township, PA       PRemium for Road Bond for Washington Township for construction and operation
INDEMCO, L.P.      B011068   10/24/2019   10/24/2020     $12,250.00   EM Energy Pennsylvania, LLC     Washington Township           Premium for #12,250 Road Bond for Washington Township for Annisville Road
INDEMCO, L.P.      B011127   11/29/2019   11/29/2020     $26,000.00   EM Energy Pennsylvania LLC      Parker Township               Premium for Excess Maintenance Agreement Bond for West Eldorado Road
INDEMCO, L.P.      B009202   02/06/2019   02/06/2020    $455,000.00   EM Energy Pennsylvania, LLC     PA DEP                        $455,000 Surety Bond for Oil and Gas Wells to the PA DEP
INDEMCO, L.P.      B010519   03/23/2019   03/23/2020    $290,000.00   EM Energy Keystone LLC          PA DEP                        Premium for Oil and Gas Well bond for PA DEP on behalf of EM Energy Keystone, LLC
Case 19-11104-JTD   Doc 833   Filed 01/24/20    Page 104 of 288



                        Exhibit A-1
                Assigned Leases and Interests

                       [See Attached]
                                                       Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 105 of 288

               COUNTERPARTY                                       COUNTERPARTY NOTICE ADDRESS                         DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
483 SAND ROAD, LLC                       5002 ESSEX CT, PITTSBURGH, PA 15237, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201707060014242
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
AARON S. PENNINGTON                      159 WHITMIRE RD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201210240030617
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ADAM AND AMANDA JAMES                    119 MORRIS ROAD, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201803230005410
ADAM C. TERWILLIGER & BRADY L.                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         929 MAPLE FURNACE RD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
TERWILLIGER                                                                                                                                  #201311150032930
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
AGNES TOTH                               130 DUNKLE RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201311130032570
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
AL J. MOLETZ                             5036 BAKERSTOWN ROAD, GIBSONIA, PA 15044, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #20171219002768
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ALAN B. CAMPBELL                         1164 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201201060000573
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ALAN E. ZARNICK                          2515 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201704110007600
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ALAN L. NUTT AND SUSANE E. KACHURAK      151 EAST JEFFERSON ROAD, PITTSFORD, NY 14534, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201801170001034
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ALAN T. ANKROM                           110 BOYDSTOWN ROAD, BUTLER, PA 16001, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #200906040012191
ALBERT HARRY DEAL AND ELIZABETH ANN                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         422 GIBSON ST EXT BOX 134, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
DEAL, ETA                                                                                                                                    #201301300003251
ALBERT J. MOLETZ LIVING TRUST DATED DEC.                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         5036 BAKERSTOWN ROAD, GIBSONIA, PA 15044, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
1, 2005                                                                                                                                      #201408290020580
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ALBERT R. MILLER & KARLA J. MILLER       604 HOOKER ROAD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201206060016203
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ALBERT V. BRAMMER, JR.                   329 PARKER PIKE, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201410290026036
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ALENE L. CAMPBELL                        1153 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201309060026054
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ALICE M. WATTS                           1426 AVENUE N 1/2, GALVESTON, TX 77550, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201202240005194
ALLEGHENY CHURCH CEMETERY                                                                                                                    LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         221 DELYBRO ROAD, EMLENTON, PA 16373, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
ASSOICIATION                                                                                                                                 #201407250017215
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ALLEGHENY TOWNSHIP                       824 FOXBURG ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201406270014604
ALLEGHENY-CLARION VALLEY DEVELOPMENT                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                     PO BOX 311, FOXBURG, PA 16036, USA                                        EM Energy Pennsylvania, LLC                                                            $0.00
CORPORATION                                                                                                                                  #201304020009346
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ALLEN D. & DEANNA J. SCHEERBAUM          237 RED BUD RD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201610310022864
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
AMANDA M. CATALFANO, ET AL               104 ELISE DRIVE, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201411180027595
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
AMY J. AND HAROLD J. BOLLINGER           51 MAY AVENUE, MCKEES ROCKS, PA 15136, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201710100022064
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ANDREW A. BAIRD AND MARY E. BAIRD        992 KEEFER RD, GIRARD, OH 44420, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201309300028320
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ANDREW E. & SANDRA L. MARIANI            7289 MURIEL LANE, JAMESTOWN, PA 16134, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201610180021748
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ANDREW P. MEURER                         5 MISTY LANE, GREENVILLE, SC 29615, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201801170001043
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ANGELA M. BOMIA                          2703 ONEIDA VALLEY RD, PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201305100013605
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ANITA SUE KRENEK                         15011 CAROLS WAY, HOUSTON, TX 77070, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201805100009112
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ANTHONY J. & FRANCES D. LOMINSKI         454 W. ELDORADO ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201509150020296
                                                     Case 19-11104-JTD                          Doc 833   Filed 01/24/20            Page 106 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                          DEBTOR ENTITY                         CONTRACT DESCRIPTION                     Cure Amount
ANTHONY J. BLUMLING AND JESSICA LYNN                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        2930 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
BLUMLING                                                                                                                                     #201707270015828
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ARMAND AND PATRICIA MARY CASTELLI       4802 SANDY DRIVE, MONROEVILLE, PA 15146, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201804170007244
                                                                                                                                             SURFACE USE AGREEMENT - BUTLER NORTH - Instrument
ARMELLA C. AND HOWARD C. MCELHENY       524 MCELHENY RD, GLENSHAW, PA 15116, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201712200027762
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
ARTHUR G. BLAIR                         119 DUSTY LANE, PETROLIA, PA 16050, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201710170022667
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ARTHUR G. BLAIR                         PO BOX 987, TOK, AK 99780, USA                                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201805100009096
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ARTHUR J. BARTON AND ROXANNE BARTON     1350 MAHOOD RD, WEST SUNBURY, PA 16061, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201211280034242
                                                                                                                                             WATER TRANSFER EASEMENT - BUTLER SOUTH - Tax Parcel -
ARTHUR J. BARTON AND ROXANNE BARTON     1350 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             250-02F24-000001AA-0000
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
ARTHUR L. MORROW                        326 CLARK ROAD, WEST SUNBURY, PA 16061, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201710170022670
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
AUDIE D. SMITH                          463 HILLIARDS ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201411260028348
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARBARA CHAMBERS                        22325 ELM LANE, MEDICAL LAKE, WA 99001, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201502170003282
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARBARA E. & LEONARD K. KELLERMAN       337 EAST MAIN ST, EAU CLAIRE, PA 16030, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201609200019382
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BARBARA J. BACHMAN                      161 WASHINGTON STREET, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201801170001048
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BARBARA J. SCHMUDE                      1147 HOOKER RD, KARNS CITY, PA 16041, USA                              EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201609200019383
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARBARA L. AND DONALD A. SOPHER         1031 E. GILMORE ROAD, GROVE CITY, PA 16127, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201803010003894
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARBARA M. YOHE                         123 FOXBURG ROAD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201509150020278
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARRY C. PORTER & KATHY L. PORTER       230 SANDY POINT RD, EMLENTON, PA 16373, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201401140001055
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BARRY D. RAY AND MARIA A. RAY           342 ASPEN ROAD, PETROLIA, PA 16050, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201712190027678
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARRY S. EILER                          106 CRATTY LANE, PO BOX 28, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201310220030426
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARRY W. LOUISE AND MARILYN LOUISE      PO BOX 378, EMLENTON, PA 16373, USA                                    EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201711140024933
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BERNADETTE CLAWSON                      1885 ITAWAMBA TR, LONDON, OH 43140, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201310220030464
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BERNIE LANE AND MARCIA ANN LANE         4038 PELELIV DR, TARAWA TERRACE, NC 28543, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201309300028332
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BETTE JANE PEOPLES                      122 THIRD AVENUE, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201803010003895
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BETTY J. BLAUSER, A SINGLE WOMAN        116 ALLEGHENY CHURCH ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201409160022077
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BETTY J. BLAUSER, A SINGLE WOMAN        116 ALLEGHENY CHURCH ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201409160022081
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BEVERLY A JONES AKA BEVERLY A S JONES   1235 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201808150016735
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BEVERLY J. HOFFMAN                      168 SOUTH OTTER STREET, MERCER, PA 16137, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201801170001035
BLAINE P. WILSON, JR. AND BONNIE J.                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        169 ZION CHURCH ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
WILSON                                                                                                                                       #201508190018334
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BLAIR BARGER                            231 PARKER PK, PARKER, PA 16049, USA                                   EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201805100009107
                                                     Case 19-11104-JTD                       Doc 833         Filed 01/24/20            Page 107 of 288

            COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                             DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
BONNIE JEAN MCQUISTON, A SINGLE                                                                                                                 LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        517 WALNUT STREET, EMLENTON, PA 16373, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
WOMAN                                                                                                                                           #201411180027578
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BONNIE S. BECKMAN                       276 13TH STREET APT 1, AMBRIDGE, PA 15003, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201710100022063
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BOW AND ARROW LAND COMPANY, LLC         2660 MONROEVILLE BLVD, MONROEVILLE, PA 15146, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201403280006423
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BRADEN HOWARD AND STEPHANIE HOWARD 812 HOOKER ROAD, KARNS CITY, PA 16041, USA                                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201808060015863
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRADLEY P. MCNANY & LINDSAY M. MCNANY 111 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201508190018346
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRADYN R. LOUISE AND JAYME L. LOUISE    316 ALLEGHENY CHURCH ROAD, PARKER, PA 16049, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201711140024931
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BRANDY L. AND WILLIAM J. KAISER         220 TROUTMAN ROAD, CHICORA, PA 16025, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201805230010107
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BRENT A. MOCULSKI & LINDA M. MOCULSKI   98 VALLEY ROAD, WEST SUNBURY, PA 16061, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201409260023165
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRETT R. DOWNES, MSSP                   150 SANDY POINT RD, EMLENTON, PA 16373, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201312240035985
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN C BROWN AND AMY E BROWN           832 NORTH WASHINGTON RD NORTH, PO BOX 7, WASHINGTON, PA 16048, USA        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201808060015860
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN CURRY                             8 ROOSEVELT AVENUE, GLEN BURNIE, MD 21061, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201511090024861
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN J. EAKIN                          430 ANNISVILLE ROAD, PETROLIA, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201803230005414
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BRIAN J. NEFF                           449 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201805100009103
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN K. BODNAR                         139 SAUL ROAD, PETROLIA, PA 16050, USA                                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201509150020286
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN M. HORNER AND RACHEL K. HORNER    102 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201509150020289
BRIAN M. KARENBAUER & PENNY L.                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        300 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
KARENBAUER                                                                                                                                      #201002020002239
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN P. AND LAURA J. EURY              1141 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201803010003898
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BRIAN S ARENDOSH AND CARRIE ITALIANO    390 CHERRY ROAD, CHICORA, PA 16025, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201808060015872
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRUCE A. HORLICK                        1111 FLORA ST., PITTSBURGH, PA 15212, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201310220030466
                                                                                                                                                WATER TRANSFER EASEMENT - Instrument
BRUCE D. AND DIANA L. HUFNAGLE          119 WATERS EDGE DRIVE, EAST BRADY, PA 16028, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201904260007367
                                                                                                                                                WATER TRANSFER EASEMENT - Instrument
BRUCE D. AND DIANA L. HUFNAGLE          119 WATERS EDGE DRIVE, EAST BRADY, PA 16028, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201809200019270
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRUCE D. AND VIVIAN E. GROOM            573 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201805230010083
BRUCE D. HUFNAGLE AND DIANA L.                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        119 WATERS EDGE DRIVE, EAST BRADY, PA 16028, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
HUFNAGLE                                                                                                                                        #201801170001053
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRUCE J. TOTH AND LANA J. TOTH          201 SOUTH BEATTY AVENUE, EAU CLAIRE, PA 16030, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201508190018342
BRUCE M BIRCKBICHLER AND SHIRLEY J                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        147 BIRCKBICHLER ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
BIRCKBICHLER                                                                                                                                    #201807160014143
                                                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRUCE T. GRUVER, II                     325 HOOK CITY ROAD, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201706050011677
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BUFFALO VALLEY, LTD                     ONE GLADE PARK EAST P.O BOX 1022, KITTANNING, PA 16201, USA               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201401140001039
                                                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BUFFALO VALLEY, LTD                     ONE GLADE PARK EAST, PO BOX 1022, KITTANNING, PA 16201, USA               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                #201505150010342
                                                      Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 108 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION                  Cure Amount
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
C. STEVEN BLAUSER                        3824 KIM LN, GIBSONIA, PA 15044, USA                              EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201312060034467
C. STEVEN BLAUSER, TRUSTEE OF THE                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         3824 KIM LANE, GIBSONIA, PA 15044, USA                            EM Energy Pennsylvania, LLC                                                                 $0.00
RICHARD F. BLAUS                                                                                                                         #201312060034468
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
C.H. SNYDER COMPANY                      PO BOX 1022, KITTANNING, PA 16201, USA                            EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201401140001041
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
C.H. SNYDER COMPANY                      PO BOX 1022, KITTANNING, PA 16201, USA                            EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201504290008906
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
C.H. SNYDER COMPANY                      PO BOX 1022, KITTANNING, PA 16201, USA                            EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201505150010341
C.H. SNYDER COMPANY AND BUFFALO
                                         PO BOX 1022, KITTANNING, PA 16201, USA                            EM Energy Pennsylvania, LLC   SURFACE USE AGREEMENT - Instrument #20140170025052            $0.00
VALLEY, LTD
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CALVIN E. FRY & PAMELA M. FRY            611 CHERRY ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201511090024866
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CAREY D. DORGAN                          103 NORTH DIVISION AVENUE, PARKER, PA 16049, USA                  EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201804170007241
CARL F. WITTMANN JR. AND SUZANNE E.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         1645 CORDWELL DRIVE, SOUTH PARK, PA 15129, USA                    EM Energy Pennsylvania, LLC                                                                 $0.00
WITTMANN                                                                                                                                 #201506300014181
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CARL G. AND FRANKIE ELAINE KERN          1143 SILVER OAK DRIVE, RENFREW, PA 16053, USA                     EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201803010003908
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CARL R. SHULER & MARILYN JUNE SHULER     265 STEIGHNER RD, FENELTON, PA 16034, USA                         EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #200705170012417
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CARLA D. CAMPBELL AND BARRY D. RUGG      255 HILLIARDS ROAD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201805230010086
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CAROL A, TOTH                            2744 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201204120009892
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CAROL ADKINS                             131 FOXBURG ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201509150020264
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CAROL L. BURSIC                          342 PARKER PIKE, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201410290026039
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CAROL ROZUM AND MAX ROSUM                711 TAMARACK DRIVE, IMPERIAL, PA 15126, USA                       EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201411180027583
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CATHERINE E SLACK                        441 ANNISVILLE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201807160014141
                                                                                                                                         WATER TRANSFER EASEMENT - BUTLER NORTH -
CATHERINE E. SLACK                       441 ANNISVILLE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         Instrument #201710170022654
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CATHRYN A. BLAUSER                       2807 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201509150020281
CECIL S. WILLIAMS JR. AND CHARLOTTE M.                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         457 WEST ELDORADO RD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                                 $0.00
WILLIAMS, H                                                                                                                              #201305100013606
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CENTRAL ELECTRIC COOPERATIVE, INC        716 ROUTE 368, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201406170013326
CHAD P & LORAINE HARTMAN & BRYAN K.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         4828 WEXFORD RUN ROAD, BRADFORD WOODS, PA 15015, USA              EM Energy Pennsylvania, LLC                                                                 $0.00
HARTMAN                                                                                                                                  #201508190018350
CHARDIE LYNN BAIRD AND ETHAN MICHAEL                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         1611 SUNNY SLONE LN, MANHATTAN, KS 66502, USA                     EM Energy Pennsylvania, LLC                                                                 $0.00
BERNICK, W/H                                                                                                                             #201309300028350
CHARLES A. LATIMORE & CLAIRE LORRAINE                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         160 CLARK ROAD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                                 $0.00
LATIMORE ET                                                                                                                              #201505150010344
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES AND CONNIE WILLIAMSON            2969 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201804170007247
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES BLAUSER                          3824 KIM LANE, GIBSONIA, PA 15044, USA                            EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201311130032579
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHARLES DENNIS BELL                      1074 HOOKER ROAD, KARN CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201608260017548
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES F. FISCHER AND ELAINE FISCHER    164 BERRY HILL ROAD, GLENSHAW, PA 15116, USA                      EM Energy Pennsylvania, LLC                                                                 $0.00
                                                                                                                                         #201411260028349
                                                       Case 19-11104-JTD                      Doc 833   Filed 01/24/20            Page 109 of 288

           COUNTERPARTY                                            COUNTERPARTY NOTICE ADDRESS                      DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
CHARLES HOWARD, A.K.A. CHARLES H.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          610 N. RIVERVIEW DR, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
ANCHORS AND DIXI                                                                                                                           #201311150032929
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES L. DUNKEL                         518 MERCER ROAD, BUTLER, PA 16001, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201407110015797
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES L. DUNKEL                         518 MERCER ROAD, BUTLER, PA 16001, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201208080022513
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES M. FELLER AND CYNTHIA L. FELLER   5313 RICHLAND ROAD, GIBSONIA, PA 15044, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201712190027660
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLES O. STOWE & MARY A. STOWE          213 FOXBURG ROAD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201205180014298
CHARLES RONALD THOMPSON AND                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          156 BLAUSER RD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
DEBORAH LOUISE THOMPSO                                                                                                                     #201311040031805
CHARLES T. MARSHALL & WANDA M.                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          118 PARKER ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
MARSHALL                                                                                                                                   #201111290029413
CHARLES T. MARSHALL II & CLARISSA A.                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          132 SAUL ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
MARSHALL                                                                                                                                   #201201060000606
CHARLES THOMAS CRATTY, A.K.A. CHARLES                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          226 PARKER PIKE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
T. CRATTY AN                                                                                                                               #201403140005339
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHARLES V RITZ JR AND LINDA D RITZ        410 BUENA VISTA ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201807160014129
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHARLES W NEFF                            1370 HOOKER RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201807160014125
CHARLES W. SHAFFER JR. AND BETTY                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          223 SANDY POINT RD, EMLENTON, PA 16373, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
SHAFFER                                                                                                                                    #201310110029636
CHARLES WAYNE AND CAROL A                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          109 GREEN MANOR DR, BUTLER, PA 16002, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
HINCHBERGER                                                                                                                                #201809200019296
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHARLOTTE D. CRATTY                       167 MCKEES ROAD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201410140024607
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHARMAINE M. WULFF                        129 KREGAR LN, WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201302280006101
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHAZ M. SMITH AND AMANDA L. SMITH         336 PARKER PIKE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201610110021094
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHERYL J. HOWARD                          1049 EAST ELDORADO ROAD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803010003890
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHESTER L SEYBERT AND JACKIE L SEYBERT    116 GREENHILL ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201807160014127
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHRIS ALLEN DETRICK AND MARY E. DETRICK 220 WHITMIRE RD, WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201304020009356
CHRISTIE D STAMM AND CHRISTOPHER                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          840 NORTH WASHINGTON RD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
STAMM W/H                                                                                                                                  #201808150016725
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHRISTINE J. MEURER                       552 SE NOME STREET, PORT ST. LUCIE, FL 34984, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201801170001040
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHRISTOPHER A. MCELHATTEN                 1318D CENTRAL AVENUE, CHARLOTTE, NC 28205, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201411180027580
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHRISTOPHER L. AND SHERRY L. SMITH        852 GLYNN ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805230010099
CHRISTOPHER R. AND TRACY J. N/K/A TRACY                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        660 CHERRY ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
J. SCOTT                                                                                                                                   #201805230010091
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHRISTOPHER W. AND KRISTY L. STEWART      683 FAIRVIEW ROAD, NORTH WASHINGTON, PA 16048, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803010003891
CHURCH OF GOD OF PROPHECY OF SIX                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          126 MCKEE RD., PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
POINTS, INC.                                                                                                                               #201508190018324
CHURCH OF GOD PROPHECY, BY ITS                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          PO BOX 153, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
TRUSTEES, WILBERT P                                                                                                                        #201312240035924
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CLARK MANLEY COFFIN                       28 CAMWOOD TRAIL, AUSTIN, TX 78738, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201607190014506
                                                      Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 110 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CLETUS C. MILLER                         16 LOU LIN MAR LN, WEST SUNBURY, PA 16061, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201310110029641
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CLIFFORD E. BLAUSER AND SANDRA BLAUSER 182 SQUAW VALLEY ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201404240008668
CLIFFORD EDWARD BLAUSER AND SANDRA L.                                                                                                    LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                      182 SQUAW VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
BLAUSER                                                                                                                                  #20140110007694
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CLIFFORD JAMES EDWARD BLAUSER            182 SQUAW VALLEY RD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201311040031784
                                                                                                                                         SURFACE USE AGREEMENT - Instrument
CLIFFORD JAMES EDWARD BLAUSER            182 SQUAW VALLEY RD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201705190010523
                                                                                                                                         WATER TRANSFER EASEMENT - Instrument
CLIFFORD JAMES EDWARD BLAUSER            182 SQUAW VALLEY RD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201805230010080
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CLIFFORD LEE CRANMER                     110 CRANMER LANE, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201809200019286
CLIFFORD LEE CRANMER AND EDWARD                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         324 CRANMER LANE, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
LEMONT CRANMER                                                                                                                           #201809200019295
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CLIFFORD M. EILER                        333 HOOK CITY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201706050011681
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CLIFTON E. AND LISA A. WOOD              139 RED BUD RD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201803070004337
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CLIFTON E. AND LISA A. WOOD ET AL        139 RED BUD RD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201803070004332
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CODY AND BONNIE FREEMAN                  20401 ROUTE 19, CRANBERRY, PA 16066, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201803230005416
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CONFESSOR AYALA AND LAUREEN AYALA        128 BUSCAYNE ROAD, PITTSBURGH, PA 15210, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201411180027587
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CONSOLIDATED BUILDERS, LLP               556 S. BENBROOK ROAD, BUTLER, PA 16001, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201504290008903
CRAIG R. MCMILLEN AND NANCY R.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         PO BOX 118 NORTH, WASHINGTON, PA 16048, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
MCMILLEN                                                                                                                                 #201312240035915
CYNTHIA D SWITZER AND KEVIN E SWITZER                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         111 GREENHILL ROAD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
W/H                                                                                                                                      #201807160014133
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
D. KEVIN WELLS AND TERESA L. WELLS       2836 ONEIDA VALLEY RD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201309300028329
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DALE ANDREW RILEY & TANYA GREGOR RILEY 234 WHITMIRE RD, WEST SUNBURY, PA 16061, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201312240035987
DALE E AND ELMA A CUMBERLAND REV                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         111 CALICO ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
LIVING TRUST                                                                                                                             #201807160014158
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DALE F. FAIR AND JANET L. FAIR           2412 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201505150010346
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DALE F. GRIMM                            153 WASHINGTON STREET, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201712190027670
DALE M. PENNINGTON AND VIVIAN L.                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         117 WHITMIRE RD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
PENNINGTON                                                                                                                               #201312240035910
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DALE R. NIGGEL                           883 SEVEN HILLS RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201701090000499
DANA P. MOYSTER AND APRILLE M.                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         2024 PLATEAU ST, PITTSBURGH, PA 15210, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
MOYSTER                                                                                                                                  #201611210024518
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DANE E. FELTY & SANDRA E. HILLWIG        145 WEILAND RD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201610180021739
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL A. AND LORA A. GREIL              342 NAIL ROAD, HILLIARDS, PA 16040, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201803010003903
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DANIEL CALL AND PATRICIA CALL            117 KATIE WAY, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201309300028351
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DANIEL E. GEIBEL AND BARBARA A. GEIBEL   110 UP THE LANE, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201605200009787
                                                    Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 111 of 288

             COUNTERPARTY                                       COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION                    Cure Amount
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DANIEL J MCGUIRE                       1426 KITTANNING PIKE, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201809200019283
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
DANIEL J. AND SANDRA D. CONNORS        231 BEBOUT ROAD, VENETIA, PA 15367, USA                           EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201710170022647
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL J. AND TINA L. BEST             429 ANNISVILLE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201804170007242
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL J. BEST AND TINA L. BEST        429 ANNISVILLE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201805100009093
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL L. WOLFE & LORI S. WOLFE        411 FOXBURG RD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201402180003516
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DANIEL S. HODGKISS                     114 TROUTMAN ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201608230017268
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL T. AND KATHY J. MILLER          1016 E ELDORADO RD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201706260013323
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANNY L. WOLFE & APRIL WOLFE           407 FOXBURG RD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201402180003515
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DARIN C. BALL & DANIELLE K. BALL       13110 JONUS BOULEVARD, FORT WAYNE, IN 46845, USA                  EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201408290020549
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DARREL B. BLAUSER & MICHELLE L. BLAUSER 199 SQUAW VALLEY ROAD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201509150020265
DARREL BRYAN BLAUSER AND MICHELLE                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       199 SQUAW VALLEY ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                                   $0.00
LYNN BLAUSER, H/                                                                                                                       #201310280031080
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DARRELL R. AND GAIL E. GONZALES        PO BOX 567, LAKEMORE, OH 44250, USA                               EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201801170001038
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID A STRIEGEL & LISA M. STRIEGEL    5103 COLLEGE ST, FINLEYVILLE, PA 15332, USA                       EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201311130032607
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID A. & SHARON D. CRAMER            186 ZION CHURCH RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201610180021737
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID A. OLENIC AND DIANE E. OLENIC    246 GRANDVIEW BLVD, BUTLER, PA 16001, USA                         EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201310280031054
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID AND JUDITH A. HUBER ET AL        126 PENTLAND AVENUE, PITTSBURGH, PA 15227, USA                    EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #2017412190027673
DAVID B MILLER AND DIANE E MILLER &                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                       1410 KITTANNING PIKE, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                                   $0.00
MOLLY D MILLER                                                                                                                         #201807160014142
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID C. BAIRD AND CAROLYN H. BAIRD    960 GLENWOOD DR, ATLANTA, GA 30316, USA                           EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201310110029630
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID C. MCCANDLESS                    109 WINDY WAY LANE, HILLIARDS, PA 16040, USA                      EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201505150010338
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID C. MEIER AND SANDRA K. MEIER     109 WEST BREWSTER RD, BUTLER, PA 16001, USA                       EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201309300028334
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID C. SIBENAC & LAUREN R. SIBENAC   2037 PITTVIEW AVE, PITTSBURGH, PA 15212, USA                      EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201311150032940
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID C. SIBENAC & LAUREN R. SIBENAC   2037 PITTVIEW AVE, PITTSBURGH, PA 15212, USA                      EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201311150032941
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID E. KASMOCH & EDNA M. KASMOCH     1081 S ATLANTIC AVE, COCOA BEACH, FL 32931, USA                   EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201401140001037
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument #2013-
DAVID E. KASMOCH & EDNA M. KASMOCH     1081 S ATLANTIC AVE, COCOA BEACH, FL 32931, USA                   EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       007221
DAVID E.MCFADDEN AND TRACIE A.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       2929 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                                   $0.00
MCFADDEN                                                                                                                               #201506010011530
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID H. & SARA L. ELLENBERGER         177 BUTTERNUT RD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201610200021960
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID HELCH JR AND DANIELLE HELCH      523 BUENA VISTA ROAD, CHIRCORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201809200019293
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID J. SHERMAN AND DONNA L. SHERMAN 18540 RT 322, STRATTANVILLE, PA 16258, USA                         EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                       #201311040031782
                                                      Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 112 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                          CONTRACT DESCRIPTION                    Cure Amount
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID L. AND RHONDA ALWORTH              1019 E ELDORADO RD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201706260013325
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID L. BLAUSER AND DONNA F. BLAUSER    371 COAL BANK ROAD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201408190019401
DAVID L. CAMPBELL AND JENNIFER A.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         109 SULLIVAN LANE, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
CAMPBELL                                                                                                                                    #201506300014168
DAVID L. CAMPBELL AND JENNIFER A.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         109 SULLIVAN LANE, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
CAMPBELL                                                                                                                                    #201712190027677
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID L. COLLIER                         740 SEVEN HILLS RD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                                     $0.00
                                                                                                                                            #201610180021741
DAVID LAVERNE BLAUSER & DONNA F.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         371 COAL BANK ROAD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
BLAUSER                                                                                                                                     #201510070022185
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID M EHRMENTROUT                      241 MUSHRUSH ROAD, BUTLER, PA 16002, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201808150016723
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID M. AND KRISTINE A. ALWORTH         117 W ELDORADO ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201711140024935
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID P. FRIES, JR. AND DEENA M. FRIES   2504 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201205040012592
                                                                                                                                            WATER TRANSFER EASEMENT - BUTLER NORTH -
DAVID RIDER AND SHERRY R RIDER           161 BORO VU DRIVE, NORTHAMPTON, PA 18067, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            Instrument #201710170022681
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID VANCE SNYDER                       178 MURTLAND ROAD, KARNS CITY, PA 16041, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201509150020267
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID W. & TINA M. BREHM                 110 RIDER ROAD, CHICORA, PA 16025, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201411240028093
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID W. DALEY                           103 TOWERVIEW DRIVE, BUTLER, PA 16002, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201509150020280
DAYNE A O'DONNELL AND AMBER C                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         122 CHERRY RD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
O'DONNELL                                                                                                                                   #201807160014137
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DEAN R SNOW                              367 E SLIPPERY ROCK STREET, PO BOX 3, CHICORA, PA 16025, USA         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201807160014145
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DEAN R. AND DEBRA J. FAIR                334 BUENA VISTA ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201803010003882
DEAN V. BROWN & PATRICIA L. BROWN, ET                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         1373 MAHOOD RD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
AL                                                                                                                                          #201305030012889
                                                                                                                                            WATER TRANSFER EASEMENT - BUTLER SOUTH - Tax Parcel -
DEAN V. BROWN AND PATRICIA L. BROWN      1373 MAHOOD RD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            250-02F24-0000002B-0000
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DEAN V. BROWN AND PATRICIA L. BROWN      1373 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201203060006350
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DEBBIE PANCIONE                          112 LLONA COURT, STAFFORD, VA 22554, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201502170003285
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DEBORAH JEAN BAIRD                       140 STOOPS RD, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201310110029634
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DEBRA S. AND RANDY D. WILKINS            2266 COUNTY ROAD 33, YUMA, CO 80759, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201805100009094
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DELORES A. GIZIENSKI                     1532 MAHOOD RD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201312240035928
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DENISE L. MAINS                          6711 EMLENTON CLINTONVILLE ROAD, EMLENTON, PA 16373, USA             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201801170001055
DENISE M. ALTMIRE AND JENNIFER M.                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         2107 COPPER VALLEY ROAD, CREEKSIDE, PA 15732, USA                    EM Energy Pennsylvania, LLC                                                                    $0.00
THOMAS                                                                                                                                      #201806180011904
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DENNIS C. AND SANDRA L. GEIBEL           250 HAZELNUT ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201805230010088
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DENNIS C. KELLY                          175 HAYSVILLE ROAD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201411180027593
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DENNIS J. BAIRD                          410 NORTH WASHINGTON RD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                            #201309300028340
                                                      Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 113 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                      DEBTOR ENTITY                         CONTRACT DESCRIPTION                    Cure Amount
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DENNIS N. AND KATHLEEN S. BROWN         228 HAYSVILLE RD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201803070004336
DENNIS N. AND KATHLEEN S. BROWN A/K/A                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        228 HAYSVILLE RD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
KATHY BROWN                                                                                                                              #201803070004335
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DENNIS N. AND KATHLEEN S. BROWN ET AL   228 HAYSVILLE RD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201803070004334
DENNIS R. SULLIVAN AND SUZANN M.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        113 WINDY WAY LANE, HILLIARDS, PA 16040, USA                       EM Energy Pennsylvania, LLC                                                                   $0.00
SULLIVAN                                                                                                                                 #201505150010336
DENNIS WAYNE AND DARLENE MAE                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        1407 HOOKER RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                                   $0.00
MCCOLLOUGH                                                                                                                               #201803010003881
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DERRICK L. FEASER AND RACHELLE L. FEASER 515 ASPEN ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201712190027661
DIANE E. CLARK, NOW KNOWN AS DIANE E.                                                                                                    LEASE-OIL AND GAS - BUTLER NORTH - Tax Parcel - 020-
                                        PO BOX 184, EAU CLAIRE, PA 16030, USA                              EM Energy Pennsylvania, LLC                                                                   $0.00
KASMOCH, BY                                                                                                                              01F45-00000014-0000
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DIANNA M. AND CHARLES J. PFENDER        22 KUHN STREET, PITTSBURGH, PA 15211, USA                          EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201710100022062
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DIANNE M. LASKY, SINGLE WOMAN           7223 MIDDLE ROAD, MIDDLETOWN, VA 22645, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201501230001511
                                                                                                                                         WATER TRANSFER EASEMENT - Instrument
DOLORES E. AND LESLIE E. HALL ET AL     2155 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201710170022652
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DON W. NEFF & LINDA J. NEFF             111 BEACH ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201408140019033
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONA JEAN DEMPSEY                       136 SENECA DRIVE, APT. 235, SENECA, PA 16346, USA                  EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201711140024937
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DONALD C AND EDNA MAE NEFF              411 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                   EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201805230010090
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DONALD E. CLARK AND SHELLEY L. CLARK    111 WILDWOOD DRIVE, BUTLER, PA 16002, USA                          EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201309060026061
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD E. YOUNG & ANDREA K. YOUNG       2846 ONEIDA VALLEY RD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201311150032928
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DONALD EUGENE AND ROBIN ANN FAIR        336 BUENA VISTA RD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201804270008040
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD GERBER                           5040 SARDIS ROAD, NEW KENSINGTON, PA 15068, USA                    EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201504130007561
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD J. ACE & SHIRLEY P. ACE          235 SANDY POINT RD, EMLENTON, PA 16373, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201401270001872
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD J. VANLIEU AND LISA C. VANLIEU   464 WEST ELDORADO RD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201401140001044
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DONALD L. ANGERT AND E. JANE ANGERT     923 CENTER DR, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201305100013600
                                                                                                                                         ROAD ROW - BUTLER SOUTH - Instrument
DONALD P. FLEMING IRREVOCABLE TRUST     54 SENECA DRIVE, GREENSBURG, PA 15601, USA                         EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201504210008191
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD R. EILER AND JANICE EILER        115 QUICK LN, EMLENTON, PA 16373, USA                              EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201403280006414
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONNA L DAY-WRIGHT                      741 BRUIN RD, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201809200019319
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONNA M. DARKOWSKI                      1108 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201408290020581
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DONNA V. BECKER                         200 GRANT STREET, BUTLER, PA 16001, USA                            EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201608260017547
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DORINDA S. AND WILLIAM J. WHEELER       396 MERCER ROAD, FRANKLIN, PA 16323, USA                           EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201711140024942
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DORIS A. RAYBURG                        416 SUMMIT STREET, GROVE CITY, PA 16127, USA                       EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                         #201801170001058
DOROTHY E. BURDICK AKA DOROTHY E.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        110 CRATTY LANE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                                   $0.00
ANDERSON                                                                                                                                 #201610310022863
                                                     Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 114 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DOROTHY J. NICHOL GRANTOR TRUST         1416 OAK KNOLL DR, CINCINNATI, OH 45224, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311040031795
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DOROTHY M. BLACK                        14918 EAST BLACK OAK STREET, WICHITA, KS 67230, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510070022180
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DOUG A. AND LINETTE R. HILLIARD         677 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201712190027672
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DOUG HILLIARD & LINETTE HILLIARD        677 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201111180028728
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DOUG MCANALLEN                          116 WEILAND ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510070022167
DOUGLAS ALAN RAABE AND SHERRY LYNN                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        106 CHERRY RIDGE LN, WEST SUNBURY, PA 16061, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
RAABE                                                                                                                                      #201310280031078
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DOUGLAS AND THERESA MORROW              1025 HOOKER ROAD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805230010106
DOUGLAS E. MCNAUGHTON & MARIE                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        303 ALLEGHENY CHURCH ROAD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
MCNAUGHTON                                                                                                                                 #201509150020271
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DOUGLAS J RANKIN AND BRENDA L RANKIN    105 QUICK LANE, EMLENTON, PA 16373, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015857
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DOUGLAS J. TURNER AND JANET V. TURNER   781 ROBIN DRIVE, PITTSBURGH, PA 15220, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201501070000348
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DOUGLAS L. BAIRD AND NANCY K. BAIRD     394 KYBER RUN CI, JOHNSTOWN, OH 43031, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310280031049
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DUENE R. DOUGLASS & DONNA B. DOUGLASS 405 FOXBURG RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201401270001871
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DUWAYNE L. BAIRD JR.                    423 NORTH WASHINGTON RD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311040031806
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DWAYNE L PASKORZ, SINGLE                2214 FREEPORT RD, NATRONA HEIGHTS, PA 15065, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015868
EARNEST BOYD ALWORTH AND NANCY A.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        107 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
ALWORTH                                                                                                                                    #201706260013324
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
EARNEST BOYD AND NANCY A. ALWORTH       107 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022625
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
EDWARD A. ALLEN                         1784 SAXONBURG BLVD APT 1, TARENTUM, PA 15084, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201804170007249
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
EDWARD A. MABLE AND AMY J. MABLE        131 SAUL ROAD, PETROLIA, PA 16050, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311220033485
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
EDWARD C. BECK AND PATRICIA S. BECK     127 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201506300014183
EDWARD G. MCFARREN AND RITA                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        442 CHARLOTTE DRIVE, PITTSBURGH, PA 15236, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
MARQUERTA                                                                                                                                  #201506300014172
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
EDWARD LEMONT CRANMER                   324 CRANMER LANE, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201809200019308
EDWARD WAYNE FREEDLINE AND BARBARA                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        115 WEED ROAD, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
ANN FREEDLINE                                                                                                                              #201502170003279
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ELIZABETH A. CARTWRIGHT                 176 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201411070026878
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ELIZABETH CRAWLEY                       5 MISTY LANE, GREENVILLE, SC 29615, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803230005408
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ELIZABETH JANE TITLEY                   123 LAKEVIEW DRIVE, BUTLER, PA 16001, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009110
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ELLIE SULLIVAN                          2257 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201505150010334
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ELMER SCHERDER AND LOU SCHERDER         352 SLATER RD, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311040031799
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ELSIE S. MCGARVEY                       2616 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201111020027021
                                                      Case 19-11104-JTD                          Doc 833        Filed 01/24/20            Page 115 of 288

              COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                               DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
EMILY E. MULLIGAN                        925 CENTRAL AVENUE EXTENSION, OIL CITY, PA 16301, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201710100022065
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ERIC J. STEGMAN & DENISE S. STEGMAN      2433 ROLLING FARMS RD, GLENSHAW, PA 15116, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201309300028319
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ERIC KLINE AND JUDI KLINE                776 LARCHMONT ROAD, PITTSBURGH, PA 15052, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201712190027663
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ERNEST J. AND KAREN E. ENGEL             1115 NORTH LEMON STREET, FULLERTON, CA 92832, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201801170001060
ERNEST R. CHIAPPINI & PATRICIA A.                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         940 MERCER ROAD, BUTLER, PA 16001, USA                                      EM Energy Pennsylvania, LLC                                                            $0.00
CHIAPPINI                                                                                                                                          #201312240035971
ESTATE OF CHRISGI A. HASENFLU, BY                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         115 SHANAHAN ROAD, BUTLER, PA 16001, USA                                    EM Energy Pennsylvania, LLC                                                            $0.00
MICHAEL J. & DIR                                                                                                                                   #201408290020571
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ESTATE OF WALTER A. FISHER               2800 CARDINAL DRIVE, ERIE, PA 16509, USA                                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201311130032610
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
EUGENE A. KUSNER                         215 TROUTMAN RD, CHICORA, PA 16025, USA                                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201610180021745
                                                                                                                                                   WATER TRANSFER EASEMENT - Instrument
EUGENE S. AND BETTY JANE DANIELS         305 BOYDSTOWN ROAD, WEST SUNBURY, PA 16061, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201710170022669
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
EUGENE S. DANIELS & BETTY J. DANIELS     305 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201002020002238
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
EUGENE S. DANIELS & BETTY J. DANIELS     305 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201105060010881
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FAY S. LOCK                              31 DELWARE STREET, ELLIJAY, GA 30540, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201801170001039
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FLORENCE E. EARLY                        2203 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201510070022165
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FRANK D GILLEN AND TAMMIE L GILLEN       250 BLAIR RD, PETROLIA, PA 16050, USA                                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201807160014136
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FRANK J. AND RENATE BLAIR                279 HILLIARD ROAD, PETROLIA, PA 16050, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201803230005412
FRANK J. PELKOFER JR. AND MELANIE J.                                                                                                               WATER TRANSFER EASEMENT - Instrument
                                         990 HOOKER ROAD, KARNS CITY, PA 16041, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
PELKOFER                                                                                                                                           #201710170022689
FRANK L. PASCOE AND BELINDA L. PASCOE,                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         160 GRIM RD, VOLANT, PA 16156, USA                                          EM Energy Pennsylvania, LLC                                                            $0.00
ETAL                                                                                                                                               #201311040031808
FRANK M. BROWN, JR. AND LINDA M.                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         114 BROWN LN, WEST SUNBURY, PA 16061, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
BROWN                                                                                                                                              #201305100013608
FRANK M. BROWN, JR. AND LINDA M.                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         114 BROWN LN, WEST SUNBURY, PA 16061, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
BROWN                                                                                                                                              #201211280034251
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FRANK R. PAPCIAK                         PO BOX 206, IRWIN, PA 15642, USA                                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201509150020276
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FRANK ROSS AND MARGARET E. ROSS          156 MCJUNKIN RD, BOYERS, PA 16020, USA                                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #200503140005956
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FRANK THEODORE AND PAULA G SMITH         2387 ONEIDA VALLEY ROAD, PO BOX 164, NORTH WASHINGTON, PA 16048, USA        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201809200019318
FRANK W. HINES, NOW BY: JAMES AND LORI                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       138 MCKEE ROAD, PARKER, PA 16049, USA                                         EM Energy Pennsylvania, LLC                                                            $0.00
BLAUSER                                                                                                                                            #201312240035929
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FRED C. KRAUSE, III & ANDREA G. KRASUE   14516 WILLIAM CARR LANE, CENTREVILLE, VA 20120, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201411180027584
FRED R. HOFFMANN AND CAROL ANN                                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         112 FERGUSON LANE, VALENCIA, PA 16059, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
HOFFMANN                                                                                                                                           #201309300028324
FREDERICK D CALLIHAN AND MICHELE                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         1460 OMARA ROAD, WESTMINSTER, MD 21157, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
MILLIRON CALLIHAN                                                                                                                                  #201708170017514
FREDERICK G. HAEFNER AND LINDA J.                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         345 PARKER PIKE, PARKER, PA 16049, USA                                      EM Energy Pennsylvania, LLC                                                            $0.00
HAEFNER                                                                                                                                            #201412170029926
                                                                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
FREDERICK L. AND MARTHA I. RUPP          264 HAZELNUT ROAD, CHICORA, PA 16025, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                   #201805230010098
                                                      Case 19-11104-JTD                    Doc 833   Filed 01/24/20            Page 116 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION                Cure Amount
FREDERICK M. EMIGH AND LALANDA M.                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        3629 WM FLYNN HWY, SLIPPERY ROCK, PA 16057, USA                   EM Energy Pennsylvania, LLC                                                               $0.00
STROMP                                                                                                                                  #201310230030589
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
FREDERICK P. WOOD AND JAMIE R. BOYLE    401 ANNISVILLE ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201706260013320
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GAIL L. EAKIN                           1534 TERWILLIGER ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201710100022066
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARDEN SCAPE INC.                       PO BOX 184, EAU CLAIRE, PA 16030, USA                             EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201309060026053
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARRETT J. & DIANE R. STAHOVIAK         876 HOOKER RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201611030023154
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY A. PAVLO                           22 MORENO POINT RD #5, DESTIN, FL 32541, USA                      EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201305030012830
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARY A. PEDEN                           BOX 363, LYMAN, WY 82937, USA                                     EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201505150010331
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY C. RANKIN AND TRACY M. RANKIN      149 RIDGE DR, KARNS CITY, PA 16041, USA                           EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201410290026032
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY C. RANKIN AND TRACY M. RANKIN      149 RIDGE DR, KARNS CITY, PA 16041, USA                           EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201410290026031
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARY E. BOWSER AND VIRGINIA L. BOWSER   108 BOWSER ROAD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201408290020579
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARY G. GRAFTON AND CYNTHIA L. GRAFTON 2946 ONEIDA VALLEY RD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201709110019487
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY J. WULFF AND CINDY L. WULFF        128 WHITMIRE RD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #200703060005150
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY KEVIN BELLES AND JENIFER ANN BELLES 116 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201712190027675
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY L. BALL                            123 BALL LANE, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201510070022160
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARY L. BERKLEY                         725 THREE DEGREE ROAD, BUTLER, PA 16002, USA                      EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201109190022420
GARY LEE THOMPSON AND NAOMI P.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        222 PARKER PIKE, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                               $0.00
THOMPSON                                                                                                                                #201403280006421
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARY M. WHITTINGTON                     308 YOUNG AVENUE, BUTLER, PA 16001, USA                           EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201509150020285
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY PAVLO                              22 MORENO POINT RD #5, DESTIN, FL 32541, USA                      EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201704110007594
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY R. AND PENNY L. MOURER             354 CHERRY ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201806180011914
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY R. WALKER JR. & NADIA M. WALKER    228 GREEN LANE, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201610200021963
GARY W. MULLEN                          750 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument #0            $0.00
                                                                                                                                        WATER TRANSFER EASEMENT - Instrument
GENE A. AND LINDA J. WIRTH              2166 GEORGE ST., NORTH HUNTINGTON, PA 15642, USA                  EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201710170022675
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GENE A. WIRTH AND LINDA J. WIRTH        2166 GEORGE STREET, NORTH HUNTINGDON, PA 15642, USA               EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201605190009663
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GEORGE A. AND ARLENE B. SAYE            753 PARKER PIKE, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201806110011362
GEORGE ALLEN WEED AND PATRICIA ANN                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        44 NORTH ROAD, PALMETTO, FL 34221, USA                            EM Energy Pennsylvania, LLC                                                               $0.00
WEED                                                                                                                                    #201310110029632
GEORGE ALLEN WEED, JR. AND PATRICIA ANN                                                                                                 LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        44 NORTH ROAD, PALMETTO, FL 34221, USA                            EM Energy Pennsylvania, LLC                                                               $0.00
WEED                                                                                                                                    #201505150010337
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GEORGE BURKE                            302 RED BUD ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201610200021969
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GEORGE J. AND MICHELLE R. CURL          1137 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201803010003900
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GEORGE L. AND THERESA M. CARR           1307 MAPLE AVENUE, VERONA, PA 15147, USA                          EM Energy Pennsylvania, LLC                                                               $0.00
                                                                                                                                        #201804170007223
                                                      Case 19-11104-JTD                       Doc 833   Filed 01/24/20            Page 117 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                       DEBTOR ENTITY                          CONTRACT DESCRIPTION            Cure Amount
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GEORGE R. AND PAULA MAE BLAIR            1362 PORT SHELDON, JENISON, MI 49429, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009098
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
GEORGE R. AND PAULA MAR BLAIR            3051 OTTAWA AVE SW, GRANDVIEW, MI 49418, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022668
GEORGE R. JAMISON AND JOANNE M.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                      107 STONEY HILL DR, FOLSOM, CA 95630, USA                             EM Energy Pennsylvania, LLC                                                             $0.00
JAMISON, ETAL                                                                                                                              #201312240035932
GEORGE T. MCQUISTION, AS POA, ELEANOR                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                      163 SLIPPERY ROCK CREEK ROAD, HARRISVILLE, PA 16038, USA               EM Energy Pennsylvania, LLC                                                            $0.00
MCQUISTION                                                                                                                                 #201502170003286
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GERALD E. DAY AND SANDRA J. DAY          118 DUNKLE ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201406270014602
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GERALD G BEACH AND JANET M BEACH         3406 TAMARIND DRIVE, EDGEWATER, FL 32141, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015844
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
GERALD J. AND KEVIN P. HARTNETT          37 GOPHER GAP LANE, WHITE HAVEN, PA 18661, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201712040026515
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GERALD L. HOLBEN AND TAMARA J. HOLBEN 930 HOOKER RD, KARNS CITY, PA 16041, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201704110007597
GERALD R. CAMPBELL AND KAREN E.                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         138 BOYDSTOWN RD, BUTLER, PA 16001, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
CAMPBELL                                                                                                                                   #201210240030621
GERALD R. FESTER AND EILEEN H. FESTER,                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         325 PARKER PIKE, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
HW                                                                                                                                         #201410290026033
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GERALDINE K. GUTKOWSKI                   420 SPENCER AVENUE, PITTSBURGH, PA 15227, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009100
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GERLAD L. HOLBEN AND TAMARA J. HOLBEN 930 HOOKER RD, KARNS CITY, PA 16041, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201610200021958
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GINO PASCAZI AND SHERI PASCAZI           169 OLD EAST BUTLER ROAD, BUTLER, PA 16002, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201204200010966
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GLENDA J. ROZZO, ETAL                    7310 BEACON HILL DR., PITTSBURGH, PA 15221, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310230030588
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GLENN A. & JUDITH M. MILLER ET AL        604 HOOKER ROAD, WEST SUNBURY, PA 16061, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201604280008055
                                                                                                                                           WATER TRANSFER EASEMENT - BUTLER SOUTH -
GLENN A. MILLER ET AL                    604 HOOKER RD., WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           Instrument #201710170022678
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GLENN A. MILLER, DIVORCED                105 BEECH ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201508190018341
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GLENN R. GROSS AND CAROLE R. GROSS       770 TRALER DRIVE, BETHAL PARK, PA 15102, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201505150010333
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GRANT CHANCELLOR                         15606 N. 174TH AVENUE, SURPRISE, AZ 85388, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510070022178
                                                                                                                                           WATER TRANSFER EASEMENT - BUTLER NORTH -
GRANT M RIDER AND MELISSA A RIDER        161 BORO VU DRIVE, NORTHAMPTON, PA 18067, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           Instrument #201710170022683
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
GREGG D RIDER AND KATHIE A RIDER         161 BORO VU DRIVE, NORTHAMPTON, PA 18067, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022684
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GREGORY A. MCELHATTEN, ET AL             63 BIESKI LANE, WAPWALLOPEN, PA 18660, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201411180027582
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GREGORY A. SMITH                         114 BELL AVENUE, PO BOX 13, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510020021820
GREGORY D. ZOZULA AND RHONDA S.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         35 STOLLAR RD, CLAYSVILLE, PA 15323, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
ZOZULA                                                                                                                                     #201307310022322
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GREGORY J. COOPER AND TAMMY L. COOPER 116 DUNKLE RD, PARKER, PA 16049, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201312060034481
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GREGORY J. PAUMIER & MARY T. PAUMIER     254 WHITMIRE ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201408140019026
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GREGORY L. FITZGERALD                    5419 MILL STREET, ERIE, PA 16509, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803230005409
GREGORY P. HATFIELD AND CYNTHIA P.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         310 STONELEDGE DRIVE, PITTSBURGH, PA 15235, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
HATFIELD                                                                                                                                   #201412170029925
                                                      Case 19-11104-JTD                   Doc 833   Filed 01/24/20            Page 118 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                   DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GREGORY P. SCHMID & ANDREA A. SCHMID     204 OLD STATE ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201409260023139
GUY E. JOHNSON AND EVANGELINE                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         272 SANDY POINT RD, EMLENTON, PA 16373, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
JOHNSON                                                                                                                                #201311220033510
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HAROLD B. BURDICK                        110 CRATTY LANE, PARKER, PA 16049, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201610310022862
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
HAROLD J. SCHNEIDER                      217 HILLTOP CIRCLE, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201710170022694
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HAROLD L. BLAIR                          119 DUSTY LANE, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201805100009097
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
HAROLD L. BLAIR                          119 DUSTY LANE, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201710170022666
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HARRY E. CRATTY AND EMMA A. CRATTY       286 SANDY POINT RD, EMLENTON, PA 16373, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #200809220021573
HARRY JAMES LEIGHTON AND JOAN B.                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         109 GRAHAM RD, KITTANNING, PA 16201, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
LEIGHTON & R                                                                                                                           #201405230011374
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
HARRY JAMES LEIGHTON ET AL               102 SHROYER MILL ROAD, BUTLER, PA 16001, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201710170022635
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HARRY L. ALCORN                          2753 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201508190018343
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HARRY WILSON INNES                       645 5TH STREET, OAKMONT, PA 15139, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201203020005930
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
HAZEL E. VOGEL                           3729 RICH VALLEY RD, EMPORIUM, PA 15834, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201310230030587
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HAZEL M. CRAWLEY                         41 SIBLEY AVE, TORONTO, ON M4C 5E8, CAN                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201812130025219
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
HELEN L. BROWN                           153 OAKWOOD DR, DAYTONA BEACH, FL 32117, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201407280017411
HENRY G. HORWITZ, INDIVIDUALLY, AND AS                                                                                                 LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         651 WEST WASHINGTON ST, CHICAGO, IL 60661, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
CO-TRUSTEE                                                                                                                             #201404110007691
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HENRY HAYES MEURER                       5 MISTY LANE, GREENVILLE, SC 29615, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201801170001042
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
HENRY J. AND SUSAN J. DUCKSTEIN          910 HOOKER ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201902150002828
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
HENRY J. AND SUSAN J. DUCKSTEIN          910 HOOKER ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201902150002827
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
HENRY J. AND SUSAN J. DUCKSTEIN          910 HOOKER ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201902150002826
HENRY J. DUCKSTEIN AND SUSAN J.                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         910 HOOKER ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
DUCKSTEIN                                                                                                                              #201407110015789
HENRY J. DUCKSTEIN AND SUSAN J.                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         910 HOOKER ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
DUCKSTEIN                                                                                                                              #201410140024606
HOPE D WINKOWSKI AND KEITH S                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         109 GREENHILL ROAD, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
WINKOWSKI W/H                                                                                                                          #201808060015869
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HOWARD D. AND ELLEN L. PISOR             133 HUGHES ROAD, HILLIARDS, PA 16040, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201803010003889
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HOWARD J. & ARMELLA G. MCELHENY          524 MCELHENY RD, GLENSHAW, PA 15116, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201608230017260
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HOWARD J. NORMAN II                      222 SANDY POINT RD, EMLENTON, PA 16373, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201312240035906
INDEPENDENT MOUNTAIN MEN LIVING                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         PO BOX 841, SAXONBURG, PA 16056, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
HISTORY SOCIETY                                                                                                                        #201411180027579
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
J. M. BEATTY FURNITURE, INC.             2780 ONEIDA VALLEY RD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201310280031006
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JACK A. FRY & BONNIE D. FRY              253 ZION CHURCH ROAD, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201510070022184
                                                       Case 19-11104-JTD                      Doc 833   Filed 01/24/20            Page 119 of 288

            COUNTERPARTY                                           COUNTERPARTY NOTICE ADDRESS                      DEBTOR ENTITY                          CONTRACT DESCRIPTION            Cure Amount
JACK D. THOMPSON AND ROSALIE A.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          2407 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
THOMPSON                                                                                                                                   #201504290008904
JACK D. THOMPSON AND ROSALIE A.                                                                                                            TOP LEASE - BUTLER NORTH - Instrument
                                          2407 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
THOMPSON                                                                                                                                   #201905100008412
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JACK MICHAEL AYALA AND MAUREEN AYALA 3775 WAPELLO ST, PITTSBURGH, PA 15212, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201807160014146
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES A. SLATER & LINDA L. SLATER         116 OLD STATE ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201409120021784
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES AND JANET MARIE O'ROURKE            337 ASPEN ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201801170001061
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES C. & PATRICIA A. FLEEGER            108 FLEEGER LN, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201610180021747
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES C. AND KATHRYN S. BAKER             246 ADAMS DRIVE, BELLE VERNON, PA 15012, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009099
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES C. AND PATRICIA A. FLEEGER          108 FLEEGER LN, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201806180011905
JAMES D. FETTERMAN AND TRUDY A.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          295 PARKER PIKE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
MCDONALD                                                                                                                                   #201411180027591
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES E. BLAUSER & LORI L. BLAUSER        138 MCKEE ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201201240002165
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES E. DAVIS, III AND MONICA S. DAVIS   822 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201508190018325
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES E. PHILLIPS                         PO BOX 3480, OIL & GAS DEPT, OMAHA, NE 68103, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201307310022324
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES E. RIEGER AND SUZIE L. RIEGER       156 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310220030450
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES H HOWELL AND LINDA L HOWELL         620 DOC WALKER RD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201809200019271
JAMES J. LOMBARDI & ROSEMARY S.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          3875 SAXONBURG BLVD., CHESWICK, PA 15024, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
LOMBARDI                                                                                                                                   #201205040012585
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES L. KUSNER AND BEVERLY A. KUSNER     1223 HOOKER ROAD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201506160012822
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES L. PAPKE AND TITANIA A. PASHKOV     PO BOX 144, SLIGO, PA 16255, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009095
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES L. SCOTT AND MARIE L. SCOTT         101 RUSTIC WOODS, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201508190018340
JAMES L. THOMPSON AND LINDA M.                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          1582 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
THOMPSON                                                                                                                                   #201112130031040
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES L. WAGNER                           1261 HOOKER RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201610200021966
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES L. ZANELLA                          PO BOX 252, WEST SUNBURY, PA 16061, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310280031056
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES LEE MEYER AND JOYCE MARIE MEYER 573 PARKER PIKE, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201511090024858
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES M. MCDONNELL                        876 STATE ROUTE 130, TRAFFORD, PA 15085, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310110029639
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES P. VONDREY                          2425 EDGEBROOK AVENUE, PITTSBURGH, PA 15226, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201203280008536
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES R FRAZER AND PATRICIA ANN FRAZER 394 CHERRY ROAD, CHICORA, PA 16025, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201807160014124
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES R. AND BARBARA J. ALLEN             1157 E ELDORADO ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201804170007253
JAMES R. CHAMBERS AND VIRGINIA L.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          405 SW CESSNA COURT, LAKE CITY, FL 32025, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
CHAMBERS                                                                                                                                   #201504290008909
JAMES R. JACKSON AND ETHAN F. JACKSON,                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          150 PARKER RD, SARVER, PA 16055, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
AS TENANTS                                                                                                                                 #201403280006418
                                                     Case 19-11104-JTD                          Doc 833   Filed 01/24/20            Page 120 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                          DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
JAMES R. JAMISON, JR. AND NANCY S.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        2737 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
JAMISON                                                                                                                                      #201206060016196
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES R. SULLIVAN & HELEN F. SULLIVAN   2235 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201206060016208
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES T FAIR                            218 W. SLIPPERY ROCK ST, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201810020020151
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES T. AND JANET M. O'ROURKE          337 ASPEN ROAD, PETROLIA, PA 16050, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201801170001050
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES W. AND JOYCE WHITMIRE             200 MORRIS RD, PETROLIA, PA 16050, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201804170007234
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMIE L. BURK                           4028 KITTANING PIKE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201506010011528
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JANET D. EVANS                          308 FLACK ST, PITTSBURGH, PA 15210, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201312240035927
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JANET G. GIBSON                         PO BOX 21, KARNS CITY, PA 16041, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201804270008034
JANET L. MURRAY, ET AL, FORMERLY MARIAN                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        1094 HOOKER ROAD, KARNS CITY, PA 16041, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
G. MURRAY                                                                                                                                    #201309060026050
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JANET RACHEL WOLFE                      424 CHEROKEE DR, BUTLER, PA 16001, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201309300028343
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JANET ZIPF                              23 BUTLER STREET, MILLVALE, PA 15209, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201504290008905
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JANICE L. VOGEL                         1603 SANTA FE TRAIL DRIVE, SAN ANTONIO, TX 78232, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201801170001044
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JARROD P SANKEY AND CHRISTINA M SANKEY 2072 BRANCHTON RD, HILLIARDS, PA 16040, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201807160014152
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JASON A. WETZEL & STEPHANIE A. WETZEL   202 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201411070026882
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JASON CRAIG AND KATIE L CRAIG           4600 43RD AVE SOUTH, MINNEAPOLIS, MN 55406, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201808060015846
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JASON M. SAELER & KIMBERLY J. SAELER    2736 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201204240011281
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JASON P. EHRMAN                         780 BEAVER DAM ROAD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201205290015278
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAY D. EILER AND TRACIE L. EILER        2135 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201406270014601
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAY D. MOHN AND DENISE E. MOHN          242 SPRUCE ROAD, KARNS CITY, PA 16041, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201509150020293
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEAN M. BESTER                          150 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201310280031058
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFF FORINGER AND SONIA FORINGER        120 GREENHILL ROAD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201808060015859
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFERY L. AND KATHERINE L. GROVES      269 HAZELNUT ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201805230010085
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFERY L. MYERS & SUSAN L. MYERS       2146 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201112060030178
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY A. AND MICHELLE L. DAVIS        1012 E ELDORADO ROAD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201706260013321
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY A. AND SHARON L. HOLT           431 HILLIARDS ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201804170007240
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
JEFFREY A. AND SHARON L. HOLT           431 HILLIARDS ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201710170022650
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY AND CINDY RAE MACTAGGART        119 ASPEN RD, KARNS CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201803010003885
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY B. BROWN AND LISA J. BROWN      101 MOUNTAIN LAUREL DR, BUTLER, PA 16002, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201304150010776
                                                      Case 19-11104-JTD                    Doc 833   Filed 01/24/20            Page 121 of 288

               COUNTERPARTY                                      COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY B. BROWN AND LISA J. BROWN      101 MOUNTAIN LAUREL DR, BUTLER, PA 16002, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201304150010777
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY B. SHIVELY AND PAMELA G. SHIVELY 1311 HOOKER RD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201704110007596
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY E. CRESS AND JOHN N. CRESS      307 SANDY POINT RD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201311150032925
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY G. WOOD                         445 DAUBENSPECK ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201706050011682
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY L. & CAROLYN COFFIN             310 KERRY COURT, CRANBERRY, PA 16066, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201607190014505
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY L. AND BELINDA KIHN             2382 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201806180011907
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY P. AND DENA M. HUTCHISON        173 HAZELNUT RD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201805100009111
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JEFFREY SINZ AND DIANNE SINZ            110 SPRING HOLLOW LANE, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201807160014144
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY W. HILLWIG & CINDY L. HILLWIG   956 MAPLE FURNACE RD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201312240035941
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEFFREY WALTERS                         106 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201509150020290
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JENNIFER A. AND RYAN J. CALLENDER       2949 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201801170001047
JENNIFER MARIE DANIELS-WELLS & JOHN                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        126 HENLEY DR, BUTLER, PA 16001, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
DAVID WELLS, H                                                                                                                          #201312240035942
JENNIFER S AND SHYLE FULLER, HER                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        141 OLD BRICK ROAD, HILLARDS, PA 16040, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
HUSBAND                                                                                                                                 #201809200019294
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JEREMY DEAL AND RENEE WALKER            2964 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201804170007233
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JERRY & PAMALA STEINER                  201 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201505150010330
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JERRY A. LOWERS, A SINGLE MAN           322 PARKER PIKE, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201411180027585
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JERRY W WIENAND AND CAROL J WIENAND     108 LYNDON LANE, BADEN, PA 15005, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201808150016729
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JESSE A. RAABE AND HELENC. RAABE        139 KEMAR DR, BUTLER, PA 16002, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201310220030442
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOAN BENGE NEIGHBORS                    4327 BRIAR RIDGE ROAD, ENID, OK 73703, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201804270008031
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOAN BIRCH FISER                        1399 HOOKER RD, KARNS CITY, PA 16041, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201704110007595
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOAN C. BALL                            106 OLD STATE ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201408140019075
                                                                                                                                        WATER TRANSFER EASEMENT - Instrument
JOAN CAROLE MACKAY BUNDY                2320 NORTH NORDICA #310, CHICAGO, IL 60707, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201710170022671
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOAN CAROLE MACKAY BUNDY                879 JEFFERSON DRIVE, PALMYRA, VA 22963, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201111180028706
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOAN GIBSON                             618 CREST LANE, MURRYSVILLE, PA 15668, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201411180027581
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOE E. LONDON AND REBECCA F. LONDON     4048 KITTANNING PIKE, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201504130007562
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOEL A. & PATRICIA M. MANN              860 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201610200021970
                                                                                                                                        WATER TRANSFER EASEMENT - Instrument
JOEL RODERICK AND SHIRLEY MACKAY        155 STEWART DRIVE, BUTLER, PA 16002, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                        #201710170022672
JOEL RODERICK MACKAY AND SHIRLEY S.                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        155 STEWART DRIVE, BUTLER, PA 16002, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
MACKAY                                                                                                                                  #201111020026987
                                                        Case 19-11104-JTD                         Doc 833   Filed 01/24/20            Page 122 of 288

              COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                         DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN A. BARKLEY AND RUTH ANN BARKLEY       322 CLARK RD, WEST SUNBURY, PA 16061, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201304150010785
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN A. STARKS, BY KARIN R. SHOOK POA      11 WAGON WHEEL LANE, ELLIJAY, GA 30536, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201805100009090
                                                                                                                                               WATER TRANSFER EASEMENT - Instrument
JOHN B. PHILLIPS                           110 EAST WARRINGTON AVENUE, PITTSBURGH, PA 15210, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201710170022623
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN BRUCE CRAIG                           145 COLLEGE AVE, ELIZABETHTOWN, PA 17022, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201808060015851
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN BUSS AND SHERRY BUSS                  309 POWHATAN COURT, STAFFORD, VA 22556, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201502170003284
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN C. CLYDE AND KAREN C. CLYDE           101 SHAWNEE LANE, EMLENTON, PA 16373, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201408190019398
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN C. LEE III, MSSP                      12169 BROOKS ROAD, MEADVILLE, PA 16335, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201312240035923
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN CHUPKA, ETAL                          309 CHICORA RD, BUTLER, PA 16001, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201305030012826
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN CLIFFORD AND MILDRED JANE KELLY       228 HILLIARD ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201805230010084
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN D. & SARAH DELLICH                    2234 BRANCHTON RD, HILLIARDS, PA 16040, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201607190014467
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN D. ADAMS                              2060 TWIN SIX LN, DUMFRIES, VA 22026, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201501200001164
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN D. BOOFER                             107 TAYLOR ROAD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201510070022176
                                                                                                                                               WATER TRANSFER EASEMENT - Instrument
JOHN E. AND ROBIN L. POPINSKI              93 LAKE DAWN ROAD, PORT ANGELES, WA 98362, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201710170022665
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN E. AND SHARON J. OGDEN                603 CALAIS DRIVE APT 2111, PITTSBURGH, PA 15237, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201709220020656
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN E. KARNES AND JUDY A. KARNES          209 MCKEES RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201707270015826
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN E. KARNES AND JUDY A. KARNES          209 MCKEES RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201310110029648
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN E. SHERMAN                            104 BOYDSTOWN RD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201312240035943
JOHN FRANK CHAMBERS AND JOYCE EILEEN                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           159 SQUAW VALLEY RD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
CHAMBERS                                                                                                                                       #201311040031788
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN I. BAIRD AND GERALDINE C. BAIRD       541 SUNSET DR, BUTLER, PA 16001, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201309300028341
JOHN J DORBEN AND JOANNE E POPE-                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           130 DROOD LANE, PITTSBURGH, PA 15237, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
DORBEN                                                                                                                                         #201808270017547
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J. AND CATHY L. BAUMGARD              615 RUSSELL ROAD, ENON VALLEY, PA 16120, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201801170001049
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J. AND TARRA L. BOPP                  1896 LES ROBINSON ROAD, COLUMBIA, TN 38401, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201712190027668
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J. DERUNK & PATRICIA J. DERUNK        3891 ASH DR, ALLISON PARK, PA 15101, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #200910290025603
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J. DERUNK & PATRICIA J. DERUNK        3891 ASH DR, ALLISON PARK, PA 15101, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #200910290025604
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J. DERUNK, SR. & PATRICIA J. DERUNK   3891 ASH DR, ALLISON PARK, PA 15101, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201309060026047
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J.AND TARA L. BOPP                    1896 LES ROBINSON ROAD, COLUMBIA, TN 38401, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201803010003876
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN KUSS, A SINGLE MAN                    4478 BIRCHWOOD LANE, ALLISON PARK, PA 15101, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201505150010329
                                                                                                                                               WATER TRANSFER EASEMENT - Instrument
JOHN L, ANITA C., AND JAMES L. ZANELLA     989 ONEIDA VALLEY ROAD, BUTLER, PA 16001, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201710170022690
                                                       Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 123 of 288

             COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN L. AND ANITA C. ZANELLA              PO BOX 252, WEST SUNBURY, PA 16061, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201506160012821
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN L. AND KAREN A. MCCARRIER            170 EVANS ROAD, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201506300014173
JOHN L. ZANELLA AND ANITA C. ZANELLA ET                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          PO BOX 252, WEST SUNBURY, PA 16061, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
AL                                                                                                                                           #201704110007598
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN LAUGHERY & ROBERT LAUGHERY           14991 ADARA RD, NORTH HUNTINGDON, PA 15642, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201312240035934
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN MCNANY & DONNA MCNANY                122 OLD STATE ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201408290020500
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN N. CRESS AND JEFFERY E. CRESS        307 SANDY POINT RD, EMLENTON, PA 16373, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201311150032934
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN RALPH BURKETT SR.                    1107 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201311040031785
JOHN ROBERT BOYER AND MICHELLE DAWN                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                    297 PARKER PIKE, PARKER, PA 16049, USA                                     EM Energy Pennsylvania, LLC                                                            $0.00
BOYER                                                                                                                                        #201411180027590
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN ROSENBERG AND DORIS ROSENBERG        331 BRUIN ROAD, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201808150016734
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN S. KLECHA JR. AND CAROLE L. KLECHA   PO BOX 172, PETROLIA, PA 16050, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201804170007245
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN V ROB AND SALLY D ROB                20202 CRISTOFORO PLACE, VENICE, FL 34293, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201807160014131
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN W. MCCAY JR.                         524 PARKER PIKE, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201510070022168
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JON MILLER AND THERESA MILLER             2251 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201509150020269
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH A. SULLIVAN AND TERRI L. SULLIVAN 137 HUGHES ROAD, HILLIARDS, PA 16040, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201506010011532
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH C. FABER AND REBECCA A. FABER      1622 BROOKLINE BOULEVARD, PITTSBURGH, PA 15226, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201406170013327
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOSEPH D CAROTHERS                        242 WEILAND ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201807160014134
JOSEPH D. AND DYANE KEITH BRATKOVICH ET                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        4015 NIGHTINGALE DRIVE, VALENCIA, PA 16059, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
AL                                                                                                                                           #201803010003879
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH G. GRAF                            780 DOTTERER ROAD, EMLENTON, PA 16373, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201311220033499
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH L. CAFEO AND DIANNE M. CAFEO       436 SAPPHIRE WAY, PITTSBURGH, PA 15224, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201410290026035
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOSEPH M. LEVIER, A SINGLE MAN            509 BUENA VISTA ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201408290020577
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH M. SCHMIDT & JUNE I. SCHMIDT       2830 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201203230008045
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH R. STEFANACCI                      172 TIMBER LANE, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201805230010093
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH R. STEFANACCI ET AL                172 TIMBER LANE, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201805230010092
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOSEPH THOMA AND AIMEE MILLER             117 SUNSET LANE, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201807160014147
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH W. NEFF & PENNY J. WEAVER          PO BOX 53, PETROLIA, PA 16050, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201508190018352
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSHUA G. MELLETTE                        700 NORTH FLAMINGO DRIVE, HOLLY HILL, FL 32117, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201801170001037
JOSHUA L. SULLIVAN AND KRYSTAL E.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          141 HUGHES ROAD, HILLIARDS, PA 16040, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
SULLIVAN                                                                                                                                     #201506010011529
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOYCE CONNOR                              101 OLD STATE ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                             #201505150010345
                                                       Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 124 of 288

               COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                         CONTRACT DESCRIPTION                     Cure Amount
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOYCE E. AND JOHN W. BAIRD                132 MOORE ROAD, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201805230010094
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
JOYCE S. COOPER                           155 HARPER ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201710170022685
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JUDI S. VANO                              239 SANDY POINT RD, EMLENTON, PA 16373, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201310110029638
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JUNELE A. BLACK                           959 E. KENSINGTON LANE, STREETSBORO, OH 44241, USA                   EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201801090000516
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JUSTIN L. STROUP, MARRIED                 328 PARKER PIKE, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201410290026030
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KANDY I PFLUGH AND FREDERICK F PFLUGH     2018 ONEIDA VALLEY ROAD, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201808060015873
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KARA L. WOOD AND KYLE E. WOOD, W&H        503 BUENA VISTA RD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201610200021968
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KAREN E. AUGUSTYN                         2633 LOS ARCOS CIRCLE, THOUSAND OAKS, CA 91360, USA                  EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201801170001059
KAREN MILASINCIC AND RHONDA JEWART,                                                                                                          WATER TRANSFER EASEMENT - BUTLER SOUTH - Tax Parcel -
                                          1426 AVENUE N - 1/2, GALVESTON, TX 77550, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
POAS                                                                                                                                         250-02F24-00000004-0000
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KAREN S. LINDENBERGER                     204 TROUMAN ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201608230017266
KAREN T. MCCLELLAN & RALPH L.                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          28 FRUITTREE ROAD, LEVITTOWN, PA 19056, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
MCCLELLAN JR.                                                                                                                                #201411260028346
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KARIN R. AND JAMES J. SHOOK               11 WAGON WHEEL LANE, ELLIJAY, GA 30536, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201803010003887
KARLA M. ANGERT-MCEACHIN & PAUL A.                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          1511 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
MCEACHIN                                                                                                                                     #200810290024320
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KARMA AND FRANK L. BREEDLOVE              14 JANES STREET, JEFFERSONVILLE, OH 43128, USA                       EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201806180011911
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KATHERINE SCHERDER                        261 HAZELNUT ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201805230010089
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KATHLEEN DENNISON                         121 SAYER STREET, BROOKVILLE, PA 15825, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201411260028345
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KATHLEEN E. SELFRIDGE                     243 REDBUD ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201510070022177
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KATHLEEN M. DAVIS & MARK S. DAVIS         1444 SARVER ROAD, WORTHINGON, PA 16262, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201409120021821
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KBH RESOURCES, LLC, BY: KEITH B. HARVEY   1139 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201310110029649
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KEITH A SAY                               276 WEILAND ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201808060015854
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KEITH A. CHOFF                            101 SPRINGVIEW LANE, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201408290020548
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KEITH D. CORNETTI                         2138 BRANCHTON RD, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201312240035926
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KEITH D. PEINDL AND KATHERINE M. PEINDL 2779 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201509150020282
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KEITH G. MILLER & JOLOYN B. MILLER        1423 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201408220019838
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
KELLEY AND KIM D. ARMSTRONG               110 BOWSER ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201712040026513
KELLEY ARMSTRONG AND KIM D.                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          110 BOWSER ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
ARMSTRONG                                                                                                                                    #201409300023469
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH A. & PAULINE F. SKOMO             PO BOX 182, NORTH WASHINGTON, PA 16048, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201608120016454
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
KENNETH A. AND PAULINE F. SKOMO           PO BOX 182, NORTH WASHINGTON, PA 16048, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201710170022648
                                                      Case 19-11104-JTD                          Doc 833   Filed 01/24/20            Page 125 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                          DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
KENNETH A. AND PAULINE SKOMO             PO BOX 182, NORTH WASHINGTON, PA 16048, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022649
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KENNETH C. HESPENHEIDE                   137 HEPLER RD, SARVER, PA 16055, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201803010003878
KENNETH E CLAYPOOLE AND RUTH I                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         503 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
CLAYPOOLE                                                                                                                                     #20180860015867
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KENNETH F. & JOAN TEJCHMAN               231 TROUTMAN RD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201610180021743
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
KENNETH L. AND TERESA MONTIEL-RASP       829 NORTH WASHINGTON ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022695
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH L. MCKEE JR. AND JUNE L. MCKEE   PO BOX 34, PARKER, PA 16049, USA                                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201309060026055
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH L. MCKEE JR. AND JUNE S. MCKEE   PO BOX 34, PARKER, PA 16049, USA                                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201310280031077
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH P. BAITS, JR. AND BETH ANN BAITS 116 PLEASANTVIEW DRIVE, MCMURRAY, PA 15317, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201505150010328
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH P. BAITS, SR.                    132 DOUBLETREE DRIVE, VENETIA, PA 15367, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201504130007557
KENNETH R CHIAPPINI AND ALEXANDRA                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         210 EAST SLIPPERY ROCK STREET, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
CHIAPPINI                                                                                                                                     #201810020020154
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KENNETH R TACK JR AND B MAXINE TACK      2243 CHICORA ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201809200019287
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH R. AND HELEN M. TUPPER           38 ROXBURY RD, PITTSBURGH, PA 15221, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201805100009116
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH R. AND RUTH A. BOWSER            250 MOUNT PLEASANT ROAD, WARRENDALE, PA 15086, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201801170001052
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KENNETH V. & MARIE A. STROUP             623 CHERRY RD, CHICORA, PA 16025, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201611030023153
KENNETH W. FULKERSON AND ANGIE M.                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         275 PARKER PIKE, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
FULKERSON                                                                                                                                     #201501200001165
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KEVIN J. CAMPBELL AND JANET E. CAMPBELL 1027 E ELDORADO RD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201707060014241
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KEVIN L. SR. AND LISA M. BOWSER          1038 BUTLER ROAD, KITTANNING, PA 16201, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201803010003886
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KEVIN R. AND LYNN M. PATTISON            2102 MERCER BUTLER PIKE, GROVE CITY, PA 16127, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201804170007238
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KIM MURRAY                               1094 HOOKER ROAD, KARNS CITY, PA 16041, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201608260017546
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KIMBERLY M.& MARTIN FALMLEN              115 BEACH ROAD, CHICORA, PA 16025, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201608230017264
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KIRBY LITZENBERG                         1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201409300023466
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KRISTY L. HERSHEY                        1025 HOOKER ROAD, KARNS CITY, PA 16041, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201805230010102
KRYSTAL S. KING AND MICHAEL S.                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         826 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
WEISENSTEIN                                                                                                                                   #201508190018331
KYLIE T HUTCHINS AKA KYLIE T DAVIS &                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         6807 ERINDALE DRIVE, REYNOLDSBURG, OH 43068, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
JOSHUA DAVIS                                                                                                                                  #201808150016724
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KYM M. BRINKLEY                          2811 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201510070022173
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LANE T. BREISCH                          131 FOXBURG ROAD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201707270015827
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LARRY A. & KIMBERLY A. SEYBERT           251 REDBUD ROAD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201609130018786
LARRY A. THOMPSON AND DARCY L.                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         961 ONEIDA VALLEY ROAD, BUTLER, PA 16001, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
THOMPSON                                                                                                                                      #201201200001786
                                                      Case 19-11104-JTD                           Doc 833   Filed 01/24/20            Page 126 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                           DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY BRADEN FELIX ET AL                 235 PARKER PIKE, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201804170007252
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY CRATTY AND CHARLOTTE CRATTY        167 MCKEES ROAD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201309060026051
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY DALE YOUNG                         315 SLATER ROAD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201708310018657
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY E JACK AND SHARON S JACK           3101 KENSINGTON COURT, RENFREW, PA 16053, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201807160014132
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY J. RUDOLPH & DIANE M. RUDOLPH      2883 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201408220019871
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY KORTYNA                            108 LOVE ROAD, VALENCIA, PA 16059, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201711140024940
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LARRY L. BAIRD                           216 RIDGEDALE WAY, LAWRENCEVILLE, GA 30044, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201311150032923
LARRY L. LUMLEY JR. AND BRENDA G.                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         322 BUENA VISTA RD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
LUMLEY                                                                                                                                         #201804170007246
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY L. SHOUP AND JANICE K. SHOUP       707 NORTH RIVERVIEW DRIVE, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201505803
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY LEE MURPHY AND KAREN MURPHY        3608 WILDERNESS BOULEVARD W, PARRISH, FL 34219, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201808060015841
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LARRY M. BALL                            1203 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201210160029775
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LARRY STOCKLIN AKA LARRY G STOCKLIN      152 ZION CHURCH ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201807160014123
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY T. AND SHARI L. MCCALL             PO BOX 302, EAU CLAIRE, PA 16030, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201506160012824
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAUREN L. KINCAID                        8481 FARM GATE PATH, CICERO, NY 13039, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201504290008910
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LAURENCE S. LEHERE AND PAMELA J. LEHERE 202 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201310280031001
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAURIE ANNE AND JOHN L. WILMES           2415 GILMORE STREET, NEW CASTLE, PA 16102, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201803010003893
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAVERNE B. JOHNSTON                      221 BYRON CENTER RD, EMLENTON, PA 16373, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201309060026046
                                                                                                                                               WATER TRANSFER EASEMENT - Instrument
LAWRENCE E LAGUT                         PO BOX 62, TROY, TX 76579, USA                                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201710170022632
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE E. EAKIN AND CAROLYN A. EAKIN 739 HENDERSON STATION ROAD, STONEBORO, PA 16153, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201801170001033
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE E. LAGUT                        PO BOX 62, TROY, TX 76579, USA                                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201408290020576
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON                   120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201408190019405
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON                   120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201701090000493
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON, A SINGLE MAN     120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201407250017212
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON, A SINGLE MAN     120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201407250017209
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON, ET AL            120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201407250017214
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON, ET AL            120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201409160022071
                                                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LAWRENCE R. FARRINGTON, ET AL            120 GARVER AVE., PO BOX 224, EAU CLAIRE, PA 16030, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201407250017213
                                                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LAWRENCE R. MILLER AND PAULA J. MILLER   181 SPILLWAY LANE, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                               #201406270014593
                                                        Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 127 of 288

                COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                          CONTRACT DESCRIPTION            Cure Amount
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LEE D. AND CHARLOTTE L. SUNDBERG           482 SAND ROAD, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201706260013319
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LELAND H. WALTERS & ESTHER WALTERS         2243 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201204240011266
LENNY D. PORTER AND CATHERINE N.                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           832 SEVEN HILLS RD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
PORTER                                                                                                                                        #201508190018329
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LEONARD J. AND ROBYN L. SYBERT             110 FIR ROAD, CHICORA, PA 16025, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201806180011909
LEONARD K. KELLERMAN AND BARBARA E.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           337 EAST MAIN ST, EAU CLAIRE, PA 16030, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
KELLERMAN                                                                                                                                     #201312240035913
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LEROY J. BAPTISTE JR. & DENA A. BAPTISTE   1446 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201502020002261
LESLEY F. MCGREGOR AND DAVID M.                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           1071 ANNISVILLE RD, PETROLIA, PA 16050, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
MCGREGOR, W/H                                                                                                                                 #201310280031041
                                                                                                                                              WATER TRANSFER EASEMENT - BUTLER SOUTH -
LESLIE P. KING AND ROBIN L. KING           163 CHRISTIE ROAD, KARNS CITY, PA 16041, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              Instrument #20170170022656
                                                                                                                                              WATER TRANSFER EASEMENT - BUTLER SOUTH -
LESLIE P. KING AND ROBIN L. KING           163 CHRISTIE ROAD, KARNS CITY, PA 16041, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              Instrument #201710170022663
                                                                                                                                              WATER TRANSFER EASEMENT - BUTLER SOUTH -
LESLIE P. KING AND ROBIN L. KING           163 CHRISTIE ROAD, KARNS CITY, PA 16041, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              Instrument #201710170022655
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LINDA & THOMAS HILLIARD ET AL              176 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201410300026135
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LINDA ALLISON                              2236 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201509140020186
LINDA D GUNTRUM AND WILLIAM A                                                                                                                 LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           187 ROHRBACH ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
GUNTRUM W/H                                                                                                                                   #201808060015877
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LINDA S. AND KEVIN L. MCCANN               443 HIGHLAND AVENUE, PITTSBURGH, PA 15229, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201804170007248
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LINDSAY M. ENSCOE                          671 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201206060016202
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LISA A. WHITE                              19901 MASTENBROOK PL, MONTGOMERY VILLAGE, MD 20886, USA              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201305030012831
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LISA D. HOFFMAN                            191 ZION CHURCH ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201605200009786
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LLEUELLYN F. MCGINNIS                      1647 TOWNSHIP ROAD 655, ASHLAND, OH 44805, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201206060016258
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LONNIE W. FELIX AND SANDRA S. FELIX        2649 ONEIDA VALLEY RD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201311040031787
LORETTA J SMITH REV LIVING TRUST DATED                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           511 6TH AVE, CARNEGIE, PA 15106, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
9/19/2014                                                                                                                                     #201808060015861
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LOUIS V. AND DEBORAH A. KAMINSKI           106 CHERRY ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201806180011908
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LUKE RAMSTEAD                              5302 E. COURTNEY AVENUE, CASTLE ROCK, CO 80104, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201510070022182
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
L'VONNE RICHERT & KENNETH RICHERT, W/H 1157 LINKS WAY, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201311150032924
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LYNDA C. BROWN                             2499A ESQUE SHARP ROAD, MOUT PLEASANT, TN 38474, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201901220001188
LYNNE M. NIGGEL-CONROE AND MARK F.                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           50 JANNEY LANE, FREDERICKSBURG, VA 22406, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
CONROE                                                                                                                                        #201211280034249
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARC S. LUTZ AND HEATHER LUTZ              220 DODDS RD, BUTLER, PA 16002, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201311150032944
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARGARET A. BURKETT                        1103 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201211280034254
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARGARET A. BURKETT                        1103 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201112130031020
                                                     Case 19-11104-JTD                      Doc 833      Filed 01/24/20            Page 128 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                         DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARGARET RUTH COVERT                    668 TEETER ROAD, LITTLESTOWN, PA 17340, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201509150020273
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARGARET RUTH COVERT & MARY C. CURRY 668 TEETER ROAD, LITTLESTOWN, PA 17340, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201509150020274
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARIA C. INNES                          121 EDGEMEADE DRIVE, MONROEVILLE, PA 15146, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201203020005944
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARK A. & DIANE L. MCGARVEY             2101 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201601060000291
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARK ALLEN BARR, ET AL                  297 PARKER PIKE, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201501200001163
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARK AND MARTHA A. PFLUGH               556 CHICORA RD, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                             $0.00
                                                                                                                                            #201803010003904
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARK C. & ADRIENNE R. CHALMERS          126 MCKEE ROAD, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201511090024863
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARK C. SYMCOX                          3125 SPRING LAKE DRIVE, BEDFORD, TX 76021, USA                       EM Energy Pennsylvania, LLC                                                             $0.00
                                                                                                                                            #201510070022183
MARK C. TABAKA, MSSP AND DARLENE F.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        102 WEST LITTLEWOOD ST, PITTSBURGH, PA 15223, USA                    EM Energy Pennsylvania, LLC                                                             $0.00
TABAKA, MSSP                                                                                                                                #201311130032609
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARK CURRY                              3528 34TH STREET APT. 1B, ASTORIA, NY 11106, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201510070022164
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARK E. ENDLISH AND ELAINE P. ENDLISH   507 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201807160014155
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARK T. STEWART & JUDITH C. STEWART     1675 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201408220019807
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARLA A. REDICK                         1457 MAHOOD RD, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201301300003258
MARSHA MURPHY AKA MARSHA BURCH AND                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        2171 FIRESTONE WAY, LOUISVILLE, CO 80027, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
LLOYD BURCH                                                                                                                                 #201808060015842
MARSHALL J. MARTIN, SSP AND DEBRA A.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        4001 STATE ROUTE 73 WEST, WILIMINGTON, OH 45177, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
MARTIN, SSP                                                                                                                                 #201505150010343
MARSHALL J. MARTIN, SSP AND DEBRA A.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        4001 STATE ROUTE 73 WEST, WILIMINGTON, OH 45177, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
MARTIN, SSP                                                                                                                                 #201508190018335
MARSHALL J. MARTIN, SSP AND DEBRA A.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        4001 STATE ROUTE 73 WEST, WILIMINGTON, OH 45177, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
MARTIN, SSP                                                                                                                                 #201505150010340
MARSHALL J. MARTIN, SSP AND DEBRA A.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        4001 STATE ROUTE 73 WEST, WILIMINGTON, OH 45177, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
MARTIN, SSP                                                                                                                                 #201506010011526
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARTHA S. SCHLOTTACH                    1715 QULLIAN AVENUE, PUEBLO, OH 81005, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201804270008027
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY A. ERKENS, A SINGLE WOMAN          4437 OAKDALE RD, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201403140005345
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY ANN HASENFLU AND C.R. HASENFLU     302 EMLENTON STREET, PO BOX 216, ST. PETERSBURG, PA 16054, USA        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201408190019400
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY BETH TRUVER                        1163 MARS EVANS CITY RD, MARS, PA 16046, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201311220033501
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY E. SUTTON                          503 ONEIDA VALLEY RD, BUTLER, PA 16001, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201310220030443
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY K. AND SEAN K. DAVIDSON            3109 CLEAR CREEK ROAD, ELLIJAY, GA 30536, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201803010003897
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARY M. STERRETT                        1862 FARM TRAIL, SANIBEL, FL 33957, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201311040031796
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY S ALLEN ET AL                      443 HIGHLAND AVENUE, PITTSBURGH, PA 15229, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201807160014148
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MATTHEW B. SYMCOX                       9509 FOX HILL DRIVE, FORT WORTH, TX 76131, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201510070022179
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MATTHEW J. AND AMANDA L. AMBROSE        430 DAUBENSPECK ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                            #201706260013326
                                                      Case 19-11104-JTD                      Doc 833   Filed 01/24/20            Page 129 of 288

           COUNTERPARTY                                           COUNTERPARTY NOTICE ADDRESS                      DEBTOR ENTITY                          CONTRACT DESCRIPTION            Cure Amount
MATTHEW P THURNER AND KATHRYN G                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         273 HILLIARD ROAD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
THURNER                                                                                                                                   #201809200019292
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MATTHEW R. ALBERT & TRACY L. ALBERT      313 PARKER PIKE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201501230001513
MATTHEW W. JAMISON & JENNIFER                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         2721 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
JAMISON                                                                                                                                   #201204240011267
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MAX A. WEEKS                             124 KREGAR LANE, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201111020027001
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MAXINE RICHARDSON, A SINGLE WOMAN        193 CROUSE ROAD, GRAYSVILLE, PA 15337, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201401270001892
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MCCREA HOLDINGS, LLC                     176 WOODVIEW RD WEST, GROVE, PA 19390, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #200806120013189
                                                                                                                                          WATER TRANSFER EASEMENT - BUTLER NORTH -
MELVIN G. AND HEIDI M. SCHEERBAUM        560 NORTH WASHINGTON ROAD, WEST SUNBURY, PA 16061, USA             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          Instrument #201710170022696
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL A. PAGA                          261 BLAIR ROAD, BOX 34, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201811190023517
MICHAEL A. SIBENAC, JR. & MARGARET A.                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         710 SKYVIEW DR, CRANBERRY TOWNSHIP, PA 16066, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
SIBENAC                                                                                                                                   #201311150032942
                                                                                                                                          WATER TRANSFER EASEMENT - Instrument
MICHAEL AND DIRA G. HASENFLU             115 SHANAHAN RD., BUTLER, PA 16001, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201710170022633
                                                                                                                                          WATER TRANSFER EASEMENT - Instrument
MICHAEL AND DIRA G. HASENFLU             115 SHANAHAN RD., BUTLER, PA 16001, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201710170022631
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL C. & CYNTHIA L. MORRISON         1357 ONIEDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201502170003350
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL C. MILES AND ANDREA M. MILES     601 CAMERON ROAD, NEW CASTLE, PA 16101, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201409160022074
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL D. BRADLEY AND LINDA F. BRADLEY 274 FOXBURG RD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201310280031081
MICHAEL D. WOKUTCH AND NINA M.                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        521 ASPEN ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
IVERSEN                                                                                                                                   #201712190027669
MICHAEL E. AND CARA A. HENRY A/K/A CARA                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        1246 KITTANING PIKE, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
ANN HENRY                                                                                                                                 #201805100009114
MICHAEL E. JEWART AND HEATHER D.                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        107 RIDER ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
JEWART                                                                                                                                    #201510070022166
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL F. AND STEPHANIE LYNN LEWIS      500 EASTON ROAD, HERMITAGE, PA 16148, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201803230005417
MICHAEL FRADY & NICOLE RETHAGE &                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         451 PARKER PIKE, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
VERGIL&CONNIE FRA                                                                                                                         #201808060015849
MICHAEL G BRULA BY SHANE T HELCH AS                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         407 BUENA VISTA ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
AGENT                                                                                                                                     #201809200019323
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL G SMITH AND SANDRA D SMITH       1313 MERRYFIELD ST, PITTSBURGH, PA 15204, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201808060015876
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL J. EILER AND LINDA C. EILER      1104 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201711140024943
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL J. ELLIOTT AND RITA M. ELLIOTT   108 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201509150020291
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL J. GRONER                        4965 EMLENTON-CLINTONVILLE ROAD, EMLENTON, PA 16373, USA           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201508190018349
MICHAEL J. HASENFLU AND DIRA G.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         115 SHANAHAN ROAD, BUTLER, PA 16001, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
HASENFLU                                                                                                                                  #201408190019402
MICHAEL J. KOEHLER AND SUSAN M.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         5474 OLD NC HWY 49, ASHBORO, NC 27205, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
KOEHLER                                                                                                                                   #201812130025218
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL J. METRICK                       343 RED BUD ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201608230017267
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL JOHNSTON AND TRACEY JOHNSTON 896 VICTORY CHURCH RD, FRANKLIN, PA 16323, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201403280006426
                                                        Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 130 of 288

             COUNTERPARTY                                           COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL L. AND AMY S. MANUEL               530 ASPEN ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803230005413
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
MICHAEL M. STEELE JR.                      938 HOOKER RD., WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201902150002828
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL M. STEELE, JR. AND KAY S. STEELE   938 HOOKER ROAD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201504290008916
MICHAEL P. JOHNSTON AND TRACEY B.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           238 PARKER PIKE, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
JOHNSTON, E                                                                                                                                #201405230011367
MICHAEL PAUL JOHNSTON AND TRACEY B.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           18540 RTE 322, STRATTANVILLE, PA 16258, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
JOHNSTON,                                                                                                                                  #201311040031791
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
MICHAEL R. AND TIFFANY JO CHRISTIE         1036 ANNISVILLE RD., PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022645
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL R. BARNHART                        103 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805230010103
MICHAEL R. CHRISTIE AND TIFFANY JO                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           1036 ANNISVILLE RD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
CHRISTIE                                                                                                                                   #201309060026058
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL R. MILLER AND CARLA L. MILLER      126 COVEWOOD DRIVE, BUTLER, PA 16001, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201409160022082
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL R. WHITE & DENISE M. WHITE         736 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510070022175
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL RICHARD & MARSHA L. RICHARD        139 SANDY POINT RD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201312060034485
MICHAEL RUCKDESCHEL AND AMANDA R.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           151 SANDY POINT RD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
RUCKDES                                                                                                                                    #201311040031804
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL T. AND RACHAEL M. TILKO            108 WALKER DRIVE, BUTLER, PA 16001, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201707060014239
MICHAEL W. CLIFFORD AND DEBORAH A.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           513 JAY STREET, SEBASTIAN, FL 32958, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
CLIFFORD                                                                                                                                   #201504290008908
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHELE E. MAUTHE                          148 WASHINGTON STREET, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201504290008912
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHELLE R. CLARK & PATRICK K. CLARK       100 VALLEY ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201408290020555
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MILDRED C. MARTERELLA                      372 SANDY POINT RD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311040031797
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MILDRED E DELOST                           265 SANDY POINT RD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015879
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MIRIAM MCCASLIN                            PO BOX 303, EAU CLAIRE, PA 16030, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201406170013323
MORROW FARM, LLC, BY ARTHUR L.                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           326 CLARK RD, WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
MORROW                                                                                                                                     #201109230022969
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MYRON P. GREENERT & DIANE L. GREENERT      2641 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201407140016072
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NANCY J. AND JAMES S. OLSON                1688 WOODRIDGE CIRCLE, HICKORY, NC 28602, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201804170007236
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NANCY J. KARCH                             359 BONNIEBROOK ROAD, BUTLER, PA 16002, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201711140024939
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NANCY J. WELSH AND MICHAEL J. WELSH SR. 238 INDEPENDENCE WAY, SEWICKLEY, PA 15143, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201301300003249
NANCY L. CAHALL GROVES & RICHARD L.                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           1622 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
GROVES                                                                                                                                     #201503230005857
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NANCY L. CAMPBELL                          1117 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310220030451
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NAOMI L. WAGNER & JOSEPH WAGNER            175 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201411070026877
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NEW SALEM CEMETERY ASSOCIATION, INC.       2737 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201508190018353
                                                      Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 131 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                     DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
NICK FOLINO AND ENRICO D. ARZENTI, HIS                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         176 CRESTVIEW DR, PITTSBURGH, PA 15236, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
NEWPHEW, SU                                                                                                                              #201402180003513
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NICOLE M. SKOGMAN                        521 PRAIRIE CREEK DRIVE, DELANO, MN 55328, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201502170003283
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NORMA J. MILLER                          1275 HOOKER ROAD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201409160022073
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NORMA J. PRITTS                          280 W. ELDORADO ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201706050011679
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NORMAN C. PATTISON                       213 WEST ELM STREET, TITUSVILLE, PA 16354, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201804170007239
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NORMAN F. AND ELAINE E. MILLER           145 FIR ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201809200019315
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NORMAN S. GREER                          249 PARKER PIKE, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201804170007235
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NORRIS R. AND WANDA E. ELTZROTH          2665 BROAD STREET, BETHEL PARK, PA 15102, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201805100009101
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
OREN T. KERN & NICHOLLE D. KERN          107 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201510020021819
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
OTIS L. AND DOREEN L. PENNINGTON         1053 EAST ELDORADO ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201801170001045
OTTO N. SCHIBERL & VICTORIA S. WHITMER,                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        PO BOX 83, EMLENTON, PA 16373, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
ET AL                                                                                                                                    #201509150020283
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAMELA E. AND NORMAN L. BYRD             2684 CANAL ROAD NE, DOVER, OH 44622, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201803010003906
                                                                                                                                         WATER TRANSFER EASEMENT - Instrument
PATRICIA BRUCKER BY POA DANIEL BREWER    188 VALLEY ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201710170022676
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PATRICIA EDWARDS AND THOMAS EDWARDS 703 W POPLAR STREET, GROVE CITY, PA 16127, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201509150020279
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PATRICIA EDWARDS AND THOMAS EDWARDS 703 W POPLAR STREET, GROVE CITY, PA 16127, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201509150020279
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PATRICIA EDWARDS AND THOMAS EDWARDS 703 W POPLAR STREET, GROVE CITY, PA 16127, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201406170013324
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PATRICIA L PARKER AND WARREN E PARKER    120 SPRUCE ROAD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201809200019314
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PATRICK E. BUTLER                        430 SAND ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201707060014243
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PATRICK J MOHN AND GINA M MOHN           844 NORTH WASHINGTON RD, PETROLIA, PA 16050, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #2018080150016719
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PATRICK J. MARRON & LISA M. MARRON       1363 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201410140024615
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PATRICK L. POWERS AND LESLIE A. POWERS   231 CLARK ROAD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201202240005276
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PATRICK LOVETT AND A. LUCINDA BAIRD      36 BELL ST, QUINCY, MA 02169, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201309060026063
PATRICK T. HARREL AND PATRICIA A.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         2909 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
HARRELL                                                                                                                                  #201508190018344
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PAUL C. BAIRD AND JOYCE K. BAIRD         500 RIVERVIEW, DR NATCHEZ, LA 71456, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201310220030453
PAUL D. LEWANDOWSKI AND CARA C.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         140 ENGLISH ROAD, WEXFORD, PA 15090, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
LEWANDOWSKI                                                                                                                              #201408290020570
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PAUL E DUNLAP                            117 GREENHILL ROAD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201807160014126
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PAUL E. DORR AND PAULA DORR              139 APPLE ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201409160022075
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL E. ENSCOE & JAMIE SUE ENSCOE        2399 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201508190018345
                                                       Case 19-11104-JTD                      Doc 833   Filed 01/24/20            Page 132 of 288

             COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                      DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL HERRIN & JULIE BROWN HERRIN          13437 TYLER AVENUE, CLEVELAND, OH 44111, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201509150020263
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL J. AND DEBORAH K. SAMEK              2172 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201801170001046
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL L. GLADD AND MARCI LYNN GLADD        153 COTTAGE AVENUE, BUTLER, PA 16001, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201302280006096
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL R. WALTER AND CHRISTINE L. WALTER    410 S. CRISSWELL ROAD, BUTLER, PA 16002, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201712190027665
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL SWIATEK AND KATHLEEN SWIATEK         114 DRESHMAN LN, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201401140001047
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAULA KAY AND MERLE E. TERRY SR.          5355 ROUTE 474, ASHVILLE, NY 14710, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009113
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PEGGY J. AND ROBERT A. SPICHER            3730 W 32ND STREET, ERIE, PA 16506, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201801170001057
PENNSYLVANIA-AMERICAN WATER                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          PO BOX 822192, PHILADELPHIA, PA 19182, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
COMPANY                                                                                                                                    #201401140001040
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PETER D. AD MICHELLE R. BEST              1044A E ELDORADO ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201804170007243
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PETER J. EURY & PAULA H. EURY             1512 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201408140019030
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PHILIP R KRAUSE                           116 PHILLIPS LANE, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201807160014139
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PHILLIP HARRISON WAIN                     816 SAXONBURG ROAD, BUTLER, PA 16002, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201210160029781
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PHILLIP J. AND KATHY A. DORR              645 CENTER DR, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803070004339
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PHYLLIS D DODD                            107 MAGNOLIA ROAD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808150016722
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
R.E. GAS DEVELOPMENT, LLC                 366 WALKER DRIVE, STATE COLLEGE, PA 16801, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201503310006520
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
R.E. GAS DEVELOPMENT, LLC.                366 WALKER DRIVE, STATE COLLEGE, PA 16801, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201608090016071
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
RALPH E. GRAHAM                           12 BEDIN AVENUE, LYNDORA, PA 16045, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022637
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RALPH E. GRAHAM                           12 BREDIN AVENUE, LYNDORA, PA 16045, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201111180028671
RALPH STEPHAN HUTCHINS AND KATHLEEN                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          6795 E CALLE LA PAZ, #8202, TUCSON, AZ 85715, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
HUTCHINS                                                                                                                                   #201808060015843
RALPH X. HOFFMANN AND MARLEEN                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          161 SUGAR VALLEY LN, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
HOFFMANN                                                                                                                                   #201310280031067
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RANDAL G. SMITH                           2320 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201608180016961
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
RANDALL G. AND PAMELA J. SMITH ET AL      100 MAY LANE, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022659
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
RANDALL G. AND PAMELA J. SMITH ET AL      100 SLY LANE, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022658
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RANDALL J. ROCK SR. & KIMBERLY J. ROCK    160 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201408220019820
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RANDOLPH C. AND VIRGINIA L. NEFF          165 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805230010105
RANDY L. MORRISON & KIMBERLY A.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1291 BIG BEND ROAD, EMLENTON, PA 16373, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
MORRISON                                                                                                                                   #201312240035945
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RAYMOND L. AND PEGGY D. FRIEND            419 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009106
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RAYMOND T. STIGLITZ & LINDA M. STIGLITZ   896 VICTORY CHURCH RD, FRANKLIN, PA 16323, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201509150020272
                                                       Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 133 of 288

             COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                         CONTRACT DESCRIPTION                 Cure Amount
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RAYMOND W. MONG AND PAIGE L. MONG         2933 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201506160012823
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
REBECCA A YOUNG                           582 WEST SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201807160014138
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
REBECCA JAMISON                           2686 ONEIDA VALLEY RD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201305100013597
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
REGAL ROBERT MOBREY ET AL                 209 VENEZE DRIVE, PITTSBURGH, PA 15205, USA                          EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201710170022657
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
REGIS H. KOSICK AND DIANE B. KOSICK       2803 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201508190018338
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RENEE K. EAKIN                            136 LAWRENCE AVE, BUTLER, PA 16001, USA                              EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201803230005415
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
REX D. HAEFNER AND BEVERLY E. HAEFNER     251 WHITAKER WAY, HOMESTEAD, PA 15120, USA                           EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201506300014170
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
REX E. WALTER AND PAMELA K. WALTER        133 SQUAW VALLEY RD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201306260018698
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
REX E. WALTER AND PAMELA K. WALTER        133 SQUAW VALLEY ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201805230010079
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
RICHARD A. AND ELIZABETH F. DAY           263 FORSYTHE ROAD, MARS, PA 16046, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201710170022651
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD A. MCNANY AND ANN M. MCNANY 305 EMLENTON ST ST., PETERSBURG, PA 16054, USA                             EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201312240035922
RICHARD B LOWERS, DAVID L LOWES &                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          329 ALLEGHENY CHURCH ROAD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
DANIEL M ROXBU                                                                                                                               #201808060015845
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD BLAUSER REVOCABLE TRUST           109 DUNKLE RD, PARKER, PA 16049, USA                                 EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201311130032571
                                                                                                                                             SURFACE USE AGREEMENT - BUTLER NORTH - Instrument
RICHARD BLAUSER REVOCABLE TRUST           109 DUNKLE ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201712200027763
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
RICHARD BLAUSER REVOCABLE TRUST           109 DUNKLE ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201710170022636
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RICHARD D. & CAROL L. CHRISTIE            113 RIDER ROAD, CHICORA, PA 16025, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201505080009736
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD F. BLAUSER TRUST                  109 DUNKLE RD #3, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #200905140010122
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD G. ULANOSKY                       104 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201509150020275
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD H. KING AND MERIBETH KING         6 CHRISTLER ST, PITTSBURGH, PA 15223, USA                            EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201312060034458
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
RICHARD H. SMITH ET AL                    2320 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201710170022660
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD J. BLAUSER & DIANE BLAUSER        135 SIGNOR LANE, VERONA, PA 15147, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201401270001877
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD J. BLAUSER AND DIANE BLAUSER      135 SIGNOR LN, VERONA, PA 15147, USA                                 EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201311130032569
RICHARD J. GORDON, BY POA LYNN A.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1222 SOUTH 15TH STREET, MANITOWOC, WI 54220, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
WALLEN                                                                                                                                       #201510070022159
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD J. HOCKENBERRY                    2645 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201305100013601
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RICHARD L. BAIRD                          356 NORTH WASHINGTON RD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201309300028337
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD L. CARSON                         174 PARKER ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201509150020287
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD L. CARSON                         174 PARKER ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201205290015273
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RICHARD L. GEIBEL AND BEVERLY A. GEIBEL   145 BEACH ROAD, CHICORA, PA 16025, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                             #201608230017265
                                                      Case 19-11104-JTD                         Doc 833   Filed 01/24/20            Page 134 of 288

              COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                         CONTRACT DESCRIPTION                     Cure Amount
RICHARD L. HILLWIG AND MARILYN J.                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         267 ZION CHURCH ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
HILLWIG                                                                                                                                      #201508190018327
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD M. RUCKDESCHELL                  433 SLATER ROAD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201411180027588
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICHARD R. ALTMAN AND LOIS M. ALTMAN     211 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201505150010339
RICHARD W. ALTMAN AND KAREN E.                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         133 CLARK ROAD, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
ALTMAN                                                                                                                                       #201508190018328
RICHARD W. FARRINGTON AND ALICE R.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         824 FOXBURG ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
FARRINGTON                                                                                                                                   #201407250017210
RICHARD W. FARRINGTON AND ALICE R.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         824 FOXBURG ROAD, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
FARRINGTON                                                                                                                                   #201407250017211
RICHARD W. SCHMIDT & BARBARA D.                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         105 RUSTIC WOODS ROAD, PARKER, PA 16049, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
SCHMIDT                                                                                                                                      #201509150020295
RICHARD W. WAGNER AND KATHLEEN                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         3884 SHERWOOD AVE, ALLISON PARK, PA 15101, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
WAGNER                                                                                                                                       #201310280031008
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICKIE L. SULLIVAN & LYNNE A. SULLIVAN   157 WINDY WAY LANE, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201205290015253
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RITA G. MILLER                           106 BEECH ROAD, PETROLIA, PA 16050, USA                               EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201508190018339
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT A. AND KATHRYN A. WERTZBERGER     105 BAYBERRY COURT, MCMURRAY, PA 15317, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201202070003523
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT A. PEARCE AND RHONDA L. PEARCE    3741 ONEIDA VALLEY ROAD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201408190019399
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT A. THOMAS                         171 OLD STATE ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201806180011903
ROBERT B. BLAUSER AND MARIANNE T.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         33815 HALEY RD, WALLER, TX 77484, USA                                 EM Energy Pennsylvania, LLC                                                                    $0.00
BLAUSER                                                                                                                                      #201311220033493
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT BOBACK AND AMY BOBACK             5705 80TH STREET, N., 310, ST. PETERSBURG, FL 33709, USA              EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201712190027662
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT BRUCE AND BEVERLY M. PERRY        359 W. WASHINGTON STREET, BRADFORD, PA 16701, USA                     EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201801170001041
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT C. & SHERRY Y. STILLWAGON         218 TROUTMAN ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201408140019077
                                                                                                                                             WATER TRANSFER EASEMENT - Instrument
ROBERT D. AND DEBORAH J. SAPER           1501 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                  EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201710170022677
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT D. GRINNIK & TERRY L. GRINNIK     119 SUNBURY RD, SLIPPERY ROCK, PA 16057, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201312240035969
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT D. GUNTRUM & RITA GUNTRUM         2215 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201203230008039
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT E. BARCLAY                        447 WEST ELDORADO RD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201311220033480
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT E. BARCLAY                        447 WEST ELDORADO RD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201310280031057
                                                                                                                                             WATER TRANSFER EASEMENT - BUTLER SOUTH - Tax Parcel -
ROBERT E. MORRIS AND DONNA K. MORRIS     249 BRYAN ROAD, KARNS CITY, PA 16041, USA                             EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             110-03F08-00000019-0000
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT E. STONE & FREDA B. STONE         12 WARD PLACE, CALDWELL, NJ 07006, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201401270001870
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT G HILE JR AND BONNIE L HILE       238 PARKER PIKE, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201808060015848
                                                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT G. BALL & LINDA S. BALL           14814 CHESTNUT COURT, GLENELG, MD 21737, USA                          EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201410140024645
                                                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT G. HILE JR. AND BONNIE L. HILE    238 PARKER PIKE, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                    $0.00
                                                                                                                                             #201310280031079
ROBERT G. UBER LIVING TRUST & SHIRLEY M.                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         1404 MEADOW GLENN DR, VALPARISO, IN 46383, USA                        EM Energy Pennsylvania, LLC                                                                    $0.00
UBER LIVI                                                                                                                                    #200810160023415
                                                      Case 19-11104-JTD                        Doc 833   Filed 01/24/20            Page 135 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                        DEBTOR ENTITY                          CONTRACT DESCRIPTION                  Cure Amount
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT G. YOKEL                          PO BOX 479, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201109200022621
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT G. YOKEL & KRISTI YOKEL           PO BOX 479, GIBSONIA, PA 15044, USA                                 EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                            #201205090013161
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT H. BRUNO                          567 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201806180011931
                                                                                                                                            WATER TRANSFER EASEMENT - BUTLER SOUTH -
ROBERT HOEGLE                            109 HORIZON DRIVE, PITTSBURGH, PA 15367, USA                         EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            Instrument #201710170022653
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT J SMITH AND GLORIA SMITH          31 GLADDEN ROAD, MCDONALD, PA 15057, USA                             EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201808060015875
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT J. BACHNER, A SINGLE MAN          2369 ROCHESTER RD, SWICKLEY, PA 15143, USA                           EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201410290026038
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT J. CAHALAN AND DIANE E. CAHALAN 2115 STRATFORD PLACE, STROUDSBURG, PA 18360, USA                       EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201504130007560
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT J. SMITH                          2626 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                            #201111180028683
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT L. BIRCKBICHLER                   125 ASPEN RD, KARNS CITY, PA 16041, USA                              EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201803010003884
ROBERT L. CLAWSON JR. AND BERNADETTE                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         1885 ITAWAMBA TRAIL, LONDON, OH 43140, USA                           EM Energy Pennsylvania, LLC                                                                  $0.00
H. CLAWSON                                                                                                                                  #200809080020542
ROBERT L. CUMBERLAND AND LEAH A.                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         127 BOYDSTOWN RD, BUTLER, PA 16001, USA                              EM Energy Pennsylvania, LLC                                                                  $0.00
CUMBERLAND                                                                                                                                  #201310230030586
ROBERT M DUNKLE JR AND DEBORAH L                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         241 PINE RD, KARN CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                                  $0.00
DUNKLE                                                                                                                                      #201808060015852
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT M FLICK JR AND KIMBERLY S FLICK   572 BUENA VISTA RD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201809200019298
ROBERT M JR & DEBORAH L DUNKLE AND                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         241 PINE RD, KARN CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                                  $0.00
RYAN DUNKLE                                                                                                                                 #201809200019285
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT M. AND JEANNE D. KEPPLE           133 OLD BRICK ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201803010003891
ROBERT M. GREENBERGER & JUDITH M.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         156 BLAZING STAR DRIVE, BUTLER, PA 16002, USA                        EM Energy Pennsylvania, LLC                                                                  $0.00
GREENBERGER                                                                                                                                 #201508190018351
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT P. & MARIE GEIBEL                 115 UP THE LANE, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                            #201703230006057
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT P. AND MARIE GEIBEL               115 UP THE LANE, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                                   $0.00
                                                                                                                                            #201805230010100
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT R AND CAROL A BLAKELY             2052 SONOMA VALLEY DRIVE, RENFREY, PA 16053, USA                     EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201809200019322
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT R. MCGUIRE                        102 BYRON CENTER RD, EMLENTON, PA 16373, USA                         EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201309300028328
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT ROTTMAN AND JENNIFER ROTTMAN 120 SULLIVAN LANE, HILLIARDS, PA 16040, USA                               EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201506010011527
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT V. AND IONE C. MATHIAS            157 CHERRY ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201805230010095
ROBERT W. MCGINNIS AND JENNY                                                                                                                LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         110 APRICOT LN, BUTLER, PA 16002, USA                                EM Energy Pennsylvania, LLC                                                                  $0.00
MCGINNIS, ETAL                                                                                                                              #201310280031004
                                                                                                                                            WATER TRANSFER EASEMENT - Instrument
ROBERT W. MCGINNIS ET AL                 110 APRICOT LANE, BUTLER, PA 16002, USA                              EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201805230010074
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBIN C AND PATRICIA C JAYNES            1300 EAST LAFAYETTE ST APT 2507, DETROIT, MI 48207, USA              EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201812130025216
                                                                                                                                            LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RODGER P. & KATRINA B. MOORE             261 ZION CHURCH ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201510070022169
                                                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROGER L. AND BETTY J. SIGWORTH           PO BOX 327, BRUIN, PA 16022, USA                                     EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            #201707060014240
                                                                                                                                            SURFACE USE AGREEMENT - BUTLER NORTH - Tax Parcel -
ROGER L. SIGWORTH ET AL - CHAMAELEON     PO BOX 327, BRUIN, PA 16022, USA                                     EM Energy Pennsylvania, LLC                                                                  $0.00
                                                                                                                                            260-1F116-00000004-0000
                                                      Case 19-11104-JTD                       Doc 833   Filed 01/24/20            Page 136 of 288

               COUNTERPARTY                                       COUNTERPARTY NOTICE ADDRESS                       DEBTOR ENTITY                          CONTRACT DESCRIPTION            Cure Amount
                                                                                                                                           WATER TRANSFER EASEMENT - BUTLER NORTH -
ROGER MILLER AND LESLIE MILLER           161 BORO VU DRIVE, NORTHAMPTON, PA 18067, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           Instrument #201710170022682
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RONALD A DODD JR AND JODI M DODD         185 POPLAR ROAD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #20180806001585
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RONALD A. KOCIAN & INA M. KOCIAN         682 CHERRY ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510020021821
RONALD D. ELLENBERGER SR. & THERESA L.                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         820 DAVID DRIVE, PROSPECT, PA 16052, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
ELLENBERGER                                                                                                                                #201409260023164
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RONALD E. & KAREN L. HOFFMAN             155 BOOZEL ROAD, SLIPPERY ROCK, PA 16057, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201610200021971
RONALD E. CUMBERLAND AND SHERRY L.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         212 MORRIS ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
CUMBERLAND                                                                                                                                 #201804270008037
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RONALD E. WILSON                         439 FOXBURG ROAD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201712190027671
RONALD G CLAYPOOL AND MONICA M                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         112 W MCQUISTIION ROAD, BUTLER, PA 16001, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
CLAYPOOL                                                                                                                                   #201809200019284
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RONALD J. DELISIO & JUDY R. DELISIO      2633 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201207090019246
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RONALD J. YOUNG AND ANN F. YOUNG         158 BOYDSTOWN RD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310280031050
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RONALD L STEWART AND AMELIA L STEWART 280 OLD BRICK ROAD, HILLARDS, PA 16040, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201810220020152
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RONALD M. NALEPA & NANCY J. NALEPA       2482 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201407210016690
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RONALD SMITH & MARIANNE SMITH            4477 MOUNT TROY ROAD EXT, PITTSBURGH, PA 15317, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201312240035935
RONALD W. THOMPSON AND THERESA M.                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                   1584 MAHOOD RD, WEST SUNBURY, PA 16061, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
THOMPSON                                                                                                                                   #201210240030610
ROSE MARY MURRIN & MARGARET MURRIN                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                   117 BEAUMONT ST, MARTIN, TN 28237, USA                                    EM Energy Pennsylvania, LLC                                                            $0.00
MOSER                                                                                                                                      #201311150032926
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROSEMARY AND GEORGE R. PFENDER           1000 SAXONBURG BLVD., SAXONBURG, PA 15056, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201711140024941
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROXANNE L. BARCLAY                       253 SAND ROAD, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201705190010521
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROY C. RAIDA                             162 OAK LANE, FOMBELL, PA 16123, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201804170007250
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROY C. RAIDA                             162 OAK LANE, FOMBELL, PA 16123, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805230010097
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROY J SEYBERT AND BEVERLY J SEYBERT      257 BUTTERNUT ROAD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015853
RUSSELL A. MCNANY AND MARLENE                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         106 QUICK LN, EMLENTON, PA 16373, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
MCNANY                                                                                                                                     #201309300028348
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RUSSELL E. JOHNSON & LILLIAN D. JOHNSON 1415 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201408220019843
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
RUSSELL H. BARGER                        1030 ANNISVILLE RD., PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022644
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
RUSSELL H. BARGER                        1030 ANNISVILLE RD., PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022643
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RUSSELL H. BARGER & DORIS L. BARGER      1030 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201204120009907
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RUSSELL J. WALTER                        204 HILLIARDS ROAD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805230010094
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RUSSELL L. MILLER JR.                    229 HARPER ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201504020006857
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
RUSSELL M. DIGIACOMO                     1823 ONEIDA VALLEY ROAD, KARNS CITY, PA 16041, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022693
                                                       Case 19-11104-JTD                   Doc 833   Filed 01/24/20            Page 137 of 288

             COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                   DEBTOR ENTITY                         CONTRACT DESCRIPTION                 Cure Amount
                                                                                                                                        WATER TRANSFER EASEMENT - Instrument
RUSSELL R. AND CHRISTINE O. HARRISON      3386 WM PENN HWY, PITTSBURGH, PA 15235, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201806110011360
RUSSELL R. HARRISON AND CHRISTEL O.                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          3386 WM PENN HWY, PITTSBURGH, PA 15235, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
HARRISON                                                                                                                                #201310110029633
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RUTH ANN AND WILLIAM HOWARD               103 SCOTT LN, EMLENTON, PA 16373, USA                           EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201804270008036
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RYAN L. SCHMOLL & TONYA L. SCHMOLL        188 SLATER RD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201111020027017
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SALLY R. BAIRD                            1506 NORTH PASTEUR ST, NEW BERN, NC 28560, USA                  EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201309300028327
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SAMUEL L SHEPPECK                         951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201809200019279
                                                                                                                                        ROAD ROW - BUTLER NORTH - Tax Parcel - 020-01f47-
SAMUEL L SHEPPECK                         951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        00000015-0000
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SAMUEL L. SHEPPECK                        951 MAPLE FURNACE RD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #200503140005955
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SAMUEL L. SHEPPECK                        951 MAPLE FURNACE RD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201311220033486
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SAMUEL L. SHEPPECK                        951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201712190027667
                                                                                                                                        SURFACE USE AGREEMENT - BUTLER NORTH - Instrument
SAMUEL L. SHEPPECK                        951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201710170022622
                                                                                                                                        WATER TRANSFER EASEMENT - Instrument
SAMUEL L. SHEPPECK                        951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201810110020667
                                                                                                                                        SURFACE USE AGREEMENT - BUTLER NORTH - Instrument
SAMUEL L. SHEPPECK - ARIES                951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201810110020667
SAMUEL L. SHEPPECK AKA SAMUEL L.                                                                                                        WATER TRANSFER EASEMENT - Instrument
                                          951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
SHEPPECK JR.                                                                                                                            #201805230010076
SAMUEL L. SHEPPECK AKA SAMUEL L.                                                                                                        WATER TRANSFER EASEMENT - Instrument
                                          951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
SHEPPECK JR.                                                                                                                            #201806110011359
SAMUEL L. SHEPPECK AKA SAMUEL L.                                                                                                        WATER TRANSFER EASEMENT - Instrument
                                          951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
SHEPPECK JR.                                                                                                                            #201805230010077
SAMUEL L. SHEPPECK AND MARY ANN                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
ERKENS                                                                                                                                  #200503140005951
SAMUEL L. SHEPPECK AND MARY ANN                                                                                                         WATER TRANSFER EASEMENT - Instrument
                                          951 MAPLE FURNACE ROAD, PARKER, PA 16049, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
ERKENS                                                                                                                                  #201805230010075
SAMUEL M. ORTON AND LOUIS M. ORTON,                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          221 DELYBRO ROAD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
ET AL                                                                                                                                   #201407250017216
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SAMUEL W. BURNS AND LINDA A. BURNS        349 LANCELOT LOOP, CLAYTON, GA 30525, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201502170003288
SANDRA D. STONER AND CAROLYN                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          402 ANNISVILLE ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                                $0.00
GREENAWALT                                                                                                                              #201706050011678
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SANDRA J. AND DONALD F. FRAZIER JR.       3300 AZALEA STREET, PUEBLO, CO 81005, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201804270008032
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SANDRA L. WIERDAK                         801 PERRY HIGHWAY, PITTSBURGH, PA 15229, USA                    EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201502170003278
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SANTA MARIE LEWIS                         317 AIKEN ROAD, NEW CASTLE, PA 16101, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #2018080150016716
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SCOTT & CHERYL L. JOHNSTON                244 RED BUD ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201712190027664
                                                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SCOTT A. LYNN AND LISA A. LYNN            1510 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201202070003539
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SCOTT C. VOGEL & TERESA D. VOGEL, ET AL   2149 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201505150010332
                                                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SCOTT C. VOGEL AND TERESA D. VOGEL        2149 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                   EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                        #201506010011533
                                                    Case 19-11104-JTD                         Doc 833   Filed 01/24/20            Page 138 of 288

              COUNTERPARTY                                      COUNTERPARTY NOTICE ADDRESS                         DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SCOTT CURRY                            55 EAST 6TH STREET, DUNKIRK, NY 14048, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201601060000290
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SEAN C. SCHMOLL                        1131 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803010003902
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SEAN R HUTCHINS AND SHANA HUTCHINS     102 MAR VEL DRIVE, BUTLER, PA 16001, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015840
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SETH ELDER AND CAITLIN ELDER           156 ALLEGHENY CHURCH ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201409160022078
SHARON L. TWENTIER AND CHARLES DAVID                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       296 W. ELDORADO ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
SCHWEINSBURG                                                                                                                               #201706260013322
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SHAWN C. KELLY AND RACHEL J. KELLY     187 HAYSVILLE ROAD, KARNS CITY, PA 16041, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201411180027592
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SHAWN CONNOR & MAUREEN CONNOR          856 FALCK ROAD, MCKEES ROCKS, PA 15136, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201510020021818
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SHAWN R. AND CARRIE L. ARMAGOST        253 SANDY POINT RD, EMLENTON, PA 16373, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201805100009108
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SHELLY M. WHITTINGTON                  2292 WILLIAM FLYNN HIGHWAY, BUTLER, PA 16001, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201509150020284
                                                                                                                                           WATER TRANSFER EASEMENT - Instrument
SHIRLEY ANN ANDERSON                   946 HOOKER ROAD, KARNS CITY, PA 16041, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201710170022688
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SHIRLEY ANN MCKINNEY                   1021 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201401270001897
SHIRLEY C. SCHMIDT BY ROBERT N. SCHMIDT                                                                                                    LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        12001 LONGHORN PKWY C256, AUSTIN, TX 78732, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
AIF                                                                                                                                        #201807260014927
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SHIRLEY R. GEIBEL                      169 APPLE ROAD, PETROLIA, PA 16050, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803010003880
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SHIRLEY V. BLAUSER                     109 DUNKLE RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311130032578
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SHIRLEY V. BLAUSER                     109 DUNKLE RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310110029620
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SHIRLEY V. BLAUSER                     109 DUNKLE ROAD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201509150020288
SPENCER KENNETH BAIRD AND SARA                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                       2719 BRONSON BLVD, KALAMAZOO, MI 49008, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
ROMANO BAIRD                                                                                                                               #201310280031053
ST PAUL'S BENEVOLENT EDU AND                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       111 SOUTH RIDGE ST STE 302, RYE BROOK, NY 10573, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
MISSIONARY INS INC                                                                                                                         #201808150016717
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STACEY CRATTY AND JODI M. CRATTY       3033 MATTHEWS RUN RD, YOUNGSVILLE, PA 16371, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201405230011361
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STACEY CRATTY AND JODI M. CRATTY       3033 MATTHEWS RUN ROAD, YOUNGSVILLE, PA 16371, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201310280031075
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
STANLEY I GRUVER AND GLORIA A GRUVER   1432 KITTANNING PIKE, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201808060015865
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEPHEN AND RANDY M. MILLIRON          PO BOX 757, SOLDOTNA, AK 99669, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201708170017517
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEPHEN B. AND BARBARA A. TENNEY       285 KILDOO ROAD, BUTLER, PA 16001, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201803010003907
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEPHEN CLIFFORD                       PO BOX 66, ORWELL, NY 13426, USA                                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201504290008907
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
STEVE BLAUSER                          3824 KIM LANE, GIBSONIA, PA 15044, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311130032573
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                          3824 KIM LN, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311130032576
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                          3824 KIM LN, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201311130032574
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                          3824 KIM LN, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                           #201204110009687
                                                      Case 19-11104-JTD                      Doc 833   Filed 01/24/20            Page 139 of 288

             COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                      DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                            3824 KIM LN, GIBSONIA, PA 15044, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201312060034469
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                            3824 KIM LN, GIBSONIA, PA 15044, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201311130032565
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                            3824 KIM LN, GIBSONIA, PA 15044, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201311220033481
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                            3824 KIM, LN GIBSONIA, PA 15044, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201311130032572
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVE BLAUSER                            3824 KIM, LN GIBSONIA, PA 15044, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201311130032576
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVEN E. LUCAS AND VAUGHN M. LUCAS      280 BOY SCOUT ROAD, EVANS CITY, PA 16033, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201112130031028
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVEN L. AND CHRISTINA M. PROKAY        103 W ELDORADO ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201706050011680
                                                                                                                                          WATER TRANSFER EASEMENT - Instrument
STEVEN L. AND CHRISTINA M. PROKAY        103 WEST EL DORADO ROAD, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201710170022626
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEVEN W. AND KATE E. LADEBU             1125 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201803010003901
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SUE ELLEN ZELLEFROW                      139 RED BUD RD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                             $0.00
                                                                                                                                          #201803070004338
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SUNSET RIDERS MOTORCYCLE CLUB INC        311 MOHICAN TRAIL - VIRGINA STEWART, MERCER, PA 16137, USA         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201808060015862
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SUPERIOR ADSORBENTS, INC.                PO BOX 566, EMLENTON, PA 16373, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201312240035939
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SUSAN E. CAMPBELL                        2239 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                             $0.00
                                                                                                                                          #201109060021220
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SUSAN E. CAMPBELL                        2239 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                             $0.00
                                                                                                                                          #201205290015250
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SUSAN P. BLAIR                           180 BLAIR ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201803230005411
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TAMMY L. FELIX F/K/A TAMMY L. BENNETTI   396 WHITEHALL ROAD, EMLENTON, PA 16373, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201804170007251
TEM HENRY HORWITZ, INDIVIDUALLY, AS                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         651 WEST WASHINGTON ST, CHICAGO, IL 60661, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
EXECUTOR OF TH                                                                                                                            #201404110007692
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERESA B. AND MICHAEL F. MILNE           77 COLIN'S MEADOW LANE, ALFRED, ME 04002, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201803010003896
                                                                                                                                          WATER TRANSFER EASEMENT - Instrument
TERRA L. DAMICO                          763 NORTH WASHINGTON ROAD, WEST SUNBURY, PA 16061, USA             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201710170022697
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRENCE L MOORE AND SHERRI L MOORE      141 CALICO RD, WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201810290021989
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRI L STEFANACCI NKA TERRI L LEASE     77 HARVEY ROAD, PO BOX 63, FOXBURG, PA 16036, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201807160014157
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TERRY & ILLA HORTERT ET AL               139 HORTERT LN, WEST SUNBURY, PA 16061, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201611210024521
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRY J. AND RUTH A. BARGER              418 DAUBENSPECK ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201705190010520
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRY J. AND RUTH A. BARGER              418 DAUBENSPECK ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201705190010519
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRY L. SULLIVAN AND MICHELE SULLIVAN   2229 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201505150010335
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRY L. SULLIVAN AND MICHELE SULLIVAN   2229 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201506010011531
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TERRY M. MCGINNIS & SHIRLEY D. MCGINNIS 634 TWP ROAD 1804, ASHLAND, OH 44805, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201206220017712
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TERRY SHIELDS AND REBECCA L. GRAHAM      305 REDBUD ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201408290020578
                                                         Case 19-11104-JTD                       Doc 833   Filed 01/24/20            Page 140 of 288

            COUNTERPARTY                                             COUNTERPARTY NOTICE ADDRESS                       DEBTOR ENTITY                          CONTRACT DESCRIPTION                Cure Amount
TERRY W. ARBLASTER AND CATHY J.                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            434 WEST ELDORADO RD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
ARBLASTER                                                                                                                                     #201301300003252
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THADEUS S. CARR AND TANYA L. CARR           PO BOX 234, HILLIARDS, PA 16040, USA                                EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201409160022079
THE ARTHUR P. RUSSO REVOCABLE LIVING                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            409 DAUBENSPECK ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
TRUST                                                                                                                                         #201711140024934
THE CUSTEAD FAMILY REVOCABLE LIVING                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            221 BLAUSER ROAD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                                $0.00
TRUST                                                                                                                                         #201409300028349
THE GRACE M. JOHNS REV LVG TRST DATED                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            1115 E ELDORADO ROAD, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
3/3                                                                                                                                           #201712190027676
THE NIGGEL ASSET PROTECTION TRUST                                                                                                             LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                            905 SEVEN HILLS RD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                                $0.00
DATED 6/24/2016                                                                                                                               #201701090000497
THE NORMAN R. FAIR, SR. AND HELEN C. FAIR                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                            204 SILVER SEA ROAD, WINTER SPRINGS, FL 32708, USA                  EM Energy Pennsylvania, LLC                                                                $0.00
REVOCABL                                                                                                                                      #201309060026060
THE PEARCE FAMILY TRUST DATED                                                                                                                 LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            3739 ONEIDA VALLEY RD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                                $0.00
NOVEMBER 15, 2007                                                                                                                             #201804170007221
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THE SHIRLEY V. BLAUSER REVOCABLE TRUST      109 DUNKLE RD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201311130032568
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THE SHIRLEY V. BLAUSER REVOCABLE TRUST      109 DUNKLE RD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201311130032567
THE SHIRLEY V. BLAUSER REVOCABLE TRUST,                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            109 DUNKLE RD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                                $0.00
ETAL                                                                                                                                          #201311130032577
THE SIMEON L. HARDY AND MARGARETTA E.                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                            1109 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
HARDY REVOCA                                                                                                                                  #201310280031025
THE TERENCE J. BLACK AND MARY ANN                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            1113 THATCHER TRAIL, WEST DUNDEE, IL 60118, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
BLACK TRUST                                                                                                                                   #20180109000518
THE WALTER SERTIK REVOCABLE LIVING                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                            529 INDIANS ROCK ROAD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                                $0.00
TRUST                                                                                                                                         #201111290029402
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS A. KOCZYNSKI                         128 BOYDSTOWN RD, BUTLER, PA 16001, USA                             EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201309060026057
THOMAS BARNHART AND SANDRA                                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                            1425 MAHOOD RD, WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
BARNHART                                                                                                                                      #201311040031781
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS C. MILLER AND LOUISE L. MILLER       4036 KITTANNING PIKE, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201411180027589
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS C. SHOAF AND SANDRA L. SHOAF         1602 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201508190018330
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS D. MCMILLEN                          450 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201805100009095
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS E. HILLIARD & LINDA G. HILLIARD      195 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201410300026136
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS G. RAY AND KIMIKO RAY                2179 ONEIDA VALLEY RD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201711140024932
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS H. CLARK                             208 CLARK RD, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201310280031071
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS J. KELLEY AND ALMA J. KELLEY         105 JAY LN, KARNS CITY, PA 16041, USA                               EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201312060034456
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS J. KELLEY AND ALMA J. KELLEY, ETAL 506 TIMBER RIDGE LN, FOXBURG, PA 16036, USA                           EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201305100013621
THOMAS J. MABOLD AND KRISTINE M.                                                                                                              SURFACE USE AGREEMENT - BUTLER SOUTH - Instrument
                                            1326 MAHOOD RD, WEST SUNBURY, PA 16061, USA                         EM Energy Pennsylvania, LLC                                                                $0.00
MABOLD                                                                                                                                        #201504290008902
THOMAS J. MABOLD AND KRISTINE M.                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                            1326 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
MABOLD                                                                                                                                        #201202160004472
THOMAS J. MABOLD AND KRISTINE M.                                                                                                              WATER TRANSFER EASEMENT - BUTLER SOUTH -
                                            1326 MAHOOD ROAD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                                $0.00
MABOLD                                                                                                                                        Instrument #201504290008902
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS J. MUSCATELLO                        106 RIDER ROAD, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                                $0.00
                                                                                                                                              #201501200001185
                                                    Case 19-11104-JTD                     Doc 833   Filed 01/24/20            Page 141 of 288

             COUNTERPARTY                                        COUNTERPARTY NOTICE ADDRESS                    DEBTOR ENTITY                          CONTRACT DESCRIPTION            Cure Amount
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS JAMES KELLEY                    139 BLAUSER RD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201311130032564
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS L SMITH AND ARLENE J SMITH      19 HARRISON ST, PITTSBURGH, PA 15205, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201808060015874
THOMAS L. AUGHTON AND DARLA F.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       119 QUICK LN, EMLENTON, PA 16373, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
AUGHTON                                                                                                                                #201311040031821
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS L. WALTERS AND STACY J. WALTERS 181 PARKER ROAD, PETROLIA, PA 16050, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201407070015413
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS M. BROWN JR. & TINA C. BROWN    2499 ESQUE SHARP ROAD, MOUNT PLEASANT, TN 38474, USA              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201509150020294
THOMAS MILLER, EXEC OF THE ESTATE OF                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       4305 WABASH AVENUE, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
LOUISE MILLER                                                                                                                          #201411180027577
THOMAS R. COOPER AND SHAWNA L.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       677 FOXBURG RD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
COOPER                                                                                                                                 #201709110019488
THOMAS S. EDINGER AND REBECCA S.                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       1103 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
CAMPBELL                                                                                                                               #201803010003899
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TIMMY L SHEPARD AND PAMELA S SHEPARD 151 CHERRY ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201809200019272
TIMOTHY A SUCHONIC AND GLENNA D                                                                                                        WATER TRANSFER EASEMENT - BUTLER NORTH -
                                       161 BORO VU DRIVE, NORTHAMPTON, PA 18067, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
SUCHONIC                                                                                                                               Instrument #201710170022680
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TIMOTHY BLEVINS AND PATRICIA BLEVINS   37 THELMA DRIVE, WEST NEWTON, PA 15089, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201509150020277
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TIMOTHY C. WILSON AND SUSAN C. WILSON 27 PIONEER DRIVE, FAIRPORT, NY 14450, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201504290008911
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TIMOTHY D. AND TAMMY J. BOWSER         110 CHERRY ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201805230010087
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TIMOTHY J. AND DENISE M. KULAK         130 KNOX STREET, BRIDGEVILLE, PA 15017, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201711140024938
                                                                                                                                       WATER TRANSFER EASEMENT - Instrument
TIMOTHY J. AND SHERRY A. CHAMBERS      965 METZ ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201705190010524
                                                                                                                                       SURFACE USE AGREEMENT - Instrument
TIMOTHY J. AND SHERRY A. CHAMBERS      965 METZ ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201805230010078
TIMOTHY J. CHAMBERS AND SHERRY A.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       965 METZ ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
CHAMBERS                                                                                                                               #201312060034476
TIMOTHY JOSEPH SIMON & KERRI GAYLE                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       127 KIRBY LANE, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
SIMON                                                                                                                                  #201110030023830
TIMOTHY JOSEPH VOGEL & PATRICIA ANN                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                       220 CLARK ROAD, WEST SUNBURY, PA 16061, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
VOGEL                                                                                                                                  #201205090013076
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TIMOTHY M. SULLIVAN                    114 WINDY WAY LANE, HILLIARDS, PA 16040, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201506300014169
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TIMOTHY R. AND BARBARA E. WALLACE      205 HAZELNUT RD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201805100009109
TIMOTHY R. CONNER AND SHAWNA M.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       2678 ONEIDA VALLEY RD, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
CONNER                                                                                                                                 #201304150010780
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TODD A. WEINER AND WENDI R. WEINER     1261 BRINKERTON RD, GREENSBURG, PA 15601, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201309060026062
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TODD L. HOVIS & TERESA M. HOVIS        122 BALL LANE, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201203230008068
TRAVIS A. BASHLINE AND MEGAN K.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       130 SLATER ROAD, PARKER, PA 16049, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
BASHLINE                                                                                                                               #201311130032584
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TRICIA R DAVIS                         150 GILLESPIE LANE, HILLIARDS, PA 16040, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201807160014150
TRI-STATE GARDEN SUPPLY INC., BY ITS                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                       PO BOX 184, EAU CLAIRE, PA 16030, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
PRESIDENT DAV                                                                                                                          #201401140001038
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TROY D. MOORE & SHARON MOORE           2626 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                       #201111180028682
                                                       Case 19-11104-JTD                         Doc 833   Filed 01/24/20            Page 142 of 288

             COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                         DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TROY D. MOORE AND SHARON MOORE            2626 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201508190018332
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TWILA BEST                                1044 E ELDORADO ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201712190027684
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TYLER BASSETT                             241 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201305100013607
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
VERNIE S. HILLIARD                        2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201111290029412
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
VERNIE SUE HILLIARD                       2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022641
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
VERNIE SUE HILLIARD                       2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022640
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
VERNIE SUE HILLIARD                       2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022639
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
VERNIE SUE HILLIARD                       2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022638
                                                                                                                                              SURFACE USE AGREEMENT - Instrument
VERNIE SUE HILLIARD                       2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201506010011534
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
VICKI L. THOMPSON                         360 OLD FRYBURG RD, LUCINDA, PA 16235, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201310280031029
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
VINCENT L. PENNINGTON                     207 WHITMIRE RD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201210240030616
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
VIRGINIA A. STANFIELD                     548 120TH STREET, EUREKA, KS 67045, USA                               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201510070022181
VIRGINIA L. BLACK, ACTING BY REBECCA A.                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          14918 E. BLACK OAK ST., WICHITA, KS 67230, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
HURT, AIF                                                                                                                                     #201510070022188
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
VIRGINIA LEE MARTIN                       1245 MERRICK AVENUE, PITTSBURGH, PA 15226, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201711140024936
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WADE J. POTSUBAY & AMANDA POTSUBAY        402 GIBSON STREET, EAU CLAIRE, PA 16030, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201510070022170
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WALTER B. AND ALBERTA M. FRINT            3916 N POTSDAM AVE #4355, SIOUX FALLS, SD 57042, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201804270008028
                                                                                                                                              SURFACE USE AGREEMENT - Instrument
WALTER D. AND NANCY F. KAY BELL ET AL     106 SAVANNAH AVENUE, GRANDY, NC 27939, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201803010003871
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WALTER D. BELL AND NANCY F. KAY BELL      106 SAVANNAH AVENUE, GRANDY, NC 27939, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201801090000517
                                                                                                                                              WATER TRANSFER EASEMENT - Instrument
WALTER D. BELL ET AL                      106 SAVANNAH AVENUE, GRANDY, NC 27939, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201710170022630
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WALTER L. AND RANDA S. ANTHONY            1024 EAST ELDORADO ROAD, PARKER, PA 16049, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201803010003907
                                                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WANDA J. UNVERZAGT                        2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201607190014468
WANDA J. UNVERZAGT AND VERNIE SUE                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          2275 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
HILLIARD                                                                                                                                      #201803010003905
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WARREN E. AND PATRICIA L. PARKER          120 SPRUCE ROAD, KARNS CITY, PA 16041, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201805230010104
WAYNE E. PHILLIPS AND MARGARET M.                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          602 WAGON WHEEL LN, LINCOLN, CA 95648, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
PHILLIPS                                                                                                                                      #201307310022323
WAYNE JOHNSON ESTATE, BY: DARREN                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          224 SANDY POINT RD, EMLENTON, PA 16373, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
WIDEMAN                                                                                                                                       #201405230011373
                                                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WAYNE L. BLAIR AND ELIZABETH A. BLAIR     197 ZION CHURCH ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                              #201508190018326
WAYNE M. NERONE AND SUSAN MCGARVEY                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                   118 OLD EBERHART ROAD, BUTLER, PA 16001, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
NERONE                                                                                                                                        #201508190018333
WESTERN PENNSYLVANIA COON AND FOX                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                   131 TINKER ROAD, WEST SUNBURY, PA 16061, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
HUNTING ASSOC                                                                                                                                 #201801170001054
                                                        Case 19-11104-JTD                          Doc 833     Filed 01/24/20            Page 143 of 288

              COUNTERPARTY                                          COUNTERPARTY NOTICE ADDRESS                            DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WIILIAM LEO NEFF AND THERESA D. NEFF       222 TROUTMAN RD., CHICORA, PA 16025, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201704110007593
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILBERT D MCNEISH AND MARY S MCNEISH 150 PEACEFUL VALLEY RD, WEST SUNBURY, PA 16061, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201810290021990
WILBERT P. THOMPSON JR. AND HAZEL M.                                                                                                              LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           826 GROVE ST, PO BOX 12, ST PETERSBURG, PA 16054, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
THOMPSON                                                                                                                                          #201310280031060
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM BARTLEY AND LISA A. BARTLEY        217 WASHINGONT ST, PO BOX 192, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201307310022325
WILLIAM C FISHER AND KAREN A FISHER                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           205 WILKINS AVENUE, PITTSBURGH, PA 15112, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
BENZ                                                                                                                                              #201807160014154
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM C. RUTH, ETAL                      BOX 44, EAU CLAIRE, PA 16030, USA                                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201304150010784
WILLIAM D. MAYHEW AND WANDA L.                                                                                                                    LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           1104 EVANS CITY ROAD, RENFREW, PA 16053, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
MAYHEW                                                                                                                                            #201509150020270
WILLIAM DAVID HAZLET IV & JODEE E.                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           573 CLAYTONIA RD, SLIPPERY ROCK, PA 16057, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
HAZLET ET AL                                                                                                                                      #201704110007599
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM E. BEST AND MARTY E. BEST          339 SANDY POINT RD, EMLENTON, PA 16373, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201310110029642
                                                                                                                                                  WATER TRANSFER EASEMENT - Instrument
WILLIAM E. SNYDER III                      724 BEAR PAW LANE, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201710170022674
WILLIAM F GRAHAM JR AND BETTY ANN                                                                                                                 LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           1407 HOOKER RD, KARNS CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
MCCOLLOUGH ET AL                                                                                                                                  #201809200019299
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM F. HICKS, JR. AND BETTY J. HICKS   309 PARKER PIKE, PARKER, PA 16049, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201501230001515
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM G CHRISTY AND NANCY L CHRISTY      5425 DONOVAN AVE, ST LOUIS, MO 631092621, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201807160014140
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM G. BLACK                           124 MILLWOOD AVENUE, MUNROE FALLS, OH 44262, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201801090000519
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM GOMBOS & JACQUE GOMBOS             310 PARKER PIKE, PARKER, PA 16049, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201312240035984
                                                                                                                                                  WATER TRANSFER EASEMENT - Instrument
WILLIAM H. BLAUSER                         135 SIGNOR LANE, VERONA, PA 15147, USA                                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201710170022624
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM H. BROWN                           1405 HOOKER RD, KARNS CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201803070004333
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM H. HOFFMAN JR.                     221 VILLAGE ACRE CIRCLE, PO BOX 363, CLINTONVILLE, PA 16373, USA         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201310280031051
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM H. MCCUNE & DELAINE J. MCCUNE 1359 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201408220019844
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM J. HUGUS                           926 NORTH HALIFAX AVENUE, DAYTONA BEACH, FL 32118, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201801170001036
                                                                                                                                                  WATER TRANSFER EASEMENT - Instrument
WILLIAM J. JR. AND DEBBIE J. SMITH         220 HARPER ROAD, CHICORA, PA 16025, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201710170022662
                                                                                                                                                  WATER TRANSFER EASEMENT - Instrument
WILLIAM J. JR. AND DEBBIE J. SMITH         220 HARPER ROAD, CHICORA, PA 16025, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201710170022661
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM J. REGES III & RACHEL H. REGES     770 HOLYOKE ROAD, BUTLER, PA 16001, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201509140020187
WILLIAM J. WAUGAMAN JR. & NICOLE E.                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                           2787 ONEIDA VALLEY ROAD, PARKER, PA 16049, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
WAUGAMAN                                                                                                                                          #201509150020266
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM L. AND SUZANNE R. HUTSON           PO BOX 29, MARIENVILLE, PA 16239, USA                                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201801170001056
                                                                                                                                                  WATER TRANSFER EASEMENT - Instrument
WILLIAM MAYNARD MACKAY                     197 LAKES AT LITCHFIELD DRIVE, PAWLEY ISLAND, SC 29585-5524, USA         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201710170022673
WILLIAM MAYNARD MACKAY AND ANN                                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                           197 LAKES AT LITCHFIELD DRIVE, PAWLEYS ISLAND, SC 29585-5524, USA        EM Energy Pennsylvania, LLC                                                            $0.00
MARIE MACKAY                                                                                                                                      #201111020026988
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM P. RODGERS & JULIE R. RODGERS      142 CARTWRIGHT RD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                                  #201510070022171
                                                     Case 19-11104-JTD                       Doc 833   Filed 01/24/20            Page 144 of 288

              COUNTERPARTY                                       COUNTERPARTY NOTICE ADDRESS                       DEBTOR ENTITY                         CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM P. RODGERS AND JULIE R. RODGERS 142 CARTWRIGHT RD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201309060026052
                                                                                                                                          WATER TRANSFER EASEMENT - Instrument
WILLIAM P. SWANIK                       1043 ANNISVILLE RD., PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201710170022642
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM R. MARTIN                       2505 CLINTONVILLE ROAD, HARRISVILLE, PA 16038, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201508190018336
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM R. MARTIN                       2505 CLINTONVILLE ROAD, HARRISVILLE, PA 16038, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201506300014171
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM R. SCHLOTTACH                   1715 QUILLIAN AVENUE, PUEBLO, OH 81005, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201804270008030
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM T. MCKEE AND ANNE L. MCKEE      220 MCKEES RD, PARKER, PA 16049, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201311040031800
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM V YOUNG                         203 FAIRMONT ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201812130025220
                                                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM W. MCDEVITT                     11909 LAMAR AVENUE #109, OVERLAND PARK, KS 66209, USA               EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201509150020268
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILSON L. JACK JR. AND BRENDA L. JACK   265 BLAIR ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #2018120440024449
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILSON M. MASTER AND SHIRLEY MASTER     563 FOXBURG ROAD, PARKER, PA 16049, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201403040004451
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
YVONNE C. ORLOSKI                       1074 ANNISVILLE RD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201311130032599
                                                                                                                                          WATER TRANSFER EASEMENT - Instrument
YVONNE C. ORLOSKI                       1074 ANNISVILLE ROAD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201710170022646
                                                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ZANE SLATER                             433 ANNISVILLE ROAD, PARKER, PA 16049, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                          #201707270015829
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 145 of 288



                       Exhibit A-2
               Excluded Leases and Interests

                       [See Attached]
                                      Case 19-11104-JTD                                     Doc 833       Filed 01/24/20                           Page 146 of 288

              COUNTERPARTY                                         COUNTERPARTY NOTICE ADDRESS                   DEBTOR ENTITY                          CONTRACT DESCRIPTION             Cure Amount
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ALBERT VOGT AND BERNICE VOGT              821 SLEEPY HOLLOW RD APT N PITTSBURGH, UNKNOWN, PA 15234, USA    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901100000540
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
AMBER D. OVERLY AND ADAM B. OVERLY        225 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812200025771
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ANDREW T MUISINER                         96 VALLEY ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201809200019304
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ANGELA L. MERCHANT                        104 MERCHANT LANE, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812060024711
APRIL L. CAMPBELL AND MATTHEW R.                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          231 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
CAMPBELL                                                                                                                                 #201812120025121
ARTHUR A. PELLEGRINI SR. AND CHRISTINE                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          9542 FARGO DRIVE, HUDSON, FL 34667, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
PELLEGRINI                                                                                                                               #201810290021988
AUDRAY R. MUSCATELLO YOST & CHARLES                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          5 PINE NEEDLES LANE, BUTLER, PA 16002, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
THOMAS YOST                                                                                                                              #201812130025217
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARBARA BARTOLETTI                        7768 ARTHUR STREET, MASURY, OH 44438, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201903210004927
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BARBARA JANE GERWICK                      215 GERWICK ROAD, EMLENTON, PA 16373, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901300001783
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BETTY J. DALLOS                           118 BRANDON ROAD, BUTLER, PA 16001, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812120025131
BETTY J. ZIMMEL, MICHAEL P. ZIMMEL,                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          229 REDWOOD ROAD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
NICOLE ZIMMEL                                                                                                                            #201901100000547
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BEVERLY J. BENZ                           2020 15TH ST, WINTER HAVEN, FL 33880, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901140000747
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRENDA MORAN                              155 THORN RUN ROAD, BUTLER, PA 16001, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901646 5182 234
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRENT PATTEN                              151 THORN RUN ROAD, BUTLER, PA 16001, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901036 5178 318
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
BRETT A. STIVASON                         103 SPRUCE ROAD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #2019010900000366
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRIAN E. CHRISTY                          260 OLD BRICK ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812130025238
BRUCE I. MCQUISTON AND TINA N.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          4545 ODELL PL #1, JAMESVILLE, NY 13078, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
MCQUISTON                                                                                                                                #201811190023515
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
BRUCE R. LOWERS AND ROBERTA G. LOWERS 15853 US ROUTE 422, WORTHINGTON, PA 16262, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812120025129
BRYAN LEE FLEEGER AND ALISA SHARELLE                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          102 APPLE ROAD, PETROLIA, PA 16050, USA                          EM Energy Pennsylvania, LLC                                                            $0.00
FLEEGER                                                                                                                                  #201901100000529
CARL & KATHLEEN ANDERSON/JOHN &                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          499 RATTIGAN ROAD, CHICORA, PA 16001, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
CHRISTEEN KAYLOR                                                                                                                         #201812120025117
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CARL J. HOEFT AND CAREN A. HOEFT          4363 WILLESDON AVENUE, HOLT, MI 48842, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812060024705
CARL L. KLEINFELDER AND TAMARA A.                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          110 DEBBIE AVENUE, SLIPPERY ROCK, PA 16057, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
KLEINFELDER                                                                                                                              #201901090000363
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CARL L. NOBLE AND PAULINE M. NOBLE        4118 STEUBENVILLE ROAD SE, AMSTERDAM, OH 43903, USA              EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901220001193
CARL MUSCATELLO AND BEVERLY LYNN                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1301 NORTHSIDE DRIVE, ORMAND BEACH, FL 32174, USA                EM Energy Pennsylvania, LLC                                                            $0.00
MUSCATELLO                                                                                                                               #201812060024713
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CASEY L. GRUBBS                           157 HAYSVILLE ROAD, KARNS CITY, PA 16041, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201811130023162
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CASEY L. GRUBBS AND HEATHER L. GRUBBS     362 CHERRY RD, CHICORA, PA 160025, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201811130023164
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CATHERINE A BELL                          176 ASH LANE, TIONESTA, PA 16353, USA                            EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201810290021973
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CATHERINE DOWLING                         4220 DAVISON AVE. APT. 311, ERIE, PA 16504, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201905100008399
CATHERINE R. COLLWELL AND DAVID                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                     215 CATALPA RD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
COLLWELL                                                                                                                                 #201901090000360
CECILIA DONNA CUMBERLAND AND RICHARD                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                     PO BOX 43, KARNS CITY, PA 16041, USA                                  EM Energy Pennsylvania, LLC                                                            $0.00
B. CUMBERLAND                                                                                                                            #201812200025765
CHARLES N. KISSLING AND ANDREA LYNN                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                     9331 1ST STREET, ESPYVILLE, PA 16424, USA                             EM Energy Pennsylvania, LLC                                                            $0.00
KISSLING                                                                                                                                 #201812130025252
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHARLES R. CAMPBELL                       103 DESSA LANE, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812060024706
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHARLES W AND KIMARIE N HALL              215 BASSWOOD ROAD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201809200019306
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CHERRY TIMBER ASSOCIATION                 30799 PINETREE ROAD #434, PEPPER PIKE, OH 44124, USA             EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901220001173
CHERYL A. ROUDEBUSH AND RONALD E.                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1506 KITTANNING PIKE, KARNS CITY, PA 16041, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
ROUDEBUSH                                                                                                                                #201901220001191
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
CHERYL EKIS                               730 SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201811190023510
CHRISTOPHER I. PROKAY AND ELIZABETH                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          PO BOX 53, HILLIARDS, PA 16040, USA                              EM Energy Pennsylvania, LLC                                                            $0.00
PROKAY                                                                                                                                   #201902150002836
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CINDY S. RENICKER AND JERRY A. RENICKER   5180 WILLOW DR. NW, MALVERN, OH 44644, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201902150002843
CLAYTON THOMAS ROZIC AND KELLY MARIE                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1136 ANNISVILLE RD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
ROZIC                                                                                                                                    #201905100008407
CLYDE HOLDING INC, BY VINCENT                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          17592 ROUTE 322, STRATTANVILLE, PA 16258, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
NEISWONGER, PRES                                                                                                                         #201810290021968
CODY A. ANTHONY AND HEATHER L.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          106 DRESHMAN LANE, PARKER, PA 16049, USA                         EM Energy Pennsylvania, LLC                                                            $0.00
ANTHONY                                                                                                                                  #201812120025128
CONRAD D. PEACHEY AND DONNA M.
                                          5262 HEISEY RD, SHIPPENSBURG, PA 17257, USA                      EM Energy Pennsylvania, LLC   #N/A                                                     $0.00
PEACHEY
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
COUNTRY COURT PROPERTIES, LLC             348 CHURCH ROAD, WEST SUNBURY, PA 16061, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201902150002825
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
CYNTHIA L ELDER                           1419 BULLION ROAD, POLK, PA 16342, USA                           EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201810290021970
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL A. MARKS                           120 KOTTRABA LN, PORTERSVILLE, PA 16051, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901035
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DANIEL J BISHOP AND BEVERLY E BISHOP      PO BOX 35, NORTH WASHINGTON, PA 16048, USA                       EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #2018080150016718
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DARIN G. MONG                             250 BUTTERNUT ROAD, KARNS CITY, PA 16041, USA                    EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812200025772
DAVID B MILLER AND DIANE E MILLER &                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          1410 KITTANNING PIKE, KARNS CITY, PA 16041, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
MOLLY D MILLER                                                                                                                           #201811130023159
                                                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DAVID H. MCMASTER                         448 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                      EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201812060024707
DAVID J PISTORIUS AND SHERRIDYN E                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                     225 CATALPA RD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                            $0.00
PISTORIUS                                                                                                                                #201808060015866
DAVID PATRICK RODGERS AND SUSAN LYNN                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                     447 EAST SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                   EM Energy Pennsylvania, LLC                                                            $0.00
RODGERS                                                                                                                                  #201901100000549
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID R AND THERESA I STEWART             1243 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201901140000743
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID R. BRAY AND JENNIFER J. BRAY        344 FAIRMONT ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201810290021980
                                                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DAVID W SURRENA AND SUSAN M SURRENA 227 CATALPA RD, CHICORA, PA 16025, USA                                 EM Energy Pennsylvania, LLC                                                            $0.00
                                                                                                                                         #201808060015871
DEAN M. TASCARELLA AND PATRICIA A.                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          1270 KITTANNING PIKE, CHICORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
TASCARELLA                                                                                                                               #201901220001197
DEAN S. HERSHEY AND RHONDA LYNN                                                                                                          LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          238 OLD BRICK ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                            $0.00
HERSHEY                                                                                                                                  #201901300001775
                                      Case 19-11104-JTD                                      Doc 833   Filed 01/24/20                           Page 147 of 288

                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DEAN W. FEDOREK AND TINA M. FEDOREK      572 CHERRY RD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812120025140
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DENISE E. MOHN AND JAY D. MOHN           242 SPRUCE ROAD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901140000745
DENNIS C. KELLY                          175 HAYSVILLE ROAD, KARNS CITY, PA 16041, USA                  EM Energy Pennsylvania, LLC   #N/A                                            $0.00
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DENNIS D. SMITH                          2801 BERTHA STREET, BETHEL PARK, PA 15102, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811130023156
DENNIS N. FALLECKER AND JEAN M.                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                      106 EVERLY LN, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                   $0.00
FALLECKER                                                                                                                             #201905100008418
DIANA LOUISE CAMPBELL AND DAVID RALPH                                                                                                 LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                      734 FREEPORT RD, BUTLER, PA 16002, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
CAMPBELL                                                                                                                              #201901300001773
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DIANNE L SHENOT                          141 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019312
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DIRK C. ECKERT AND PAMELA S. ECKERT      123 CLARK ROAD, WEST SUNBURY, PA 16061, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901220001189
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD BENSON AND YVONNE BENSON          2431 ONEIDA VALLEY RD, PETROLIA, PA 16050, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201810290021984
DONALD C, IRENE L MCCOLLOUGH & LORI,                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         704 CHICORA ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
JOHN PLUNKARD                                                                                                                         #201901100000543
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD D. SHOUP                          PO BOX 102, ST. PETERSBURG, PA 16054, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901100000541
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
DONALD DIVERS AND BERNICE S. DIVERS      1215 ONEIDA VALLEY RD, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811190023509
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DONALD P HINDMAN                         439 AIRPORT ROAD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201810020020153
DONNA MARIE MCCLURE AND EUGENE L.                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                    135 BLAZING STAR DRIVE, BUTLER, PA 16002, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
MCCLURE                                                                                                                               #2019010900000379
DOROTHY E GANNOE SLOAN AND DONALD R                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                    3737 ONEIDA VALLEY RD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
SLOAN                                                                                                                                 #201809200019278
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
DOUGLAS S. HIWILLER AND LISA A. HIWILLER 427 SAWGRASS DRIVE, FAIRLAWN, OH 44333, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201903200004850
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
EARL E. LUMLEY AND DIANE L. LUMLEY       656 BRUIN ROAD, PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025239
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ELIZABETH A. KARENBAUER                  640 CHERRY RD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025236
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ELIZABETH ANN COOK                       494 N. DUFFY RD, BUTLER, PA 16001, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901220001187
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ELIZABETH J RAGAN                        134 OLD STATE ROAD, CHICORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019307
ELLEN C. SMYCZYNSKI AND THOMAS O.                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         8780 EAST ARNOLD LAKE ROAD, HARRISON, MI 48625, USA            EM Energy Pennsylvania, LLC                                                   $0.00
SMYCZYNSKI                                                                                                                            #201812120025116
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ERIC GRIFFITHS AND SARAH GRIFFITHS       PO BOX 34, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901220001201
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ERIC R SNOW                              121 CROSBIE LANE, KARNS CITY, PA 16041, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #2018009200019297
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ERIC T. MENTEL AND VALERIE E. MENTEL     408 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025243
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ESTHER YVONNE GERWICK                    215 GERWICK ROAD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025235
FELLOWSHIP BAPTIST CHURCH OF                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         3727 ONEIDA VALLEY ROAD, EMLENTON, PA 16373, USA               EM Energy Pennsylvania, LLC                                                   $0.00
PENNSYLVANIA                                                                                                                          #201901220001175
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
FRANK H. MONG AND JOYCE E. MONG          569 BUENA VISTA RD, KARNS CITY, PA 16041, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812060024719
FREDERICK J. WELDING AND LAVERNE A.                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         438 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
WELDING                                                                                                                               #201812060024710
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARRETT E AND DANIELLE CONAWAY           101 ARROWHEAD RD, EMLENTON, PA 16373, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019277
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY HILL AND JANET M. HILL              901 UNITY CENTER ROAD, PITTSBURGH, PA 15239, USA               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812120025126
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GARY L. STEWART AND BRENDA R. STEWART 222 STEWART ROAD, HILLIARDS, PA 16040, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812200025773
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GARY MILLER AND PAMELA B MILLER          225 MEDICAL CENTER RD, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201808150016728
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GEORGE DELLEN AND MARIE DELLEN           1109 DELLEN DRIVE, EAST BRADY, PA 16028, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812040024458
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GEORGE DELLEN AND MELINDA K. WOOD        213 REDWOOD ROAD, KARNS CITY, PA 16041, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812040024459
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GEORGE M. BECK AND LINDA J. BECK         111 BECK ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901220001198
GERALD D. TOMASZEWSKI AND CHARLOTTE                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         1114 ZENOBIA DRIVE, CORAOPOLIS, PA 15108, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
A. TOMASZEWSKI                                                                                                                        #201812130025251
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GERALD R. LANDERS                        108 GERWICK RD, EMLENTON, PA 16373, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901300001781
GERALD VINCENT YOUNG & VICKIE LYNN                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         101 THIRSTY LANE, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
TRUST                                                                                                                                 #201811190023516
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GLENN A MILLER                           105 BEECH ROAD, PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201808150016721
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GLORIA A. GILLESPIE                      335 OLD BRICK RD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901090000381
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
GREG N. WALOWEN AND ABBY G. WALOWEN 110 COON DOG LANE, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201810290021983
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
GREGORY C. KIFFER AND GLENNESSA N. ROSE 829 BONNIEBROOK ROAD, BUTLER, PA 16002, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812120025124
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HAROLD L. IRWIN AND DARLA R. IRWIN       2045 SILVER RUN FALLS, GROVETOWN, GA 30813, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201905100008400
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
HEATHER L. GRUBBS                        362 CHERRY RD, CHICORA, PA 160025, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811130023153
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
HEIDI A. COYLE                           202 TURNER ROAD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811190023512
HENRY J. DUCKSTEIN AND SUSAN J.
                                         910 HOOKER ROAD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC   #N/A                                            $0.00
DUCKSTEIN
HENRY J. DUCKSTEIN AND SUSAN J.
                                         910 HOOKER ROAD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC   #N/A                                            $0.00
DUCKSTEIN
HENRY J. DUCKSTEIN AND SUSAN J.                                                                                                       TOP LEASE - BUTLER SOUTH - Instrument
                                         910 HOOKER ROAD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
DUCKSTEIN                                                                                                                             #201902150002841
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HOMER H. YODER AND MARTHA L. YODER       4500 CLARK RD, WEST FARMINGTON, OH 44491, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812200025776
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HOWARD P. LUBBERT                        1114 EAST ELDORADO, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812040024451
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
HUBERT F. LYKINS JR. AND BRENDA LYKINS   221 BYRON CENTER ROAD, EMLENTON, PA 16373, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812120025120
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ICLE GARNER SCOTT                        102 CENTER STREET SW, WINTER HAVEN, FL 33880, USA              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901300001765
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
J. K. RYAN RESOURCES, LLC                170 PETROLIA STREET, PO BOX 162, KARNS CITY, PA 16041, USA     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812060024712
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES C. SHERRICK AND DEBRA L. SHERRICK 105 TROUTMAN RD, KARNS CITY, PA 16041, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201902150002822
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES C. WILEY SR. AND BARBARA A. WILEY 2419 WEST SUNBURY ROAD, BOYERS, PA 16020, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201905100008410
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES D. WELDING                         438 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812200025766
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES E. WALKER JR. AND DIANE K. WALKER 169 CHERRY ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811130023158
                                      Case 19-11104-JTD                                      Doc 833               Filed 01/24/20                           Page 148 of 288

JAMES EDWARD WALKER JR. AND DIANE K.                                                                                                              LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          169 CHERRY ROAD, CHICORA, PA 16025, USA                                   EM Energy Pennsylvania, LLC                                                          $0.00
WALKER                                                                                                                                            #201811130023161
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES F AND BETH L JOHNSTON               112 MONTCLAIRE AVE, PITTSBURGH, PA 15229, USA                             EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019317
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES L. MEYER                            573 PARKER PIKE, PARKER, PA 16049, USA                                    EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901100000536
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES L. NOBLE                            4122 STEUBENVILLE ROAD SE, AMSTERDAM, OH 43903, USA                       EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001192
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES MACURAK AND DEBORA L. MACURAK 1296 HOOKER RD, KARNS CITY, PA 16041, USA                                       EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201810290021985
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JAMES P. BENGELE                          261 KOOSER ROAD, SCOTTDALE, PA 15683, USA                                 EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201812060024704
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JAMES R. PARKER AND JUDITH PARKER         168 HAZELNUT ROAD, CHICORA, PA 16365, USA                                 EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201905100008416
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JANE M NICHOLSON                          PO BOX 231, MANITOWISH WATERS, WI 54545, USA                              EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019320
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JANICE L. JAMISON                         235 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                             EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901090000383
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JANICE M. JONES AND PAUL L. JONES         826 GROVE ST, PO BOX 12, ST PETERSBURG, PA 16054, USA                     EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001190
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JENNIFER L. RUSSELL                       573 PARKER PIKE, PARKER, PA 16049, USA                                    EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201812120025133
JERRY CHESTER LUKAVICH AND TONI                                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          849 NORTH WASHINGTON ROAD, NORTH WASHINGTON, PA 16048, USA                EM Energy Pennsylvania, LLC                                                          $0.00
LUKAVICH                                                                                                                                          #2018081550016720
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOAN M. SUTTER                            1213 SAVANNAH AVE., PITTSBURGH, PA 15218, USA                             EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901300001777
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JODEE E HAZLET AND W. DAVID HAZLET, IV    848 NORTH WASHINGTON RD, PETROLIA, PA 16050, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201808060015878
JOHN A. WARNER JR. AND BERNADINE                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          120 NAGY ROAD, HILLIARDS, PA 16040, USA                                   EM Energy Pennsylvania, LLC                                                          $0.00
WARNER                                                                                                                                            #201901100000532
JOHN A. WARNER JR. AND BERNADINE                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          120 NAGY ROAD, HILLIARDS, PA 16040, USA                                   EM Energy Pennsylvania, LLC                                                          $0.00
WARNER                                                                                                                                            #201812130025232
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN J. SZERSYNSKI                        613 W SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201806180011902
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN L. ZANELLA AND ANITA C. ZANELLA      PO BOX 252, WEST SUNBURY, PA 16061, USA                                   EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201811130023152
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOHN P. EHRMAN AND SHARON J. EHRMAN       1239 ONEIDA VALLEY ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201811190023507
JOHN RUSSELL AND MARGARET LYNN                                                                                                                    LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          862 NORTH WASHINTON RD, PO BOX 63, NORTH WASHINGTON, PA 160480063, USA    EM Energy Pennsylvania, LLC                                                          $0.00
MCKINNIS                                                                                                                                          #201809200019301
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOHN T. HOEFT                             10580 EAST BACON ROAD, PITTSFORD, MI 49271, USA                           EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201812040024454
JOHN W. LANDERS JR. AND VICKY H. MILLS-                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1109 GENESEE AVE NE, WARREN, OH 44483, USA                                EM Energy Pennsylvania, LLC                                                          $0.00
LANDERS                                                                                                                                           #201901300001780
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEFA H HERBST                           1230 ROYAL DRIVE APT 274, SOUTH PARK, PA 15129, USA                       EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #20181029002972
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Tax Parcel - 260-
JOSEPH A EVERETTS LIFE TENANT ET AL       270 W ELDORADO RD, PARKER, PA 16049, USA                                  EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  01F51-0000019A-0000
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH C. LANDERS AND LINDA A. LANDERS    4591 ASPEN DR, YOUNGSTOWN, OH 44515, USA                                  EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201802150002824
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH E AND ANNA L EVERETTS              2314 ONEIDA VALLEY ROAD, PO BOX 56, NORTH WASHINGTON, PA 16048, USA       EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019290
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH E. FLYNN                           5106 16TH AVENUE SOUTH, GULFPORT, FL 33707, USA                           EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201812040024456
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSEPH E. HENDERSON                       281 VOGEL ROAD, BUTLER, PA 16001, USA                                     EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901090000357
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JOSHUA L SMITH                            301 PARKER PIKE, PARKER, PA 16002, USA                                    EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019280
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JOYCE A CAMPBELL                          1800 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019291
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
JUANITA JEAN MARTIN                       854 NORTH WASHINGTON RD, PETROLIA, PA 16050, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201808150016730
JUDITH A. LANDGRAF AND RICHARD L.                                                                                                                 LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          224 OLD STATE ROAD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                          $0.00
LANDGRAF                                                                                                                                          #20180290021981
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
JUSTIN KARCH AND SARAH KARCH              229 PINE ROAD, KARNS CITY, PA 16041, USA                                  EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901090000362
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KAIN DRAKE AND RACHEL SHEAKLEY            122 ARROWHEAD ROAD, EMLENTON, PA 16373, USA                               EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019281
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KAREN D. SHOUP                            24 MEISENHELDER ROAD, WRIGHTSVILLE, PA 17368, USA                         EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201812120025130
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KAREN L. SARNOSKY                         1449 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901300001767
KATHE L. SANTILLO AND JEFFREY DAVID                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          208 MAPLEWOOD ROAD, WEST SUNBURY, PA 16061, USA                           EM Energy Pennsylvania, LLC                                                          $0.00
SANTILLO                                                                                                                                          #201812040024457
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KEITH B LITZENBERG                        907 HOOKER ROAD, KARNS CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201808150016727
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KEITH B. LITZENBERG                       907 HOOKER ROAD, KARNS CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901090000385
KEITH B. LITZENBERG                       907 HOOKER ROAD, KARNS CITY, PA 16041, USA                                EM Energy Pennsylvania, LLC   #N/A                                                   $0.00
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KEITH G MILLER AND JOLOYN B MILLER        1423 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201808150016731
                                                                                                                                                  TOP LEASE - BUTLER SOUTH - Instrument
KEITH G. MILLER AND JOLOYN B. MILLER      1423 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA                      EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001180
KEITH WILLIAM CRIDER AND KANDICE L.                                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          345 CHERRY ROAD, CHICORA, PA 16025, USA                                   EM Energy Pennsylvania, LLC                                                          $0.00
CRIDER                                                                                                                                            #201812130025249
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KENNETH C. PAUGH                          121 OLD STATE ROAD, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001178
KENNETH I. MCALPINE JR. AND KRISTIN                                                                                                               LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          846 SUNSET CIRCLE, CRANBERRY TWP, PA 16066, USA                           EM Energy Pennsylvania, LLC                                                          $0.00
MCALPINE                                                                                                                                          #201812040024450
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KENNETH KNAUSS AND KAREN KNAUSS           219 OAKVALE BLVD, BUTLER, PA 16001, USA                                   EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201809200019305
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KENWIN LLC                                849 STATE ROUTE 68, EAST BRADY, PA 16028, USA                             EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001199
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KERRY J. WEIBEL AND SUSAN E. WEIBEL       223 CATALPA RD, CHICORA, PA 16025, USA                                    EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901300001771
KEVIN HINDMAN, J. STEWART HINDMAN,                                                                                                                LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          276 HINDMAN ROAD, PETROLIA, PA 16050, USA                                 EM Energy Pennsylvania, LLC                                                          $0.00
KELLIE MCMURDY                                                                                                                                    #201905150008781
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KIMBERLY ZEDRECK AND RICHARD ZEDRECK      461 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                               EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201812200025774
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KIRBY K. LITZENBERG                       1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001183
                                                                                                                                                  TOP LEASE - BUTLER SOUTH - Instrument
KIRBY K. LITZENBERG                       1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001185
                                                                                                                                                  TOP LEASE - BUTLER SOUTH - Instrument
KIRBY K. LITZENBERG                       1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001181
KIRBY K. LITZENBERG AND KEITH B.                                                                                                                  TOP LEASE - BUTLER SOUTH - Instrument
                                          1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
LITZENBERG                                                                                                                                        #201901220001186
                                                                                                                                                  TOP LEASE - BUTLER NORTH - Instrument
KIRBY LITZENBERG                          1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001182
                                                                                                                                                  TOP LEASE - BUTLER SOUTH - Instrument
KIRBY LITZENBERG                          1734 ONEIDA VALLEY RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201901220001184
                                                                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
KIRSTIN A. ELSER                          PO BOX 479, GIBSONIA, PA 15044, USA                                       EM Energy Pennsylvania, LLC                                                          $0.00
                                                                                                                                                  #201905100008414
                                      Case 19-11104-JTD                                       Doc 833   Filed 01/24/20                           Page 149 of 288

                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
KYLE K. ROTTMAN AND KRISTEN R. ROTTMAN 1361 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201902150002834
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY E. KRILEY AND DIANE CUMBERLAND     332 MAPLEWOOD ROAD, WEST SUNBURY, PA 16061, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812040024455
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LARRY E. NOBLE                           3100 SWALLEN AVE., LOUISVILLE, OH 44641, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008398
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LARRY G. POLLOCK AND VIRGINIA L. POLLOCK 420 BUENA VISTA RD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812130025250
LAUREL MYERS, JAMES D. HINDMAN,                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         922 BONNIEBROOK ROAD, BUTLER, PA 16002, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
RONALD F. HINDMAN                                                                                                                      #201902150002832
LEROY C. DEWOEHREL AND PENNY SUE                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         522 PARKER PIKE, PARKER, PA 16049, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
DEWOEHREL                                                                                                                              #201812130025245
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LIMESTONE SPRING ACQUISITIONS LLC        5541 WALNUT STREET, SUITE 202, PITTSBURGH, PA 15232, USA        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901100000537
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LINDA D. KELLY AND CHARLES T. KELLY      257 HINDMAN ROAD, PETROLIA, PA 16050, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201810290021975
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LINDA L. WELDING                         437 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812060024709
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LINDA S. STEELE, TRAVIS & KAITLIN ROSE   845 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901220001196
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LINDA SLATER                             116 OLD STATE ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201811130023155
                                                                                                                                       TOP LEASE - BUTLER SOUTH - Instrument
LINDA SLATER                             116 OLD STATE ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812120025138
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
LYLE HUTCHISON AND NANCY HUTCHISON       118 GREENHILL ROAD, PO BOX 172, KARNS CITY, PA 16041, USA       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008417
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
LYNDA C. BROWN                           2499 ESQUE SHARP RD, MOUNT PLEASANT, TN 38474, USA              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201509150020292
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MARC D. CHRISTIE AND HEATHER A. CHRISTIE 427 ASPEN ROAD, PETROLIA, PA 16050, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812200025775
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARCIA A MCALPINE                        2900 TUSCARAWAS ROAD, BEAVER, PA 15009, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201810290021971
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARK W GARRIS                            510 W. FRONT STREET, OIL CITY, PA 16301, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201809200019273
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY BEATTY                              128 JENNY DRIVE, BUTLER, PA 16001, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812130025247
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARY E. DUNLAP                           535 10TH STREET NW, CARROLLTON, OH 44615, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901220001194
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MARYBETH E. HINDS TRUST                  PO BOX 346, FOXBURG, PA 16036, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812220
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MAXIME A. RACAUDE & TYLER J. BASSETT     241 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901220001202
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MERL E. PETERS                           1409 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA            EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008406
MICHAEL A. CUMBERLAND AND AMY L.                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         1365 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA            EM Energy Pennsylvania, LLC                                                   $0.00
CUMBERLAND                                                                                                                             #201901220001179
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL A. MARINO                        24 KENMORE AVENUE, PITTSBURGH, PA 15221, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901090000359
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL B AND THELMA G HENRY             172 HAZELNUT ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201810020020155
MICHAEL C. & JESSICA F. MILES & ANDREA M.                                                                                              TOP LEASE - BUTLER NORTH - Instrument
                                          601 CAMERON ROAD, NEW CASTLE, PA 16101, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
MILES                                                                                                                                  #201905100008409
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL CAMPBELL AND DIANE CAMPBELL      426 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812130025234
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL CAMPBELL AND DIANE CAMPBELL      426 CHRISTIE ROAD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812060024708
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL D. HOEFT AND COLLETTE M. HOEFT 1459 PINE RIVER TRAIL, GAYLORD, MI 49735, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008397
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MICHAEL D. METCALFE                      319 FAIRMONT RD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812200025770
MICHAEL J. ANDREASSI AND LEAH DAWN                                                                                                     LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         1071 KITTANNING PIKE, CHICORA, PA 16025, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
ANDREASSI                                                                                                                              #201901100000538
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL J. FLYNN AND PATRICIA H. FLYNN   3309 CLANDON PARK DRIVE, RALEIGH, NC 27613, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008396
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL J. LANDERS AND ITALA LANDERS     880 BIRD BAY DR. W. #204 BLDG. 63, VENICE, FL 34285, USA        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201902150002823
MICHAEL J. NICODEMUS AND RANI L.                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         500 NICO LANE, PETROLIA, PA 16050, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
NICODEMUS                                                                                                                              #201811190023511
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL J. VIRDEN AND MARGO VIRDEN       2925 REPLICA LANE, PORTSMOUTH, VA 23703, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008395
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MICHAEL KLIXBULL AND MARCEE KLIXBULL     231 CALICO ROAD, WEST SUNBURY, PA 16061, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901300001768
MICHAEL M. ALWORTH AND MELISSA D.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         317 NORTH ASH AVENUE, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
ALWORTH                                                                                                                                #201810290021987
MICHAEL MARKIW II AND DEBORAH J.                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         1327 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA            EM Energy Pennsylvania, LLC                                                   $0.00
MARKIW                                                                                                                                 #201902150002833
MICHAEL T. POTCHAK AND SANDRA L.                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         1303 KITTANNING PIKE, KARNS CITY, PA 16041, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
POTCHAK                                                                                                                                #201902150002821
                                                                                                                                       TOP LEASE - BUTLER SOUTH - Instrument
MICHELLE R. CLARK AND PATRICK K. CLARK   100 VALLEY ROAD, WEST SUNBURY, PA 16061, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008413
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
MITCHELL DANCIK JR AND LEEANN DANCIK     281 BUENA VISTA RD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201807160014135
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
MYRTLE E. MCCLURE                        2014 KITTANNING PIKE, PARKER, PA 16049, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201811130023160
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NANCY GILLESPIE AND JAMES A. GILLESPIE   1634 BRANCHTON RD, HILLIARDS, PA 16040, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #2019010900000382
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NANCY L HINDMAN                          439 AIRPORT ROAD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201809200019316
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NAOMI POPENEY                            3682 STATE HIGHWAY 8, TITUSVILLE, PA 16354, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008403
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
NICHOLAS R AND ERIN M ALBERT             266 SANDY POINT RD, EMLENTON, PA 16373, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201809200019282
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
NOAH GERSHAK                             453 BUTTERNUT ROAD, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812120025122
NORTH WASHINGTON VOLUNTEER FIRE                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         PO BOX 94, NORTH WASHINGTON, PA 16048, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
DEPARTMENT                                                                                                                             #201901300001776
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PATRICIA A. KNOLL                        311 FIFTH ST, BUTLER, PA 16001, USA                             EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201901090000365
PATRICK LEE WALKER AND MARY KRISTIN                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                         148 CHERRY ROAD, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
WALKER                                                                                                                                 #201902150002831
                                                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PATTY K MILLER                           154 ASPEN ROAD, KARNS CITY, PA 16041, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201809200019309
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL A. MOORE AND MELISSA R. MOORE       237 OLD BRICK ROAD, HILLIARDS, PA 16040, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201812120025125
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL E. ENSCOE AND JAMIE S. ENSCOE       2399 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201409160022080
                                                                                                                                       LEASE-OIL AND GAS - BUTLER NORTH - Instrument
PAUL E. IRWIN AND BARBARA C. IRWIN       2195 SYCAMORE ROAD, YORK, PA 17408, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201902150002842
                                                                                                                                       TOP LEASE - BUTLER NORTH - Instrument
PAUL ENSCOE AND JAMIE SUE ENSCOE         2399 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                       #201905100008408
PAUL G. KOLLINGER AND MARJORIE J.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                         510 DODDS ROAD, BUTLER, PA 16002, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
KOLLINGER                                                                                                                              #201812120025123
                                      Case 19-11104-JTD                                    Doc 833          Filed 01/24/20                           Page 150 of 288

                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PAUL J HENRY                            172 HAZELNUT ROAD, CHICORA, PA 16025, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201809200019289
PAUL L. ANDERSON AND BETTY D.                                                                                                              TOP LEASE - BUTLER SOUTH - Instrument
                                        143 HINDMAN ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
ANDERSON                                                                                                                                   #201901100000548
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PETER P. BARTUS                         2016 SPRING STREET, PITTSBURGH, PA 15210, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812060024717
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PETROLEUM VALLEY YOUTH COALITION        PO BOX 226, CHICORA, PA 16025, USA                                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901300001764
PHILIP L. LANDERS AND MARYANN G.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        P. O. BOX 3706, YOUNGSTOWN, OH 44513, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
LANDERS                                                                                                                                    #201901300001779
PHILLIP M. SHAFFER AND BRENDA L.                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        130 HINDMAN ROAD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
SHAFFER                                                                                                                                    #201811130023157
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PHYLLIS M EVERLY                        102 EVERLY LANE, CHICORA, PA 16025, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201809200019302
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
PRYOR O. BERRY JR.                      1259 KITTANNING PIKE, CHICORA, PA 16025, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901220001174
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
R P K & G LIMITED PARTNERSHIP           222 STEWART ROAD, HILLIARDS, PA 16040, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812200025768
RANDY L. CAMPBELL AND LINDA L.                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        211 PEACEFUL VALLEY ROAD, WEST SUNBURY, PA 16061, USA                EM Energy Pennsylvania, LLC                                                   $0.00
CAMPBELL                                                                                                                                   #201901220001195
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RAYMOND D. RAMELLI                      111 VERNDALE ROAD, BUTLER, PA 16002, USA                             EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812130025248
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RAYMOND L MCCONNELL                     282 KUHN RD, KARNS CITY, PA 16041, USA                               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201809200019311
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
REBECCA M. BROWN AND TIM BROWN          623 PERRY STREET, ELLWOOD CITY, PA 16117, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201902150002829
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
REGINA SUZAN MCFARLAND                  115 FLEEGER RD, CHICORA, PA 16025, USA                               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201811130023163
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RENEE DUNMIRE                           828 NORTH WASHINGTON RD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201810290021976
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RICHARD KEITH CAWTHORNE                 1412 COLUMBUS AVE, PITTSBURG, PA 15233, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201810290021963
RICHARD L. LANDGRAF JR. AND TAMMI L.                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        245 OLD STATE ROAD, CHICORA, PA 16025, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
LANDGRAF                                                                                                                                   #201810290021982
                                                                                                                                           TOP LEASE - BUTLER NORTH - Instrument
RICHARD R. ALTMAN AND LOIS M. ALTMAN    211 PARSONVILLE ROAD, PETROLIA, PA 16050, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901140000744
RICHARD STEFANACCI AND PEGGY L.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        141 TIMBER LANE, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                   $0.00
STEFANACCI                                                                                                                                 #201812120025127
RICHARD STEFANACCI AND PEGGY L.                                                                                                            LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        141 TIMBER LANE, PARKER, PA 16049, USA                               EM Energy Pennsylvania, LLC                                                   $0.00
STEFANACCI                                                                                                                                 #20190109*0000361
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RICKARD O SMITH                         4815 STATE ROAD 144, SLINGER, WI 53086, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201809200019321
ROBERT C AND JOANNA R RAIDA & ROY C                                                                                                        LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        103 ROCK RIDGE ROAD, PITTSBURGH, PA 15209, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
RAIDA                                                                                                                                      #201810220020150
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT D. VIRDEN                        704 MATCH POINT DRIVE APT. 202, VIRGINIA BEACH, VA 23462, USA        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901300001774
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT E. MCCOLLOUGH                    871 LAKE REEDY DRIVE, FROSTPROOF, FL 33843, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901090000387
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT G. YOKEL                         PO BOX 479, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901100000546
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT G. YOKEL, JR.                    PO BOX 479, GIBSONIA, PA 15044, USA                                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201905100008415
ROBERT H. & DONNA FRY, FRY REV. TR.                                                                                                        LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        232 BUTTERNUT ROAD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
DATED 11/4/02                                                                                                                              #201902150002830
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT LEE DUNN JR.                     119 DUNN LANE, CHICORA, PA 16025, USA                                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201902150002835
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT M JR AND KIMBERLY S FLICK        572 BUENA VISTA RD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201809200019288
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROBERT M. SHOUP                         854 FOXBURG ROAD, PARKER, PA 16049, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901100000542
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROBERT N. ADAMS AND BONNIE L. ADAMS     147 WALNUT ROAD, KARNS CITY, PA 16041, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901220001176
RODNEY V. MCCLAINE AND LOIS M.                                                                                                             LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        511 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
MCCLAINE                                                                                                                                   #201812120025132
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
ROGER SCHMOLL AND SHARON R SCHMOLL      550 ASPEN ROAD, PETROLIA, PA 16050, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201810290021969
RONALD A SWARTZLANDER AND LANA J                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        628 W SLIPPERY ROAD ROAD, CHICORA, PA 16025, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
SWARTZLANDER                                                                                                                               #201808060015864
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
RONALD J. LOUISE AND DONNA G. LOUISE    PO BOX 277, EMLENTON, PA 16373, USA                                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901100000550
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
RONALD L MULLEN                         266 CATALPA ROAD, CHICORA, PA 16025, USA                             EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201808060015870
RONALD L. HILLIARD AND PATRICIA A.                                                                                                         LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        149 COTTONWOOD ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
HILLIARD                                                                                                                                   #201901300001778
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
ROY J. VIRDEN AND SUSAN VIRDEN          8771 KENTVILLE STREET, RIVERSIDE, CA 92508, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901300001772
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SANDRA JEAN BRIGHT AND ERIC L. BRIGHT   322 LAKEWOOD DRIVE, BUTLER, PA 16001, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812130025240
SCOTT A. ESHENBAUGH AND DONNA D.                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        109 VIDIC ROAD, WEST SUNBURY, PA 16061, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
ESHENBAUGH                                                                                                                                 #201812200025767
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SCOTT E. COLLIER                        465 FAIRVIEW ROAD, PETROLIA, PA 16050, USA                           EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812130025242
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SCOTT K. THOMPSON                       207 HINDMAN ROAD, PETROLIA, PA 16050, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812120025134
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SHARON L. BAPTISTE                      119 ASH ROAD, CHICORA, PA 16025, USA                                 EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201810290021977
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SHARON R. WIAND                         262 PEACEFUL VALLEY ROAD, WEST SUNBURY, PA 16061, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901090000358
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SHARON RENEE SNOW                       307 EAST SLIPPERY ROCK STREET, PO BOX 354, CHICORA, PA 16025, USA    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812120025135
SHAWN CONNERY KELLY AND RACHEL                                                                                                             TOP LEASE - BUTLER SOUTH - Instrument
                                        187 HAYSVILLE ROAD, KARNS CITY, PA 16041, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
JANINE KELLY                                                                                                                               #201901090000386
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
SPRING FED FARMS LLC                    545 RANDALL DRIVE, NEW CASTLE, PA 16105, USA                         EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812060024716
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
STANLEY C. MAY                          3096 HARTSWOOD DR, ALLISON PARK, PA 15101, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201810290021979
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEPHEN JORDAN                          480 STRATHMORE LANE APT. 111, LAFAYETTE, CO 80026, USA               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812120025137
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
STEPHEN M. DUDAS                        557 W. SLIPPERY ROCK ROAD, PO BOX A, CHICORA, PA 16025, USA          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812130025241
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
STEPHEN W. KERNIC                       411 SUNSET DRIVE, BUTLER, PA 16001, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #2019010900000380
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
SUSAN E. HOEFT                          1608 WEST LYONS STREET, MOUNT PLEASANT, MI 48858, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201812060024714
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TAMAR LEE HARTLE AND RONALD L. HARTLE 168 STEWART ROAD, HILLIARDS, PA 16040, USA                             EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901300001770
                                                                                                                                           LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TAMMY S. SUTTON                         824 NORTH WASHINGTON RD, PETROLIA, PA 16050, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201810290021974
                                                                                                                                           LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TERRY BOWSER AND RHONDA BOWSER          254 CATALPA RD, CHICORA, PA 16025, USA                               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                           #201901300001769
TERRY L. TERWILLIGER AND DEBRA J.                                                                                                          LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                        464 CHICORA ROAD, BUTLER, PA 16001, USA                              EM Energy Pennsylvania, LLC                                                   $0.00
TERWILLIGER                                                                                                                                #201812130025233
                                       Case 19-11104-JTD                                     Doc 833   Filed 01/24/20                           Page 151 of 288

                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TERRY R. SNYDER AND SHARON L. SNYDER      123 MURTLAND RD, KARNS CITY, PA 16041, USA                    EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025244
                                                                                                                                      TOP LEASE - BUTLER NORTH - Instrument
THADEUS S. CARR AND TANYA L. CARR         PO BOX 234, HILLIARDS, PA 16040, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201905100008402
THE ALLEGHENY RIVER IRREV. FAM TRUST                                                                                                  LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          PO BOX 83, EMLENTON, PA 16373, USA                            EM Energy Pennsylvania, LLC                                                   $0.00
DATED 7/29/16                                                                                                                         #201812120025119
THE BODA FAM. TRUST, BY ROBERT D. &                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          121 VALLEY ROAD, WEST SUNBURY, PA 16061, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
SANDRA K. BODA                                                                                                                        #201812120025139
THE DAYEN FAMILY PROTECTOR TRUST                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          125 ELIZABETH DR, BUTLER, PA 16001, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
DATED 5-11-2010                                                                                                                       #201812120025136
THE MICHAEL L & KATHLEEN J. BAUMAN REV.                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          2418 GEORGETOWN DAMASCUS, BELOIT, OH 44609, USA               EM Energy Pennsylvania, LLC                                                   $0.00
TRUST                                                                                                                                 #201812060024715
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS A. LANDERS                         108 GERWICK RD, EMLENTON, PA 16373, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901300001782
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS E. LYNCH                           566 WEST SLIPPERY ROCK ROAD, CHICORA, PA 16025, USA           EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812040024452
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS F. SHOUP                           170 DWELLINGTON DRIVE, VALENCIA, PA 16059, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201905100008405
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS G. YOUNG                           1015 MAIN HILL STREET, KARNS CITY, PA 16041, USA              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812200025769
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
THOMAS R. HUFF, III AND RITA M. HUFF      134 CHERRY ROAD, CHICORA, PA 16025, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811190023508
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS T AND CATHERINE BLANCE JORDAN 8722 E SADDLEBACK DRIVE, TUCSON, AZ 85749, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019274
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
THOMAS W AND SHELLEY B BARTLEY            192 DIVISION ROAD, PARKER, PA 16049, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019300
TIMOTHY L. JEWART AND LEANNA M.                                                                                                       TOP LEASE - BUTLER SOUTH - Instrument
                                          1359 ONEIDA VALLEY ROAD, WEST SUNBURY, PA 16061, USA          EM Energy Pennsylvania, LLC                                                   $0.00
JEWART                                                                                                                                #201901220001177
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TIMOTHY SABICH AND GEORGE SABICH          148 REDWOOD ROAD, KARNS CITY, PA 16041, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025246
TIMOTHY SLATER, GINA SLATER, WILLIAM T.                                                                                               LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                        268 KUHN RD, KARNS CITY, PA 16041, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
SLATER                                                                                                                                #2019010900000379
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TODD CHARLES AND JENNI LEE HARTLE         226 DOGWOOD ROAD, CHICORA, PA 16025, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019310
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TRACY FUTCHER AND TAMMIE FUTCHER          110 MOSSY OAK DIRVE, KARNS CITY, PA 16041, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901100000545
TRAVIS ALAN STEELE AND KAITLIN ROSE                                                                                                   LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          845 SEVEN HILLS ROAD, CHICORA, PA 16025, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
STEELE                                                                                                                                #201812040024448
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
TRAVIS G AND AMBER L ICE                  189 BYRON CENTER ROAD, EMLENTON, PA 16373, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019276
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
TROY ANGERT AND BRIDGETTE ANGERT          1421 KITTANNING PIKE, KARNS CITY, PA 16041, USA               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901090000364
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
VAUNDA LEE SPAULDING                      944 HENDERSON DR. APT. 1, OGDEN, UT 84404, USA                EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901140000746
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
VICKIE LYNN BECK                          2443 ONEIDA VALLEY ROAD, PETROLIA, PA 16050, USA              EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201811130023154
VINCENT PAUL WARNER AND CAROL A.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          138 NAGY ROAD, HILLIARDS, PA 16040, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
WARNER                                                                                                                                #201901100000533
VINCENT PAUL WARNER AND CAROL                                                                                                         LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          138 NAGY ROAD, HILLIARDS, PA 16040, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
WARNER                                                                                                                                #201901100000534
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WANDA A. STROUP                           1003 HOOKER RD, KARNS CITY, PA 16041, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812130025237
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WENDY BENSON POUNDS                       159 CARTWRIGHT ROAD, CHICORA, PA 16025, USA                   EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019313
WENDY JO GALENUS AND NATHAN GREY                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          2734 BROAD STREET, GUM SPRING, VA 23065, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
MURRAY                                                                                                                                #201901090000356
WILBERT C. THOMPSON AND JULIE A.                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          1180 COMO PARK BLVD, DEPEW, NY 14043, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
THOMPSON                                                                                                                              #201901300001766
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM A. SLATER                         145 MORRIS ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201905100008411
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM B. STONE AND CINDY T. STONE       12 WARD PLACE, CALDWELL, NJ 07006, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201901100000544
WILLIAM C. FEDOREK AND JACOBINE A.                                                                                                    LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          111 ASH ROAD, CHICORA, PA 16025, USA                          EM Energy Pennsylvania, LLC                                                   $0.00
FEDOREK                                                                                                                               #201810290021978
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM E. MARTIN                         1733 FOLLETT RUN ROAD, WARREN, PA 16365, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201905100008419
WILLIAM E. UENKING AND MARY ANN                                                                                                       LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          112 KINGFORD LANE, KARNS CITY, PA 16041, USA                  EM Energy Pennsylvania, LLC                                                   $0.00
UENKING                                                                                                                               #201812040024453
WILLIAM J. SCHOENTAG AND DIANE M.                                                                                                     LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
                                          1469 BRANCHTON ROAD, HILLIARDS, PA 16040, USA                 EM Energy Pennsylvania, LLC                                                   $0.00
SCHOENTAG                                                                                                                             #201810290021986
                                                                                                                                      LEASE-OIL AND GAS - BUTLER SOUTH - Instrument
WILLIAM L SCOTT AND PATRICIA E SCOTT      236 CATALPA RD, CHICORA, PA 16025, USA                        EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201807160014153`
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM O JAYNES AND JOAN JAYNES          2611 MEADE CT, ANN ARBOR, MI 48102, USA                       EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201809200019275
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WILLIAM TAYLOR                            241 GERWICK ROAD, EMLENTON, PA 16373, USA                     EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201812120025118
                                                                                                                                      LEASE-OIL AND GAS - BUTLER NORTH - Instrument
WINONA B. DELAIR                          2764 SHADLEY STREET, STREETSBORO, OH 44241, USA               EM Energy Pennsylvania, LLC                                                   $0.00
                                                                                                                                      #201902150002838
ZACHARY W. R. SLATER AND JESSICA J.                                                                                                   LEASE-OIL AND GAS - BUTLER NORTH - Instrument
                                          150 MORRIS ROAD, PETROLIA, PA 16050, USA                      EM Energy Pennsylvania, LLC                                                   $0.00
SLATER                                                                                                                                #201905100008404
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 152 of 288



                         Exhibit B
                          Wells

                       [See Attached]
                                                     Case 19-11104-JTD               Doc 833         Filed 01/24/20                Page 153 of 288


                    Well Name           NSAI Name        County        State      Reservoir      Location              Unit Name      Total Unit Acreage   EM Unit Acreage       WI             NRI
API #
37-019-22061   MORROW 01-MH       MORROW 1 MH         BUTLER      PA           MARCELLUS      BUTLER SOUTH   MORROW                         136.8              136.8         1.00000000       0.822154099
37-019-22075   MORROW 07-BH       MORROW 7 BH         BUTLER      PA           BURKETT        BUTLER SOUTH   MORROW                         136.8              136.8         1.00000000       0.822154099
37-019-22076   CRATTY 01-MH       CRATTY 1 MH         BUTLER      PA           MARCELLUS      BUTLER NORTH   CRATTY                         263.8              263.8         1.00000000       0.839798183
37-019-22126   URSA MAJOR 03-MH   URSA MAJOR 3 MH     BUTLER      PA           MARCELLUS      BUTLER SOUTH   URSA MAJOR                     623.0              623.0         1.00000000       0.838502540
37-019-22127   URSA MAJOR 09-BH   URSA MAJOR 9 BH     BUTLER      PA           BURKETT        BUTLER SOUTH   URSA MAJOR                     623.0              623.0         1.00000000       0.838502540
37-019-22128   URSA MAJOR 12-BH   URSA MAJOR 12 BH    BUTLER      PA           BURKETT        BUTLER SOUTH   URSA MAJOR                     623.0              623.0         1.00000000       0.838502540
37-019-22129   URSA MAJOR 06-MH   URSA MAJOR 6 MH     BUTLER      PA           MARCELLUS      BUTLER SOUTH   URSA MAJOR                     623.0              623.0         1.00000000       0.838502540
37-019-22172   CRATTY 07-BH       CRATTY 7 BH         BUTLER      PA           BURKETT        BUTLER NORTH   CRATTY                         263.8              263.8         1.00000000       0.839798183
37-019-22210   DRACO 03-MH        DRACO 3 MH          BUTLER      PA           MARCELLUS      BUTLER SOUTH   DRACO                          312.5              312.5         1.00000000       0.846874532
37-019-22249   DRACO 01-MH        DRACO 1 MH          BUTLER      PA           MARCELLUS      BUTLER SOUTH   DRACO                          312.5              312.5         1.00000000       0.846874532
37-019-22250   DRACO 05-BH        DRACO 5 BH          BUTLER      PA           BURKETT        BUTLER SOUTH   DRACO                          312.5              312.5         1.00000000       0.846874532
37-019-22251   DRACO 07-BH        DRACO 7 BH          BUTLER      PA           BURKETT        BUTLER SOUTH   DRACO                          312.5              312.5         1.00000000       0.846874532
37-019-22296   DRACO 09-MH        DRACO 9 MH          BUTLER      PA           MARCELLUS      BUTLER SOUTH   DRACO                          312.5              312.5         1.00000000       0.846874532
37-019-22297   DRACO 11-BH        DRACO 11 BH         BUTLER      PA           BURKETT        BUTLER SOUTH   DRACO                          312.5              312.5         1.00000000       0.846874532
37-019-22322   URSA MINOR 01-MH   URSA MINOR 1 MH     BUTLER      PA           MARCELLUS      BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22323   URSA MINOR 03-MH   URSA MINOR 3 MH     BUTLER      PA           MARCELLUS      BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22324   URSA MINOR 05-MH   URSA MINOR 5 MH     BUTLER      PA           MARCELLUS      BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22325   URSA MINOR 07-MH   URSA MINOR 7 MH     BUTLER      PA           MARCELLUS      BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22326   URSA MINOR 09-BH   URSA MINOR 9 BH     BUTLER      PA           BURKETT        BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22327   URSA MINOR 11-BH   URSA MINOR 11 BH    BUTLER      PA           BURKETT        BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22329   URSA MINOR 13-BH   URSA MINOR 13 BH    BUTLER      PA           BURKETT        BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22331   URSA MINOR 15-BH   URSA MINOR 15 BH    BUTLER      PA           BURKETT        BUTLER SOUTH   URSA MINOR                     393.1              393.1         1.00000000       0.841655114
37-019-22403   LYNX 01-MH         LYNX 1 MH           BUTLER      PA           MARCELLUS      BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22404   LYNX 02-MH         LYNX 2 MH           BUTLER      PA           MARCELLUS      BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22405   LYNX 03-MH         LYNX 3 MH           BUTLER      PA           MARCELLUS      BUTLER SOUTH   LYNX                           425.2              425.2         1.00000000       0.845000904
37-019-22406   LYNX 04-MH         LYNX 4 MH           BUTLER      PA           MARCELLUS      BUTLER SOUTH   LYNX                           425.2              425.2         1.00000000       0.845000904
37-019-22407   LYNX 06-BH         LYNX 6 BH           BUTLER      PA           BURKETT        BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22408   LYNX 07-MH         LYNX 7 MH           BUTLER      PA           MARCELLUS      BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22409   LYNX 08-BH         LYNX 8 BH           BUTLER      PA           BURKETT        BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22410   LYNX 09-MH         LYNX 9 MH           BUTLER      PA           MARCELLUS      BUTLER SOUTH   LYNX                           425.2              425.2         1.00000000       0.845000904
37-019-22411   LYNX 11-BH         LYNX 11 BH          BUTLER      PA           BURKETT        BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22412   LYNX 13-BH         LYNX 13 BH          BUTLER      PA           BURKETT        BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22413   LYNX 15-BH         LYNX 15 BH          BUTLER      PA           BURKETT        BUTLER SOUTH   LYNX                           425.2              425.2         1.0000000000     0.845000904
37-019-22414   LYNX 17-BH         LYNX 17 BH          BUTLER      PA           BURKETT        BUTLER SOUTH   LYNX                           425.2              425.2         1.00000000       0.845000904
37-019-22427   POLARIS 15-BH      POLARIS 15 BH       BUTLER      PA           BURKETT        BUTLER SOUTH   POLARIS                        630.1              630.1         1.0000000000   0.8400429823
37-019-22431   POLARIS 13-BH      POLARIS 13 BH       BUTLER      PA           BURKETT        BUTLER SOUTH   POLARIS                        630.1              630.1         1.0000000000   0.8400429823
37-019-22432   POLARIS 11-BH      POLARIS 11 BH       BUTLER      PA           BURKETT        BUTLER SOUTH   POLARIS                        630.1              630.1         1.0000000000   0.8400429823
37-019-22433   POLARIS 09-BH      POLARIS 9 BH        BUTLER      PA           BURKETT        BUTLER SOUTH   POLARIS                        630.1              630.1         1.0000000000   0.8400429823
37-019-22434   POLARIS 07-MH      POLARIS 7 MH        BUTLER      PA           MARCELLUS      BUTLER SOUTH   POLARIS                        630.1              630.1         1.0000000000   0.8400429823
37-019-22435   POLARIS 05-MH      POLARIS 5 MH        BUTLER      PA           MARCELLUS      BUTLER SOUTH   POLARIS                        630.1              630.1         1.00000000       0.840042982
37-019-22436   POLARIS 03-MH      POLARIS 3 MH        BUTLER      PA           MARCELLUS      BUTLER SOUTH   POLARIS                        630.1              630.1         1.0000000000   0.8400429823
37-019-22437   POLARIS 01-MH      POLARIS 1 MH        BUTLER      PA           MARCELLUS      BUTLER SOUTH   POLARIS                        630.1              630.1         1.00000000       0.840042982
37-019-22459   DORADO 01-MH       DORADO 1 MH         BUTLER      PA           MARCELLUS      BUTLER NORTH   ALPHA CHAMAELEONTIS           1073.0              1050.4        1.00000000       0.841418549
37-019-22460   DORADO 03-MH       DORADO 3 MH         BUTLER      PA           MARCELLUS      BUTLER NORTH   DORADO                         531.1              531.1         1.00000000       0.840797515
                                                      Case 19-11104-JTD    Doc 833      Filed 01/24/20                Page 154 of 288


37-019-22461   DORADO 05-MH        DORADO 5 MH         BUTLER   PA   MARCELLUS   BUTLER NORTH   DORADO                      531.1       531.1    1.00000000       0.840797515
37-019-22462   DORADO 07-MH        DORADO 7 MH         BUTLER   PA   MARCELLUS   BUTLER NORTH   DORADO                      531.1       531.1    1.0000000000   0.8407975153
37-019-22463   DORADO 11-BH        DORADO 11 BH        BUTLER   PA   BURKETT     BUTLER NORTH   ALPHA CHAMAELEONTIS         1073.0      1050.4   1.00000000       0.841418549
37-019-22464   DORADO 13-BH        DORADO 13 BH        BUTLER   PA   BURKETT     BUTLER NORTH   DORADO                      531.1       531.1    1.0000000000   0.8407975153
37-019-22465   DORADO 15-BH        DORADO 15 BH        BUTLER   PA   BURKETT     BUTLER NORTH   DORADO                      531.1       531.1    1.0000000000   0.8407975153
37-019-22466   DORADO 17-BH        DORADO 17 BH        BUTLER   PA   BURKETT     BUTLER NORTH   DORADO                      531.1       531.1    1.0000000000   0.8407975153
37-019-22467   DORADO 19-BH        DORADO 19 BH        BUTLER   PA   BURKETT     BUTLER NORTH   ORION                       945.9       945.9    1.00000000       0.837628144
37-019-22468   DORADO 09-MH        DORADO 9 MH         BUTLER   PA   MARCELLUS   BUTLER NORTH   ORION                       945.9       945.9    1.00000000       0.837628144
37-019-22665   SCULPTOR 01-MH      SCULPTOR 1 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   DELTA SCULPTORIS            551.4       551.4    1.00000000       0.896320700
37-019-22666   SCULPTOR 02-MH      SCULPTOR 2 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   ALPHA SCULPTORIS            621.1       621.1    1.00000000       0.844303559
37-019-22667   SCULPTOR 04-MH      SCULPTOR 4 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   BETA SCULPTORIS             593.5       593.5    1.00000000       0.851014485
37-019-22668   SCULPTOR 05-MH      SCULPTOR 5 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   ETA SCULPTORIS              495.2       495.2    1.00000000       0.854916905
37-019-22669   SCULPTOR 03-MH      SCULPTOR 3 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   ETA SCULPTORIS              495.2       495.2    1.00000000       0.854916905
37-019-22670   SCULPTOR 07-MH      SCULPTOR 7 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   ZETA SCULPTORIS             458.2       458.2    1.00000000       0.837791856
37-019-22671   SCULPTOR 06-MH      SCULPTOR 6 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   BETA SCULPTORIS             593.5       593.5    1.00000000       0.851014485
37-019-22672   SCULPTOR 08-MH      SCULPTOR 8 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   GAMMA SCULPTORIS            508.2       508.2    1.00000000       0.855195975
37-019-22673   SCULPTOR 09-MH      SCULPTOR 9 MH       BUTLER   PA   MARCELLUS   BUTLER NORTH   ZETA SCULPTORIS             458.2       458.2    1.00000000       0.837791856
37-019-22674   SCULPTOR 10-MH      SCULPTOR 10 MH      BUTLER   PA   MARCELLUS   BUTLER NORTH   GAMMA SCULPTORIS            508.2       508.2    1.00000000       0.855195975
37-019-22706   CANIS MAJOR 01-MH   CANIS MAJOR 1 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   ALPHA CANIS MAJORIS         296.8       296.8    1.00000000       0.849724741
37-019-22707   CANIS MAJOR 02-MH   CANIS MAJOR 2 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   ALPHA CANIS MAJORIS         296.8       296.8    1.00000000     0.8497247412
37-019-22708   CANIS MAJOR 04-MH   CANIS MAJOR 4 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   BETA CANIS MAJORIS          514.2       514.2    1.00000000     0.8516863016
37-019-22709   CANIS MAJOR 03-MH   CANIS MAJOR 3 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   BETA CANIS MAJORIS          514.2       514.2    1.00000000       0.851686302
37-019-22710   CANIS MAJOR 06-MH   CANIS MAJOR 6 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   GAMMA CANIS MAJORIS         510.8       510.8    1.00000000     0.8514021474
37-019-22711   CANIS MAJOR 07-MH   CANIS MAJOR 7 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   DELTA CANIS MAJORIS         639.9       639.9    1.00000000       0.853117102
37-019-22712   CANIS MAJOR 05-MH   CANIS MAJOR 5 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   GAMMA CANIS MAJORIS         510.8       510.8    1.00000000       0.851402147
37-019-22713   CANIS MAJOR 08-MH   CANIS MAJOR 8 MH    BUTLER   PA   MARCELLUS   BUTLER NORTH   DELTA CANIS MAJORIS         639.9       639.9    1.00000000     0.8531171016
37-019-22731   MONOCEROS 06-MH     MONOCEROS 6 MH      BUTLER   PA   MARCELLUS   BUTLER NORTH   ALPHA MONOCEROTIS           465.1       465.1    1.0000000000   0.8544000000
37-019-22733   MONOCEROS 08-MH     MONOCEROS 8 MH      BUTLER   PA   MARCELLUS   BUTLER NORTH   ALPHA MONOCEROTIS           465.1       465.1    1.0000000000   0.8544000000
37-019-22734   MONOCEROS 10-MH     MONOCEROS 10 MH     BUTLER   PA   MARCELLUS   BUTLER NORTH   BETA MONOCEROTIS            598.3       598.3    1.0000000000   0.8544000000
37-019-22736   MONOCEROS 14-MH     MONOCEROS 14 MH     BUTLER   PA   MARCELLUS   BUTLER NORTH   BETA MONOCEROTIS            598.3       598.3    1.0000000000   0.8544000000
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 155 of 288



                              Exhibit C
        FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

        This MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Agreement”), dated as of [•], 2020, is made and entered into by and among EdgeMarc Energy
Holdings, LLC, a Delaware limited liability company, and each of the EM Subsidiaries
(collectively, the “Assignors”), and KB OREO, LLC, an Ohio limited liability company (the
“Assignee”).

       Capitalized terms used but not otherwise defined herein shall have the meaning ascribed
to them in that certain Asset Purchase Agreement dated January 24, 2020 (as amended, modified
or supplemented from time to time in accordance with its terms, the “Purchase Agreement”)
among the Assignors and the Assignee.

        WHEREAS, pursuant to this Agreement, each of the Assignors shall sell, convey,
assign, transfer and deliver to the Assignee, and the Assignee shall purchase, acquire and accept
from the Assignor, all of such Assignor’s right, title and interest in, to, and under the Assets and
the Assumed Liabilities, in each case on the terms and subject to the conditions set forth in the
Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and covenants hereinafter contained, in
consideration of the representations, warranties and covenants contained in the Purchase
Agreement, and for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto desire to enter into this Agreement on the terms set
forth herein.

         Section 1. Assignment of Assets. Upon the terms and subject to the conditions of the
Purchase Agreement, each of the Assignors does hereby convey, transfer, assign and deliver to
the Assignee, and the Assignee hereby accepts from each such Assignor, all of such Assignor’s
right, title and interest in and to the Assets, Free and Clear; provided, that nothing herein will be
deemed to constitute an assignment to convey, transfer, assign or delivery the Excluded Assets.

       Section 2. Assignment and Assumption of Assumed Liabilities. Upon the terms and
subject to the conditions of the Purchase Agreement, each of the Assignors hereby assigns to
Assignee, and the Assignee hereby assumes from the Assignors, all of the Assumed Liabilities.

        Section 3. Purchase Agreement. The respective rights of the Assignors and the Assignee
with respect to the Assets sold, conveyed, assigned, transferred and delivered hereby and the
Assumed Liabilities assumed hereby shall be governed exclusively by the Purchase Agreement,
and nothing in this Agreement shall alter any right, Liability or obligation arising under the
Purchase Agreement, which shall (without limiting the generality of the foregoing) govern, and
shall contain the sole and exclusive representations, warranties and obligations of the parties
with respect to such Assets and such Assumed Liabilities. If there is any conflict or inconsistency
between the provisions of the Purchase Agreement and this Agreement, the provisions of the
Purchase Agreement shall govern.
           Case 19-11104-JTD       Doc 833     Filed 01/24/20    Page 156 of 288



       Section 4.     Effective Date. This Agreement shall be effective as of the Closing.
       Section 5. Miscellaneous. The provisions of Sections 13.04 (Entire Agreement;
Amendment), 13.05 (Assignment), 13.06 (Severability), 13.07 (Expenses), 13.09 (Governing Law,
Consent to Jurisdiction and Venue; Jury Trial Waiver), 13.10 (Counterparts) and 13.11 (Parties
in Interest; No Third Party Beneficiaries) of the Purchase Agreement shall apply to this
Agreement mutatis mutandis.

        [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
          Case 19-11104-JTD       Doc 833    Filed 01/24/20    Page 157 of 288



        IN WITNESS WHEREOF, the Assignee and the Assignors have caused this Agreement
to be executed by their duly authorized representatives as of the date first above written.

                                          ASSIGNORS:

                                          EDGEMARC ENERGY HOLDINGS, LLC


                                          By:
                                          Name:
                                          Title:


                                          EM SUBSIDIARIES:

                                          [_____]




             [Signature Page to Master Assignment and Assumption Agreement]
Case 19-11104-JTD     Doc 833    Filed 01/24/20   Page 158 of 288



                             ASSIGNEE:

                             KB OREO, LLC


                             By:
                             Name:
                             Title:




  [Signature Page to Master Assignment and Assumption Agreement]
          Case 19-11104-JTD    Doc 833    Filed 01/24/20   Page 159 of 288



                                     Exhibit D
                                     Equipment



1. Butler South

      •     Lake Oneida Pump Station: (2) Water Transfer pumps (redundant system) with
            controls contained in a sound attenuated container

      •     Hydra Water Line: ~3.4 miles of buried HDPE line from Lake Oneida to Morrow
            Junction

      •     Aquarius Fresh Water Impoundment (In Ground FWI): ~8mmg Capacity

      •     Above Ground Storage Tank (AST): (1) EdgeMarc Owned 30k fresh water above
            ground storage tank located at Lynx


2. Butler North

      •     Tigris Waterline: ~27 miles EM owned above ground HDPE line from Morrow
            Junction to Aries well pad

      •     Argo Impoundment: ~7mmg In Ground Fresh Water Impoundment

      •     AST: (1) EM owned Tank in Tank Produced Water Above Ground storage tank
            at Sculptor (40k Interior/46k Exterior)
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 160 of 288



                        Exhibit E
                      Surface Rights

                       [See Attached]
                                                                                                             Case 19-11104-JTD                                                            Doc 833                               Filed 01/24/20                                           Page 161 of 288

Agreement Number            Agreement Type  Agreement Name         Original Lessee/Grantee     Gross Acres Net Acres       Royalty Type   Royalty Interest   Working Interest   NRI   Agreement Date     Effective Date    Expiration Date     Prospect  Title Status   Status   Instrument Number   Recording Date   Book   Page   Monday payment due dates   delay rental payment due dates   Monday Status   Amount due
107541000                   SURFACE USE AGR C.H. Snyder Company EM Energy Pennsylvania, LLC           105.94           0                                                                      9/25/2014          9/25/2014           9/24/2024           Paid           Active   20140170025052                 41929
107666000                   SURFACE USE AGR Thomas J. Mabold andEM Energy Pennsylvania, LLC                0           0                                                                      1/27/2015          1/27/2015          12/31/2099 BUTLER SO Paid           Active   201504290008902                42123
107689000                   ROAD ROW        Donald P. Fleming Irre EM Energy Pennsylvania, LLC             0           0                                                                      2/16/2015          2/16/2015          12/31/2099 BUTLER SO Paid           Active   201504210008191                42115
108298000                   WATER TRANSFER Leslie P. King and RobEM Energy Pennsylvania, LLC               0           0                                                                      7/25/2017          7/25/2017           7/25/2019 BUTLER SO Paid           Active   20170170022656                 43025
108299000                   WATER TRANSFER Leslie P. King and RobEM Energy Pennsylvania, LLC               0           0                                                                      7/25/2017          7/25/2017           7/25/2019 BUTLER SO Paid           Active   201710170022663                43025
108300000                   WATER TRANSFER Leslie P. King and RobEM Energy Pennsylvania, LLC               0           0                                                                      7/25/2017          7/25/2017           7/25/2019 BUTLER SO Paid           Active   201710170022655                43025
108301000                   WATER TRANSFER Robert Hoegle           EM Energy Pennsylvania, LLC             0           0                                                                      8/11/2017          8/11/2017           8/11/2019 BUTLER SO Paid           Active   201710170022653                43025
108302000                   WATER TRANSFER Robert E. Morris and DEM Energy Pennsylvania, LLC               0           0                                                                      8/24/2017          8/24/2017           8/23/2029 BUTLER SO Paid           Active   TBR
108303000                   WATER TRANSFER Catherine E. Slack      EM Energy Pennsylvania, LLC             0           0                                                                      8/10/2017          8/10/2017            8/9/2019 BUTLER NO Paid           Active   201710170022654                    43025
108309000                   WATER TRANSFER Bruce D. and Diana L. EM Energy Pennsylvania, LLC               0           0                                                                     10/19/2017         10/19/2017          10/30/2020           Paid           Active   201904260007367                    43581
108312000                   WATER TRANSFER Eugene S. and Betty JaEM Energy Pennsylvania, LLC               0           0                                                                        6/5/2017          6/5/2017            6/5/2020           Paid           Active   201710170022669                    43025
108313000                   WATER TRANSFER Arthur L. Morrow        EM Energy Pennsylvania, LLC             0           0                                                                        6/7/2017          6/7/2017            6/7/2020           Paid           Active   201710170022670                    43025
108314000                   WATER TRANSFER Joan Carole MacKay BEM Energy Pennsylvania, LLC                 0           0                                                                      6/30/2017          6/30/2017           6/30/2019           Paid           Active   201710170022671                    43025
108315000                   WATER TRANSFER Joel Roderick and Shir EM Energy Pennsylvania, LLC              0           0                                                                      6/21/2017          6/21/2017           6/21/2019           Paid           Active   201710170022672                    43025
108316000                   WATER TRANSFER William Maynard MacKEM Energy Pennsylvania, LLC                 0           0                                                                      6/23/2017          6/23/2017           6/23/2019           Paid           Active   201710170022673                    43025
108317000                   WATER TRANSFER William E. Snyder III EM Energy Pennsylvania, LLC               0           0                                                                      8/15/2017          8/15/2017           8/15/2019           Paid           Active   201710170022674                    43025
108318000                   WATER TRANSFER Gene A. and Linda J. WEM Energy Pennsylvania, LLC               0           0                                                                      6/24/2017          6/24/2017           6/24/2020           Paid           Active   201710170022675                    43025
108319000                   WATER TRANSFER Patricia Brucker by PO EM Energy Pennsylvania, LLC              0           0                                                                      6/27/2017          6/27/2017           6/27/2020           Paid           Active   201710170022676                    43025
108320000                   WATER TRANSFER Robert D. and DeborahEM Energy Pennsylvania, LLC                0           0                                                                      6/29/2017          6/29/2017           6/29/2019           Paid           Active   201710170022677                    43025
108321000                   WATER TRANSFER Glenn A. Miller et al   EM Energy Pennsylvania, LLC             0           0                                                                      6/14/2017          6/14/2017           6/14/2020 BUTLER SO Paid           Active   201710170022678                    43025
108322000                   WATER TRANSFER Gregg D Rider and KatEM Energy Pennsylvania, LLC                0           0                                                                      6/30/2017          6/30/2017           6/30/2019           Paid           Active   201710170022684                    43025
108322000                   WATER TRANSFER David Rider and SherryEM Energy Pennsylvania LLC                0           0                                                                        7/6/2017          7/6/2017            7/6/2020 BUTLER NO Paid           Active   201710170022681                    43025
108322000                   WATER TRANSFER Grant M Rider and Mel EM Energy Pennsylvania LLC                0           0                                                                        7/5/2017          7/5/2017            7/5/2020 BUTLER NO Paid           Active   201710170022683                    43025
108322000                   WATER TRANSFER Roger Miller and LeslieEM Energy Pennsylvania LLC               0           0                                                                        7/8/2017          7/8/2017            7/8/2020 BUTLER NO Paid           Active   201710170022682                    43025
108322000                   WATER TRANSFER Timothy A Suchonic anEM Energy Pennsylvania LLC                 0           0                                                                      7/25/2017          7/25/2017           7/25/2019 BUTLER NO Paid           Active   201710170022680                    43025
108323000                   WATER TRANSFER Joyce S. Cooper         EM Energy Pennsylvania, LLC             0           0                                                                        7/6/2017          7/6/2017            7/6/2019           Paid           Active   201710170022685                    43025
108324000                   WATER TRANSFER Henry J. and Susan J. EM Energy Pennsylvania, LLC               0           0                                                                        5/1/2019          5/1/2019           11/1/2020           Paid           Active   201902150002828                    43511
108325000                   WATER TRANSFER Michael M. Steele Jr. EM Energy Pennsylvania, LLC               0           0                                                                        6/7/2017          6/7/2017            6/7/2020           Paid           Active   201902150002828                    43511
108326000                   WATER TRANSFER Shirley Ann Anderson EM Energy Pennsylvania, LLC                0           0                                                                      6/17/2017          6/17/2017           6/17/2020           Paid           Active   201710170022688                    43025
108327000                   WATER TRANSFER Frank J. Pelkofer Jr. anEM Energy Pennsylvania, LLC             0           0                                                                      6/16/2017          6/16/2017           6/16/2020           Paid           Active   201710170022689                    43025
108328000                   WATER TRANSFER John L, Anita C., and J EM Energy Pennsylvania, LLC             0           0                                                                      6/15/2017          6/15/2017           6/15/2020           Paid           Active   201710170022690                    43025
108329000                   WATER TRANSFER Henry J. and Susan J. EM Energy Pennsylvania, LLC               0           0                                                                        5/1/2019          5/1/2019           11/1/2020           Paid           Active   201902150002827                    43511
108330000                   WATER TRANSFER Henry J. and Susan J. EM Energy Pennsylvania, LLC               0           0                                                                        5/1/2019          5/1/2019           11/1/2020           Paid           Active   201902150002826                    43511
108331000                   WATER TRANSFER Russell M. Digiacomo EM Energy Pennsylvania, LLC                0           0                                                                      6/19/2017          6/19/2017           6/19/2020           Paid           Active   201710170022693                    43025
108332000                   WATER TRANSFER Harold J. Schneider EM Energy Pennsylvania, LLC                 0           0                                                                        8/2/2017          8/2/2017            8/2/2019           Paid           Active   201710170022694                    43025
108333000                   WATER TRANSFER Melvin G. and Heidi M. EM Energy Pennsylvania, LLC              0           0                                                                        7/1/2017          7/1/2017            7/1/2019 BUTLER NO In Title       Active   201710170022696                    43025
108335000                   WATER TRANSFER Kenneth L. and TeresaEM Energy Pennsylvania, LLC                0           0                                                                      6/28/2017          6/28/2017           6/28/2020           Paid           Active   201710170022695                    43025
108336000                   WATER TRANSFER Gerald J. and Kevin P. EM Energy Pennsylvania, LLC              0           0                                                                      8/11/2017          8/11/2017           8/11/2019           Paid           Active   201712040026515                    43073
108337000                   WATER TRANSFER Jeffrey A. and Sharon EM Energy Pennsylvania, LLC               0           0                                                                      6/24/2017          6/24/2017           6/24/2020           Paid           Active   201710170022650                    43025
108338000                   WATER TRANSFER Harold L. Blair         EM Energy Pennsylvania, LLC             0           0                                                                      8/21/2017          8/21/2017           8/21/2019           Paid           Active   201710170022666                    43025
108339000                   WATER TRANSFER Arthur G. Blair         EM Energy Pennsylvania, LLC             0           0                                                                      8/28/2017          8/28/2017           8/28/2019           Paid           Active   201710170022667                    43025
108340000                   WATER TRANSFER George R. and Paula MEM Energy Pennsylvania, LLC                0           0                                                                      8/25/2017          8/25/2017           8/25/2019           Paid           Active   201710170022668                    43025
108341000                   WATER TRANSFER Kenneth A. and PaulineEM Energy Pennsylvania, LLC               0           0                                                                      6/21/2017          6/21/2017           6/21/2020           Paid           Active   201710170022649                    43025
108342000                   WATER TRANSFER Kenneth A. and PaulineEM Energy Pennsylvania, LLC               0           0                                                                      6/21/2017          6/21/2017           6/21/2020           Paid           Active   201710170022648                    43025
108343000                   WATER TRANSFER Daniel J. and Sandra DEM Energy Pennsylvania, LLC               0           0                                                                      6/27/2017          6/27/2017           6/27/2020           Paid           Active   201710170022647                    43025
108344000                   WATER TRANSFER Yvonne C. Orloski       EM Energy Pennsylvania, LLC             0           0                                                                      6/15/2017          6/15/2017           6/15/2020           Paid           Active   201710170022646                    43025
108345000                   WATER TRANSFER Michael R. and Tiffany EM Energy Pennsylvania, LLC              0           0                                                                      6/28/2017          6/28/2017           6/28/2020           Paid           Active   201710170022645                    43025
108346000                   WATER TRANSFER Russell H. Barger       EM Energy Pennsylvania, LLC             0           0                                                                      7/11/2017          7/11/2017           7/11/2019           Paid           Active   201710170022644                    43025
108347000                   WATER TRANSFER Russell H. Barger       EM Energy Pennsylvania, LLC             0           0                                                                      7/11/2017          7/11/2017           7/11/2019           Paid           Active   201710170022643                    43025
108348000                   WATER TRANSFER William P. Swanik       EM Energy Pennsylvania, LLC             0           0                                                                      6/24/2017          6/24/2017           6/24/2020           Paid           Active   201710170022642                    43025
108349000                   WATER TRANSFER Vernie Sue Hilliard     EM Energy Pennsylvania, LLC             0           0                                                                        6/2/2017          6/2/2017            6/2/2020           Paid           Active   201710170022641                    43025
108350000                   WATER TRANSFER Vernie Sue Hilliard     EM Energy Pennsylvania, LLC             0           0                                                                        6/2/2017          6/2/2017            6/2/2020           Paid           Active   201710170022640                    43025
108351000                   WATER TRANSFER Vernie Sue Hilliard     EM Energy Pennsylvania, LLC             0           0                                                                        6/2/2017          6/2/2017            6/2/2020           Paid           Active   201710170022639                    43025
108352000                   WATER TRANSFER Vernie Sue Hilliard     EM Energy Pennsylvania, LLC             0           0                                                                        6/2/2017          6/2/2017            6/2/2020           Paid           Active   201710170022638                    43025
108353000                   WATER TRANSFER Ralph E. Graham         EM Energy Pennsylvania, LLC             0           0                                                                        7/7/2017          7/7/2017            7/7/2019           Paid           Active   201710170022637                    43025
108354000                   WATER TRANSFER Kelley and Kim D. Arm EM Energy Pennsylvania, LLC               0           0                                                                      7/14/2017          7/14/2017           7/14/2019           Paid           Active   201712040026513                    43073
108354000                   WATER TRANSFER Kelley and Kim D. Arm EM Energy Pennsylvania, LLC               0           0                                                                      7/14/2017          7/14/2017           7/14/2019           Paid           Active   201712040026514                    43073
108355000                   WATER TRANSFER Harry James Leighton EM Energy Pennsylvania, LLC                0           0                                                                      7/13/2017          7/13/2017           7/13/2019           Paid           Active   201710170022635                    43025
108355000                   WATER TRANSFER Harry James Leighton EM Energy Pennsylvania, LLC                0           0                                                                      7/13/2017          7/13/2017           7/13/2019           Paid           Active   201710170022634                    43025
108356000                   WATER TRANSFER Michael and Dira G. HaEM Energy Pennsylvania, LLC               0           0                                                                        6/9/2017          6/9/2017            6/9/2020           Paid           Active   201710170022633                    43025
108357000                   WATER TRANSFER Lawrence E Lagut        EM Energy Pennsylvania, LLC             0           0                                                                      6/24/2017          6/24/2017           6/24/2020           Paid           Active   201710170022632                    43025
108358000                   WATER TRANSFER Michael and Dira G. HaEM Energy Pennsylvania, LLC               0           0                                                                        6/9/2017          6/9/2017            6/9/2020           Paid           Active   201710170022631                    43025
108359000                   WATER TRANSFER Walter D. Bell et al    EM Energy Pennsylvania, LLC             0           0                                                                        8/2/2017          8/2/2017            8/2/2019           Paid           Active   201710170022630                    43025
108359000                   WATER TRANSFER Walter D. Bell et al    EM Energy Pennsylvania, LLC             0           0                                                                        8/2/2017          8/2/2017            8/2/2019           Paid           Active   201710170022629                    43025
108359000                   WATER TRANSFER Walter D. Bell et al    EM Energy Pennsylvania, LLC             0           0                                                                        8/2/2017          8/2/2017            8/2/2019           Paid           Active   201710170022628                    43025
108359000                   WATER TRANSFER Walter D. Bell et al    EM Energy Pennsylvania, LLC             0           0                                                                        8/2/2017          8/2/2017            8/2/2019           Paid           Active   201710170022627                    43025
108360000                   WATER TRANSFER Steven L. and ChristinaEM Energy Pennsylvania, LLC              0           0                                                                      6/10/2017          6/10/2017           6/10/2020           Paid           Active   201710170022626                    43025
108361000                   WATER TRANSFER Earnest Boyd and Nan EM Energy Pennsylvania, LLC                0           0                                                                        6/9/2017          6/9/2017            6/9/2020           Paid           Active   201710170022625                    43025
108362000                   WATER TRANSFER William H. Blauser      EM Energy Pennsylvania, LLC             0           0                                                                        6/8/2017          6/8/2017            6/8/2020           Paid           Active   201710170022624                    43025
108363000                   WATER TRANSFER John B. Phillips        EM Energy Pennsylvania, LLC             0           0                                                                      7/25/2017          7/25/2017           7/25/2019           Paid           Active   201710170022623                    43025
108364000                   WATER TRANSFER Richard Blauser RevocEM Energy Pennsylvania, LLC                0           0                                                                      6/12/2017          6/12/2017           6/12/2020           Paid           Active   201710170022636                    43025
108365000                   WATER TRANSFER Samuel L. Sheppeck EM Energy Pennsylvania, LLC                  0           0                                                                      6/23/2017          6/23/2017           6/23/2020           Paid           Active   201710170022622                    43025
108367000                   WATER TRANSFER Terra L. Damico         EM Energy Pennsylvania, LLC             0           0                                                                      10/6/2017          10/6/2017           10/6/2019           Paid           Active   201710170022697                    43025
108368000                   WATER TRANSFER John E. and Robin L. PEM Energy Pennsylvania, LLC               0           0                                                                      7/22/2017          7/22/2017           7/22/2019           Paid           Active   201710170022665                    43025
108369000                   WATER TRANSFER Richard H. Smith ET A EM Energy Pennsylvania, LLC               0           0                                                                      7/21/2017          7/21/2017           7/21/2019           Paid           Active   201710170022660                    43025
108370000                   WATER TRANSFER William J. JR. and Deb EM Energy Pennsylvania, LLC              0           0                                                                      7/21/2017          7/21/2017           7/21/2019           Paid           Active   201710170022662                    43025
108371000                   WATER TRANSFER William J. JR. and Deb EM Energy Pennsylvania, LLC              0           0                                                                      7/21/2017          7/21/2017           7/21/2019           Paid           Active   201710170022661                    43025
108372000                   WATER TRANSFER Regal Robert Mobrey EEM Energy Pennsylvania, LLC                0           0                                                                      7/20/2017          7/20/2017           7/20/2019           Paid           Active   201710170022657                    43025
108373000                   WATER TRANSFER Richard A. and ElizabeEM Energy Pennsylvania, LLC               0           0                                                                      7/15/2017          7/15/2017           7/15/2019           Paid           Active   201710170022651                    43025
108374000                   WATER TRANSFER Dolores E. and Leslie EEM Energy Pennsylvania, LLC              0           0                                                                      7/15/2017          7/15/2017           7/15/2019           Paid           Active   201710170022652                    43025
108375000                   WATER TRANSFER Randall G. and PamelaEM Energy Pennsylvania, LLC                0           0                                                                      7/21/2017          7/21/2017           7/21/2019           Paid           Active   201710170022659                    43025
108376000                   WATER TRANSFER Randall G. and PamelaEM Energy Pennsylvania, LLC                0           0                                                                      7/21/2017          7/21/2017           7/21/2019           Paid           Active   201710170022658                    43025
108380000                   WATER TRANSFER Bruce D. and Diana L. EM Energy Pennsylvania, LLC               0           0                                                                     10/19/2017         10/19/2017          10/30/2020           Paid           Active   201809200019270                    43363
108413000                   SURFACE USE AGR Timothy J. and Sherry EM Energy Pennsylvania, LLC              0           0                                                                      9/12/2015          9/12/2015          12/31/2099           Paid           Active   201705190010524                    42874
108414000                   SURFACE USE AGR Clifford James Edward EM Energy Pennsylvania, LLC              0           0                                                                      4/28/2017          4/28/2017          12/31/2099           Paid           Active   201705190010523                    42874
108461000                   SURFACE USE AGR Armella C. and HowardEM Energy Pennsylvania, LLC               0           0                                                                      12/1/2017          12/1/2017          12/31/2099 BUTLER NO In Title       Active   201712200027762                    43089
108462000                   SURFACE USE AGR Richard Blauser RevocEM Energy Pennsylvania, LLC               0           0                                                                      11/8/2017          11/8/2017          12/31/2099 BUTLER NO In Title       Active   201712200027763                    43089
108475000                   SURFACE USE AGR Walter D. and Nancy F EM Energy Pennsylvania, LLC              0           0                                                                      1/31/2018          1/31/2018          12/31/2099           Paid           Active   201803010003871                    43160
108475000                   SURFACE USE AGR Walter D. and Nancy F EM Energy Pennsylvania, LLC              0           0                                                                      1/31/2018          1/31/2018          12/31/2099           Paid           Active   201803010003872                    43160
108475000                   SURFACE USE AGR Walter D. and Nancy F EM Energy Pennsylvania, LLC              0           0                                                                      1/31/2018          1/31/2018          12/31/2099           Paid           Active   201803010003873                    43160
108639000                   SURFACE USE AGR Vernie Sue Hilliard    EM Energy Pennsylvania, LLC             0           0                                                                      4/29/2015          4/29/2015          12/31/2099           Paid           Active   201506010011534                    42156
108640000                   SURFACE USE AGR Samuel L. Sheppeck EM Energy Pennsylvania, LLC                 0           0                                                                      4/20/2018          4/20/2018          12/31/2099 BUTLER NORTH             Active   201810110020667                    43384
108727000                   WATER TRANSFER Robert W. McGinnis ETEM Energy Pennsylvania, LLC                0           0                                                                        7/7/2017          7/7/2017            7/7/2019           Paid           Active   201805230010074                    43243
108728000                   WATER TRANSFER Samuel L. Sheppeck a EM Energy Pennsylvania, LLC                0           0                                                                      6/23/2017          6/23/2017           6/23/2020           Paid           Active   201805230010075                    43243
108729000                   WATER TRANSFER Samuel L. Sheppeck a EM Energy Pennsylvania, LLC                0           0                                                                      6/23/2017          6/23/2017           6/23/2020           Paid           Active   201805230010076                    43243
108730000                   WATER TRANSFER Samuel L. Sheppeck a EM Energy Pennsylvania, LLC                0           0                                                                      6/23/2017          6/23/2017           6/23/2020           Paid           Active   201806110011359                    43262
108731000                   WATER TRANSFER Samuel L. Sheppeck a EM Energy Pennsylvania, LLC                0           0                                                                      6/23/2017          6/23/2017           6/23/2020           Paid           Active   201805230010077                    43243
108732000                   WATER TRANSFER Russell R. and ChristinEM Energy Pennsylvania, LLC              0           0                                                                      6/28/2017          6/28/2017           6/28/2019           Paid           Active   201806110011360                    43262
108733000                   WATER TRANSFER Rex E. Walter and PamEM Energy Pennsylvania, LLC                0           0                                                                      6/12/2017          6/12/2017           6/12/2019           Paid           Active   201805230010079                    43243
108734000                   WATER TRANSFER Timothy J. and Sherry EM Energy Pennsylvania, LLC               0           0                                                                      7/13/2017          7/13/2017           7/13/2019           Paid           Active   201805230010078                    43243
108735000                   WATER TRANSFER Clifford James Edward EM Energy Pennsylvania, LLC               0           0                                                                      7/11/2017          7/11/2017           7/11/2019           Paid           Active   201805230010080                    43243
109000000                   SURFACE USE AGR Roger L. Sigworth ET AEM Energy Pennsylvania, LLC              0           0                                                                      7/24/2018          7/24/2018          12/31/2099 BUTLER NORTH             Active
109003000                   SURFACE USE AGR Samuel L. Sheppeck - EM Energy Pennsylvania, LLC               0           0                                                                      4/20/2018          4/20/2018          12/31/2099 BUTLER NORTH             Active   201810110020667                    43384
109004000                   WATER TRANSFER Dean V. Brown and PaEM Energy Pennsylvania, LLC                 0           0                                                                      7/26/2018          7/26/2018           7/26/2019 BUTLER SOUTH             Active                       not recorded
109005000                   WATER TRANSFER Thomas J. Mabold andEM Energy Pennsylvania, LLC                 0           0                                                                      7/26/2018          7/26/2018           7/26/2019 BUTLER SOUTH             Active                       not recorded
109006000                   WATER TRANSFER Arthur J. Barton and RoEM Energy Pennsylvania, LLC              0           0                                                                      7/26/2018          7/26/2018           7/26/2019 BUTLER SO In Title       Active                       not recorded
109007000                   WATER TRANSFER Karen Milasincic and REM Energy Pennsylvania, LLC               0           0                                                                        8/8/2018          8/8/2018            8/8/2019 BUTLER SO In Title       Active                       not recorded
109039000                   ROAD ROW        Samuel L Sheppeck EM Energy Pennsylvania LLC                   0           0                                                                     11/21/2018         11/21/2018          12/31/2099 BUTLER NO Paid           Active
109058000                   OTHER ROW       Samuel L Sheppeck EM Energy Pennsylvania LLC                   0           0                                                                      6/17/2013          9/17/2013          12/31/2099           Paid           Active   201307310022328                    41486




Worksheet: F - Surface & Water
Exhibit A-1 (PA):92282283v1
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 162 of 288



                         Exhibit F
               Transition Services Agreement

                       [See Attached]
       Case 19-11104-JTD     Doc 833    Filed 01/24/20   Page 163 of 288
                                                                           Exhibit F




                      TRANSITION SERVICES AGREEMENT

                                by and between

                   [EDGEMARC ENERGY EMPLOYER, LLC]1

                                       and

                               KB OREO, LLC




                             Dated as of [●], 2020




1
    NTD: To be confirmed.
        Case 19-11104-JTD               Doc 833           Filed 01/24/20               Page 164 of 288



                                     TABLE OF CONTENTS

                                                                                                                          PAGE
                                                ARTICLE 1
                                                Definitions

Section 1.01   Definitions.......................................................................................................1

                                           ARTICLE 2
                                  Purchase And Sale Of Services

Section 2.01   Purchase and Sale of Services .........................................................................1
Section 2.02   Recipient and Provider Entities.......................................................................2

                                          ARTICLE 3
                                   Monthly Fees; Other Charges

Section 3.01   Monthly Fees Generally ..................................................................................3
Section 3.02   Taxes ...............................................................................................................3
Section 3.03   Invoicing and Settlement of Monthly Fees .....................................................4

                                                ARTICLE 4
                                                The Services

Section 4.01   Standards of Service........................................................................................5
Section 4.02   Management of Services .................................................................................5

                                       ARTICLE 5
                         Disclaimer, Liability And Indemnification

Section 5.01   EXCLUSION OF WARRANTIES .................................................................6
Section 5.02   Limitation of Liability .....................................................................................6
Section 5.03   Indemnification by the Service Recipient .......................................................6
Section 5.04   Indemnification by the Service Provider ........................................................7
Section 5.05   Indemnification Procedures ............................................................................7

                                            ARTICLE 6
                                        Term And Termination

Section 6.01   Term ................................................................................................................7
Section 6.02   Termination .....................................................................................................8
Section 6.03   Additional Termination Events .......................................................................8
Section 6.04   Effect of Termination ......................................................................................8

                                             ARTICLE 7
                                        Additional Agreements

Section 7.01   Confidential Information.................................................................................9

                                                         i
             Case 19-11104-JTD              Doc 833           Filed 01/24/20              Page 165 of 288



  Section 7.02      Ownership of Assets .....................................................................................10
  Section 7.03      Security .........................................................................................................10
  Section 7.04      Access to Information ...................................................................................11
  Section 7.05      Labor Matters ................................................................................................11

                                                   ARTICLE 8
                                                   Miscellaneous

  Section 8.01      No Agency; Independent Contractor Status..................................................11
  Section 8.02      Subcontractors ...............................................................................................12
  Section 8.03      Force Majeure ...............................................................................................12
  Section 8.04      Entire Agreement; Amendment ....................................................................12
  Section 8.05      Information....................................................................................................13
  Section 8.06      Notices ..........................................................................................................13
  Section 8.07      Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver ......14
  Section 8.08      Severability ...................................................................................................14
  Section 8.09      Waiver ...........................................................................................................15
  Section 8.10      Assignment....................................................................................................15
  Section 8.11      Counterparts ..................................................................................................15


Schedule A     Services
Schedule B     Recipient Entities




                                                             ii
           Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 166 of 288



                          TRANSITION SERVICES AGREEMENT

       This Transition Services Agreement (this “Agreement”) is entered into as of [●], 2020 by
and between KB OREO, LLC, an Ohio limited liability company (the “Service Recipient”), and
[EdgeMarc Energy Employer, LLC], a [Delaware limited liability company] (the “Service
Provider”).

                                           RECITALS

        WHEREAS, EdgeMarc Energy Holdings, LLC, a Delaware limited liability company and
parent to the Service Provider, the EM Subsidiaries set forth on Schedule 1.01(a) to the Purchase
Agreement (as defined below) and KB OREO, LLC, an Ohio limited liability company, among
others, have entered into an Asset Purchase Agreement dated as of [●], 2020 (as such agreement
may be amended from time to time, the “Purchase Agreement”) providing for the sale to the
Service Recipient of the Assets, and the assumption by the Service Recipient of the Assumed
Liabilities, in each case, on the terms and subject to the conditions set forth in the Purchase
Agreement; and

       WHEREAS, in connection with the consummation of the transactions contemplated by the
Purchase Agreement, the Service Recipient and the Service Provider desire to enter into this
Agreement for the provision of certain transitional services to the Service Recipient, on the terms
and subject to the conditions set forth herein.

       NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereto agree as follows:

                                           ARTICLE 1
                                           DEFINITIONS

       Section 1.01 Definitions. Any capitalized term that is used, but not defined, herein shall
have the meaning assigned to such term in the Purchase Agreement.

                                         ARTICLE 2
                                PURCHASE AND SALE OF SERVICES

       Section 2.01 Purchase and Sale of Services.

        (a)     On the terms and subject to the conditions of this Agreement, from and after the
date hereof, the Service Provider shall provide or cause to be provided to the Service Recipient or,
subject to Section 2.02, the Service Recipient’s applicable Affiliates, the services set forth on
Schedule A hereto. Each of the services set forth on Schedule A hereto, as such Schedule may be
amended from time to time in accordance with this Agreement, is referred to individually as a
“Service” and collectively the “Services.” The Service Provider or its applicable Affiliate which
provides any Service pursuant to this Agreement shall be referred to as the “Provider Entity” with
respect to such Service and the Service Recipient or, subject to Section 2.02, its applicable
Affiliates which receives any Service pursuant to this Agreement shall be referred to as the
“Recipient Entity” with respect to such Service. Except for the Services expressly contemplated
to be provided in accordance with the provisions of this Agreement, neither the Service Provider

                                                 1
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 167 of 288



nor any of its Affiliates shall have any obligation under this Agreement or otherwise to provide
any services to the Service Recipient or its Affiliates.

        (b)    Notwithstanding anything herein to the contrary, it is understood that the Services
to be provided to the Service Recipient or its controlled Affiliates under this Agreement shall only
be provided for the purpose of the continued safe operation and orderly transition of the Assets, as
determined in good faith by the Service Provider.

        (c)     The Service Recipient hereby agrees to provide or cause to be provided to the
Service Provider, its Affiliates or any third-party service providers, as applicable, reasonable
access to the facilities, assets, books and records or personnel of the Service Recipient (or their
Affiliates), as applicable, in each case, that are reasonably necessary for the provision of the
Services hereunder and as needed to assist Service Provider with the preparation, solicitation and
effectuation of its Chapter 11 plan of liquidation and the winding up of its Chapter 11 cases;
provided, however, that the Service Provider shall remain responsible at all times for such
accessing Person’s compliance with the terms of this Agreement, including Section 7.01(a). The
Service Recipient’s failure to provide or cause to be provided such access, information or
assistance with respect to the provision of the Services will relieve the Service Provider of its
obligations with respect to the applicable Services, or portion thereof, for such period to the extent
the Service Provider is unable to provide such Services or portion thereof as a result of such failure
by the Service Recipient.

        (d)    The Service Provider agrees to use commercially reasonable efforts to provide or
cause to be provided to the Service Recipient or its applicable Affiliates, in a timely manner, at the
Service Recipient’s reasonable request, information related to the Service Recipient’s receipt of
the Services that is readily available to the Service Provider and related to the Services.

        Section 2.02 Recipient and Provider Entities. It is understood and agreed that (a) the
Services to be provided to the Service Recipient under this Agreement shall, at the Service
Recipient’s request, be provided to any Person that is a controlled Affiliate of the Service Recipient
as identified by the Service Recipient as of the date hereof on Schedule B hereto (in which case,
such controlled Affiliate shall be included in the definition of “Recipient Entity” for all purposes
hereof in respect of such Service), which controlled Affiliates it may change at the Service
Recipient’s discretion from time to time, provided that the Service Recipient provides the Service
Provider with three Business Days’ prior written notice (email to the applicable notice parties set
forth in Section 8.06 being sufficient) before such change goes into effect, and (b) the Service
Provider may satisfy its obligation to provide or procure Services hereunder by causing one or
more of its Affiliates to provide or procure such Services (in which case, such Affiliates shall be
included in the definition of “Provider Entity” for all purposes hereof in respect of such Service),
which Affiliates it may change at the Service Provider’s discretion from time to time, provided
that the Service Provider shall remain responsible for the performance and provision of Services
by all such Affiliates.

        Section 2.03 Third Party Licenses and Consents. Each Provider Entity shall use
commercially reasonable efforts to obtain, and to keep and maintain in effect, all governmental or
third party licenses and consents required for the provision of any Service provided by a Provider
Entity in accordance with the terms of this Agreement; provided, however, that no Provider Entity


                                                  2
            Case 19-11104-JTD         Doc 833      Filed 01/24/20      Page 168 of 288



shall be obligated to pay any consideration or grant any accommodation therefor to any third party
in connection with such governmental or third party licenses or consents. In the event any Provider
Entity is unable to obtain any such license or consent, such Provider Entity shall promptly notify
the Service Recipient in writing, and the Service Recipient shall, and shall cause its controlled
Affiliates to, use commercially reasonable efforts to implement an appropriate alternative
arrangement. The costs relating to obtaining any such licenses or consents shall be borne by the
Service Recipient. If any such license, consent or alternative arrangement is not available despite
the commercially reasonable efforts of the Service Provider and its Affiliates or as a result of the
Recipient Entity failing to agree to the incurrence of costs relating to obtaining any such license or
consent, the Service Provider or its applicable Affiliates will be relieved of their obligations to
provide the affected Services, or the affected portion of such Services, only to the extent and only
for such period of time as the Service Provider or its applicable Affiliates are unable to provide
such Services, or portion thereof, without such license, consent or alternative arrangement as a
result of such unavailability or such failure by the Service Recipient.

        Section 2.04 Third Party Providers. If any Provider Entity receives written notice from
any third party service provider that such Person intends to terminate a service pursuant to which
such Provider Entity provides a Service to the Recipient Entity, then such Provider Entity shall
provide a copy of such written notice to the Recipient Entity and shall use commercially reasonable
efforts to secure the continued provision of that Service from such third party or an alternative
service provider; provided, however, that no Provider Entity shall be obligated to pay any
consideration or grant any accommodation therefor to any third party in connection with the
continued provision of that Service. If the Provider Entity is unable to secure the continued
provision of that service from such third party or an alternative service provider, or the applicable
Recipient Entity fails to agree to the incurrence of costs relating to securing the continued provision
of that Service from such third party or an alternative service provider, the Service Provider or its
applicable Affiliates shall not be required to provide the affected Service, or portion of such
Service, only to the extent and only for such period of time as the Service Provider or its applicable
Affiliates, as a result of such inability of the Service Provider or such failure by the Recipient
Entity, are unable to provide such Services, or portion thereof, without procuring such continued
provision, and any Monthly Fees (as defined below) shall be adjusted accordingly.

                                         ARTICLE 3
                                 MONTHLY FEES; OTHER CHARGES

        Section 3.01 Monthly Fees Generally. The fee to be paid by the Service Recipient to the
Service Provider for each Service to be provided under this Agreement shall be the Monthly Fee
(as defined on Schedule A hereto) per Service Month. As used herein, the term “Service Month”
shall mean each calendar month occurring during the Service Terms (as defined below). If a
Service Month is less than a full calendar month, the Monthly Fee with respect to such Service
Month shall be payable on a pro rata basis (calculated assuming a 30-day Service Month), based
on the number of days in such Service Month.

       Section 3.02 Taxes.

       (a)      The Service Recipient shall pay all applicable value-added, sales, use, excise, goods
and services, transaction, transfer or similar taxes incurred with respect to provision of the Services


                                                  3
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 169 of 288



provided to it (or any other Recipient Entity) or with respect to any fees payable to the Service
Provider hereunder; provided that to the extent any Services are subject to any such taxes, the
Service Provider shall separately identify on the invoice for such Services pursuant to Section 3.03
the portion of the Monthly Fee attributable to such Services, and the Service Recipient’s taxes
hereunder shall be calculated and paid only upon such portion. These taxes shall be in addition to
any other payments or charges identified in this Agreement.

        (b)      All sums payable under this Agreement shall be paid free and clear of all deductions
or withholdings unless the deduction or withholding is required by applicable Legal Requirements,
in which event the Service Recipient and any of its Affiliates (and any Person acting on their
behalf) shall be entitled to deduct and withhold from any sum payable under this Agreement any
amounts that are required to be deducted and withheld under applicable Legal Requirements. To
the extent that amounts are so deducted and withheld, such amounts shall be treated for all purposes
of this Agreement as having been delivered and paid to the Person in respect of which such
deduction and withholding was made. The parties agree to cooperate in good faith to reduce or
eliminate taxes imposed with respect to the Services to be provided under this Agreement.

       Section 3.03 Invoicing and Settlement of Monthly Fees.

        (a)     Unless a Schedule hereto provides otherwise or the parties agree in writing to a
different arrangement, the Service Provider shall invoice or notify in writing the Service Recipient
reasonably promptly (and in any event, no later than 15 days) following the end of each Service
Month for all Monthly Fees (as defined in Schedule A hereto) incurred therein (the date of delivery
of such invoice or notification, the “Invoice Date”).

        (b)     The Service Recipient agrees to pay, or cause to be paid, on or before the date that
is 15 days after the Invoice Date (such date, the “Payment Date”), by wire transfer of immediately
available funds payable to the order of the Service Provider or to such account or accounts
designated in writing by the Service Provider, all amounts specified in the invoice or notification
delivered pursuant to Section 3.03(a), except to the extent a portion or all of any such amounts are
disputed in accordance with Section 3.03(c).

        (c)    The Service Recipient may object in good faith to any invoiced amounts for any
Services at any time before, at the time of or after payment is made, provided such objection is
made in writing, with a reasonable description of the Service Recipient’s reason for disputing such
amount, to the Service Provider no later than 60 days after expiration of the Service Terms or 15
days after receipt by the Service Recipient of written notice from the Service Provider that such
amount is past due. Payment of any amount set forth in an invoice shall not constitute approval
thereof. The parties shall meet as expeditiously as possible to attempt to resolve any dispute in
good faith. For the avoidance of doubt, any dispute that is not resolved between the parties within
30 days of the objection by the Service Recipient shall be subject to Section 8.07.

       (d)      If the Service Recipient fails to make payment of any Monthly Fees for a period of
15 days after the Payment Date in accordance with this Section 3.03, it shall be required to pay, in
addition to the amount of such unpaid Monthly Fees, interest on such amount accruing from the
Payment Date at a rate per annum equal to the Benchmark Rate plus 2% (but not to exceed the
maximum lawful rate of interest). Any interest due hereunder will be calculated daily on the basis


                                                 4
            Case 19-11104-JTD         Doc 833      Filed 01/24/20      Page 170 of 288



of a 365-day year and the actual number of days elapsed. As used herein, the “Benchmark Rate”
means the rate of interest last quoted by The Wall Street Journal as the “Prime Rate” in the United
States.

                                            ARTICLE 4
                                           THE SERVICES

       Section 4.01 Standards of Service.

        (a)     Unless a Schedule hereto expressly states otherwise or the parties agree in writing
to a different arrangement, the level or volume of any specific Service required to be provided to
the applicable Recipient Entity shall be no more than the level or volume, as the case may be, of
such specific Service as utilized by the Service Provider and its Affiliates with respect to the Assets
during the last twelve-month period that the Assets were producing, and not shut-in (the “Baseline
Period”); provided that, for the avoidance of doubt, the level or volume of such specific Service
may be reasonably reduced by the Service Provider and its Affiliates from time to time as the result
of any employees of Service Provider and its Affiliates ceasing to be employed by Service Provider
or such Affiliate at any time after the Baseline Period.

         (b)     Unless a Schedule hereto expressly states otherwise or the parties agree in writing
to a different arrangement, the standard of care applicable to the delivery by the applicable Provider
Entity of any Service shall be substantially the same as that of similar services that such Provider
Entity and/or its Affiliates provided to the Service Provider and its Affiliates with respect to the
Assets during the Baseline Period.

        (c)     The Services shall only be provided with respect to the operation of the Assets or
the disposition or management of the Assumed Liabilities (and not any other businesses, assets or
properties of the Service Recipient or any of its Affiliates).

        Section 4.02 Management of Services. Except as may otherwise be expressly provided
in this Agreement, the management of, and control over, the provision of the Services by the
Provider Entity shall reside solely with such Provider Entity and, notwithstanding anything to the
contrary, the Provider Entity shall be permitted to choose the methodology, systems and
applications it utilizes in the provision of such Services; provided that the Provider Entity shall
comply with the standards of service in Section 4.01 and remain responsible for the performance
of the Services in accordance with this Agreement. The provision, use of and access to the Services
shall be subject to (1) any technical and operational changes that may be required to manage any
reasonable restrictions imposed by the Recipient Entity in respect of data access; (2) any third
party services, resources or dependencies; (3) any applicable Legal Requirements; and (4) the
terms of this Agreement. Notwithstanding anything to the contrary herein, in providing the
Services, the Provider Entity shall not be obligated to (A) advance funds, (B) hire any additional
employees, (C) maintain the employment of any specific employee, or (D) purchase, lease or
license any additional equipment, hardware, intellectual property rights or software.




                                                  5
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 171 of 288



                                         ARTICLE 5
                          DISCLAIMER, LIABILITY AND INDEMNIFICATION

     Section 5.01 EXCLUSION OF WARRANTIES. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE SERVICES ARE PROVIDED “AS-IS” WITH NO
WARRANTIES, AND THE PROVIDER ENTITY EXPRESSLY EXCLUDES AND
DISCLAIMS ANY WARRANTIES UNDER OR ARISING AS A RESULT OF THIS
AGREEMENT, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR ANY
OTHER WARRANTY WHATSOEVER.

       Section 5.02 Limitation of Liability.

        (a)     The Service Recipient agrees that each of the Service Provider, its Affiliates, and
their respective directors, officers, agents, employees or other Representatives (each, a “Provider
Indemnified Person”) shall not have any liability, whether direct or indirect, in contract or tort or
otherwise, to the Service Recipient, its Affiliates or any other Person for or in connection with the
Services rendered or to be rendered by or on behalf of any Provider Indemnified Person, or any
actions or inactions by or on behalf of any Provider Indemnified Person in connection with any
such Services, except to the extent any damage, loss, liability, obligation, cost, award, judgment,
fine, penalty, deficiency, charge or expense (collectively, “Damages”) are indemnifiable by the
Service Provider as provided under Section 5.04.

        (b)    Notwithstanding anything to the contrary, except in the case of fraud, gross
negligence or willful misconduct, neither the Service Recipient nor any Provider Indemnified
Person shall be liable for any special, indirect, incidental, consequential or punitive Damages of
any kind whatsoever in any way due to, resulting from or arising in connection with any of the
Services or the performance of or failure to perform the party’s obligations under this Agreement
(except, in each case, to the extent payable to a third party). The foregoing disclaimer shall apply,
without limitation: (i) to claims arising from the provision of the Services or any failure or delay
in connection therewith; and (ii) to claims for lost profits, in each case, regardless of the form of
action, whether in contract, tort (including negligence), strict liability or otherwise and regardless
of whether such Damages are foreseeable or whether any party has been advised of the possibility
of such Damages.

        (c)    In addition to the foregoing, the Recipient Entity agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate and otherwise minimize its
Damages and those of any of its Affiliates, whether direct or indirect, due to, resulting from or
arising in connection with any failure by the Provider Entity to comply fully with its obligations
under this Agreement; provided, that any reasonable out-of-pocket costs incurred in such
mitigation or minimization (up to the Damages mitigated thereby) shall be taken into account when
determining Damages.

      Section 5.03 Indemnification by the Service Recipient. The Service Recipient agrees to
indemnify, defend and hold harmless each Provider Indemnified Person from and against any
Damages, and to reimburse each Provider Indemnified Person for all reasonable expenses as they


                                                  6
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 172 of 288



are incurred in investigating, preparing, pursuing or defending any third party claim, action,
proceeding, or investigation (collectively, “Actions”), whether or not in connection with pending
or threatened litigation and whether or not any Provider Indemnified Person is a party, arising out
of, in connection with or related to Services rendered or to be rendered by or on behalf of any
Provider Indemnified Person pursuant to this Agreement, or any actions or inactions by or on
behalf of any Provider Indemnified Person in connection with (i) any such Services or (ii) a breach
by the Service Recipient of its payment obligations hereunder; provided that the Service Recipient
shall not be responsible for any Damages of any Provider Indemnified Person to the extent such
Damages have resulted from a Provider Indemnified Person’s gross negligence, fraud or willful
misconduct in connection with any such Services, actions or inactions. The Service Recipient also
agrees to indemnify, defend and hold harmless U.S. Specialty Insurance Company (the “Surety”)
for any liability of the Surety that arises during the term of this Agreement in connection with the
surety bonds issued by the Surety in respect of the Assets, and agrees that Surety shall be a third
party beneficiary of this Agreement.

         Section 5.04 Indemnification by the Service Provider. The Service Provider agrees to
indemnify, defend and hold harmless each Recipient Entity, its Affiliates, and its and their
respective directors, officers, agents, employees or other representatives (each, a “Recipient
Indemnified Person”) from and against any Damages, and to reimburse each Recipient
Indemnified Person for all reasonable expenses as they are incurred in investigating, preparing,
pursuing or defending any Action, whether or not in connection with pending or threatened
litigation and whether or not any Recipient Indemnified Person is a party, in each case solely to
the extent such Damages have resulted from a Provider Indemnified Person’s gross negligence,
fraud or willful misconduct in connection with (i) any Services or (ii) breach of this Agreement;
provided, that, the maximum aggregate liability of the Service Provider with respect to all such
Damages shall not exceed an amount equal to the aggregate Monthly Fees paid by the Service
Recipient under this Agreement at such time.

       Section 5.05 [Reserved]

        Section 5.06 Indemnification Procedures. All indemnification obligations hereunder
shall be satisfied by wire transfer of immediately available funds by the indemnifying party
immediately upon their becoming due and payable hereunder. Nothing in this Agreement shall
release, waive, or supersede any rights or obligations of the parties under the Purchase Agreement.

                                          ARTICLE 6
                                     TERM AND TERMINATION

         Section 6.01 Term. Except as otherwise provided in this Article 6, in Section 8.03, in a
Schedule hereto or as otherwise agreed in writing by the parties, the term of this Agreement with
respect to each Service shall commence as of the date hereof and continue until (i) the earliest of
(A) March 31, 2020, (B) except with respect to the access and assistance to be provided by the
Service Recipient pursuant to Section 2.01(c), a point in time mutually agreed to in writing by the
Parties that is no later than five (5) Business Days after the date on which the Service Recipient,
or its applicable Affiliate, is qualified and approved as the operator of the Assets by the Department
of Environmental Protection of the Commonwealth of Pennsylvania and (C) the effective date of
a Chapter 11 plan of Service Provider, or (ii) such earlier date as determined in accordance with


                                                  7
            Case 19-11104-JTD          Doc 833      Filed 01/24/20      Page 173 of 288



Section 6.02 or Section 6.03 (the “Service Terms”). This Agreement shall terminate in its entirety
upon the expiration of all Service Terms; provided that the provisions of Article 5, this Article 6,
Sections 7.01, 7.02(a), 7.02(b), 8.01, 8.04 and 8.06 through 8.11 shall survive any such termination
indefinitely.

      Section 6.02 Termination. Except as otherwise provided in a Schedule hereto, this
Agreement may be terminated as follows:

        (a)     by the Service Recipient, at any time with respect to all or part of the Services, upon
giving at least five Business Days’ prior written notice (email to the applicable notice parties set
forth in Section 8.06 being sufficient) to the Service Provider;

        (b)    by the Service Recipient, at any time with respect to all or part of the Services, if
(i) the Provider Entity shall have failed to perform any of its material obligations under this
Agreement relating to any such Service, (ii) the Service Recipient shall have notified the Service
Provider in writing of such failure and (iii) such failure (A) shall have continued uncured for a
period of 10 days or more after receipt by the Service Provider of such written notice thereof or
(B) is incapable of remedy; or

        (c)    by the Service Provider, at any time with respect to all or part of the Services, if
(i) the Recipient Entity shall have failed to perform any of its material obligations under this
Agreement relating to any such Service (including, for the avoidance of doubt, if the Service
Recipient has failed to make payment of any Monthly Fees in accordance with Section 3.03 on or
before the Payment Date), (ii) the Service Provider shall have notified the Service Recipient in
writing of such failure and (iii) such failure (A) shall have continued uncured for a period of 10
days or more after receipt by the Service Recipient of such written notice thereof or (B) is incapable
of remedy (for the avoidance of doubt, it is understood and agreed by the parties that the failure
by the Service Recipient to pay the full undisputed and unresolved portion of any invoice within
the period provided in subsection (iii)(A) above shall be considered a breach by such Service
Recipient of a material obligation of such Person under this Agreement).

        Section 6.03 Additional Termination Events. Upon completion of a sale or other
disposition of (i) the Assets, or a portion thereof, (ii) the portion of the Service Recipient’s business
concerning the Assets, or (iii) all of the Service Recipient’s business, a Provider Entity’s obligation
to provide any Service in respect of the business or the Assets so disposed shall terminate
automatically and without any notice or other action by any Person, and the aggregate level or
volume of such Service required to be provided to the Recipient Entity and (if applicable) the
Monthly Fees payable by the Recipient Entity in respect thereof shall be reduced appropriately.

        Section 6.04 Effect of Termination.

        (a)    Other than as required by applicable Legal Requirements, upon termination of any
Service pursuant to Section 6.02 or Section 6.03, the Provider Entity shall have no further
obligation to provide the terminated Service and the Recipient Entity shall have no obligation to
pay any Monthly Fees relating to such Services; provided that notwithstanding such termination,
the Service Recipient shall remain liable to the Service Provider for (i) all Monthly Fees owed and
payable in respect of Services provided prior to the effective date of the termination (including


                                                   8
            Case 19-11104-JTD         Doc 833      Filed 01/24/20      Page 174 of 288



pursuant to Section 3.03(d)) and (ii) in the case of a termination under Section 6.02(a), 6.02(c) or
6.03, any costs incurred by the Provider Entity between the time of such termination and the time
the provision of the relevant Service(s) would have terminated absent such early termination to the
extent the Provider Entity cannot avoid or mitigate the incurrence of such costs using commercially
reasonable efforts (taking into account the cost of such avoidance or mitigation).

       (b)      Termination of this Agreement as provided for herein shall not prejudice or affect
any rights or remedies which shall have accrued or shall thereafter accrue to either party, including
under the Purchase Agreement.

       (c)     Following notice of termination of any Service, the parties agree to cooperate in
providing for an orderly transition of such Service to the Recipient Entity or a successor service
provider.

                                           ARTICLE 7
                                     ADDITIONAL AGREEMENTS

       Section 7.01 Confidential Information.

        (a)     The parties hereby covenant and agree to keep confidential all Confidential
Information relating to the other party or any of such other party’s Affiliates, to the extent provided
or received in connection with the Services or the transactions contemplated thereby. Without
limiting the generality of the foregoing, each party shall cause its employees, agents and other
Representatives to exercise the same level of care with respect to Confidential Information relating
to the other party or any of its Affiliates as it would with respect to proprietary information,
materials and processes relating to itself or any of its Affiliates. For purposes of this Agreement,
“Confidential Information” shall mean all information, materials and processes relating to a party
or any Affiliate of such party obtained by the other party or any Affiliate thereof at any time
(whether prior to or after the date hereof) in any format whatsoever (whether orally, visually, in
writing, electronically or in any other form) relating to, arising out of or in connection with the
Services rendered or to be rendered hereunder and shall include, but not be limited to, economic
and business information or data, tax information, business plans, computer software and
information relating to employees, vendors, customers, products, financial performance and
projections, processes, strategies and systems but shall not include (1) information which becomes
generally available to the public other than by release in violation of the provisions of this Section
7.01(a), (2) information which becomes available on a non-confidential basis to a party from a
source other than the other party to this Agreement, provided that the party in question reasonably
believes that such source is not or was not bound to hold such information confidential, and (3)
information acquired or developed independently by a party without violating this Section 7.01(a)
or any other confidentiality agreement with the other party. Except with the prior written consent
of the other party, each party will use the other party’s Confidential Information only in connection
with the performance of its obligations hereunder and each party shall use commercially
reasonable efforts to restrict access to the other party’s Confidential Information to those
employees of such party and its Affiliates and its and their representatives requiring access for the
purpose of providing Services hereunder. Notwithstanding any provision of this Section 7.01(a)
to the contrary, a party may disclose such portion of the Confidential Information relating to the
other party to the extent, but only to the extent, the disclosing party reasonably believes that such


                                                  9
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 175 of 288



disclosure is required by judicial or administrative process or by other requirements of applicable
Legal Requirements or pursuant to any listing agreement with any national securities exchange to
which a party is subject; provided that if permissible under applicable Legal Requirements and
practicable, the disclosing party first notifies the other party hereto of such requirement and allows
such party a reasonable opportunity to seek a protective order or other appropriate remedy to
prevent such disclosure. The parties acknowledge that money damages would not be a sufficient
remedy for any breach of the provisions of this Section 7.01(a) and that the non-breaching party
shall be entitled to equitable relief in a court of law in the event of, or to prevent, a breach or
threatened breach of this Section 7.01(a).

        (b)      Upon the termination of this Agreement, except to the extent otherwise required by
applicable Legal Requirements and/or its internal policies and procedures, each party shall, upon
the written request of the other party, promptly return to the other party or destroy all Confidential
Information of the other received under or pursuant to the performance of this Agreement
(including, to the extent practicable, all copies (in any and all media) and summaries thereof) that
is within such party’s or its Affiliates’ or its or their representatives’ possession, power, custody
or control; provided that any Confidential Information retained by such party or its Affiliates shall
continue to be subject to Section 7.01(a) for a term of 18 months from the end of the Service
Terms. Promptly upon the request of a party, the other party shall confirm in writing to such first
party that it has complied with this Section 7.01(b). Notwithstanding anything in this Section 7.01,
to the extent information is required to be held in confidence under both this Section 7.01 and any
provision of the Purchase Agreement, the provisions of the Purchase Agreement shall control.

       Section 7.02 Ownership of Assets.

        (a)     All Provider Systems and any and all enhancements thereof or improvements
thereto are and shall remain the sole exclusive property of the Provider Entity or its Affiliates
and/or their suppliers as applicable. From and after the creation of any and all such Provider
Systems or enhancements thereof or improvements thereto by the Recipient Entity or by any
contractor, Affiliate or other third party on the Recipient Entity’s behalf, in each case, pursuant to
this Agreement, the Recipient Entity agrees to assign and hereby assigns to the Provider Entity
any and all right, title and interest that the Recipient Entity or such contractor, Affiliate or third
party may have in such Provider Systems or enhancements thereof or improvements thereto. For
purposes of this Agreement, “Provider Systems” means any data, computer software program or
routine or part thereof owned, licensed or provided by any Provider Entity or its suppliers on any
Provider Entity’s behalf, each as modified, maintained or enhanced from time to time by any
Provider Entity, any Recipient Entity or any third party. For the avoidance of doubt, the Provider
Systems do not include any Assets transferred pursuant to the Purchase Agreement.

       (b)     As between any Provider Entity, on the one hand, and any Recipient Entity, on the
other hand, all right, title and interest in and to all data processed hereunder shall be owned
exclusively by the Recipient Entity.

        Section 7.03 Security. Each party, its Affiliates and their respective employees,
authorized agents and subcontractors shall only use or access such other party’s systems, premises
or data to the extent such Person is authorized by the other party or pursuant to the terms hereof.
Each party, its Affiliates and their employees, authorized agents and subcontractors shall comply


                                                 10
            Case 19-11104-JTD         Doc 833      Filed 01/24/20      Page 176 of 288



with the other party’s policies and procedures in relation to the use and access of the other party’s
systems provided that they do not conflict with the terms of this Agreement; provided that to the
extent such policies and procedures of the Recipient Entity make the provision of a given Service
commercially unfeasible, the Provider Entity will be relieved of the obligation to provide such
Service, but only to the extent providing such Service is commercially unfeasible.

        Section 7.04 Access to Information. Subject to applicable Legal Requirements and the
confidentiality provisions of Section 7.01, during the Service Terms of a Service, each party shall,
and shall cause its Affiliates to, upon three Business Days’ prior notice, afford the other party and
its Representatives reasonable access, during normal business hours, to the employees, properties,
books and records and other documents that are reasonably requested in connection with the
provision and receipt of the applicable Service hereunder; provided that any such access shall not
unreasonably interfere with the conduct of the business of the party providing such access;
provided, further, that in the event any party reasonably determines that affording any such access
to the other party would be commercially detrimental in any material respect or violate any
applicable Legal Requirement or agreement to which such party or any Affiliate thereof is a party,
or waive any attorney-client privilege applicable to such party or any Affiliate thereof, the parties
shall use reasonable efforts to permit the compliance with such request in a manner that avoids
any such harm or consequence.

        Section 7.05 Labor Matters. All labor matters relating to employees of any Provider
Entity (including, without limitation, employees involved in the provision of Services to any
Recipient Entity) shall be within the exclusive control of the Provider Entity, and the Recipient
Entity shall not take any action affecting such matters. Nothing in this Agreement is intended to
transfer the employment of employees engaged in the provision of any Service from one party to
the other. All employees and representatives of a party and any of its Affiliates will be deemed
for all compensation, employee benefits, tax and social security contribution purposes to be
employees or representatives of such party or its Affiliates (or their subcontractors) and not
employees or representatives of the other party or any of its Affiliates (or their subcontractors). At
all times during the performance of the Services by a Provider Entity, all persons performing such
Services (including agents, contractors, temporary employees and consultants) shall be
independent from the Service Recipient and Recipient Entity and shall not be entitled to any
payment, benefit or perquisite from the Service Recipient and Recipient Entity, including, but not
limited to, group insurance and participation in any employee benefit and pension plans maintained
by the Service Recipient, Recipient Entity or any Affiliate thereof. In providing the Services, such
employees and representatives of the Provider Entity and its Affiliates (or their subcontractors)
will be under the direction, control and supervision of the Provider Entity or its Affiliates (or their
subcontractors) and not of the Recipient Entity or its Affiliates.

                                            ARTICLE 8
                                          MISCELLANEOUS

        Section 8.01 No Agency; Independent Contractor Status. Nothing in this Agreement
shall constitute or be deemed to constitute a partnership or joint venture between the parties hereto
or constitute or be deemed to constitute any party the agent or employee of the other party for any
purpose whatsoever and neither party shall have authority or power to bind the other or to contract
in the name of, or create a liability against, the other in any way or for any purpose. The parties

                                                  11
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 177 of 288



hereto acknowledge and agree that the Provider Entity is an independent contractor in the
performance of each and every part of this Agreement and nothing herein shall be construed to be
inconsistent with this status. Subject to the express provisions of this Agreement, the Provider
Entity shall have the authority to select the means, methods and manner by which any Service is
performed.

        Section 8.02 Subcontractors. The Service Provider may hire or engage one or more
subcontractors to perform all or any of its obligations under this Agreement; provided that (i) such
subcontractors have been used by the Service Provider during the Baseline Period, (ii) if such
subcontractors in clause (i) are not available or do not exist, upon the prior written consent of the
Service Recipient (such consent not to be unreasonably withheld, conditioned or delayed), the
Service Provider may hire other subcontractors so long as the Service Provider uses the same
degree of care in selecting any subcontractors as it would if such subcontractors were being
retained to provide similar services to the Service Provider and (iii) the Service Provider shall in
all cases remain responsible for ensuring that obligations with respect to the standards of services
set forth in this Agreement are satisfied with respect to any Service provided by a subcontractor
hired or engaged by the Service Provider.

       Section 8.03 Force Majeure.

          (a)    For purposes of this Section 8.03, “force majeure” means an event beyond the
reasonable control of either party, which by its nature could not have been foreseen by such party,
or, if it could have been foreseen, was unavoidable, and includes without limitation, acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest, interference by civil or
military authorities, threat, declaration, continuation, escalation or acts of war (declared or
undeclared) or acts of terrorism, failure or shortage of energy sources, raw materials or
components, strike, walkout, lockout or other labor trouble or shortage, delays by unaffiliated
suppliers or carriers, and acts, omissions or delays in acting by any Governmental Authority or the
other party.

         (b)     Without limiting the generality of Section 5.02(a), neither party shall be under any
liability for failure to fulfill any obligation under this Agreement, so long as and to the extent to
which the fulfillment of such obligation is prevented, frustrated, hindered, or delayed as a
consequence of circumstances of force majeure; provided that nothing in this Section 8.03 shall be
construed to require the settlement of any strike, walkout, lockout or other labor dispute on terms
which, in the reasonable judgment of the affected party, are contrary to its interests. It is
understood that the settlement of a strike, walkout, lockout or other labor dispute will be entirely
within the discretion of the affected party. The party affected by the force majeure event shall use
commercially reasonable diligence to remedy such force majeure event, and shall notify the other
party of that fact as soon as practicable and thereafter fully inform the other party of the nature of
the delay and the expected duration and consequences thereof.

        Section 8.04 Entire Agreement; Amendment. This Agreement (including the Schedules
hereto constituting a part of this Agreement), the Purchase Agreement and the other Transaction
Documents supersede all prior agreements between the parties hereto with respect to its subject
matter and constitute a complete and exclusive statement of the terms of the agreements between
the parties hereto with respect to the subject matter hereof and thereof. This Agreement, including


                                                 12
             Case 19-11104-JTD          Doc 833      Filed 01/24/20   Page 178 of 288



any Schedule or Exhibit hereto, may not be amended, modified or supplemented, or the terms
hereof waived, except by a written agreement executed by both of the parties hereto.

        Section 8.05 Information. Subject to applicable Legal Requirements and privileges, each
party hereto covenants and agrees to provide the other party with all information regarding itself
and transactions under this Agreement that the other party reasonably believes, in consultation
with legal counsel, are required to comply with all applicable federal, state, county and local laws,
ordinances, regulations and codes, including, but not limited to, securities laws and regulations.

        Section 8.06 Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given (a) when delivered
by hand (with written confirmation of receipt), (b) when sent by email (with read receipt received),
(c) one Business Day following the day sent by overnight courier (with written confirmation of
receipt), or (d) when received by the addressee, if sent by registered or certified mail (postage
prepaid, return receipt requested), in each case to the appropriate addresses and representatives (if
applicable) set forth below (or to such other addresses and representatives as a party hereto may
designate by notice to the other party):

       (a)        If to the Service Recipient to:

       KB OREO, LLC
       Attn: Dale Conder
       702 W. Idaho St., Suite 500
       Boise, Idaho 83702
       Phone: (208) 364-8755
       E-mail: dale_conder@keybank.com

with a copy to:

       Hunton Andrews Kurth, LLC
       Attn: Timothy A (“Tad”) Davidson II
       600 Travis, Suite 4200
       Houston, TX 77002
       Phone: (713) 220-3810
       E-mail: taddavidson@huntonak.com

       (b)        If to the Service Provider to:

       [EdgeMarc Energy Employer, LLC]
       c/o EdgeMarc Energy Holdings, LLC
       Attn: Callum Streeter
       1800 Main Street, Suite 220
       Canonsburg, PA 15317
       Phone: (412) 564-1290
       E-mail: CStreeter@edgemarcenergy.com

with a copy to:


                                                    13
            Case 19-11104-JTD         Doc 833      Filed 01/24/20     Page 179 of 288



       Davis Polk & Wardwell LLP
       450 Lexington Avenue
       New York, New York 10017
       Attention: Darren S. Klein
                  Brian Wolfe
       Phone: (212) 450-4725
                  (212) 450-4140
       E-mail: darren.klein@davispolk.com
                  brian.wolfe@davispolk.com

       Section 8.07 Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.

         (a)   Except (i) to the extent the mandatory provisions of the Bankruptcy Code apply and
(ii) for any real or immovable property issues, which will be governed by and construed and
enforced in accordance with the internal laws of the State in which such real or immovable property
is located (without reference to the choice of law rules of such State), this Agreement will be
governed by, and construed in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed entirely in such state without regard to principles of conflicts
or choice of laws or any other law that would make the laws of any other jurisdiction other than
the State of Delaware applicable hereto.

        (b)     Without limitation of any party’s right to appeal any Order of the Bankruptcy Court,
(i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this Agreement
and to decide any claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the transactions contemplated hereby and (ii) any
and all claims relating to the foregoing will be filed and maintained only in the Bankruptcy Court,
and the parties hereby consent and submit to the exclusive jurisdiction and venue of the Bankruptcy
Court and irrevocably waive the defense of an inconvenient forum to the maintenance of any such
Proceeding; provided, however, that, if the Bankruptcy Case is closed pursuant to Section 350 of
the Bankruptcy Code, the parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the state courts of Pennsylvania and any state appellate court within the State of
Pennsylvania (or, in the event (but only in the event) that such court does not have subject matter
jurisdiction over such Proceeding, in the United States District Court for the Western District of
Pennsylvania) and any appellate court from any thereof for the resolution of any such claim or
dispute. The parties each hereby irrevocably waive, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of any such
Proceeding. The parties each consent to service of process by mail (in accordance with Section
8.06) or any other manner permitted by law.

     (c)   THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY OR SUCH PARTY’S
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

       Section 8.08 Severability. The provisions of this Agreement will be deemed severable,
and the invalidity or unenforceability of any provision will not affect the validity or enforceability


                                                 14
            Case 19-11104-JTD         Doc 833     Filed 01/24/20     Page 180 of 288



of the other provisions hereof. If any provision of this Agreement, or the application thereof to
any Person or any circumstance, is invalid or unenforceable, (a) the parties hereto will negotiate
in good faith to modify this Agreement so as to effect the original intent of the parties as closely
as possible in an acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible and (b) the remainder of
this Agreement and the application of such provision to other Persons or circumstances will not be
affected by such invalidity or unenforceability.

        Section 8.09 Waiver. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum extent permitted
by applicable Legal Requirements, (i) no waiver that may be given by a party hereto will be
applicable except in the specific instance for which it is given, and (ii) no notice to or demand on
one party will be deemed to be a waiver of any right of the party that gives such notice or demand
to take further action without notice or demand.

         Section 8.10 Assignment. This Agreement, and the rights, interests and obligations
hereunder, may not be assigned by any party (by operation of law or otherwise) without the express
written consent of the other party hereto; provided, however, that, upon prior written notice to the
Service Recipient, the Service Provider may assign some or all of their rights or delegate some or
all of its obligations hereunder to successor entities pursuant to a plan of reorganization confirmed
by the Bankruptcy Court; provided, further, that, upon prior written notice to the Service Provider,
the Service Recipient may assign some or all of its rights or delegate some or all of its obligations
hereunder to one or more wholly-owned Subsidiaries or controlled Affiliates of the Service
Recipient so long as the Service Recipient remains fully responsible for the performance of the
delegated obligations. Any assignment in violation of this Section 8.10 will be deemed void ab
initio. This Agreement will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

        Section 8.11 Counterparts. This Agreement and any amendment hereto may be executed
in one or more counterparts, each of which will be deemed to be an original of this Agreement or
such amendment and all of which, when taken together, will constitute one and the same
instrument. Notwithstanding anything to the contrary in Section 8.06, delivery of an executed
counterpart of a signature page to this Agreement or any amendment hereto by facsimile or email
attachment will be effective as delivery of a manually executed counterpart of this Agreement or
such amendment, as applicable.

                           [Remainder of page intentionally left blank]




                                                 15
          Case 19-11104-JTD      Doc 833       Filed 01/24/20   Page 181 of 288



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above written.




                                         KB OREO, LLC



                                         By:
                                                  Name:
                                                  Title:



                                         [EDGEMARC ENERGY EMPLOYER, LLC]



                                         By:
                                                  Name:
                                                  Title:




                                           1
             Case 19-11104-JTD       Doc 833     Filed 01/24/20      Page 182 of 288



                                           Schedule A

                                     Services; Service Fees

For purposes of this Schedule A, the “Start Date” shall mean the date of this Agreement and the
“End Date” shall mean the date of expiration of the Service Terms.

1.     Services.

1.1    Accounting, Finance, Marketing and Administrative Services.

       (a)     Accounting Matters. The Service Provider shall effect continuous operation of the
               revenue distribution, joint interest billing, and other accounting functions of the
               operator for all costs, expenses, production, and sales incurred or completed
               through the End Date pursuant to the agreements in effect relating to the Assets,
               and other accounting-related duties, including, without limitation, the following:

       (b)     Joint-Interest Billings. The Service Provider shall be responsible for processing
               joint interest billings, including without limitation billings for all work on Wells
               being drilled, if any, and other continuing operations, under the agreements and
               applicable orders governing the Assets incurred through the End Date.

       (c)     Marketing Services. The Service Provider shall be responsible for endeavoring to
               market and sell all production from the Assets in the same manner as the Service
               Provider was marketing its own production immediately prior to the Start Date.

       (d)     Revenue Distribution. From the Start Date until the End Date, the Service Provider
               shall receive, collect and hold for the benefit of the Service Recipient all revenues
               generated from the Assets to the extent attributable to periods after the Effective
               Time and disburse and pay all third party royalties, costs and expenses (excluding
               the Services) attributable to the operation of the Assets. The Service Provider shall
               pay to the Service Recipient revenues on or before the fifth (5th) day of the month
               after the month in which such revenues were received. After the End Date, such
               excess cash will be promptly remitted to the Service Recipient.

       (e)     Payments of Payables. Invoices and amounts due and payable arising from
               operations on or with respect to the Assets on or after the Effective Time and
               received by the Service Provider prior to the End Date shall be paid by the Service
               Provider, for the account of the Service Recipient; provided, however, in no event
               shall the Service Provider be obligated to make any payments on behalf of the
               Service Recipient if the Service Provider does not have sufficient cash of the
               Service Recipient on hand to make such payments. Prior to the End Date, the
               Service Provider shall pay, within ten (10) days after receipt, any invoice for costs
               arising from operations on or with respect to the Assets prior to the Effective Time
               to the extent received by the Service Provider or the Service Recipient prior to the
               End Date.]



                                                 1
              Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 183 of 288



      (f)       Computer Data. Subject to software and data licensing restrictions, as applicable
                Legal Requirements and the limitations of the Service Provider’s existing computer
                programs, the Service Provider shall provide to the Service Recipient, as soon as
                practicable after the Start Date, copies of all computer tapes and electronic
                spreadsheets constituting part of the data which the Service Provider has in its
                possession, and to the extent necessary, for purposes of the Service Recipient’s data
                conversion.

      (g)       Audit Adjustments. The Service Provider shall pay or receive for its own
                accounting any audit adjustments (as to costs and revenues) which arise out of the
                operation of the Assets prior to the Effective Time.

      (h)       Receivables. With respect to portions of the Assets operated by the Service
                Provider, the Service Provider shall use reasonable efforts to collect all receivables
                in the ordinary course of business prior to the End Date. Within thirty (30) days
                after such date, the Service Recipient shall bear the risk of nonpayment for, any
                accounts receivable arising out of the invoices sent by the Service Provider on
                behalf of the Service Recipient during the period from the Start Date through the
                End Date. The Service Recipient shall be responsible, after the End Date, for
                collection of all receivables arising out of the invoices sent by the Service Provider
                or by the Service Recipient for such period. During the time that the Service
                Provider is responsible for distributing revenues under this Agreement, the Service
                Provider may exercise any right that the operator has under the applicable
                agreements and orders governing the Assets to set off and retain amounts receivable
                out of revenues otherwise distributable to third parties.

      (i)       Cooperation. The Service Provider shall cooperate with Service Recipient, its
                Affiliates and their respective Representatives (including independent auditors) in
                the preparation of any reports or materials reasonably requested by Service
                Recipient.

1.2   Land Administration Services.

      (a)       The Service Provider shall provide all lease, division order, and other land
                administration services (collectively, “Land Administration Services”) in a
                timely manner related to production from the Assets produced during the Service
                Terms as follows:

      (i)       Administering and maintaining all leases and agreements relating to the Assets;

      (ii)      Maintaining and updating all lease, ownership, contract and property records and
                databases relating to the Assets;

      (iii)     Maintaining and updating all royalty payment, suspense funds, and division order
                reports and databases;

      (iv)      Generating, verifying, processing, approving and signing all internal and external
                division orders and transfer orders required in the normal course of business;

                                                  2
             Case 19-11104-JTD        Doc 833       Filed 01/24/20      Page 184 of 288



      (v)      Identifying, paying, and appropriately invoicing all rentals, rights of way, shut in
               payments, minimum royalty payments and other payments required by the oil and
               gas leases or other agreements relating to the Assets;

      (vi)     Maintaining all land, contract, division of interest, lease files and other files relating
               to the subject land administration functions in the ordinary course of business;

      (vii)    Performing such other reasonable and customary land administration services as
               the parties deem necessary to administer or maintain the contracts affecting the
               Assets;

      (viii) Within ten (10) Business Days after the Start Date, and within ten (10) Business
             Days after the End Date, the Service Provider shall deliver to the Service Recipient
             in a consistent digital format the information listed on Exhibit A hereto;

      (ix)     Paying (or causing its Affiliates to pay) to the applicable jurisdictions (and not to
               the Service Recipient) those suspended royalties that, at any time prior to the End
               Date, have escheated or are escheatable to the applicable jurisdictions under
               applicable Legal Requirements; and

      (x)      Providing to the Service Recipient all information and documentation to allow the
               Service Recipient to identify all known parties for which the Service Provider or its
               Affiliates is currently holding funds in suspense, together with the production
               history attributable to such funds and such other information as reasonably
               necessary to allow the Service Recipient to assume payment obligations and/or
               discharge its legal requirements to timely escheat such funds to any applicable
               governmental authorities.

1.3   Information.

      (a)      From and after the Start Date through the End Date, as applicable, with respect to
               each of the Services, the Service Provider shall provide to the Service Recipient (i)
               the daily statements for the Assets as soon as reasonably practical after such
               statements are generated, and (ii) electronic copies of all third party notices,
               applications, orders, AFEs, proposals, waivers, well data, and daily drilling reports
               related to the Assets within one Business Day of the Service Provider’s receipt
               thereof.

1.4   Field Services.

      (a)      Per instruction from the Service Recipient, the Service Provider shall cause its
               available employees to perform production operations services in accordance with
               applicable Legal Requirements and contracts from and after the Start Date through
               the day immediately preceding the End Date.

2.    Compensation.



                                                   3
          Case 19-11104-JTD        Doc 833     Filed 01/24/20     Page 185 of 288



2.1   The Service Recipient shall pay the Service Provider an amount equal to the sum of Two
      Hundred Twenty Thousand and No/100 Dollars ($220,000) per Service Month (the
      “Monthly Fee”). Except as expressly agreed to in writing by the Service Recipient, the
      Service Provider will not be entitled to reimbursement of any expenses incurred in
      connection with the Service Provider’s performance of its obligations to provide any
      Services under this Agreement (including amounts charged by third-party contractors,
      subcontractors, vendors or other third parties hired by the Service Provider to provide any
      of the Services). The Monthly Fee constitutes the entire cost to the Service Recipient for
      the Services rendered by the Service Provider under this Agreement. For the avoidance of
      doubt, there shall be no separate charge by the Service Provider relating to its overhead
      (including but not limited to office overhead, field overhead, and employee salaries,
      bonuses and severances) and the Monthly Fee to be paid by the Service Recipient to the
      Service Provider under this Agreement is intended to compensate the Service Provider
      fully for its overhead.




                                               4
          Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 186 of 288



                                  Schedule B

                               Recipient Entities

[KB OREO, LLC to insert.]




                                        1
              Case 19-11104-JTD      Doc 833     Filed 01/24/20    Page 187 of 288



                                          Exhibit A
                                Land Administration Information

3.    Pursuant to Section 1.2(a)(viii) of Schedule A, the Service Provider shall provide:

      3.1       Name, address and Taxpayer ID for each owner associated with any well;

      3.2       Full export of the current decks used in the most recent JIB and REV run decks by
                property for all wells included in the sale, including but not limited to:

(a)   JIB decks:

      (i)       Deck #

      (ii)      Deck Description

      (iii)     Deck Type (BPO/APO, etc.)

      (iv)      Well #

      (v)       Well name

      (vi)      API

      (vii)     Owner #

      (viii) Owner Name

      (ix)      WI type

      (x)       Interest Type

      (xi)      Interest decimal

(b)   REV decks:

      (i)       Deck #

      (ii)      Deck Description

      (iii)     Deck Type (BPO/APO, etc.)

      (iv)      Well #

      (v)       Well name

      (vi)      API

      (vii)     Owner #


                                                1
       Case 19-11104-JTD        Doc 833   Filed 01/24/20    Page 188 of 288



(viii) Owner Name

(ix)     Interest Type

(x)      Gross Working Interest

(xi)     Net Revenue Interest

(xii)    Entitlement/PPI

(xiii)   Suspense Code

(xiv)    Burdened by information for all Working Interest Parties

(xv)     Burdening information for all RI, ORRI, and NPRI Parties




                                          2
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 189 of 288


                        Exhibit G
                    Form of Sale Order
             Case 19-11104-JTD              Doc 833        Filed 01/24/20         Page 190 of 288



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                                    Chapter 11
In re:
                                                                    Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,
                                                                    (Jointly Administered)
                                      1
                           Debtors.
                                                                    Ref. No. 247, 329, 401, 443, 444, 497 and 594

          ORDER (A) APPROVING SALE OF THE DEBTORS’ ASSETS FREE AND
           CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, (B)
           AUTHORIZING ASSUMPTION AND ASSIGNMENT OF EXECUTORY
         CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED
                                     RELIEF

             Upon the motion (the “Motion”)2 filed on May 15, 2019 [D.I. 19] of EdgeMarc

   Energy Holdings, LLC and its subsidiaries that are debtors and debtors in possession

   (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), for,

   inter alia, entry of an order, pursuant to sections 105(a), 363, 365, 503 and 507 of the

   Bankruptcy Code, Bankruptcy Rules 2002-1, 6004-1, and 9006-1, and Rules 2002-1, 6004-

   1, and 9006-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

   Bankruptcy Court for the District of Delaware (the “Local Rules”) (A) Approving Sale of

   Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,


            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             1

   number, where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy Manager, LLC
   (XX-XXXXXXX), EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (XX-XXXXXXX), EM Energy
   Pennsylvania, LLC (XX-XXXXXXX), EM Energy West Virginia, LLC (XX-XXXXXXX), EM Energy Keystone,
   LLC (XX-XXXXXXX), EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy Midstream Pennsylvania,
   LLC (XX-XXXXXXX). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220,
   Canonsburg, PA 15317.
             2
              Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them
   in the that certain Asset Purchase Agreement, dated January 24, 2020, by and among EdgeMarc Energy
   Holdings, LLC, the EM Subsidiaries, KB OREO, LLC and KeyBank, National Association, as
   Administrative Agent (the “Purchase Agreement”), a copy of which is attached hereto as Exhibit A, the
   Motion, or the Bidding Procedures Order (as defined herein), as applicable.



   #92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 191 of 288



(B) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases

and (C) Granting Related Relief and this Court having entered an order on June 21, 2019

[D.I. 247], as amended by an order entered on July 12, 2019 [D.I. 329] (together, the

“Bidding Procedures Order”) approving the Bidding Procedures in connection with the

sale of all or substantially all of the Debtors’ assets and attached as Exhibit 1 to the Bidding

Procedures Order (the “Bidding Procedures”), including, among other things, the

proposed form of notice of the Sale Hearing; and upon the Notice of (I) Designation of

Successful Bid and Cancellation of Auction for the Debtors’ Monroe/Washington Assets

and (II) Extension of Sale Timeline for the Sale of the Debtors’ Butler Assets [D.I. 497]

(the “Notice of Extension of Sale Timeline”); and upon the Notice of Rescheduled Sale

Hearing for the Debtors’ Butler Assets [D.I. 594] (the “Notice of Rescheduled Sale

Hearing”); and upon the Notice of Adjournment of Auction and Sale Hearing for the Sale

of the Debtors’ Butler Assets [D.I. 615] (the “Notice of Adjournment”); and upon the

Notice of Selection of Successful Bid, Sale Hearing and Cancellation of Auction for the

Debtors’ Butler Assets [D.I. [__]] (the “Notice of Successful Bid”) and the Debtors having

determined after an extensive marketing and sale process that Key EM Energy, LLC, as

assignee to KB OREO, LLC (together, the “Buyer”) has submitted the highest or otherwise

best bid for the Debtors’ Assets; and the Court having jurisdiction to consider the matters

raised in the Motion pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and the Court having authority to hear the matters raised in the Motion

pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409; and consideration of the Motion and the requested relief being


                                               2
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 192 of 288



a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2)(A), (M),

and (O); and due and proper notice of the Motion and opportunity for a hearing on the

Motion having been given to the parties listed therein, and it appearing that no other or

further notice need be provided; and the Court having reviewed and considered the Motion

and the [Declaration in Support of Sale (the “Sale Declaration”)]; and the Court having

held a hearing to consider the Motion on February 7, 2020 (the “Sale Hearing”), at which

time all interested parties were offered an opportunity to be heard regarding the Motion,

the Purchase Agreement and the sale transaction contemplated by the Purchase Agreement

(the “Sale Transaction”); and the Court having found that the relief granted by this Order

is in the best interests of the Debtors, their creditors, their estates, and other parties in

interest; and the Court having reviewed and considered the objections to the Motion

(collectively, the “Objections”); and based upon and as demonstrated by the [Sale

Declaration], the evidence proffered or adduced at the Sale Hearing, and the arguments of

counsel made on the record at the Sale Hearing; and upon all of the proceedings had before

the Court; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

          Background

          A.   The findings and conclusions set forth herein constitute the Court’s findings

of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following

findings of fact constitute conclusions of law, and to the extent that any of the following

conclusions of law constitute findings of fact, they are adopted as such.

          B.   On May 15, 2019 (the “Petition Date”), each of the Debtors filed a separate

voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States
                                             3
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20      Page 193 of 288



Bankruptcy Court for the District of Delaware (the “Court”) commencing the Chapter 11

Cases.

          C.   The Chapter 11 Cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b) and the Order Directing Joint Administration of Chapter 11

Cases [D.I. 42] entered by the Court on May 16, 2019, in each of the Chapter 11 Cases.

          D.   The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

          E.   The Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed a statutory committee in the Chapter 11 Cases pursuant to

section 1102 of the Bankruptcy Code on May 29, 2019 [D.I. 114] (the “Committee”).

          F.   As part of the Debtors’ efforts to realize the highest and best value for their

businesses, the Court entered the Bidding Procedures Order that established Bidding

Procedures for a sale or other transaction involving the Assets and scheduled various dates

relating to the Auction. Subsequently, on August 21, 2019, the Debtors filed the Notice of

Extension of Sale Timeline, and on September 16, 2019, the Notice of Rescheduled Sale

Hearing, establishing September 10, 2019 as the deadline for the submission of bids by

Potential Bidders (as defined in the Bidding Procedures) (the “Bid Deadline”), September

19, 2019 as the date for the Auction (if any), and October 7, 2019 as the date on which the

Court would hold the Sale Hearing to approve the successful bidder selected at the Auction

in accordance with the Bidding Procedures (the “Successful Bidder”) and the Sale

Transaction. On September 20, 2019, the Debtors filed the Notice of Adjournment




                                             4
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 194 of 288



adjourning the Auction. On January 24, 2020, the Debtors filed the Notice of Successful

Bidder designating Buyer as the Successful Bidder.

          Compliance with Bidding Procedures and Bidding Procedures Order

          G.    The Debtors’ marketing and sales process with respect to the Assets

afforded a full, fair, and reasonable opportunity for any person or entity to make a higher

or otherwise better offer to purchase the Assets. The Debtors and their professionals

conducted a marketing and sale process with respect to the Assets in a fair, good faith, and

non-collusive manner in accordance with, and have otherwise complied in all respects with,

the Bidding Procedures and the Bidding Procedures Order.

          H.    The Successful Bid (which is memorialized in the Purchase Agreement)

constitutes the highest or otherwise best offer for the Assets, and the Debtors’

determination that the Purchase Agreement maximizes value for the benefit of the Debtors’

estates and constitutes the highest or otherwise best offer for the Assets constitutes a valid

and sound exercise of the Debtors’ business judgment (exercised in consultation with the

Consultation Parties) and is in accordance and compliance with the Bidding Procedures

and the Bidding Procedures Order.

          I.    The Purchase Agreement provides fair and reasonable terms for the

purchase of the Assets, and reasonable opportunity has been given to any interested party

to make a higher or otherwise better offer for the Assets. Approval of the Motion and the

Purchase Agreement, and the prompt consummation of the Sale Transaction contemplated

thereby, will maximize the value of each of the Debtors’ estates and are in the best interests

of the Debtors, their chapter 11 estates, their creditors, and other parties in interest.




                                               5
#92851088v1
          Case 19-11104-JTD      Doc 833     Filed 01/24/20     Page 195 of 288



          The Buyer

          J.    Pursuant to the Bidding Procedures and under the Bankruptcy Code,

KeyBank is entitled to exercise its credit bid right pursuant to section 363(k) of the

Bankruptcy Code on account of its DIP Claims (the “Credit Bid”) and cause the Assets to

be conveyed from the Debtors to the Buyer. After extensive, arm’s length, good faith

negotiations, on January 24, 2020, the Debtors, Buyer, and KeyBank, National Association,

in its capacity as Administrative Agent under the DIP Credit Agreement (“KeyBank”),

executed the Purchase Agreement wherein the Debtors and the Buyer agreed that the Buyer

would purchase the Assets pursuant to the Credit Bid and additional cash purchase price

(the “Bid”).

          The Auction

          K.    On September 19, 2019, the Auction was commenced. The Debtors (in

consultation with the Consultation Parties) elected to adjourn the Auction and pursue

mediation (the “Mediation”) with the KeyBank, ETC Northeast Pipeline, LLC (“ETC”)

and the Committee pursuant to the Order Referring Issues to Mediation and Appointing

Mediator [D.I. 628] (the “Mediation Order”).

          L.    The solicitation of bids and the Auction were conducted fairly and in good

faith, without collusion, and in accordance with the Bidding Procedures Order. After

adjourning the Auction, participating in the Mediation, and continued negotiations and

discussions by and among the Debtors, ETC, the Committee, and KeyBank, and evaluating

the other bids received by the Debtors for the Assets, the Debtors have determined that the

Buyer is the Successful Bidder for the Assets in accordance with the Bidding Procedures

Order. The Debtors’ determination (in consultation with the Consultation Parties) that the

offer reflected in the Purchase Agreement constitutes the highest or otherwise best offer
                                             6
#92851088v1
          Case 19-11104-JTD       Doc 833    Filed 01/24/20     Page 196 of 288



for the Assets is a valid and sound exercise of the Debtors’ business judgment (exercised

in consultation with the Consultation Parties). The Buyer has complied in all respects with

the Bidding Procedures Order and all other applicable orders of the Court in negotiating

and entering into the Purchase Agreement.

          M.    After completion of the Auction and the Debtors’ selection of the Buyer as

the Successful Bidder, the Debtors and the Buyer negotiated and finalized in good faith

and at arm’s length the Purchase Agreement and all related documents necessary to

consummate the Sale Transaction.

          Sale Hearing

          N.    The Court conducted the Sale Hearing on February 7, 2020 at which time

the Court considered (i) the Motion, the evidence and testimony presented, and the

statements and argument of counsel in support of granting the relief requested in the

Motion and (ii) approval of the Purchase Agreement and the Sale Transaction.

          O.    Notice of the Sale Hearing was adequate, fair, and equitable under the

circumstances. All objections and responses concerning the Motion are resolved in

accordance with the terms of this Order and as set forth in the record of the Sale Hearing.

Any objections, reservations of rights, and/or other statements in response to the Motion

or the relief requested therein that have not been adjourned, withdrawn, or resolved are

overruled in all respects on the merits.

          Sound Business Purpose

          P.    The Debtors have demonstrated good, sufficient, and sound business

purposes and justifications for consummation of the Sale Transaction in accordance with

the requirements of section 363(b) of the Bankruptcy Code. The value of the Debtors’

estates will be maximized through a sale of the Assets on a going concern basis.
                                             7
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20   Page 197 of 288



          Q.    A sale pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and

the assignment of certain executory contracts and unexpired leases pursuant to section 365

of the Bankruptcy Code also may prevent the continued accrual of post-petition,

administrative expense obligations under various unexpired leases and executory contracts

that are proposed to be acquired by the Buyer under the Purchase Agreement.

          R.    Approval of the Purchase Agreement pursuant to sections 105(a), 363 and

365 of the Bankruptcy Code is necessary to preserve the value of the Debtors’ businesses.

The Debtors have determined, in their reasonable business judgment (in consultation with

the Consultation Parties), that the Assets will have the greatest value if promptly sold to

the Buyer.

          S.    As a result, the proposed Sale Transaction pursuant to sections 105(a), 363

and 365 of the Bankruptcy Code, upon the terms and conditions set forth in the Purchase

Agreement, is the best alternative available to the Debtors for recovering value for the

benefit of the Debtors’ estates. The Sale Transaction maximizes the value of the Assets

because the Assets are being sold as part of a going concern business, and the continuity

and remaining goodwill value associated with the Assets are being preserved.

          T.    Neither the Purchase Agreement nor the Sale Transaction contemplated

thereunder constitute a sub rosa chapter 11 plan. The Purchase Agreement does not specify

the terms of, or any distributions under, any subsequent chapter 11 plan by the Debtors

(other than provisions that are consistent with the sale of assets under the Purchase

Agreement and the relief granted hereunder).

          Fair and Equivalent Value

          U.    The total consideration to be provided by the Buyer under the Purchase

Agreement is the highest or otherwise best offer received by the Debtors and constitutes
                                             8
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 198 of 288



(i) fair value, (ii) fair, full, and adequate consideration, (iii) reasonably equivalent value,

and (iv) reasonable market value for the Assets for purposes of the Bankruptcy Code, the

Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and any other

applicable laws of the United States, any state, territory, or possession thereof or the

District of Columbia.

          V.    The terms of the Purchase Agreement and the Sale Transaction

contemplated therein are fair and reasonable under the circumstances of the Debtors’

businesses and the Chapter 11 Cases.

          Notice of the Motion

          W.    As evidenced by the affidavits of service and publication previously filed

with this Court [D.I. 92, 229, 235, 272, 285, 290, 359, 411, 412, 433, 456, 472, 482, 513,

and 524], and based upon representations of counsel at the Sale Hearing, notice (the

“Notice”) was adequate and sufficient under the circumstances and provided sufficient

notice of the Motion, the Bidding Procedures Order, the Auction, the Sale Hearing, the

Purchase Agreement, this Order, and the Sale Transaction. The Notice was provided in

accordance with sections 102(1) and 363 of the Bankruptcy Code, Bankruptcy Rules 2002,

9007, 9008, and 9014, and Local Rules 2002-1 and 6004-1, including to: (i) the U.S.

Trustee; (ii) each of the Debtors’ twenty (20) largest unsecured creditors on a consolidated

basis; (iii) KeyBank National Association; (iv) the Debtors’ prepetition equity owners; (v)

the United States Attorney’s Office for the District of Delaware; (vi) the attorneys general

for the states in which the Debtors conduct business; (vii) local and state environmental

authorities and the Environmental Protection Agency; (viii) counsel for the Committee; (ix)

the Federal Energy Regulatory Commission; (x) the Internal Revenue Service; (xi) all

known taxing authorities to which the Debtors are subject; (xii) all entities known or
                                              9
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20      Page 199 of 288



reasonably believe to have asserted a lien or encumbrance on any of the Assets; (xiii)

counterparties to Debtors’ executory contracts and unexpired leases; (xiv) those entities

and individual appearing on the Debtors’ creditor matrix; and (xv) all parties who have

requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002. The Debtors

have complied with all obligations to provide notice of the Motion, the Bidding Procedures

Order, the Auction, the Sale Hearing, the Purchase Agreement, this Order, and the Sale

Transaction as required by the Bidding Procedures Order. The aforementioned notices are

good, sufficient, and appropriate under the circumstances, and no other or further notice of

the Motion, the Bidding Procedures Order, the Auction, the Sale Hearing, the Purchase

Agreement, this Order, or the Sale Transaction is or shall be required.

          Good Faith of the Buyer

          X.     The Buyer is purchasing the Assets and the Buyer and KeyBank have

entered into the Purchase Agreement at arm’s length and in good faith. Accordingly, the

Buyer is a “good faith purchaser” within the meaning of section 363(m) of the Bankruptcy

Code, and the Buyer is, therefore, entitled to the protections of such provision. The good

faith of the Buyer and KeyBank is evidenced by, among other things, the following facts:

               i.      The sale process conducted by the Debtors, including, without

                       limitation, conducting the Auction process pursuant to the Bidding

                       Procedures set forth in the Bidding Procedures Order, was at arm’s

                       length, non-collusive, in good faith, and substantively and

                       procedurally fair to all parties. The Debtors offered other parties the

                       opportunity to top the Bid submitted by the Buyer and at the Auction

                       offered all parties that submitted Qualified Bids an opportunity to

                       match or top the Bid submitted by the Buyer, and all other bidders
                                             10
#92851088v1
          Case 19-11104-JTD              Doc 833    Filed 01/24/20    Page 200 of 288



                            or Potential Bidders declined to do so. The Debtors evaluated each

                            bid received prior to selecting the Buyer as the Successful Bidder.

               ii.          All payments to be made by the Buyer and other agreements or

                            arrangements in connection with the Purchase Agreement have been

                            disclosed.

               iii.         The Buyer has not violated the provisions of section 363(n) of the

                            Bankruptcy Code by any action or inaction.

               iv.          The Buyer is a third party purchaser and is unrelated to any of the

                            Debtors. Neither the Buyer, nor any of its Affiliates, subsidiaries,

                            officers, directors, members, partners, principals, or any of their

                            respective representatives, successors, or assigns is an “insider” of

                            any of the Debtors, as that term is defined in section 101(31) of the

                            Bankruptcy Code.

                v.          The Debtors, the Buyer, and KeyBank have engaged in substantial

                            arm’s length negotiations in good faith. The Purchase Agreement is

                            the product of this bargaining among the parties.

          Y.         The sale of the Assets pursuant to the Purchase Agreement, all covenants

therein and conditions thereto, and all relief requested in the Motion are an integrated

transaction, meaning that each component is an essential part of every other component

and that the entire transaction can be consummated only if all of its components are

consummated. Accordingly, the entire transaction is subject to, and is protected by, the

provisions of section 363(m) of the Bankruptcy Code.




                                                   11
#92851088v1
          Case 19-11104-JTD                Doc 833       Filed 01/24/20        Page 201 of 288



          Sale Free and Clear

          Z.         After the Closing, no entity shall have any Lien, Claim and/or Interest (as

defined herein) in or against the Assets other than the Assumed Liabilities and the

Permitted Encumbrances (each as defined in the Purchase Agreement).

          AA.        All other liens and claims that existed against the Assets prior to the

Closing, including, without limitation, the Permitted Prior Liens (as defined in the Final

DIP Order),3 shall attach to the sale proceeds the Debtors receive under the Sale

Transaction (subject to the terms and conditions set forth in the Final DIP Order, Bidding

Procedures Order, and this Order, including without limitation, the Carve-Out4). Those

liens and claims will attach to the proceeds of the Sale Transaction in the same order of

relative priority and with the same validity, force, and effect that the holder of such lien

or claim had against the Assets prior to Closing (including, for the avoidance of doubt, as

set forth in the Final DIP Order), and will be subject to any claims and defenses the

Debtors may possess with respect thereto. The interests of the holders of such liens or

claims are being adequately protected pursuant to the provisions of this Order.

          BB.        Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession

is authorized to sell property of its estate free and clear of any liens, claims, interests, and

encumbrances if any of the following requirements is satisfied: (i) applicable non-

bankruptcy law permits the sale of such property free and clear of such interest (section



         3
           See Final Order, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364, 503, 506, and 507, (I)
Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition Financing, (II) Granting
Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
Granting Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I.
223] (the “Final DIP Order”).
          4
              As used in this Order, Carve-Out shall have the meaning set forth in the Final DIP Order.

                                                       12
#92851088v1
          Case 19-11104-JTD          Doc 833      Filed 01/24/20      Page 202 of 288



363(f)(1) of the Bankruptcy Code); (ii) the entity holding the alleged lien, claim, interest,

or encumbrance consents (section 363(f)(2) of the Bankruptcy Code); (iii) such interest is

a lien, and the price at which such property is to be sold is greater than the aggregate value

of all liens on such property (section 363(f)(3) of the Bankruptcy Code); (iv) such lien,

claim, interest, or encumbrance is subject to a bona fide dispute (section 363(f)(4) of the

Bankruptcy Code); or (v) such entity could be compelled, in a legal or equitable proceeding,

to accept a money satisfaction of such lien, claim, interest, or encumbrance (section

363(f)(5) of the Bankruptcy Code).

          CC.       For the following reasons, the provisions of section 363(f) of the

Bankruptcy Code have been satisfied:

                  i.      All alleged holders of liens or claims who did not object or withdrew

                          their objections to the Sale Transaction are deemed to have

                          consented. Alleged holders of liens or claims who did object either

                          had their objections overruled or resolved or otherwise fall within

                          one or more of the other subsections of section 363(f) of the

                          Bankruptcy Code, including those referenced below.

                ii.       The Buyer is an entity holding a lien, claim, interest, or

                          encumbrance and is purchasing the Assets upon the terms and

                          conditions set forth in the Purchase Agreement (see Bankruptcy

                          Code section 363(f)(2)).

                iii.      The Debtors are not aware of any remaining interests in the Assets,

                          and, if any such interests exist, they are in bona fide dispute as to the




                                                13
#92851088v1
          Case 19-11104-JTD             Doc 833     Filed 01/24/20        Page 203 of 288



                             extent, validity, perfection, and viability of those interests (see

                             Bankruptcy Code section 363(f)(4)).

                iv.          Other parties (if any) could be compelled to accept a money

                             satisfaction of their liens, claims, interests, or encumbrances (see

                             Bankruptcy Code section 363(f)(5)) or such interest is a lien and the

                             price at which such encumbered property is to be sold under the

                             Purchase Agreement is greater than the aggregate value of all liens

                             on such encumbered property (see Bankruptcy Code section

                             363(f)(3)). Further, any liens and claims other than liens and claims

                             constituting part of the purchase price as a credit bid (which includes

                             all DIP Liens and Claims, all Adequate Protection Liens and Claims

                             and all Prepetition Liens and Claims5) shall attach to the proceeds

                             of the Sale Transaction to the same extent and in the same priority

                             as existed in the Assets.

          DD.         Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, the Assets

will be transferred to the Buyer free and clear of all Liens, Claims and/or Interests (other

than the Permitted Encumbrances and the Assumed Liabilities) with all other applicable

liens and claims to attach to the proceeds of the sale of the Assets in the order of their

priority, with the validity, force, and effect that they now have as against the Assets (for

the avoidance of doubt, subject to the Carve-Out), subject to the rights, claims, defenses,

and objections, if any, of the Debtors and all interested parties with respect to such liens



5
 As used in this Order, DIP Liens and Claims, Adequate Protection Liens and Claims, and Prepetition
Liens and Claims shall each have the meaning set forth in the Final DIP Order.

                                                   14
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 204 of 288



and claims and with the net proceeds from the sale of the Assets to be available for the

benefit of the Debtors’ estates.

          EE.   Accordingly, the Debtors have satisfied the standard set forth in section

363(f) of the Bankruptcy Code for selling the Assets free and clear of all Liens, Claims

and/or Interests other than the Permitted Encumbrances and the Assumed Liabilities.

          Sale Free and Clear Required by the Buyer

          FF.   In connection with the Purchase Agreement, the Buyer expressly negotiated

for the protection of obtaining the Assets free and clear of all Liens, Claims and/or Interests

(including, without limitation, any potential successor liability claims) other than the

Permitted Encumbrances and Assumed Liabilities, or as otherwise explicitly provided in

the Purchase Agreement. The Buyer would have paid substantially less consideration for

the Assets or not have purchased the Assets if the Buyer were not buying the Assets free

and clear of any Liens, Claims and/or Interests (other than the Permitted Encumbrances

and Assumed Liabilities, or as otherwise explicitly provided in the Purchase Agreement).

          No Successor Liability

          GG.   To the greatest extent permitted by law, neither the Buyer nor its affiliates,

officers, directors, members, partners, and principals, including, but not limited to,

KeyBank, or any of their respective Representatives, successors, or assigns shall be deemed,

as a result of the consummation of the Sale Transaction or otherwise, to (i) be a legal

successor, or otherwise be deemed a successor, to the Debtors or the Debtors’ estates, (ii)

have, de facto or otherwise, merged or consolidated with or into any of the Debtors or any

of the Debtors’ estates, (iii) be an alter ego, a continuation, or substantial continuation of

any of the Debtors or any enterprise of any of the Debtors, or (iv) be liable for any claim

based on successor liability, transferee liability, derivative liability, vicarious liability, or
                                               15
#92851088v1
          Case 19-11104-JTD          Doc 833    Filed 01/24/20    Page 205 of 288



any similar theories under applicable state or federal law, or otherwise. Except as expressly

set forth in the Purchase Agreement with respect to the Assumed Liabilities and Permitted

Encumbrances, the Buyer shall have no liability or obligation of any of the Debtors and/or

their respective estates and the Buyer is not expressly or impliedly agreeing under the terms

and conditions of the Purchase Agreement to assume any of the debts or obligations of the

Debtors. Any so-called “bulk sales,” “bulk transfer,” or other similar laws are not

applicable, and compliance with any such laws in all necessary jurisdictions is not required,

including those relating to taxes.

          HH.   The Buyer and the Debtors are not entering into the Purchase Agreement

fraudulently or in order to escape liability for the Debtors’ obligations.

          Assumption and Assignment of the Assigned Contracts and Assigned Leases
          and Interests

          II.   Section 365(a) of the Bankruptcy Code provides that “the [debtor in

possession], subject to the court’s approval, may assume or reject any executory contract

or unexpired lease of the debtor.” It is in the best interests of the Debtors and their

respective estates to assume and assign the Assigned Contracts and Assigned Leases and

Interests to the Buyer on the effective date of the assumption and assignment of such

Assigned Contracts or Assigned Leases and Interests (“Assumption and Assignment

Effective Date”) in accordance with the terms and conditions of the Purchase Agreement,

the Bidding Procedures Order, and this Order. The Debtors’ assumption and assignment

of the Assigned Contracts and Assigned Leases and Interests to the Buyer is a valid exercise

of the Debtors’ business judgment and satisfies the requirements of section 365 of the

Bankruptcy Code. The Sale Transaction provides significant benefits to the Debtors’

estates. The Debtors cannot obtain these benefits without the assumption and assignment

                                               16
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 206 of 288



of the Assigned Contracts and Assigned Leases and Interests, which are a material part of

the Assets and the Sale Transaction. Accordingly, the assumption and assignment of the

Assigned Contracts and Assigned Leases and Interests constitutes an exercise of the

Debtors’ sound business judgment.

          JJ.   Section 365(b)(1) of the Bankruptcy Code requires a debtor in possession

to cure any default and provide adequate assurance of future performance in order to

assume an unexpired lease or executory contract under which a default has occurred.

Subject to the terms and conditions set forth in the Bidding Procedures Order, the Purchase

Agreement, and this Order, and except to the extent waived by the applicable contractual

counterparty, on the applicable Assumption and Assignment Effective Date (or as

otherwise provided in the Bidding Procedures Order, the Purchase Agreement, or this

Order), the Seller shall pay any outstanding Cure Costs, calculated in good faith as of the

Petition Date, and any other applicable cure costs due pursuant to the Purchase Agreement,

with respect to the Assigned Contracts or Assigned Leases and Interests and, therefore, this

requirement has been satisfied, except that Buyer shall pay any Cure Costs to the extent

required to be paid by Buyer under Section 2.05 of the Purchase Agreement.

          KK.   Pursuant to section 365(f) of the Bankruptcy Code, notwithstanding a

provision in an executory contract or unexpired lease, or in applicable law, that prohibits,

restricts, or conditions the assignment of such contract or lease, a debtor in possession may

assign such contract or lease if such contract or lease is assumed by the debtor in possession

in accordance with section 365 of the Bankruptcy Code, and the proposed assignee

provides “adequate assurance of future performance” of the obligations arising under such

contract or lease from and after the date of the assignment. The Debtors have satisfied the


                                             17
#92851088v1
          Case 19-11104-JTD          Doc 833     Filed 01/24/20    Page 207 of 288



requirements necessary to assume the Assigned Contracts and Assigned Leases and

Interests. In addition, the Debtors have demonstrated that the Buyer has the resources to

perform the obligations under such Assigned Contracts and Assigned Leases and Interests.

Accordingly, the requirements for assignment of such contracts and leases to the Buyer

under section 365(f) of the Bankruptcy Code have been satisfied. To the extent that any

party’s consent to assumption or assignment of any Assigned Contract or Assigned Lease

or Interest is required by the Bankruptcy Code and applicable non-bankruptcy law, such

party is deemed to have consented by not timely objecting to the Motion.

          LL.      In accordance with the Bidding Procedures Order, and as evidenced by the

Notice and the Affidavits of Service, due and proper notice of the proposed assumption

and assignment of the Assigned Contracts and Assigned Leases and Interests to the Buyer

was provided to the non-Debtor counterparties listed on Exhibit A-1, Schedule 2.01(b)(vii)-

1 and Schedule 2.05(a), in each case, to the Purchase Agreement.

          No Fraudulent Intent

          MM. The Purchase Agreement was not entered into, and the Sale Transaction will

not be consummated, for the purpose of hindering, delaying, or defrauding the Debtors’

present or future creditors for purposes of the Bankruptcy Code, any other applicable laws

of the United States, and any applicable laws of any state, territory, or possession thereof,

or the District of Columbia. Neither the Debtors nor the Buyer is entering into the Purchase

Agreement or consummating the Sale Transaction with any fraudulent or otherwise

improper purpose.

          Assets

          NN.      The Assets constitute property of the Debtors’ estates and title thereto is

vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy Code.
                                               18
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 208 of 288



The Debtors have all title, interest, and/or rights in the Assets required to transfer and to

convey the Assets to the Buyer, as required by the Purchase Agreement.

          Corporate or Limited Liability Company Authority

          OO.   The Debtors have (i) full power and authority to perform all of their

obligations under the Purchase Agreement and the Debtors’ prior execution and delivery

of, and performance of obligations under, the Purchase Agreement is hereby ratified, (ii)

all of the power and authority necessary to consummate the Sale Transaction, and (iii)

taken all actions necessary to authorize, approve, execute, and deliver the Purchase

Agreement and to consummate the Sale Transaction.

          Prompt Consummation

          PP.   To maximize the value of the Assets, it is essential that the Sale Transaction

occur within the timeframe set forth in the Purchase Agreement. Time is of the essence in

consummating the Sale Transaction.          The Debtors have demonstrated compelling

circumstances and a good, sufficient, and sound business purpose and justification for the

immediate approval and consummation of the transactions contemplated by the Purchase

Agreement, including, without limitation, the Sale Transaction and the assumption and

assignment of the Assigned Contracts or Assigned Leases and Interests prior to, and outside

of, a chapter 11 plan. Accordingly, there is cause to lift the stays established by Bankruptcy

Rules 6004 and 6006.

          Statutory Predicates

          QQ.   The statutory authorization for the relief granted herein is found in sections

105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, and

9014, and Local Bankruptcy Rules 2002-1, 6004-1, and 6006-1.



                                             19
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20     Page 209 of 288



          Section 363 Sale

          RR.    The proposed sale of the Assets to the Buyer pursuant to the Purchase

Agreement constitutes a sale of property of the Debtors’ respective estates outside the

ordinary course of business within the meaning of section 363(b) of the Bankruptcy Code.

          SS.    For good and valid reasons, the Court may authorize and approve a sale of

assets of a chapter 11 debtor pursuant to section 363(b) of the Bankruptcy Code without

the necessity of following the procedures and making the findings required for the

confirmation of a chapter 11 plan. Such good and valid reasons exist in this case. Under

the circumstances of the Chapter 11 Cases, the sale of the Assets to the Buyer pursuant to

sections 105(a) and 363(b) and (f) of the Bankruptcy Code is both justified and appropriate.

          TT.    The sale of the Assets to the Buyer free and clear of any and all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and Assumed Liabilities)

upon the terms and conditions set forth in the Purchase Agreement is in the best interests

of the Debtors and their respective estates.

          UU.    Given the circumstances of the Chapter 11 Cases, including, without

limitation, the adequate exposure of the Debtors’ businesses to the marketplace, the

reasonable opportunity afforded other parties to make competing bids or offers for all or a

portion of the Debtors’ businesses, and the adequacy and fair value of the consideration

being provided by the Buyer under the Purchase Agreement, the proposed sale of the Assets

to the Buyer constitutes a reasonable and sound exercise of the Debtors’ business judgment

and is hereby approved in all respects.

          Retention of Jurisdiction

          VV.    It is necessary and appropriate for the Court to retain jurisdiction to, inter

alia, interpret and enforce the terms and provisions of this Order and the Purchase
                                               20
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 210 of 288



Agreement, and to adjudicate, if necessary, any and all disputes concerning the assumption

and assignment of the Assigned Contracts and the Assigned Leases and Interests and any

alleged right, title, or property interest, including ownership claims, relating to the Assets

and the proceeds thereof, as well as the extent, validity, perfection, and priority of any

alleged lien or claim relating to the Debtors and/or the Assets.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

          1.    The relief requested in the Motion is granted and approved in all respects as

set forth in this Order.

          2.    The Sale Transaction is hereby approved in all respects as set forth in this

Order.

          3.    The Debtors are hereby authorized and directed to sell the Assets to the

Buyer upon and subject to the terms and conditions set forth in the Purchase Agreement,

the provisions of which are incorporated herein by reference as if set forth in full herein.

          4.    Each of the Debtors is hereby authorized and directed to perform,

consummate, and implement the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement

the Purchase Agreement, and to take any and all further actions as may be necessary or

appropriate to the performance of its obligations as contemplated by the Purchase

Agreement or this Order, including paying, whether before or after the Closing, any

expenses or costs that are required to be paid in order to consummate the Sale Transaction

or to perform its obligations under the Purchase Agreement or any related agreements.

          5.    Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, upon the

Closing, the Assets shall be transferred, sold, and delivered to the Buyer free and clear of

all Liens, Claims and/or Interests, other than the Permitted Encumbrances and the Assumed
                                             21
#92851088v1
          Case 19-11104-JTD            Doc 833       Filed 01/24/20        Page 211 of 288



Liabilities, or as otherwise explicitly set forth in the Purchase Agreement. All other liens

and claims that existed against the Assets prior to the Closing, including, without limitation,

the Permitted Prior Liens, if any (but excluding the DIP Liens, Prepetition Liens, and

Adequate Protection Liens6), shall attach to the sale proceeds the Debtors receive under the

Sale Transaction (subject to the terms and conditions set forth in the Final DIP Order,

Bidding Procedures Order, and this Order, including without limitation, the Carve-Out).

Those liens and claims will attach to the proceeds of the Sale Transaction in the same order

of relative priority and with the same validity, force, and effect that the holder of such lien

or claim had against the Assets prior to Closing (including, for the avoidance of doubt, the

priority of the Carve-Out as set forth in the Final DIP Order), and will be subject to any

claims and defenses the Debtors may possess with respect thereto. The interests of the

holders of such liens or claims are being adequately protected pursuant to the provisions of

this Order by having their liens or claims, if any, in each instance against the Debtors, their

estates, or any of the Assets, attach to the proceeds of the Sale Transaction ultimately

attributable to the Assets in which such creditor or interest holder alleges an interest, in the

same order of priority and with the same validity, force, and effect that such creditor or

interest holder had prior to the Sale Transaction, subject to any claims and defenses the

Debtors and their estates may possess with respect thereto.

          6.     In accordance with the Purchase Agreement, all fee interests, rights-of-way,

easements, real property interests, real rights, licenses, servitudes, permits, privileges, and

leases (surface and subsurface) owned or held by the Debtors, or hereinafter acquired by



6
 As used in this Order, DIP Liens, Prepetition Liens and Adequate Protection Liens shall each have the
meaning set forth in the Final DIP Order.

                                                   22
#92851088v1
          Case 19-11104-JTD          Doc 833      Filed 01/24/20     Page 212 of 288



the Debtors prior to the Closing, in each case to the extent constituting Assets, constitute

real property or a real property interest, and together with the rights, tenements, appurtenant

rights and privileges related thereto (collectively, the “Real Property Interests”), shall, in

accordance with the Purchase Agreement, be transferred to the Buyer at the Closing

notwithstanding any consent rights, anti-assignment provisions, or any other provisions

purporting to prohibit or condition the transfer or assignment of such Real Property

Interests contained in such Real Property Interests, or in any other document, and all such

rights, provisions, prohibitions, and conditions shall be void and of no force and effect with

respect to the Sale Transaction.

          7.       To the greatest extent permitted by law, as a result of the Sale Transaction,

neither the Buyer nor KeyBank will be a successor to any of the Debtors by reason of any

theory of law or equity, and neither the Buyer nor KeyBank will have any liability, except

as expressly provided in the Purchase Agreement with respect to the Permitted

Encumbrances and the Assumed Liabilities, for any Liens, Claims and/or Interests against

or in any of the Debtors as a result of any application of successor liability theories.

          8.       Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code,

upon Closing, and in accordance with the Purchase Agreement, the Assets shall be

transferred to the Buyer free and clear of all liens, claims, encumbrances and interests

(subject to the Assumed Liabilities and the Permitted Encumbrances), including, without

limitation, each of the following, which are collectively referred to herein as the “Liens,

Claims and/or Interests”:

                  liens (as that term is defined in the Bankruptcy Code), including, without
                   limitation, mechanics’, materialmens’ and other consensual and non-
                   consensual liens and statutory liens, mortgages, hypothecations, charges,
                   consents, judicial liens (as defined in the Bankruptcy Code), instruments,

                                                23
#92851088v1
          Case 19-11104-JTD          Doc 833      Filed 01/24/20      Page 213 of 288



                  leases, licenses, options, deeds of trust, security interests, conditional sale
                  or other title retention agreements, pledges, Encumbrances, covenants,
                  easements, servitudes, and liens and security interests granted under
                  sections 361, 363 and/or 364 of the Bankruptcy Code or an order of the
                  Court, including the interim order [D.I. 62] and final order [D.I. 223]
                  authorizing the DIP Loans (as therein defined);

                 interests, obligations, liabilities, demands, agreements, guaranties, options,
                  restrictions, contractual or other commitments;

                 rights, including, without limitation, rights of first refusal, rights of offset,
                  rights to use, contract rights, Preferential Purchase Right, rights of recovery,
                  and any rights that purport to give any party a right or option to effect any
                  forfeiture, modification, right of first offer or first refusal, consent, or
                  termination of the Debtors’ or the Buyer’s interest in the Assets, or any
                  similar rights, in each case with respect to the Sale Transaction;

                 judgments and/or decrees of any court or foreign or domestic Governmental
                  Authority or governmental entity (to the extent permitted by law);

                 charges or restrictions of any kind or nature, including, without limitation,
                  any restriction on the use, transfer, receipt of income or other exercise of
                  any attributes of ownership of the Assets, including, without limitation,
                  consent of any person or entity to assign or transfer any of the Assets, in
                  each case with respect to the Sale Transaction;

                 debts (as that term is defined in the Bankruptcy Code), including but not
                  limited to, debts arising in any way in connection with any agreements, loan
                  documents, credit agreements, indentures, debtor-in-possession loans, DIP
                  Documents (as defined in D.I. 223), acts, or failures to act of the Debtors,
                  any of the Debtors’ predecessors or Affiliates, or any Representative of any
                  of the Debtors, their predecessors or Affiliates;

                 claims (as that term is defined in the Bankruptcy Code), including but not
                  limited to, all rights to payment, damages, losses, demands, judgments,
                  claims, causes of action, charges, assessments, liabilities, suits,
                  investigations, litigation, third-party actions, claims for reimbursement,
                  contribution claims, penalties, indemnity claims, exoneration or exculpation
                  claims, Royalties, Suspense Funds, alter-ego claims, environmental claims
                  or liens arising from conditions first existing on or prior to the Closing
                  (including, without limitation, the presence of hazardous, toxic, polluting,
                  or contaminating substances or waste) that may be asserted on any basis,
                  including, without limitation, under any Environmental Law (to the greatest
                  extent permitted by law), claims arising under any bulk sales or similar law,
                  Tax, claims arising under any tax statutes or ordinances, including, without
                  limitation, the Internal Revenue Code of 1986, as amended, any products
                  liability, product warranty liability or similar claims, intercompany claims,

                                                 24
#92851088v1
          Case 19-11104-JTD           Doc 833      Filed 01/24/20      Page 214 of 288



                   loans and receivables between any Debtor and another Debtor or any Debtor
                   and any non-Debtor subsidiary, Affiliate or Representative of any of the
                   foregoing, escheat, administrative expenses, and pending or threatened
                   litigation claims, arbitral proceedings or proceedings by or before any
                   Governmental Authority or any other person, sanctions, penalties, costs,
                   expenses, fees (including attorney or other professional and advisor fees and
                   costs), Liabilities, setoff rights (to the greatest extent permitted by law),
                   obligations, and claims and liabilities of any kind or nature under contract,
                   agreement, understanding, or at law, in equity, or otherwise, whatsoever,
                   whether or not reduced to judgment;

                  claims or liens in any way whatsoever relating to or arising from the Assets
                   or the Debtors’ operations or use of the Assets, including, without
                   limitation, claims or liens under the Assigned Contracts and Assigned
                   Leases and Interests arising prior to the Closing, or any liabilities calculable
                   by reference to the Debtors or their assets or operations or relating to
                   continuing conditions existing at or prior to the Closing or the applicable
                   Assumption and Assignment Effective Date;

                  Excluded Liabilities; and

                  to the maximum extent permitted by law, any other interest within the
                   meaning of section 363(f) of the Bankruptcy Code,

in each instance for all of the foregoing, whether known or unknown, choate or inchoate,

filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

perfected or unperfected, allowed or disallowed, contingent or noncontingent, liquidated

or unliquidated, matured or unmatured, material or nonmaterial, disputed or undisputed,

whether arising prior to or subsequent to the commencement of these Chapter 11 Cases,

and whether imposed by agreement, understanding, law, equity or otherwise.

          9.       Without limiting the foregoing, and except as otherwise expressly provided

in the Purchase Agreement with respect to the Permitted Encumbrances and the Assumed

Liabilities, neither the Buyer nor KeyBank shall be liable or responsible, as a successor or

otherwise, for the Debtors’ claims or liens, whether calculable by reference to the Debtors

or their operations or under or in connection with (a) any employment or labor agreements,

(b) any pension, welfare, compensation, fringe benefit, or other employee benefit plans,

                                                 25
#92851088v1
          Case 19-11104-JTD        Doc 833    Filed 01/24/20      Page 215 of 288



trust arrangements, agreements, practices, and programs, including, without limitation, any

pension plan of the Debtors, any medical, welfare, and pension benefits payable after

retirement or other termination of employment, or any responsibility as a fiduciary, plan

sponsor, or otherwise for making any contribution to, or in respect of the funding,

investment, or administration of, any employee benefit plan, arrangement, or agreement

(including, without limitation, pension plans) or the termination of or withdrawal from any

such plan, arrangement, or agreement, (c) the cessation of the Debtors’ operations,

dismissal of employees, or termination of employment or labor agreements or pension,

welfare, compensation or other employee benefit plans, agreements, practices and

programs, obligations that might otherwise arise or pursuant to (i) the Employee

Retirement Income Security Act of 1974, as amended, (ii) the Fair Labor Standards Act,

(iii) Title VII of the Civil Rights Act of 1964, (iv) the Age Discrimination and Employment

Act of 1967, (v) the Federal Rehabilitation Act of 1973, (vi) the National Labor Relations

Act, or (vii) the Consolidated Omnibus Budget Reconciliation Act of 1985, (d) worker’s

compensation, occupational disease, or unemployment or temporary disability insurance

claims.

          10.   Except as expressly provided in the Purchase Agreement with respect to the

Permitted Encumbrances and the Assumed Liabilities, no person or entity, including,

without limitation, any federal, state, or local governmental agency, department, or

instrumentality, shall assert by suit or otherwise against the Buyer or its successors in

interest any Lien, Claim and/or Interest that they had, have, or may have against the Debtors,

or any Lien, Claim and/or Interest relating to or arising from the Assets or the Debtors’

operations or use of the Assets.


                                             26
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 216 of 288



          11.   The terms and provisions of the Purchase Agreement and all related

documents necessary to consummate the Sale Transaction, together with the terms and

provisions of this Order, shall be binding in all respects upon the Debtors, their estates,

their creditors, and all parties in interest, including any and all successors and assigns

(including, without limitation, any trustee appointed under the Bankruptcy Code).

          12.   Except as expressly provided in the Purchase Agreement with respect to the

Permitted Encumbrances and the Assumed Liabilities, all entities holding Liens, Claims

and/or Interests against the Assets shall be, and hereby are, barred from asserting such

Liens, Claims and/or Interests against the Buyer and/or the Assets and all entities holding

such Liens, Claims and/or Interests shall be deemed to have released the Assets to the

Buyer and to have limited the assertion of their liens or claims against the Assets (subject,

in all cases, to the priority set forth in the Final DIP Order, including the priority of the

Carve-Out) to the sale proceeds the Debtors receive for the sale of the Assets and any other

available property of the Debtors’ respective estates that does not constitute the Assets

          13.   This Order shall be binding upon and govern the acts of all entities,

including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, registrars of patents,

trademarks or other intellectual property, administrative agencies, governmental

departments, secretaries of state, federal and local officials, and all other persons and

entities who may be required by operation of law, the duties of their office, or contract to

accept, file, register, or otherwise record or release any documents or instruments, or who

may be required to report or insure any title or state of title in or to any of the Assets.




                                               27
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 217 of 288



          14.   All Liens, Claims and/or Interests of record against the Assets, other than

the Permitted Encumbrances and Assumed Liabilities, shall, upon Closing, be terminated

as against the Assets, and all the entities described in the immediately preceding paragraph

of this Order are authorized and directed to (a) terminate all recorded Liens, Claims and/or

Interests against the Assets from their records, official, and otherwise, in each case solely

with respect to the Assets, and (b) accept for filing or recording all instruments made or

delivered by or to any of the Debtors, and all deeds or other documents relating to the

conveyance of the Assets to the Buyer.

          15.   If any person or entity that has filed statements, documents or agreements

evidencing liens or claims on or in the Assets shall not have delivered to the Debtors prior

to Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of liens and easements, and any other

documents necessary for the purpose of documenting the release of all Liens, Claims and/or

Interests that the person or entity has or may assert with respect to the Assets, the Buyer is

hereby authorized to execute and file such statements, instruments, releases, and other

documents on behalf of the person or entity with respect to the Assets.

          16.   Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, the

Debtors’ assumption (if applicable) and assignment to the Buyer, and the Buyer’s

assumption of the Assigned Contracts and Assigned Leases and Interests, on the terms set

forth in the Purchase Agreement, are hereby approved and the requirements of section

365(b)(1) with respect thereto are hereby found and deemed to be satisfied.

          17.   The Debtors are hereby authorized in accordance with sections 105(a), 363,

and 365 of the Bankruptcy Code to (a) assume and assign to the Buyer at Closing the


                                             28
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 218 of 288



Assigned Contracts and Assigned Leases and Interests free and clear of all Liens, Claims

and/or Interests (other than the Permitted Encumbrances and the Assumed Liabilities) and

(b) execute and deliver to the Buyer such documents or other instruments as Buyer deems

may be necessary to assign and transfer the Assigned Contracts and Assigned Leases and

Interests to the Buyer.

          18.   Subject to the Closing, (a) to the extent provided in section 365 of the

Bankruptcy Code, any provisions in any of the Assigned Contracts and Assigned Leases

and Interests that prohibit or condition the assignment of such Assigned Contracts and

Assigned Leases and Interests or allow the party to such Assigned Contracts and Assigned

Leases and Interests to terminate, recapture, impose any penalty, condition renewal or

extension, or modify any term or condition upon the assignment of such of the Assigned

Contracts and Assigned Leases and Interests, constitute unenforceable anti-assignment

provisions which are void and of no force and effect, (b) all other requirements and

conditions under sections 363 and 365 of the Bankruptcy Code for the assumption by the

Debtors and assignment to the Buyer of each of the Assigned Contracts and Assigned

Leases and Interests have been satisfied, and (c) effective upon the Closing, the Assigned

Contracts and Assigned Leases and Interests shall be transferred and assigned to, and from

and following the Closing remain in full force and effect for the benefit of, the Buyer,

notwithstanding any provision in any of the Assigned Contracts and Assigned Leases and

Interests that prohibits, restricts, or conditions such assignment or transfer (including but

not limited to any consents to assign) and, pursuant to section 365(k) of the Bankruptcy

Code, the Debtors shall be relieved from any further post-Closing liability with respect to




                                             29
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 219 of 288



the Assigned Contracts and Assigned Leases and Interests after such assumption and

assignment to the Buyer at Closing.

          19.   All defaults or other obligations of the Debtors under the Assigned

Contracts and Assigned Leases and Interests, arising or accruing prior to the Closing, or

required to be paid pursuant to section 365 of the Bankruptcy Code in connection with the

assumption and assignment of the Assigned Contracts and Assigned Leases and Interests,

shall be cured by the Debtors or the Buyer, as applicable, to the extent set forth in the

Purchase Agreement. Except as to any timely filed objection to the Debtors’ proposed

Cure Costs in respect of any of the Assigned Contracts and Assigned Leases and Interests,

which objection will be resolved as provided in Paragraph 20 below, the Cure Costs set

forth in the Potential Assumption and Assignment Notice, or Exhibit 1 to the Debtors’

Omnibus Motion for an Order, Pursuant to Sections 105 and 365 of the Bankruptcy Code,

Authorizing (I) the Debtors to Assume Certain Unexpired Leases and (II) Waiving the

Requirements of Rule 6006(f)(6) of the Federal Rules of Bankruptcy Procedure [D.I. 735],

as applicable (together, the “Assumption and Assignment Notice”) to the extent not

already paid shall constitute the only amounts due to the Counterparty under the Assigned

Contracts and Assigned Leases and Interests as of Closing, and no other defaults exist and

no other amounts are due on account of any facts occurring prior to Closing, whether

known or unknown, whether due or to become due, whether accrued, absolute, contingent,

or otherwise, so long as such liabilities arise out of or relate to events occurring prior to

Closing.




                                             30
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 220 of 288



          20.   For Cure Costs in an amount greater than $0 or for which an objection was

timely filed in accordance with the Assumption and Assignment Notice, Buyer will pay

such Cure Costs as follows:

          (a)   if not disputed in good faith as to liability or amount, and such Cure Costs
                arose or accrued before the objection deadline for Cure Costs in the
                Assumption and Assignment Notice, such Cure Costs shall be paid at
                Closing or within five Business Days thereafter;

          (b)   if not disputed in good faith as to liability or amount, and such Cure Costs
                arose or accrued after the objection deadline for Cure Costs in the
                Assumption and Assignment Notice but before Closing, such Cure Costs
                shall be paid when due in the ordinary course promptly by the Buyer; or

          (c)   if disputed in good faith as to liability or amount, such Cure Costs, if any,
                shall be paid as determined by the Court in a subsequent order the Court
                enters in the Bankruptcy Cases on, prior to, or after the Closing, or promptly
                thereafter, resolving the controversy or as may be resolved by agreement of
                the impacted parties (in consultation with the Consultation Parties if an
                impacted party is a Debtor); provided, however, that any undisputed portion
                of such Cure Costs shall be paid in accordance with subsections (a) or (b),
                as applicable.

The procedures provided herein provide adequate assurance that the Debtors will promptly

cure defaults and promptly compensate for any pecuniary loss within the meaning of

sections 365(b)(1)(A) and (B) of the Bankruptcy Code. As such, all Assigned Contracts

and Assigned Leases and Interests shall be assigned to Buyer at Closing in accordance with

the Purchase Agreement.

          21.   Upon the Debtors’ assignment of the Assigned Contracts or Assigned

Leases and Interests to the Buyer under the provisions of this Order at Closing, no default

or other obligations arising or accruing prior to Closing shall exist under any Assigned

Contracts or Assigned Leases and Interests, and each Contract Counterparty is forever

barred, estopped, and permanently enjoined from (a) declaring a default by the Debtors or

the Buyer under any such Assigned Contract or Assigned Lease or Interest based on acts

                                             31
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 221 of 288



or occurrences arising prior to or existing as of Closing, (b) raising or asserting against the

Debtors or the Buyer, or the property of either of them, any assignment fee, default, breach,

or claim of pecuniary loss, or condition to assignment, arising under or related to any of

the Assigned Contracts or Assigned Leases and Interests based on acts or occurrences

arising prior to or existing as of Closing, or (c) taking any other action against the Buyer

as a result of any Debtor’s financial condition, bankruptcy, or failure to perform any of its

obligations under the relevant Assigned Contracts or Assigned Leases and Interests based

on acts or occurrences arising prior to or existing as of Closing; provided, however, that a

Contract Counterparty to an Assigned Contract or an Assigned Lease shall not be barred

from seeking from the Debtors or the Buyer (as applicable) any additional amounts due on

account of any defaults arising or accruing under such Assigned Contract or Assigned

Lease, as applicable, after the deadline to object to the Cure Costs set forth in the

Assumption and Assignment Notice and before the Closing. Each Contract Counterparty

hereby is also forever barred, estopped, and permanently enjoined from (y) asserting

against the Debtors or the Buyer, or the property of any of them, any default or claim arising

out of any indemnity or other obligation or warranties for acts or occurrences arising prior

to or existing as of Closing and (z) imposing or charging against Buyer or its affiliates any

rent accelerations, assignment fees, increases, or any other fees as a result of the Debtors’

assumption and assignment to Buyer of the Assigned Contracts or Assigned Leases and

Interests.

          22.   Subject to the terms and conditions of the Purchase Agreement, and upon

the Closing, the Buyer in accordance with the Purchase Agreement, shall have (a) to the

extent necessary, cured or provided adequate assurance of cure of, any default existing


                                              32
#92851088v1
          Case 19-11104-JTD      Doc 833     Filed 01/24/20     Page 222 of 288



prior to Closing under the Assigned Contracts or Assigned Leases and Interests within the

meaning of sections 365(b)(l)(A) and 365(f)(2)(A) of the Bankruptcy Code and (b) to the

extent necessary, provided compensation or adequate assurance of compensation to any

party for any actual pecuniary loss to such party resulting from a default prior to Closing

under the Assigned Contracts or Assigned Leases and Interests within the meaning of

sections 365(b)(l)(B) and 365(f)(2)(B) of the Bankruptcy Code. The Buyer’s obligations

to pay the Cure Costs, as applicable under the Purchase Agreement, and the Buyer’s

agreement to perform the obligations under the Assigned Contracts or Assigned Leases

and Interests in accordance with the terms of the Purchase Agreement, shall constitute

adequate assurance of future performance within the meaning of sections 365(b)(l)(C) and

365(f)(2)(B) of the Bankruptcy Code to the extent that any such assurance is required and

not waived by the applicable Contract Counterparty.

          23.   To the furthest extent permitted by law, any party that may have had the

right to consent to the assumption or assignment of any of the Assigned Contracts or

Assigned Leases and Interests is deemed to have consented to such assumption and

assignment for purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party

failed to timely object to the assumption or assignment of such Assigned Contracts or

Assigned Leases and Interests in accordance with the Bidding Procedures Order, and the

Buyer shall be deemed to have demonstrated adequate assurance of future performance

with respect to such Assigned Contracts or Assigned Leases and Interests pursuant to

sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.              Any Contract

Counterparty to any of the Assigned Contracts or Assigned Leases and Interests designated

to be assumed and/or assigned to the Buyer who has not timely filed and served an


                                            33
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20       Page 223 of 288



objection in accordance with the Bidding Procedures Order shall be barred from objecting,

or asserting monetary or non-monetary defaults, with respect to any such Assigned

Contracts or Assigned Leases and Interests, and such Assigned Contracts or Assigned

Leases and Interests shall be deemed assumed by the Debtors and assigned to the Buyer at

Closing in accordance with the Purchase Agreement.

          24.   To the extent a Contract Counterparty failed to timely object to the Cure

Costs for any Assigned Contract or Assigned Lease or Interest in accordance with the

Bidding Procedures Order, such Cure Costs shall be deemed to be finally determined and

any such Contract Counterparty shall be prohibited from challenging, objecting to, or

denying the validity and finality of the Cure Costs at any time.

          25.   Upon and as of the Closing, the Buyer shall be deemed to be substituted for

the applicable Debtor as a party to the applicable Assigned Contract or Assigned Lease or

Interest, and the Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy

Code, from any further post-Closing liability under the Assigned Contract or Assigned

Lease or Interest.

          26.   The Contract Counterparties shall cooperate and expeditiously execute and

deliver, upon the reasonable requests of the Buyer, any instruments, applications, consents,

or other documents that may be required or requested by any public authority or other party

or entity to effectuate the applicable transfers in connection with the Sale Transaction.

          27.   From the date of the entry of this Order, the Debtors (with the consent of

the Buyer) may settle objections to assumption and assignment of any Assigned Contract

or Assigned Lease or Interest, including to proposed Cure Costs, without any further notice

to or action by any party or order of the Court (including by paying any agreed Cure Costs).


                                             34
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 224 of 288



Subject to the occurrence of the Closing, contemporaneously with the resolution of any

such objection, the executory contract or unexpired lease underlying such objection shall

be deemed an Assigned Contract or Assigned Lease or Interest assumed by the Debtors

and assigned to the Buyer without the necessity of obtaining any further order of the Court.

          28.   Nothing in this Order, the Motion, the Bidding Procedures Order, any

applicable Assumption and Assignment Notice, or any other notice or any other document

is or shall be deemed an admission by the Debtors or the Buyer that any contract is an

executory contract or must be assumed and assigned pursuant to the Purchase Agreement

or in order to consummate the Sale Transaction.

          29.   All requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the assumption by the Debtors and assignment to the Buyer of the

Assigned Contracts and Assigned Leases and Interests have been satisfied. Each of the

Assigned Contracts and Assigned Leases and Interests shall be deemed to be valid, binding,

and in full force and effect and enforceable in accordance with their terms as of the Closing,

subject to any amendments or modifications agreed to in writing between a Contract

Counterparty and the Buyer. Upon the Closing, in accordance with sections 363 and 365

of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested with all right, title,

and interest of the Debtors in and under the Assigned Contracts and Assigned Leases and

Interests, and each of the Assigned Contracts and Assigned Leases and Interests shall be

fully enforceable by the Buyer in accordance with its respective terms and conditions,

except as limited or modified by this Order, the Bidding Procedures Order, or other order

of the Court. To the extent provided in the Purchase Agreement, the Debtors shall




                                             35
#92851088v1
          Case 19-11104-JTD     Doc 833     Filed 01/24/20     Page 225 of 288



cooperate with, and take all actions reasonably requested by, the Buyer to effectuate the

foregoing.

          30.   Notwithstanding anything to the contrary herein or in the Purchase

Agreement, the (i) Gas Processing Agreement dated August 14, 2014 between MarkWest

Liberty Bluestone, L.L.C. and EM Energy Pennsylvania, L.L.C., as amended by that

certain First Amendment to Gas Processing Agreement dated January 31, 2019 (the

“MarkWest Gas Processing Agreement”), and (ii) Natural Gas Liquids Exchange and

Marketing Agreement (Bluestone) dated August 14, 2014 between MarkWest Liberty

Midstream & Resources, L.L.C. and EM Energy Pennsylvania, L.L.C., as amended by the

First Amendment to Natural Gas Liquids Exchange and Marketing Agreement (Bluestone)

dated January 31, 2019 (the “MarkWest NGL Exchange and Marketing Agreement”,

and together with the MarkWest Gas Processing Agreement, the “MarkWest

Agreements”) shall each be assumed and assigned to Buyer at the Closing, subject to the

terms of the executed Release and Second Amendment to Gas Processing Agreement,

attached to the Purchase Agreement as Exhibit I. For the avoidance of doubt, upon the

closing of the Sale Transaction neither the Buyer nor the Debtors shall be responsible to

make any cure payment with respect to the MarkWest Agreements, and MarkWest Liberty

Bluestone, L.L.C. and MarkWest Liberty Midstream & Resources, L.L.C. are deemed to

waive their right to any Cure Cost with respect to the MarkWest Agreements.

          31.   Notwithstanding anything to the contrary herein or in the Purchase

Agreement, the Gas Compression Agreement, dated as of May 1, 2014, by and among EM

Energy Pennsylvania, L.L.C., EdgeMarc Energy Holdings, L.L.C. and Axip Energy

Services, LP (“Axip”), as amended by that certain Amendment to the Gas Compression


                                           36
#92851088v1
          Case 19-11104-JTD      Doc 833      Filed 01/24/20     Page 226 of 288



Agreement, dated as of May 1, 2018, by and among Axip, EdgeMarc Energy Holdings,

L.L.C., EM Energy Midstream Pennsylvania, L.L.C. and EM Energy Pennsylvania, L.L.C.,

and as amended by that certain Letter Agreement re Additional Pressure Reduction Request,

dated as of September 14, 2018, by and among Axip, EdgeMarc Energy Holdings, L.L.C.,

EM Energy Midstream Pennsylvania, L.L.C. and EM Energy Pennsylvania, L.L.C., and

the Sublease Agreement, dated June 30, 2014, by and among Valerus Compression

Services, LP, d/b/a Axip, and EM Energy Pennsylvania, L.L.C. (collectively, the “Axip

Agreements”) shall, upon the Closing, be assumed and assigned to Buyer. As a condition

to the assumption and assignment of the Axip Agreements, Buyer shall pay $750,000 to

Axip at Closing as the Cure Cost to cure any continuing defaults under the Axip

Agreements through the Closing (the “Axip Cure Payment”). Other than the Axip Cure

Payment, neither the Buyer nor the Debtors shall be responsible to make any other cure

payment with respect to the Axip Agreements, and Axip is deemed to waive its right to any

other cure claim with respect to the Axip Agreements. Upon Closing and payment of the

Axip Cure Payment, Axip shall be deemed to release the Debtors and the Debtors shall be

deemed to release Axip, in each case along with their respective current and former

directors, officers, agents, representatives, employees, insurers, trustee beneficiaries,

settlors, trustees, attorneys, assigns, and/or successors from any and all claims,

counterclaims, defenses, actions, causes of action, demands, liabilities, suits,

administrative proceedings, payments, charges, obligations, and judgments, whether

arising by statute, in contract or tort, at law or in equity, under any theory of liability,

whether presently known or unknown, whether asserted or unasserted or recognized by the

law of any jurisdiction, relating in any way to the Axip Agreements and/or the Debtors’


                                            37
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 227 of 288



chapter 11 cases. Axip shall be included as a released party and releasing party pursuant

to any releases included in any plan of reorganization or liquidation proposed in the

Debtors’ chapter 11 cases, and/or any order confirming such proposed plan, as applicable.

          32.   The assumption (as applicable) and assignment of the Assigned Contracts

and the Assigned Leases and Interests will not be effectuated if the Closing does not occur

and the Purchase Agreement is terminated.

          33.   Within ten Business Days after the Closing, the Debtors shall file with the

Court a list of Assigned Contracts, Assigned Leases and Interests, Excluded Contracts,

Excluded Leases, and Designated Agreements and shall serve a copy of such list to each

non-Debtor Contract Counterparty on the lists, and such lists shall be updated or

supplemented from time to time as necessary or at the request of the Buyer, provided that

any updated or supplemental list need only be served upon those non-Debtor

Counterparties to such contracts or leases directly affected by such updated or

supplemental list.

          34.   Each non-Debtor Contract Counterparty to an Assigned Contract or

Assigned Lease or Interest shall be forever barred, estopped, and permanently enjoined

from asserting against the Buyer or its property (including, without limitation, the Assets),

any fee, acceleration, increase, default, breach, claim (including any counterclaim, defense,

or setoff capable of being asserted against the Debtors), pecuniary loss, or condition to

assignment existing or on account of any facts occurring prior to Closing or as a result of

the Petition Date.

          35.   The Debtors are authorized and empowered to cause to be filed with the

secretary of state of any state or other applicable officials of any applicable governmental


                                             38
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 228 of 288



units any and all certificates, the Purchase Agreement, and any amendments thereto

necessary or appropriate to effectuate the transactions contemplated by the Purchase

Agreement, any related agreements, and this Order, including amended and restated

certificates or articles of incorporation and by-laws or certificates or articles of amendment,

and all such other actions, filings, or recordings as may be required under appropriate

provisions of the applicable laws of all applicable governmental units or as any of the

officers of the Debtors may determine are necessary or appropriate. The execution of any

such document or the taking of any such action shall be, and hereby is, deemed conclusive

evidence of the authority of such person to so act. Without limiting the generality of the

foregoing, this Order shall constitute all approvals and consents, if any, required by the

laws of the State of Delaware, and all other applicable business corporation, trust and other

laws of the applicable governmental units, with respect to the implementation and

consummation of the Purchase Agreement, any related agreements, this Order, and the

transactions contemplated thereby and hereby.

          36.   To the greatest extent available under applicable law, the Buyer shall be

authorized, as of the Closing, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Assets, and all

such licenses, permits, registrations, and governmental authorizations and approvals are

deemed to have been transferred to the Buyer as of the Closing.

          37.   The Purchase Agreement has been negotiated and executed, and the Sale

Transaction has been undertaken, by the Debtors, the Buyer, and their respective

Representatives at arm’s length, without collusion and in “good faith,” as that term is

defined in section 363(m) of the Bankruptcy Code.             Accordingly, the reversal or


                                              39
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 229 of 288



modification on appeal of this Order or the authorization provided herein to consummate

the Sale Transaction shall not affect the validity of the Sale Transaction, whether or not the

Buyer knew or knows of the pendency of the appeal, unless this Order, such authorization

and such Sale Transaction are stayed pending appeal. The Buyer is a good faith purchaser

within the meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to

the full protections of section 363(m) of the Bankruptcy Code.

          38.   None of the Debtors nor the Buyer or KeyBank has engaged in any conduct

that would cause or permit the Purchase Agreement or the Sale Transaction to be avoided,

or damages or costs to be imposed, under section 363(n) of the Bankruptcy Code. The

consideration provided by the Buyer and KeyBank for the Assets under the Purchase

Agreement is fair and reasonable, and the Sale Transaction may not be avoided under

section 363(n) of the Bankruptcy Code.

          39.   Upon the closing of the sale, all obligations, including all “Obligations” (as

defined in the DIP Credit Agreement) under the DIP Credit Agreement and the DIP Liens

and Claims, the Adequate Protection Liens and Claims and the Prepetition Liens and

Claims, and any related obligations, shall be deemed permanently discharged against the

Debtors, extinguished, and satisfied in full in consideration for KeyBank’s credit bid

pursuant to § 363(k) of the Bankruptcy Code.

          40.   Nothing contained in any plan of reorganization (or liquidation) confirmed

in the Chapter 11 Cases, any order confirming any plan of reorganization (or liquidation),

or any other order of any type or kind entered in the Chapter 11 Cases or any related

proceeding, including any subsequent chapter 7 case, shall conflict with or derogate from

the provisions of the Purchase Agreement or the terms of this Order.


                                             40
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 230 of 288



          41.   Notwithstanding anything set forth herein or in the Purchase Agreement to

the contrary, to the extent that the Closing does not occur and/or the Sale Transaction is

not consummated, then this Order, the Sale Transaction, the Purchase Agreement, and all

of the transactions, agreements, and settlements contemplated or required thereunder or

hereunder, including, without limitation, the 9019 Settlement and the mutual releases by

and between the Debtors and ETC Northeast Pipeline, LLC and their respective affiliates,

(a) shall be deemed void ab initio, and (b) the Debtors, KeyBank, the Committee, and ETC

shall be returned to the status quo ante that existed immediately prior to their respective

entries into the foregoing agreements, transactions, and/or settlements.

          42.   Upon Closing of the Sale, the Motion of the Official Committee of

Unsecured Creditors for Entry of an Order Granting Leave, Standing and Authority to

Commence, Prosecute and Settle Claims on Behalf of the Debtors’ Estates [D.I. 579] (the

“Standing Motion”) shall be deemed withdrawn. Upon Closing of the Sale, any claims

asserted in the Standing Motion or in the accompanying complaint and any other Challenge

(as defined in the Final DIP Order [D.I. 223]) shall be barred pursuant to the Final DIP

Order, and the Debtors’ stipulations, admissions, agreements and releases contained in the

Final DIP Order shall be binding upon all parties-in-interest. The Committee shall submit

a notice of withdrawal, with prejudice, of the Standing Motion within two business days

of the Closing of the Sale.

          43.   Upon Closing of the Sale Transaction, Evercore Fees (as defined in the Final

DIP Order) earned upon the consummation of the Sale Transaction shall be deposited by

or on behalf of the Debtors (notwithstanding anything to the contrary in the Final DIP

Order) into an IOLTA account with Landis Rath & Cobb LLP (“LRC”) and shall be


                                             41
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 231 of 288



released by LRC and paid to Evercore at the direction of the Debtors upon approval of a

fee application therefor (whether pursuant to the Interim Compensation Order or otherwise).

          44.   Upon entry of this Order, the Objection of Official Committee of Unsecured

Creditors to Motion of Debtors for Entry of Order (A) Approving Sale of Debtors’ Assets

Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing Assumption

and Assignment of Executory Contracts and Unexpired Leases and (C) Granting Related

Relief [D.I. 577] shall be deemed withdrawn without prejudice, and the Committee shall

file a notice of withdrawal on the Court’s docket within two business days of entry of this

Order.

          45.   Notwithstanding anything to the contrary herein or in the Purchase

Agreement, no rights, interests, or titles to any payment, claims, causes of action, suits, or

litigation relating to or arising under (i) that certain Amended and Restated Gathering and

Processing Agreement (Contract No. 9532-100), between EM Energy Pennsylvania, LLC

and ETC Northeast Pipeline, LLC, dated November 13, 2017, (ii) that certain Amended

and Restated Individual Transaction Confirmation (Contract No. 9532-101) to the EM

Agreement, (iii) that certain Amended and Restated Individual Transaction Confirmation

(Gatherer’s Contract No. 9532-102) to the EM Agreement; and (iv) any claims of the

Debtors against ETC Northeast Pipeline, LLC and its affiliates being released under and

pursuant to the 9019 Settlement shall be transferred, assigned or sold to the Buyer pursuant

to the terms of this Order.

          46.   The Debtors are authorized to execute, acknowledge, and deliver such deeds,

assignments, conveyances, and other assurances, documents, and instruments of transfer,

and to take such other actions as may be reasonably necessary to perform the terms and


                                             42
#92851088v1
          Case 19-11104-JTD          Doc 833    Filed 01/24/20     Page 232 of 288



provisions of the Purchase Agreement and all other agreements related thereto (including

any documents relating to the repayment of the DIP Loans (as such term is defined in the

Final DIP Order)), and the Debtors are authorized to take any other action that reasonably

may be requested by the Buyer for the purpose of assigning, transferring, granting, and

conveying any or all of the Assets, or by the DIP Secured Parties (as such term is defined

in the Final DIP Order) in connection with evidencing the repayment of the DIP

Obligations (as such term is defined in the Final DIP Order) or the release of any DIP Liens.

          47.   Notwithstanding Bankruptcy Rules 6004, 6006, and 7062 and any other

applicable Bankruptcy Rules or applicable Local Rules to the contrary, this Order shall be

effective immediately upon entry and shall not be subject to any stay in the implementation,

enforcement, or realization of the relief granted herein.

          48.   The Debtors, the Buyer, and Affiliates of the Buyer, are authorized to take

all actions necessary to effectuate the relief granted in this Order.

          49.   The Court retains jurisdiction, even after the closing of the Chapter 11 Cases,

with respect to all matters arising from or related to the enforcement of this Order, including

the authority to do the following:

                (a)    interpret, implement, and enforce the terms and provisions of this

                       Order, the Purchase Agreement, and any other agreement executed

                       in connection therewith;

                (b)    protect the Buyer, or any of the Assets, against any Liens, Claims

                       and/or Interests;

                (c)    resolve any disputes arising under or related to the Purchase

                       Agreement, the Sale Transaction, or the Buyer’s peaceful use and


                                               43
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 233 of 288



                       enjoyment of the Assets, whether or not a plan of reorganization (or

                       liquidation) has been confirmed in the Chapter 11 Cases and

                       irrespective of the provisions of any such plan or order confirming

                       any such plan;

                (d)    adjudicate all issues concerning all Liens, Claims and/or Interests in

                       and to the Assets, including the extent, validity, enforceability,

                       priority, and nature of all such Liens, Claims and/or Interests;

                (e)    adjudicate any and all issues and/or disputes relating to the Debtors’

                       right, title, or interest in the Assets and the proceeds thereof, the

                       Motion, and the Purchase Agreement; and

                (f)    adjudicate any and all remaining issues concerning the Debtors’

                       right and authority to assume and assign the Assigned Contracts and

                       Assigned Leases and Interests to the Buyer and resolve any

                       objections to Cure Costs or any other objections by non-Debtor

                       counterparties to any additional contracts or leases that the Buyer

                       may elect, in accordance with the Purchase Agreement and the

                       Bidding Procedures Order, to become Assigned Contracts or

                       Assigned Leases and Interests and determine the Buyer’s rights and

                       obligations with respect to such assignment and the existence of any

                       default under any Assigned Contract or Assigned Lease or Interest.

          50.   The provisions of this Order are nonseverable and mutually dependent.

          51.   No bulk sales law or any similar law of any state or other jurisdiction shall

apply in any way to the Sale Transaction.


                                             44
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 234 of 288



          52.   Nothing in this Order or the Purchase Agreement releases, nullifies,

precludes or enjoins the enforcement of any valid police or regulatory liability to a

governmental unit to which the Buyer may be subject to as the post-sale owner or operator

of any Asset after the date of entry of this Order. Nothing in this Order or the Purchase

Agreement authorizes the transfer or assignment of any governmental (a) license, (b)

permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of any

obligation thereunder, without compliance with all applicable legal requirements and

approvals under police or regulatory law. Nothing in this Order divests any tribunal of any

jurisdiction it may have under police or regulatory law to interpret this Order or to

adjudicate any defense asserted under this Order.

          53.   The Purchase Agreement and any related agreements, documents, or

instruments may be modified, amended, or supplemented by the parties thereto in

accordance with the terms thereof, without further order of the Court, so long as any such

modification, amendment, or supplement does not have an adverse effect in any material

respect on the Debtors’ estates. The Debtors shall promptly file all material modifications,

amendments, and supplements to the Purchase Agreement, whether or not they adversely

affect the Debtors, with the Court.

          54.   The failure specifically to include any particular provisions of the Purchase

Agreement in this Order shall not diminish or impair the efficacy of such provision, it being

the intent of the Court that the Purchase Agreement and each and every provision, term,

and condition thereof be authorized and approved in its entirety.




                                             45
#92851088v1
            Case 19-11104-JTD     Doc 833    Filed 01/24/20   Page 235 of 288



Dated:     [        ], 2020
           Wilmington, Delaware



                                      THE HONORABLE JOHN T. DORSEY
                                      UNITED STATES BANKRUPTCY JUDGE




                                            46
  #92851088v1
          Case 19-11104-JTD          Doc 833    Filed 01/24/20   Page 236 of 288

                                          Exhibit A

                                   Asset Purchase Agreement

                                    [Intentionally Omitted]




                                               47
#92851088v1
120911.0000001 EMF_US 77387928v7
Case 19-11104-JTD     Doc 833 Filed 01/24/20 Page 237 of 288
                             Exhibit H
                    Copy of New ETP Agreements

          [Exhibits D and E to the Settlement Agreement]
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 238 of 288



                        Exhibit I
     Copy of MarkWest Amendment and Release Agreement

           [Exhibit F to the Settlement Agreement]
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 239 of 288


                           Exhibit J
                    Form of 9019/ETP Order

            [Exhibit A to the Settlement Agreement]
Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 240 of 288


                         Exhibit K

                    9019 Settlement [See

                      Docket No. 829]
          Case 19-11104-JTD   Doc 833   Filed 01/24/20   Page 241 of 288



                                    Exhibit B

                               Proposed Sale Order




#92661245v15
             Case 19-11104-JTD              Doc 833        Filed 01/24/20         Page 242 of 288



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                                    Chapter 11
In re:
                                                                    Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,
                                                                    (Jointly Administered)
                                      1
                           Debtors.
                                                                    Ref. No. 247, 329, 401, 443, 444, 497 and 594

          ORDER (A) APPROVING SALE OF THE DEBTORS’ ASSETS FREE AND
           CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, (B)
           AUTHORIZING ASSUMPTION AND ASSIGNMENT OF EXECUTORY
         CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED
                                     RELIEF

             Upon the motion (the “Motion”)2 filed on May 15, 2019 [D.I. 19] of EdgeMarc

   Energy Holdings, LLC and its subsidiaries that are debtors and debtors in possession

   (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), for,

   inter alia, entry of an order, pursuant to sections 105(a), 363, 365, 503 and 507 of the

   Bankruptcy Code, Bankruptcy Rules 2002-1, 6004-1, and 9006-1, and Rules 2002-1, 6004-

   1, and 9006-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

   Bankruptcy Court for the District of Delaware (the “Local Rules”) (A) Approving Sale of

   Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,


            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             1

   number, where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy Manager, LLC
   (XX-XXXXXXX), EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (XX-XXXXXXX), EM Energy
   Pennsylvania, LLC (XX-XXXXXXX), EM Energy West Virginia, LLC (XX-XXXXXXX), EM Energy Keystone,
   LLC (XX-XXXXXXX), EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy Midstream Pennsylvania,
   LLC (XX-XXXXXXX). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220,
   Canonsburg, PA 15317.
             2
              Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them
   in the that certain Asset Purchase Agreement, dated January 24, 2020, by and among EdgeMarc Energy
   Holdings, LLC, the EM Subsidiaries, KB OREO, LLC and KeyBank, National Association, as
   Administrative Agent (the “Purchase Agreement”), a copy of which is attached hereto as Exhibit A, the
   Motion, or the Bidding Procedures Order (as defined herein), as applicable.



   #92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 243 of 288



(B) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases

and (C) Granting Related Relief and this Court having entered an order on June 21, 2019

[D.I. 247], as amended by an order entered on July 12, 2019 [D.I. 329] (together, the

“Bidding Procedures Order”) approving the Bidding Procedures in connection with the

sale of all or substantially all of the Debtors’ assets and attached as Exhibit 1 to the Bidding

Procedures Order (the “Bidding Procedures”), including, among other things, the

proposed form of notice of the Sale Hearing; and upon the Notice of (I) Designation of

Successful Bid and Cancellation of Auction for the Debtors’ Monroe/Washington Assets

and (II) Extension of Sale Timeline for the Sale of the Debtors’ Butler Assets [D.I. 497]

(the “Notice of Extension of Sale Timeline”); and upon the Notice of Rescheduled Sale

Hearing for the Debtors’ Butler Assets [D.I. 594] (the “Notice of Rescheduled Sale

Hearing”); and upon the Notice of Adjournment of Auction and Sale Hearing for the Sale

of the Debtors’ Butler Assets [D.I. 615] (the “Notice of Adjournment”); and upon the

Notice of Selection of Successful Bid, Sale Hearing and Cancellation of Auction for the

Debtors’ Butler Assets [D.I. [__]] (the “Notice of Successful Bid”) and the Debtors having

determined after an extensive marketing and sale process that Key EM Energy, LLC, as

assignee to KB OREO, LLC (together, the “Buyer”) has submitted the highest or otherwise

best bid for the Debtors’ Assets; and the Court having jurisdiction to consider the matters

raised in the Motion pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and the Court having authority to hear the matters raised in the Motion

pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409; and consideration of the Motion and the requested relief being


                                               2
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 244 of 288



a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2)(A), (M),

and (O); and due and proper notice of the Motion and opportunity for a hearing on the

Motion having been given to the parties listed therein, and it appearing that no other or

further notice need be provided; and the Court having reviewed and considered the Motion

and the [Declaration in Support of Sale (the “Sale Declaration”)]; and the Court having

held a hearing to consider the Motion on February 7, 2020 (the “Sale Hearing”), at which

time all interested parties were offered an opportunity to be heard regarding the Motion,

the Purchase Agreement and the sale transaction contemplated by the Purchase Agreement

(the “Sale Transaction”); and the Court having found that the relief granted by this Order

is in the best interests of the Debtors, their creditors, their estates, and other parties in

interest; and the Court having reviewed and considered the objections to the Motion

(collectively, the “Objections”); and based upon and as demonstrated by the [Sale

Declaration], the evidence proffered or adduced at the Sale Hearing, and the arguments of

counsel made on the record at the Sale Hearing; and upon all of the proceedings had before

the Court; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

          Background

          A.   The findings and conclusions set forth herein constitute the Court’s findings

of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following

findings of fact constitute conclusions of law, and to the extent that any of the following

conclusions of law constitute findings of fact, they are adopted as such.

          B.   On May 15, 2019 (the “Petition Date”), each of the Debtors filed a separate

voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States
                                             3
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20      Page 245 of 288



Bankruptcy Court for the District of Delaware (the “Court”) commencing the Chapter 11

Cases.

          C.   The Chapter 11 Cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b) and the Order Directing Joint Administration of Chapter 11

Cases [D.I. 42] entered by the Court on May 16, 2019, in each of the Chapter 11 Cases.

          D.   The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

          E.   The Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed a statutory committee in the Chapter 11 Cases pursuant to

section 1102 of the Bankruptcy Code on May 29, 2019 [D.I. 114] (the “Committee”).

          F.   As part of the Debtors’ efforts to realize the highest and best value for their

businesses, the Court entered the Bidding Procedures Order that established Bidding

Procedures for a sale or other transaction involving the Assets and scheduled various dates

relating to the Auction. Subsequently, on August 21, 2019, the Debtors filed the Notice of

Extension of Sale Timeline, and on September 16, 2019, the Notice of Rescheduled Sale

Hearing, establishing September 10, 2019 as the deadline for the submission of bids by

Potential Bidders (as defined in the Bidding Procedures) (the “Bid Deadline”), September

19, 2019 as the date for the Auction (if any), and October 7, 2019 as the date on which the

Court would hold the Sale Hearing to approve the successful bidder selected at the Auction

in accordance with the Bidding Procedures (the “Successful Bidder”) and the Sale

Transaction. On September 20, 2019, the Debtors filed the Notice of Adjournment




                                             4
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 246 of 288



adjourning the Auction. On January 24, 2020, the Debtors filed the Notice of Successful

Bidder designating Buyer as the Successful Bidder.

          Compliance with Bidding Procedures and Bidding Procedures Order

          G.    The Debtors’ marketing and sales process with respect to the Assets

afforded a full, fair, and reasonable opportunity for any person or entity to make a higher

or otherwise better offer to purchase the Assets. The Debtors and their professionals

conducted a marketing and sale process with respect to the Assets in a fair, good faith, and

non-collusive manner in accordance with, and have otherwise complied in all respects with,

the Bidding Procedures and the Bidding Procedures Order.

          H.    The Successful Bid (which is memorialized in the Purchase Agreement)

constitutes the highest or otherwise best offer for the Assets, and the Debtors’

determination that the Purchase Agreement maximizes value for the benefit of the Debtors’

estates and constitutes the highest or otherwise best offer for the Assets constitutes a valid

and sound exercise of the Debtors’ business judgment (exercised in consultation with the

Consultation Parties) and is in accordance and compliance with the Bidding Procedures

and the Bidding Procedures Order.

          I.    The Purchase Agreement provides fair and reasonable terms for the

purchase of the Assets, and reasonable opportunity has been given to any interested party

to make a higher or otherwise better offer for the Assets. Approval of the Motion and the

Purchase Agreement, and the prompt consummation of the Sale Transaction contemplated

thereby, will maximize the value of each of the Debtors’ estates and are in the best interests

of the Debtors, their chapter 11 estates, their creditors, and other parties in interest.




                                               5
#92851088v1
          Case 19-11104-JTD      Doc 833     Filed 01/24/20     Page 247 of 288



          The Buyer

          J.    Pursuant to the Bidding Procedures and under the Bankruptcy Code,

KeyBank is entitled to exercise its credit bid right pursuant to section 363(k) of the

Bankruptcy Code on account of its DIP Claims (the “Credit Bid”) and cause the Assets to

be conveyed from the Debtors to the Buyer. After extensive, arm’s length, good faith

negotiations, on January 24, 2020, the Debtors, Buyer, and KeyBank, National Association,

in its capacity as Administrative Agent under the DIP Credit Agreement (“KeyBank”),

executed the Purchase Agreement wherein the Debtors and the Buyer agreed that the Buyer

would purchase the Assets pursuant to the Credit Bid and additional cash purchase price

(the “Bid”).

          The Auction

          K.    On September 19, 2019, the Auction was commenced. The Debtors (in

consultation with the Consultation Parties) elected to adjourn the Auction and pursue

mediation (the “Mediation”) with the KeyBank, ETC Northeast Pipeline, LLC (“ETC”)

and the Committee pursuant to the Order Referring Issues to Mediation and Appointing

Mediator [D.I. 628] (the “Mediation Order”).

          L.    The solicitation of bids and the Auction were conducted fairly and in good

faith, without collusion, and in accordance with the Bidding Procedures Order. After

adjourning the Auction, participating in the Mediation, and continued negotiations and

discussions by and among the Debtors, ETC, the Committee, and KeyBank, and evaluating

the other bids received by the Debtors for the Assets, the Debtors have determined that the

Buyer is the Successful Bidder for the Assets in accordance with the Bidding Procedures

Order. The Debtors’ determination (in consultation with the Consultation Parties) that the

offer reflected in the Purchase Agreement constitutes the highest or otherwise best offer
                                             6
#92851088v1
          Case 19-11104-JTD       Doc 833    Filed 01/24/20     Page 248 of 288



for the Assets is a valid and sound exercise of the Debtors’ business judgment (exercised

in consultation with the Consultation Parties). The Buyer has complied in all respects with

the Bidding Procedures Order and all other applicable orders of the Court in negotiating

and entering into the Purchase Agreement.

          M.    After completion of the Auction and the Debtors’ selection of the Buyer as

the Successful Bidder, the Debtors and the Buyer negotiated and finalized in good faith

and at arm’s length the Purchase Agreement and all related documents necessary to

consummate the Sale Transaction.

          Sale Hearing

          N.    The Court conducted the Sale Hearing on February 7, 2020 at which time

the Court considered (i) the Motion, the evidence and testimony presented, and the

statements and argument of counsel in support of granting the relief requested in the

Motion and (ii) approval of the Purchase Agreement and the Sale Transaction.

          O.    Notice of the Sale Hearing was adequate, fair, and equitable under the

circumstances. All objections and responses concerning the Motion are resolved in

accordance with the terms of this Order and as set forth in the record of the Sale Hearing.

Any objections, reservations of rights, and/or other statements in response to the Motion

or the relief requested therein that have not been adjourned, withdrawn, or resolved are

overruled in all respects on the merits.

          Sound Business Purpose

          P.    The Debtors have demonstrated good, sufficient, and sound business

purposes and justifications for consummation of the Sale Transaction in accordance with

the requirements of section 363(b) of the Bankruptcy Code. The value of the Debtors’

estates will be maximized through a sale of the Assets on a going concern basis.
                                             7
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20   Page 249 of 288



          Q.    A sale pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and

the assignment of certain executory contracts and unexpired leases pursuant to section 365

of the Bankruptcy Code also may prevent the continued accrual of post-petition,

administrative expense obligations under various unexpired leases and executory contracts

that are proposed to be acquired by the Buyer under the Purchase Agreement.

          R.    Approval of the Purchase Agreement pursuant to sections 105(a), 363 and

365 of the Bankruptcy Code is necessary to preserve the value of the Debtors’ businesses.

The Debtors have determined, in their reasonable business judgment (in consultation with

the Consultation Parties), that the Assets will have the greatest value if promptly sold to

the Buyer.

          S.    As a result, the proposed Sale Transaction pursuant to sections 105(a), 363

and 365 of the Bankruptcy Code, upon the terms and conditions set forth in the Purchase

Agreement, is the best alternative available to the Debtors for recovering value for the

benefit of the Debtors’ estates. The Sale Transaction maximizes the value of the Assets

because the Assets are being sold as part of a going concern business, and the continuity

and remaining goodwill value associated with the Assets are being preserved.

          T.    Neither the Purchase Agreement nor the Sale Transaction contemplated

thereunder constitute a sub rosa chapter 11 plan. The Purchase Agreement does not specify

the terms of, or any distributions under, any subsequent chapter 11 plan by the Debtors

(other than provisions that are consistent with the sale of assets under the Purchase

Agreement and the relief granted hereunder).

          Fair and Equivalent Value

          U.    The total consideration to be provided by the Buyer under the Purchase

Agreement is the highest or otherwise best offer received by the Debtors and constitutes
                                             8
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 250 of 288



(i) fair value, (ii) fair, full, and adequate consideration, (iii) reasonably equivalent value,

and (iv) reasonable market value for the Assets for purposes of the Bankruptcy Code, the

Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and any other

applicable laws of the United States, any state, territory, or possession thereof or the

District of Columbia.

          V.    The terms of the Purchase Agreement and the Sale Transaction

contemplated therein are fair and reasonable under the circumstances of the Debtors’

businesses and the Chapter 11 Cases.

          Notice of the Motion

          W.    As evidenced by the affidavits of service and publication previously filed

with this Court [D.I. 92, 229, 235, 272, 285, 290, 359, 411, 412, 433, 456, 472, 482, 513,

and 524], and based upon representations of counsel at the Sale Hearing, notice (the

“Notice”) was adequate and sufficient under the circumstances and provided sufficient

notice of the Motion, the Bidding Procedures Order, the Auction, the Sale Hearing, the

Purchase Agreement, this Order, and the Sale Transaction. The Notice was provided in

accordance with sections 102(1) and 363 of the Bankruptcy Code, Bankruptcy Rules 2002,

9007, 9008, and 9014, and Local Rules 2002-1 and 6004-1, including to: (i) the U.S.

Trustee; (ii) each of the Debtors’ twenty (20) largest unsecured creditors on a consolidated

basis; (iii) KeyBank National Association; (iv) the Debtors’ prepetition equity owners; (v)

the United States Attorney’s Office for the District of Delaware; (vi) the attorneys general

for the states in which the Debtors conduct business; (vii) local and state environmental

authorities and the Environmental Protection Agency; (viii) counsel for the Committee; (ix)

the Federal Energy Regulatory Commission; (x) the Internal Revenue Service; (xi) all

known taxing authorities to which the Debtors are subject; (xii) all entities known or
                                              9
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20      Page 251 of 288



reasonably believe to have asserted a lien or encumbrance on any of the Assets; (xiii)

counterparties to Debtors’ executory contracts and unexpired leases; (xiv) those entities

and individual appearing on the Debtors’ creditor matrix; and (xv) all parties who have

requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002. The Debtors

have complied with all obligations to provide notice of the Motion, the Bidding Procedures

Order, the Auction, the Sale Hearing, the Purchase Agreement, this Order, and the Sale

Transaction as required by the Bidding Procedures Order. The aforementioned notices are

good, sufficient, and appropriate under the circumstances, and no other or further notice of

the Motion, the Bidding Procedures Order, the Auction, the Sale Hearing, the Purchase

Agreement, this Order, or the Sale Transaction is or shall be required.

          Good Faith of the Buyer

          X.     The Buyer is purchasing the Assets and the Buyer and KeyBank have

entered into the Purchase Agreement at arm’s length and in good faith. Accordingly, the

Buyer is a “good faith purchaser” within the meaning of section 363(m) of the Bankruptcy

Code, and the Buyer is, therefore, entitled to the protections of such provision. The good

faith of the Buyer and KeyBank is evidenced by, among other things, the following facts:

               i.      The sale process conducted by the Debtors, including, without

                       limitation, conducting the Auction process pursuant to the Bidding

                       Procedures set forth in the Bidding Procedures Order, was at arm’s

                       length, non-collusive, in good faith, and substantively and

                       procedurally fair to all parties. The Debtors offered other parties the

                       opportunity to top the Bid submitted by the Buyer and at the Auction

                       offered all parties that submitted Qualified Bids an opportunity to

                       match or top the Bid submitted by the Buyer, and all other bidders
                                             10
#92851088v1
          Case 19-11104-JTD              Doc 833    Filed 01/24/20    Page 252 of 288



                            or Potential Bidders declined to do so. The Debtors evaluated each

                            bid received prior to selecting the Buyer as the Successful Bidder.

               ii.          All payments to be made by the Buyer and other agreements or

                            arrangements in connection with the Purchase Agreement have been

                            disclosed.

               iii.         The Buyer has not violated the provisions of section 363(n) of the

                            Bankruptcy Code by any action or inaction.

               iv.          The Buyer is a third party purchaser and is unrelated to any of the

                            Debtors. Neither the Buyer, nor any of its Affiliates, subsidiaries,

                            officers, directors, members, partners, principals, or any of their

                            respective representatives, successors, or assigns is an “insider” of

                            any of the Debtors, as that term is defined in section 101(31) of the

                            Bankruptcy Code.

                v.          The Debtors, the Buyer, and KeyBank have engaged in substantial

                            arm’s length negotiations in good faith. The Purchase Agreement is

                            the product of this bargaining among the parties.

          Y.         The sale of the Assets pursuant to the Purchase Agreement, all covenants

therein and conditions thereto, and all relief requested in the Motion are an integrated

transaction, meaning that each component is an essential part of every other component

and that the entire transaction can be consummated only if all of its components are

consummated. Accordingly, the entire transaction is subject to, and is protected by, the

provisions of section 363(m) of the Bankruptcy Code.




                                                   11
#92851088v1
          Case 19-11104-JTD                Doc 833       Filed 01/24/20        Page 253 of 288



          Sale Free and Clear

          Z.         After the Closing, no entity shall have any Lien, Claim and/or Interest (as

defined herein) in or against the Assets other than the Assumed Liabilities and the

Permitted Encumbrances (each as defined in the Purchase Agreement).

          AA.        All other liens and claims that existed against the Assets prior to the

Closing, including, without limitation, the Permitted Prior Liens (as defined in the Final

DIP Order),3 shall attach to the sale proceeds the Debtors receive under the Sale

Transaction (subject to the terms and conditions set forth in the Final DIP Order, Bidding

Procedures Order, and this Order, including without limitation, the Carve-Out4). Those

liens and claims will attach to the proceeds of the Sale Transaction in the same order of

relative priority and with the same validity, force, and effect that the holder of such lien

or claim had against the Assets prior to Closing (including, for the avoidance of doubt, as

set forth in the Final DIP Order), and will be subject to any claims and defenses the

Debtors may possess with respect thereto. The interests of the holders of such liens or

claims are being adequately protected pursuant to the provisions of this Order.

          BB.        Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession

is authorized to sell property of its estate free and clear of any liens, claims, interests, and

encumbrances if any of the following requirements is satisfied: (i) applicable non-

bankruptcy law permits the sale of such property free and clear of such interest (section



         3
           See Final Order, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364, 503, 506, and 507, (I)
Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition Financing, (II) Granting
Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
Granting Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I.
223] (the “Final DIP Order”).
          4
              As used in this Order, Carve-Out shall have the meaning set forth in the Final DIP Order.

                                                       12
#92851088v1
          Case 19-11104-JTD          Doc 833      Filed 01/24/20      Page 254 of 288



363(f)(1) of the Bankruptcy Code); (ii) the entity holding the alleged lien, claim, interest,

or encumbrance consents (section 363(f)(2) of the Bankruptcy Code); (iii) such interest is

a lien, and the price at which such property is to be sold is greater than the aggregate value

of all liens on such property (section 363(f)(3) of the Bankruptcy Code); (iv) such lien,

claim, interest, or encumbrance is subject to a bona fide dispute (section 363(f)(4) of the

Bankruptcy Code); or (v) such entity could be compelled, in a legal or equitable proceeding,

to accept a money satisfaction of such lien, claim, interest, or encumbrance (section

363(f)(5) of the Bankruptcy Code).

          CC.       For the following reasons, the provisions of section 363(f) of the

Bankruptcy Code have been satisfied:

                  i.      All alleged holders of liens or claims who did not object or withdrew

                          their objections to the Sale Transaction are deemed to have

                          consented. Alleged holders of liens or claims who did object either

                          had their objections overruled or resolved or otherwise fall within

                          one or more of the other subsections of section 363(f) of the

                          Bankruptcy Code, including those referenced below.

                ii.       The Buyer is an entity holding a lien, claim, interest, or

                          encumbrance and is purchasing the Assets upon the terms and

                          conditions set forth in the Purchase Agreement (see Bankruptcy

                          Code section 363(f)(2)).

                iii.      The Debtors are not aware of any remaining interests in the Assets,

                          and, if any such interests exist, they are in bona fide dispute as to the




                                                13
#92851088v1
          Case 19-11104-JTD             Doc 833     Filed 01/24/20        Page 255 of 288



                             extent, validity, perfection, and viability of those interests (see

                             Bankruptcy Code section 363(f)(4)).

                iv.          Other parties (if any) could be compelled to accept a money

                             satisfaction of their liens, claims, interests, or encumbrances (see

                             Bankruptcy Code section 363(f)(5)) or such interest is a lien and the

                             price at which such encumbered property is to be sold under the

                             Purchase Agreement is greater than the aggregate value of all liens

                             on such encumbered property (see Bankruptcy Code section

                             363(f)(3)). Further, any liens and claims other than liens and claims

                             constituting part of the purchase price as a credit bid (which includes

                             all DIP Liens and Claims, all Adequate Protection Liens and Claims

                             and all Prepetition Liens and Claims5) shall attach to the proceeds

                             of the Sale Transaction to the same extent and in the same priority

                             as existed in the Assets.

          DD.         Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, the Assets

will be transferred to the Buyer free and clear of all Liens, Claims and/or Interests (other

than the Permitted Encumbrances and the Assumed Liabilities) with all other applicable

liens and claims to attach to the proceeds of the sale of the Assets in the order of their

priority, with the validity, force, and effect that they now have as against the Assets (for

the avoidance of doubt, subject to the Carve-Out), subject to the rights, claims, defenses,

and objections, if any, of the Debtors and all interested parties with respect to such liens



5
 As used in this Order, DIP Liens and Claims, Adequate Protection Liens and Claims, and Prepetition
Liens and Claims shall each have the meaning set forth in the Final DIP Order.

                                                   14
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 256 of 288



and claims and with the net proceeds from the sale of the Assets to be available for the

benefit of the Debtors’ estates.

          EE.   Accordingly, the Debtors have satisfied the standard set forth in section

363(f) of the Bankruptcy Code for selling the Assets free and clear of all Liens, Claims

and/or Interests other than the Permitted Encumbrances and the Assumed Liabilities.

          Sale Free and Clear Required by the Buyer

          FF.   In connection with the Purchase Agreement, the Buyer expressly negotiated

for the protection of obtaining the Assets free and clear of all Liens, Claims and/or Interests

(including, without limitation, any potential successor liability claims) other than the

Permitted Encumbrances and Assumed Liabilities, or as otherwise explicitly provided in

the Purchase Agreement. The Buyer would have paid substantially less consideration for

the Assets or not have purchased the Assets if the Buyer were not buying the Assets free

and clear of any Liens, Claims and/or Interests (other than the Permitted Encumbrances

and Assumed Liabilities, or as otherwise explicitly provided in the Purchase Agreement).

          No Successor Liability

          GG.   To the greatest extent permitted by law, neither the Buyer nor its affiliates,

officers, directors, members, partners, and principals, including, but not limited to,

KeyBank, or any of their respective Representatives, successors, or assigns shall be deemed,

as a result of the consummation of the Sale Transaction or otherwise, to (i) be a legal

successor, or otherwise be deemed a successor, to the Debtors or the Debtors’ estates, (ii)

have, de facto or otherwise, merged or consolidated with or into any of the Debtors or any

of the Debtors’ estates, (iii) be an alter ego, a continuation, or substantial continuation of

any of the Debtors or any enterprise of any of the Debtors, or (iv) be liable for any claim

based on successor liability, transferee liability, derivative liability, vicarious liability, or
                                               15
#92851088v1
          Case 19-11104-JTD          Doc 833    Filed 01/24/20    Page 257 of 288



any similar theories under applicable state or federal law, or otherwise. Except as expressly

set forth in the Purchase Agreement with respect to the Assumed Liabilities and Permitted

Encumbrances, the Buyer shall have no liability or obligation of any of the Debtors and/or

their respective estates and the Buyer is not expressly or impliedly agreeing under the terms

and conditions of the Purchase Agreement to assume any of the debts or obligations of the

Debtors. Any so-called “bulk sales,” “bulk transfer,” or other similar laws are not

applicable, and compliance with any such laws in all necessary jurisdictions is not required,

including those relating to taxes.

          HH.   The Buyer and the Debtors are not entering into the Purchase Agreement

fraudulently or in order to escape liability for the Debtors’ obligations.

          Assumption and Assignment of the Assigned Contracts and Assigned Leases
          and Interests

          II.   Section 365(a) of the Bankruptcy Code provides that “the [debtor in

possession], subject to the court’s approval, may assume or reject any executory contract

or unexpired lease of the debtor.” It is in the best interests of the Debtors and their

respective estates to assume and assign the Assigned Contracts and Assigned Leases and

Interests to the Buyer on the effective date of the assumption and assignment of such

Assigned Contracts or Assigned Leases and Interests (“Assumption and Assignment

Effective Date”) in accordance with the terms and conditions of the Purchase Agreement,

the Bidding Procedures Order, and this Order. The Debtors’ assumption and assignment

of the Assigned Contracts and Assigned Leases and Interests to the Buyer is a valid exercise

of the Debtors’ business judgment and satisfies the requirements of section 365 of the

Bankruptcy Code. The Sale Transaction provides significant benefits to the Debtors’

estates. The Debtors cannot obtain these benefits without the assumption and assignment

                                               16
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 258 of 288



of the Assigned Contracts and Assigned Leases and Interests, which are a material part of

the Assets and the Sale Transaction. Accordingly, the assumption and assignment of the

Assigned Contracts and Assigned Leases and Interests constitutes an exercise of the

Debtors’ sound business judgment.

          JJ.   Section 365(b)(1) of the Bankruptcy Code requires a debtor in possession

to cure any default and provide adequate assurance of future performance in order to

assume an unexpired lease or executory contract under which a default has occurred.

Subject to the terms and conditions set forth in the Bidding Procedures Order, the Purchase

Agreement, and this Order, and except to the extent waived by the applicable contractual

counterparty, on the applicable Assumption and Assignment Effective Date (or as

otherwise provided in the Bidding Procedures Order, the Purchase Agreement, or this

Order), the Seller shall pay any outstanding Cure Costs, calculated in good faith as of the

Petition Date, and any other applicable cure costs due pursuant to the Purchase Agreement,

with respect to the Assigned Contracts or Assigned Leases and Interests and, therefore, this

requirement has been satisfied, except that Buyer shall pay any Cure Costs to the extent

required to be paid by Buyer under Section 2.05 of the Purchase Agreement.

          KK.   Pursuant to section 365(f) of the Bankruptcy Code, notwithstanding a

provision in an executory contract or unexpired lease, or in applicable law, that prohibits,

restricts, or conditions the assignment of such contract or lease, a debtor in possession may

assign such contract or lease if such contract or lease is assumed by the debtor in possession

in accordance with section 365 of the Bankruptcy Code, and the proposed assignee

provides “adequate assurance of future performance” of the obligations arising under such

contract or lease from and after the date of the assignment. The Debtors have satisfied the


                                             17
#92851088v1
          Case 19-11104-JTD          Doc 833     Filed 01/24/20    Page 259 of 288



requirements necessary to assume the Assigned Contracts and Assigned Leases and

Interests. In addition, the Debtors have demonstrated that the Buyer has the resources to

perform the obligations under such Assigned Contracts and Assigned Leases and Interests.

Accordingly, the requirements for assignment of such contracts and leases to the Buyer

under section 365(f) of the Bankruptcy Code have been satisfied. To the extent that any

party’s consent to assumption or assignment of any Assigned Contract or Assigned Lease

or Interest is required by the Bankruptcy Code and applicable non-bankruptcy law, such

party is deemed to have consented by not timely objecting to the Motion.

          LL.      In accordance with the Bidding Procedures Order, and as evidenced by the

Notice and the Affidavits of Service, due and proper notice of the proposed assumption

and assignment of the Assigned Contracts and Assigned Leases and Interests to the Buyer

was provided to the non-Debtor counterparties listed on Exhibit A-1, Schedule 2.01(b)(vii)-

1 and Schedule 2.05(a), in each case, to the Purchase Agreement.

          No Fraudulent Intent

          MM. The Purchase Agreement was not entered into, and the Sale Transaction will

not be consummated, for the purpose of hindering, delaying, or defrauding the Debtors’

present or future creditors for purposes of the Bankruptcy Code, any other applicable laws

of the United States, and any applicable laws of any state, territory, or possession thereof,

or the District of Columbia. Neither the Debtors nor the Buyer is entering into the Purchase

Agreement or consummating the Sale Transaction with any fraudulent or otherwise

improper purpose.

          Assets

          NN.      The Assets constitute property of the Debtors’ estates and title thereto is

vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy Code.
                                               18
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 260 of 288



The Debtors have all title, interest, and/or rights in the Assets required to transfer and to

convey the Assets to the Buyer, as required by the Purchase Agreement.

          Corporate or Limited Liability Company Authority

          OO.   The Debtors have (i) full power and authority to perform all of their

obligations under the Purchase Agreement and the Debtors’ prior execution and delivery

of, and performance of obligations under, the Purchase Agreement is hereby ratified, (ii)

all of the power and authority necessary to consummate the Sale Transaction, and (iii)

taken all actions necessary to authorize, approve, execute, and deliver the Purchase

Agreement and to consummate the Sale Transaction.

          Prompt Consummation

          PP.   To maximize the value of the Assets, it is essential that the Sale Transaction

occur within the timeframe set forth in the Purchase Agreement. Time is of the essence in

consummating the Sale Transaction.          The Debtors have demonstrated compelling

circumstances and a good, sufficient, and sound business purpose and justification for the

immediate approval and consummation of the transactions contemplated by the Purchase

Agreement, including, without limitation, the Sale Transaction and the assumption and

assignment of the Assigned Contracts or Assigned Leases and Interests prior to, and outside

of, a chapter 11 plan. Accordingly, there is cause to lift the stays established by Bankruptcy

Rules 6004 and 6006.

          Statutory Predicates

          QQ.   The statutory authorization for the relief granted herein is found in sections

105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, and

9014, and Local Bankruptcy Rules 2002-1, 6004-1, and 6006-1.



                                             19
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20     Page 261 of 288



          Section 363 Sale

          RR.    The proposed sale of the Assets to the Buyer pursuant to the Purchase

Agreement constitutes a sale of property of the Debtors’ respective estates outside the

ordinary course of business within the meaning of section 363(b) of the Bankruptcy Code.

          SS.    For good and valid reasons, the Court may authorize and approve a sale of

assets of a chapter 11 debtor pursuant to section 363(b) of the Bankruptcy Code without

the necessity of following the procedures and making the findings required for the

confirmation of a chapter 11 plan. Such good and valid reasons exist in this case. Under

the circumstances of the Chapter 11 Cases, the sale of the Assets to the Buyer pursuant to

sections 105(a) and 363(b) and (f) of the Bankruptcy Code is both justified and appropriate.

          TT.    The sale of the Assets to the Buyer free and clear of any and all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and Assumed Liabilities)

upon the terms and conditions set forth in the Purchase Agreement is in the best interests

of the Debtors and their respective estates.

          UU.    Given the circumstances of the Chapter 11 Cases, including, without

limitation, the adequate exposure of the Debtors’ businesses to the marketplace, the

reasonable opportunity afforded other parties to make competing bids or offers for all or a

portion of the Debtors’ businesses, and the adequacy and fair value of the consideration

being provided by the Buyer under the Purchase Agreement, the proposed sale of the Assets

to the Buyer constitutes a reasonable and sound exercise of the Debtors’ business judgment

and is hereby approved in all respects.

          Retention of Jurisdiction

          VV.    It is necessary and appropriate for the Court to retain jurisdiction to, inter

alia, interpret and enforce the terms and provisions of this Order and the Purchase
                                               20
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 262 of 288



Agreement, and to adjudicate, if necessary, any and all disputes concerning the assumption

and assignment of the Assigned Contracts and the Assigned Leases and Interests and any

alleged right, title, or property interest, including ownership claims, relating to the Assets

and the proceeds thereof, as well as the extent, validity, perfection, and priority of any

alleged lien or claim relating to the Debtors and/or the Assets.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

          1.    The relief requested in the Motion is granted and approved in all respects as

set forth in this Order.

          2.    The Sale Transaction is hereby approved in all respects as set forth in this

Order.

          3.    The Debtors are hereby authorized and directed to sell the Assets to the

Buyer upon and subject to the terms and conditions set forth in the Purchase Agreement,

the provisions of which are incorporated herein by reference as if set forth in full herein.

          4.    Each of the Debtors is hereby authorized and directed to perform,

consummate, and implement the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement

the Purchase Agreement, and to take any and all further actions as may be necessary or

appropriate to the performance of its obligations as contemplated by the Purchase

Agreement or this Order, including paying, whether before or after the Closing, any

expenses or costs that are required to be paid in order to consummate the Sale Transaction

or to perform its obligations under the Purchase Agreement or any related agreements.

          5.    Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, upon the

Closing, the Assets shall be transferred, sold, and delivered to the Buyer free and clear of

all Liens, Claims and/or Interests, other than the Permitted Encumbrances and the Assumed
                                             21
#92851088v1
          Case 19-11104-JTD            Doc 833       Filed 01/24/20        Page 263 of 288



Liabilities, or as otherwise explicitly set forth in the Purchase Agreement. All other liens

and claims that existed against the Assets prior to the Closing, including, without limitation,

the Permitted Prior Liens, if any (but excluding the DIP Liens, Prepetition Liens, and

Adequate Protection Liens6), shall attach to the sale proceeds the Debtors receive under the

Sale Transaction (subject to the terms and conditions set forth in the Final DIP Order,

Bidding Procedures Order, and this Order, including without limitation, the Carve-Out).

Those liens and claims will attach to the proceeds of the Sale Transaction in the same order

of relative priority and with the same validity, force, and effect that the holder of such lien

or claim had against the Assets prior to Closing (including, for the avoidance of doubt, the

priority of the Carve-Out as set forth in the Final DIP Order), and will be subject to any

claims and defenses the Debtors may possess with respect thereto. The interests of the

holders of such liens or claims are being adequately protected pursuant to the provisions of

this Order by having their liens or claims, if any, in each instance against the Debtors, their

estates, or any of the Assets, attach to the proceeds of the Sale Transaction ultimately

attributable to the Assets in which such creditor or interest holder alleges an interest, in the

same order of priority and with the same validity, force, and effect that such creditor or

interest holder had prior to the Sale Transaction, subject to any claims and defenses the

Debtors and their estates may possess with respect thereto.

          6.     In accordance with the Purchase Agreement, all fee interests, rights-of-way,

easements, real property interests, real rights, licenses, servitudes, permits, privileges, and

leases (surface and subsurface) owned or held by the Debtors, or hereinafter acquired by



6
 As used in this Order, DIP Liens, Prepetition Liens and Adequate Protection Liens shall each have the
meaning set forth in the Final DIP Order.

                                                   22
#92851088v1
          Case 19-11104-JTD          Doc 833      Filed 01/24/20     Page 264 of 288



the Debtors prior to the Closing, in each case to the extent constituting Assets, constitute

real property or a real property interest, and together with the rights, tenements, appurtenant

rights and privileges related thereto (collectively, the “Real Property Interests”), shall, in

accordance with the Purchase Agreement, be transferred to the Buyer at the Closing

notwithstanding any consent rights, anti-assignment provisions, or any other provisions

purporting to prohibit or condition the transfer or assignment of such Real Property

Interests contained in such Real Property Interests, or in any other document, and all such

rights, provisions, prohibitions, and conditions shall be void and of no force and effect with

respect to the Sale Transaction.

          7.       To the greatest extent permitted by law, as a result of the Sale Transaction,

neither the Buyer nor KeyBank will be a successor to any of the Debtors by reason of any

theory of law or equity, and neither the Buyer nor KeyBank will have any liability, except

as expressly provided in the Purchase Agreement with respect to the Permitted

Encumbrances and the Assumed Liabilities, for any Liens, Claims and/or Interests against

or in any of the Debtors as a result of any application of successor liability theories.

          8.       Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code,

upon Closing, and in accordance with the Purchase Agreement, the Assets shall be

transferred to the Buyer free and clear of all liens, claims, encumbrances and interests

(subject to the Assumed Liabilities and the Permitted Encumbrances), including, without

limitation, each of the following, which are collectively referred to herein as the “Liens,

Claims and/or Interests”:

                  liens (as that term is defined in the Bankruptcy Code), including, without
                   limitation, mechanics’, materialmens’ and other consensual and non-
                   consensual liens and statutory liens, mortgages, hypothecations, charges,
                   consents, judicial liens (as defined in the Bankruptcy Code), instruments,

                                                23
#92851088v1
          Case 19-11104-JTD          Doc 833      Filed 01/24/20      Page 265 of 288



                  leases, licenses, options, deeds of trust, security interests, conditional sale
                  or other title retention agreements, pledges, Encumbrances, covenants,
                  easements, servitudes, and liens and security interests granted under
                  sections 361, 363 and/or 364 of the Bankruptcy Code or an order of the
                  Court, including the interim order [D.I. 62] and final order [D.I. 223]
                  authorizing the DIP Loans (as therein defined);

                 interests, obligations, liabilities, demands, agreements, guaranties, options,
                  restrictions, contractual or other commitments;

                 rights, including, without limitation, rights of first refusal, rights of offset,
                  rights to use, contract rights, Preferential Purchase Right, rights of recovery,
                  and any rights that purport to give any party a right or option to effect any
                  forfeiture, modification, right of first offer or first refusal, consent, or
                  termination of the Debtors’ or the Buyer’s interest in the Assets, or any
                  similar rights, in each case with respect to the Sale Transaction;

                 judgments and/or decrees of any court or foreign or domestic Governmental
                  Authority or governmental entity (to the extent permitted by law);

                 charges or restrictions of any kind or nature, including, without limitation,
                  any restriction on the use, transfer, receipt of income or other exercise of
                  any attributes of ownership of the Assets, including, without limitation,
                  consent of any person or entity to assign or transfer any of the Assets, in
                  each case with respect to the Sale Transaction;

                 debts (as that term is defined in the Bankruptcy Code), including but not
                  limited to, debts arising in any way in connection with any agreements, loan
                  documents, credit agreements, indentures, debtor-in-possession loans, DIP
                  Documents (as defined in D.I. 223), acts, or failures to act of the Debtors,
                  any of the Debtors’ predecessors or Affiliates, or any Representative of any
                  of the Debtors, their predecessors or Affiliates;

                 claims (as that term is defined in the Bankruptcy Code), including but not
                  limited to, all rights to payment, damages, losses, demands, judgments,
                  claims, causes of action, charges, assessments, liabilities, suits,
                  investigations, litigation, third-party actions, claims for reimbursement,
                  contribution claims, penalties, indemnity claims, exoneration or exculpation
                  claims, Royalties, Suspense Funds, alter-ego claims, environmental claims
                  or liens arising from conditions first existing on or prior to the Closing
                  (including, without limitation, the presence of hazardous, toxic, polluting,
                  or contaminating substances or waste) that may be asserted on any basis,
                  including, without limitation, under any Environmental Law (to the greatest
                  extent permitted by law), claims arising under any bulk sales or similar law,
                  Tax, claims arising under any tax statutes or ordinances, including, without
                  limitation, the Internal Revenue Code of 1986, as amended, any products
                  liability, product warranty liability or similar claims, intercompany claims,

                                                 24
#92851088v1
          Case 19-11104-JTD           Doc 833      Filed 01/24/20      Page 266 of 288



                   loans and receivables between any Debtor and another Debtor or any Debtor
                   and any non-Debtor subsidiary, Affiliate or Representative of any of the
                   foregoing, escheat, administrative expenses, and pending or threatened
                   litigation claims, arbitral proceedings or proceedings by or before any
                   Governmental Authority or any other person, sanctions, penalties, costs,
                   expenses, fees (including attorney or other professional and advisor fees and
                   costs), Liabilities, setoff rights (to the greatest extent permitted by law),
                   obligations, and claims and liabilities of any kind or nature under contract,
                   agreement, understanding, or at law, in equity, or otherwise, whatsoever,
                   whether or not reduced to judgment;

                  claims or liens in any way whatsoever relating to or arising from the Assets
                   or the Debtors’ operations or use of the Assets, including, without
                   limitation, claims or liens under the Assigned Contracts and Assigned
                   Leases and Interests arising prior to the Closing, or any liabilities calculable
                   by reference to the Debtors or their assets or operations or relating to
                   continuing conditions existing at or prior to the Closing or the applicable
                   Assumption and Assignment Effective Date;

                  Excluded Liabilities; and

                  to the maximum extent permitted by law, any other interest within the
                   meaning of section 363(f) of the Bankruptcy Code,

in each instance for all of the foregoing, whether known or unknown, choate or inchoate,

filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

perfected or unperfected, allowed or disallowed, contingent or noncontingent, liquidated

or unliquidated, matured or unmatured, material or nonmaterial, disputed or undisputed,

whether arising prior to or subsequent to the commencement of these Chapter 11 Cases,

and whether imposed by agreement, understanding, law, equity or otherwise.

          9.       Without limiting the foregoing, and except as otherwise expressly provided

in the Purchase Agreement with respect to the Permitted Encumbrances and the Assumed

Liabilities, neither the Buyer nor KeyBank shall be liable or responsible, as a successor or

otherwise, for the Debtors’ claims or liens, whether calculable by reference to the Debtors

or their operations or under or in connection with (a) any employment or labor agreements,

(b) any pension, welfare, compensation, fringe benefit, or other employee benefit plans,

                                                 25
#92851088v1
          Case 19-11104-JTD        Doc 833    Filed 01/24/20      Page 267 of 288



trust arrangements, agreements, practices, and programs, including, without limitation, any

pension plan of the Debtors, any medical, welfare, and pension benefits payable after

retirement or other termination of employment, or any responsibility as a fiduciary, plan

sponsor, or otherwise for making any contribution to, or in respect of the funding,

investment, or administration of, any employee benefit plan, arrangement, or agreement

(including, without limitation, pension plans) or the termination of or withdrawal from any

such plan, arrangement, or agreement, (c) the cessation of the Debtors’ operations,

dismissal of employees, or termination of employment or labor agreements or pension,

welfare, compensation or other employee benefit plans, agreements, practices and

programs, obligations that might otherwise arise or pursuant to (i) the Employee

Retirement Income Security Act of 1974, as amended, (ii) the Fair Labor Standards Act,

(iii) Title VII of the Civil Rights Act of 1964, (iv) the Age Discrimination and Employment

Act of 1967, (v) the Federal Rehabilitation Act of 1973, (vi) the National Labor Relations

Act, or (vii) the Consolidated Omnibus Budget Reconciliation Act of 1985, (d) worker’s

compensation, occupational disease, or unemployment or temporary disability insurance

claims.

          10.   Except as expressly provided in the Purchase Agreement with respect to the

Permitted Encumbrances and the Assumed Liabilities, no person or entity, including,

without limitation, any federal, state, or local governmental agency, department, or

instrumentality, shall assert by suit or otherwise against the Buyer or its successors in

interest any Lien, Claim and/or Interest that they had, have, or may have against the Debtors,

or any Lien, Claim and/or Interest relating to or arising from the Assets or the Debtors’

operations or use of the Assets.


                                             26
#92851088v1
          Case 19-11104-JTD        Doc 833      Filed 01/24/20      Page 268 of 288



          11.   The terms and provisions of the Purchase Agreement and all related

documents necessary to consummate the Sale Transaction, together with the terms and

provisions of this Order, shall be binding in all respects upon the Debtors, their estates,

their creditors, and all parties in interest, including any and all successors and assigns

(including, without limitation, any trustee appointed under the Bankruptcy Code).

          12.   Except as expressly provided in the Purchase Agreement with respect to the

Permitted Encumbrances and the Assumed Liabilities, all entities holding Liens, Claims

and/or Interests against the Assets shall be, and hereby are, barred from asserting such

Liens, Claims and/or Interests against the Buyer and/or the Assets and all entities holding

such Liens, Claims and/or Interests shall be deemed to have released the Assets to the

Buyer and to have limited the assertion of their liens or claims against the Assets (subject,

in all cases, to the priority set forth in the Final DIP Order, including the priority of the

Carve-Out) to the sale proceeds the Debtors receive for the sale of the Assets and any other

available property of the Debtors’ respective estates that does not constitute the Assets

          13.   This Order shall be binding upon and govern the acts of all entities,

including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, registrars of patents,

trademarks or other intellectual property, administrative agencies, governmental

departments, secretaries of state, federal and local officials, and all other persons and

entities who may be required by operation of law, the duties of their office, or contract to

accept, file, register, or otherwise record or release any documents or instruments, or who

may be required to report or insure any title or state of title in or to any of the Assets.




                                               27
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 269 of 288



          14.   All Liens, Claims and/or Interests of record against the Assets, other than

the Permitted Encumbrances and Assumed Liabilities, shall, upon Closing, be terminated

as against the Assets, and all the entities described in the immediately preceding paragraph

of this Order are authorized and directed to (a) terminate all recorded Liens, Claims and/or

Interests against the Assets from their records, official, and otherwise, in each case solely

with respect to the Assets, and (b) accept for filing or recording all instruments made or

delivered by or to any of the Debtors, and all deeds or other documents relating to the

conveyance of the Assets to the Buyer.

          15.   If any person or entity that has filed statements, documents or agreements

evidencing liens or claims on or in the Assets shall not have delivered to the Debtors prior

to Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of liens and easements, and any other

documents necessary for the purpose of documenting the release of all Liens, Claims and/or

Interests that the person or entity has or may assert with respect to the Assets, the Buyer is

hereby authorized to execute and file such statements, instruments, releases, and other

documents on behalf of the person or entity with respect to the Assets.

          16.   Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, the

Debtors’ assumption (if applicable) and assignment to the Buyer, and the Buyer’s

assumption of the Assigned Contracts and Assigned Leases and Interests, on the terms set

forth in the Purchase Agreement, are hereby approved and the requirements of section

365(b)(1) with respect thereto are hereby found and deemed to be satisfied.

          17.   The Debtors are hereby authorized in accordance with sections 105(a), 363,

and 365 of the Bankruptcy Code to (a) assume and assign to the Buyer at Closing the


                                             28
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 270 of 288



Assigned Contracts and Assigned Leases and Interests free and clear of all Liens, Claims

and/or Interests (other than the Permitted Encumbrances and the Assumed Liabilities) and

(b) execute and deliver to the Buyer such documents or other instruments as Buyer deems

may be necessary to assign and transfer the Assigned Contracts and Assigned Leases and

Interests to the Buyer.

          18.   Subject to the Closing, (a) to the extent provided in section 365 of the

Bankruptcy Code, any provisions in any of the Assigned Contracts and Assigned Leases

and Interests that prohibit or condition the assignment of such Assigned Contracts and

Assigned Leases and Interests or allow the party to such Assigned Contracts and Assigned

Leases and Interests to terminate, recapture, impose any penalty, condition renewal or

extension, or modify any term or condition upon the assignment of such of the Assigned

Contracts and Assigned Leases and Interests, constitute unenforceable anti-assignment

provisions which are void and of no force and effect, (b) all other requirements and

conditions under sections 363 and 365 of the Bankruptcy Code for the assumption by the

Debtors and assignment to the Buyer of each of the Assigned Contracts and Assigned

Leases and Interests have been satisfied, and (c) effective upon the Closing, the Assigned

Contracts and Assigned Leases and Interests shall be transferred and assigned to, and from

and following the Closing remain in full force and effect for the benefit of, the Buyer,

notwithstanding any provision in any of the Assigned Contracts and Assigned Leases and

Interests that prohibits, restricts, or conditions such assignment or transfer (including but

not limited to any consents to assign) and, pursuant to section 365(k) of the Bankruptcy

Code, the Debtors shall be relieved from any further post-Closing liability with respect to




                                             29
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 271 of 288



the Assigned Contracts and Assigned Leases and Interests after such assumption and

assignment to the Buyer at Closing.

          19.   All defaults or other obligations of the Debtors under the Assigned

Contracts and Assigned Leases and Interests, arising or accruing prior to the Closing, or

required to be paid pursuant to section 365 of the Bankruptcy Code in connection with the

assumption and assignment of the Assigned Contracts and Assigned Leases and Interests,

shall be cured by the Debtors or the Buyer, as applicable, to the extent set forth in the

Purchase Agreement. Except as to any timely filed objection to the Debtors’ proposed

Cure Costs in respect of any of the Assigned Contracts and Assigned Leases and Interests,

which objection will be resolved as provided in Paragraph 20 below, the Cure Costs set

forth in the Potential Assumption and Assignment Notice, or Exhibit 1 to the Debtors’

Omnibus Motion for an Order, Pursuant to Sections 105 and 365 of the Bankruptcy Code,

Authorizing (I) the Debtors to Assume Certain Unexpired Leases and (II) Waiving the

Requirements of Rule 6006(f)(6) of the Federal Rules of Bankruptcy Procedure [D.I. 735],

as applicable (together, the “Assumption and Assignment Notice”) to the extent not

already paid shall constitute the only amounts due to the Counterparty under the Assigned

Contracts and Assigned Leases and Interests as of Closing, and no other defaults exist and

no other amounts are due on account of any facts occurring prior to Closing, whether

known or unknown, whether due or to become due, whether accrued, absolute, contingent,

or otherwise, so long as such liabilities arise out of or relate to events occurring prior to

Closing.




                                             30
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 272 of 288



          20.   For Cure Costs in an amount greater than $0 or for which an objection was

timely filed in accordance with the Assumption and Assignment Notice, Buyer will pay

such Cure Costs as follows:

          (a)   if not disputed in good faith as to liability or amount, and such Cure Costs
                arose or accrued before the objection deadline for Cure Costs in the
                Assumption and Assignment Notice, such Cure Costs shall be paid at
                Closing or within five Business Days thereafter;

          (b)   if not disputed in good faith as to liability or amount, and such Cure Costs
                arose or accrued after the objection deadline for Cure Costs in the
                Assumption and Assignment Notice but before Closing, such Cure Costs
                shall be paid when due in the ordinary course promptly by the Buyer; or

          (c)   if disputed in good faith as to liability or amount, such Cure Costs, if any,
                shall be paid as determined by the Court in a subsequent order the Court
                enters in the Bankruptcy Cases on, prior to, or after the Closing, or promptly
                thereafter, resolving the controversy or as may be resolved by agreement of
                the impacted parties (in consultation with the Consultation Parties if an
                impacted party is a Debtor); provided, however, that any undisputed portion
                of such Cure Costs shall be paid in accordance with subsections (a) or (b),
                as applicable.

The procedures provided herein provide adequate assurance that the Debtors will promptly

cure defaults and promptly compensate for any pecuniary loss within the meaning of

sections 365(b)(1)(A) and (B) of the Bankruptcy Code. As such, all Assigned Contracts

and Assigned Leases and Interests shall be assigned to Buyer at Closing in accordance with

the Purchase Agreement.

          21.   Upon the Debtors’ assignment of the Assigned Contracts or Assigned

Leases and Interests to the Buyer under the provisions of this Order at Closing, no default

or other obligations arising or accruing prior to Closing shall exist under any Assigned

Contracts or Assigned Leases and Interests, and each Contract Counterparty is forever

barred, estopped, and permanently enjoined from (a) declaring a default by the Debtors or

the Buyer under any such Assigned Contract or Assigned Lease or Interest based on acts

                                             31
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 273 of 288



or occurrences arising prior to or existing as of Closing, (b) raising or asserting against the

Debtors or the Buyer, or the property of either of them, any assignment fee, default, breach,

or claim of pecuniary loss, or condition to assignment, arising under or related to any of

the Assigned Contracts or Assigned Leases and Interests based on acts or occurrences

arising prior to or existing as of Closing, or (c) taking any other action against the Buyer

as a result of any Debtor’s financial condition, bankruptcy, or failure to perform any of its

obligations under the relevant Assigned Contracts or Assigned Leases and Interests based

on acts or occurrences arising prior to or existing as of Closing; provided, however, that a

Contract Counterparty to an Assigned Contract or an Assigned Lease shall not be barred

from seeking from the Debtors or the Buyer (as applicable) any additional amounts due on

account of any defaults arising or accruing under such Assigned Contract or Assigned

Lease, as applicable, after the deadline to object to the Cure Costs set forth in the

Assumption and Assignment Notice and before the Closing. Each Contract Counterparty

hereby is also forever barred, estopped, and permanently enjoined from (y) asserting

against the Debtors or the Buyer, or the property of any of them, any default or claim arising

out of any indemnity or other obligation or warranties for acts or occurrences arising prior

to or existing as of Closing and (z) imposing or charging against Buyer or its affiliates any

rent accelerations, assignment fees, increases, or any other fees as a result of the Debtors’

assumption and assignment to Buyer of the Assigned Contracts or Assigned Leases and

Interests.

          22.   Subject to the terms and conditions of the Purchase Agreement, and upon

the Closing, the Buyer in accordance with the Purchase Agreement, shall have (a) to the

extent necessary, cured or provided adequate assurance of cure of, any default existing


                                              32
#92851088v1
          Case 19-11104-JTD      Doc 833     Filed 01/24/20     Page 274 of 288



prior to Closing under the Assigned Contracts or Assigned Leases and Interests within the

meaning of sections 365(b)(l)(A) and 365(f)(2)(A) of the Bankruptcy Code and (b) to the

extent necessary, provided compensation or adequate assurance of compensation to any

party for any actual pecuniary loss to such party resulting from a default prior to Closing

under the Assigned Contracts or Assigned Leases and Interests within the meaning of

sections 365(b)(l)(B) and 365(f)(2)(B) of the Bankruptcy Code. The Buyer’s obligations

to pay the Cure Costs, as applicable under the Purchase Agreement, and the Buyer’s

agreement to perform the obligations under the Assigned Contracts or Assigned Leases

and Interests in accordance with the terms of the Purchase Agreement, shall constitute

adequate assurance of future performance within the meaning of sections 365(b)(l)(C) and

365(f)(2)(B) of the Bankruptcy Code to the extent that any such assurance is required and

not waived by the applicable Contract Counterparty.

          23.   To the furthest extent permitted by law, any party that may have had the

right to consent to the assumption or assignment of any of the Assigned Contracts or

Assigned Leases and Interests is deemed to have consented to such assumption and

assignment for purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party

failed to timely object to the assumption or assignment of such Assigned Contracts or

Assigned Leases and Interests in accordance with the Bidding Procedures Order, and the

Buyer shall be deemed to have demonstrated adequate assurance of future performance

with respect to such Assigned Contracts or Assigned Leases and Interests pursuant to

sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.              Any Contract

Counterparty to any of the Assigned Contracts or Assigned Leases and Interests designated

to be assumed and/or assigned to the Buyer who has not timely filed and served an


                                            33
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20       Page 275 of 288



objection in accordance with the Bidding Procedures Order shall be barred from objecting,

or asserting monetary or non-monetary defaults, with respect to any such Assigned

Contracts or Assigned Leases and Interests, and such Assigned Contracts or Assigned

Leases and Interests shall be deemed assumed by the Debtors and assigned to the Buyer at

Closing in accordance with the Purchase Agreement.

          24.   To the extent a Contract Counterparty failed to timely object to the Cure

Costs for any Assigned Contract or Assigned Lease or Interest in accordance with the

Bidding Procedures Order, such Cure Costs shall be deemed to be finally determined and

any such Contract Counterparty shall be prohibited from challenging, objecting to, or

denying the validity and finality of the Cure Costs at any time.

          25.   Upon and as of the Closing, the Buyer shall be deemed to be substituted for

the applicable Debtor as a party to the applicable Assigned Contract or Assigned Lease or

Interest, and the Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy

Code, from any further post-Closing liability under the Assigned Contract or Assigned

Lease or Interest.

          26.   The Contract Counterparties shall cooperate and expeditiously execute and

deliver, upon the reasonable requests of the Buyer, any instruments, applications, consents,

or other documents that may be required or requested by any public authority or other party

or entity to effectuate the applicable transfers in connection with the Sale Transaction.

          27.   From the date of the entry of this Order, the Debtors (with the consent of

the Buyer) may settle objections to assumption and assignment of any Assigned Contract

or Assigned Lease or Interest, including to proposed Cure Costs, without any further notice

to or action by any party or order of the Court (including by paying any agreed Cure Costs).


                                             34
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 276 of 288



Subject to the occurrence of the Closing, contemporaneously with the resolution of any

such objection, the executory contract or unexpired lease underlying such objection shall

be deemed an Assigned Contract or Assigned Lease or Interest assumed by the Debtors

and assigned to the Buyer without the necessity of obtaining any further order of the Court.

          28.   Nothing in this Order, the Motion, the Bidding Procedures Order, any

applicable Assumption and Assignment Notice, or any other notice or any other document

is or shall be deemed an admission by the Debtors or the Buyer that any contract is an

executory contract or must be assumed and assigned pursuant to the Purchase Agreement

or in order to consummate the Sale Transaction.

          29.   All requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the assumption by the Debtors and assignment to the Buyer of the

Assigned Contracts and Assigned Leases and Interests have been satisfied. Each of the

Assigned Contracts and Assigned Leases and Interests shall be deemed to be valid, binding,

and in full force and effect and enforceable in accordance with their terms as of the Closing,

subject to any amendments or modifications agreed to in writing between a Contract

Counterparty and the Buyer. Upon the Closing, in accordance with sections 363 and 365

of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested with all right, title,

and interest of the Debtors in and under the Assigned Contracts and Assigned Leases and

Interests, and each of the Assigned Contracts and Assigned Leases and Interests shall be

fully enforceable by the Buyer in accordance with its respective terms and conditions,

except as limited or modified by this Order, the Bidding Procedures Order, or other order

of the Court. To the extent provided in the Purchase Agreement, the Debtors shall




                                             35
#92851088v1
          Case 19-11104-JTD     Doc 833     Filed 01/24/20     Page 277 of 288



cooperate with, and take all actions reasonably requested by, the Buyer to effectuate the

foregoing.

          30.   Notwithstanding anything to the contrary herein or in the Purchase

Agreement, the (i) Gas Processing Agreement dated August 14, 2014 between MarkWest

Liberty Bluestone, L.L.C. and EM Energy Pennsylvania, L.L.C., as amended by that

certain First Amendment to Gas Processing Agreement dated January 31, 2019 (the

“MarkWest Gas Processing Agreement”), and (ii) Natural Gas Liquids Exchange and

Marketing Agreement (Bluestone) dated August 14, 2014 between MarkWest Liberty

Midstream & Resources, L.L.C. and EM Energy Pennsylvania, L.L.C., as amended by the

First Amendment to Natural Gas Liquids Exchange and Marketing Agreement (Bluestone)

dated January 31, 2019 (the “MarkWest NGL Exchange and Marketing Agreement”,

and together with the MarkWest Gas Processing Agreement, the “MarkWest

Agreements”) shall each be assumed and assigned to Buyer at the Closing, subject to the

terms of the executed Release and Second Amendment to Gas Processing Agreement,

attached to the Purchase Agreement as Exhibit I. For the avoidance of doubt, upon the

closing of the Sale Transaction neither the Buyer nor the Debtors shall be responsible to

make any cure payment with respect to the MarkWest Agreements, and MarkWest Liberty

Bluestone, L.L.C. and MarkWest Liberty Midstream & Resources, L.L.C. are deemed to

waive their right to any Cure Cost with respect to the MarkWest Agreements.

          31.   Notwithstanding anything to the contrary herein or in the Purchase

Agreement, the Gas Compression Agreement, dated as of May 1, 2014, by and among EM

Energy Pennsylvania, L.L.C., EdgeMarc Energy Holdings, L.L.C. and Axip Energy

Services, LP (“Axip”), as amended by that certain Amendment to the Gas Compression


                                           36
#92851088v1
          Case 19-11104-JTD      Doc 833      Filed 01/24/20     Page 278 of 288



Agreement, dated as of May 1, 2018, by and among Axip, EdgeMarc Energy Holdings,

L.L.C., EM Energy Midstream Pennsylvania, L.L.C. and EM Energy Pennsylvania, L.L.C.,

and as amended by that certain Letter Agreement re Additional Pressure Reduction Request,

dated as of September 14, 2018, by and among Axip, EdgeMarc Energy Holdings, L.L.C.,

EM Energy Midstream Pennsylvania, L.L.C. and EM Energy Pennsylvania, L.L.C., and

the Sublease Agreement, dated June 30, 2014, by and among Valerus Compression

Services, LP, d/b/a Axip, and EM Energy Pennsylvania, L.L.C. (collectively, the “Axip

Agreements”) shall, upon the Closing, be assumed and assigned to Buyer. As a condition

to the assumption and assignment of the Axip Agreements, Buyer shall pay $750,000 to

Axip at Closing as the Cure Cost to cure any continuing defaults under the Axip

Agreements through the Closing (the “Axip Cure Payment”). Other than the Axip Cure

Payment, neither the Buyer nor the Debtors shall be responsible to make any other cure

payment with respect to the Axip Agreements, and Axip is deemed to waive its right to any

other cure claim with respect to the Axip Agreements. Upon Closing and payment of the

Axip Cure Payment, Axip shall be deemed to release the Debtors and the Debtors shall be

deemed to release Axip, in each case along with their respective current and former

directors, officers, agents, representatives, employees, insurers, trustee beneficiaries,

settlors, trustees, attorneys, assigns, and/or successors from any and all claims,

counterclaims, defenses, actions, causes of action, demands, liabilities, suits,

administrative proceedings, payments, charges, obligations, and judgments, whether

arising by statute, in contract or tort, at law or in equity, under any theory of liability,

whether presently known or unknown, whether asserted or unasserted or recognized by the

law of any jurisdiction, relating in any way to the Axip Agreements and/or the Debtors’


                                            37
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 279 of 288



chapter 11 cases. Axip shall be included as a released party and releasing party pursuant

to any releases included in any plan of reorganization or liquidation proposed in the

Debtors’ chapter 11 cases, and/or any order confirming such proposed plan, as applicable.

          32.   The assumption (as applicable) and assignment of the Assigned Contracts

and the Assigned Leases and Interests will not be effectuated if the Closing does not occur

and the Purchase Agreement is terminated.

          33.   Within ten Business Days after the Closing, the Debtors shall file with the

Court a list of Assigned Contracts, Assigned Leases and Interests, Excluded Contracts,

Excluded Leases, and Designated Agreements and shall serve a copy of such list to each

non-Debtor Contract Counterparty on the lists, and such lists shall be updated or

supplemented from time to time as necessary or at the request of the Buyer, provided that

any updated or supplemental list need only be served upon those non-Debtor

Counterparties to such contracts or leases directly affected by such updated or

supplemental list.

          34.   Each non-Debtor Contract Counterparty to an Assigned Contract or

Assigned Lease or Interest shall be forever barred, estopped, and permanently enjoined

from asserting against the Buyer or its property (including, without limitation, the Assets),

any fee, acceleration, increase, default, breach, claim (including any counterclaim, defense,

or setoff capable of being asserted against the Debtors), pecuniary loss, or condition to

assignment existing or on account of any facts occurring prior to Closing or as a result of

the Petition Date.

          35.   The Debtors are authorized and empowered to cause to be filed with the

secretary of state of any state or other applicable officials of any applicable governmental


                                             38
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20      Page 280 of 288



units any and all certificates, the Purchase Agreement, and any amendments thereto

necessary or appropriate to effectuate the transactions contemplated by the Purchase

Agreement, any related agreements, and this Order, including amended and restated

certificates or articles of incorporation and by-laws or certificates or articles of amendment,

and all such other actions, filings, or recordings as may be required under appropriate

provisions of the applicable laws of all applicable governmental units or as any of the

officers of the Debtors may determine are necessary or appropriate. The execution of any

such document or the taking of any such action shall be, and hereby is, deemed conclusive

evidence of the authority of such person to so act. Without limiting the generality of the

foregoing, this Order shall constitute all approvals and consents, if any, required by the

laws of the State of Delaware, and all other applicable business corporation, trust and other

laws of the applicable governmental units, with respect to the implementation and

consummation of the Purchase Agreement, any related agreements, this Order, and the

transactions contemplated thereby and hereby.

          36.   To the greatest extent available under applicable law, the Buyer shall be

authorized, as of the Closing, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Assets, and all

such licenses, permits, registrations, and governmental authorizations and approvals are

deemed to have been transferred to the Buyer as of the Closing.

          37.   The Purchase Agreement has been negotiated and executed, and the Sale

Transaction has been undertaken, by the Debtors, the Buyer, and their respective

Representatives at arm’s length, without collusion and in “good faith,” as that term is

defined in section 363(m) of the Bankruptcy Code.             Accordingly, the reversal or


                                              39
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 281 of 288



modification on appeal of this Order or the authorization provided herein to consummate

the Sale Transaction shall not affect the validity of the Sale Transaction, whether or not the

Buyer knew or knows of the pendency of the appeal, unless this Order, such authorization

and such Sale Transaction are stayed pending appeal. The Buyer is a good faith purchaser

within the meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to

the full protections of section 363(m) of the Bankruptcy Code.

          38.   None of the Debtors nor the Buyer or KeyBank has engaged in any conduct

that would cause or permit the Purchase Agreement or the Sale Transaction to be avoided,

or damages or costs to be imposed, under section 363(n) of the Bankruptcy Code. The

consideration provided by the Buyer and KeyBank for the Assets under the Purchase

Agreement is fair and reasonable, and the Sale Transaction may not be avoided under

section 363(n) of the Bankruptcy Code.

          39.   Upon the closing of the sale, all obligations, including all “Obligations” (as

defined in the DIP Credit Agreement) under the DIP Credit Agreement and the DIP Liens

and Claims, the Adequate Protection Liens and Claims and the Prepetition Liens and

Claims, and any related obligations, shall be deemed permanently discharged against the

Debtors, extinguished, and satisfied in full in consideration for KeyBank’s credit bid

pursuant to § 363(k) of the Bankruptcy Code.

          40.   Nothing contained in any plan of reorganization (or liquidation) confirmed

in the Chapter 11 Cases, any order confirming any plan of reorganization (or liquidation),

or any other order of any type or kind entered in the Chapter 11 Cases or any related

proceeding, including any subsequent chapter 7 case, shall conflict with or derogate from

the provisions of the Purchase Agreement or the terms of this Order.


                                             40
#92851088v1
          Case 19-11104-JTD       Doc 833     Filed 01/24/20     Page 282 of 288



          41.   Notwithstanding anything set forth herein or in the Purchase Agreement to

the contrary, to the extent that the Closing does not occur and/or the Sale Transaction is

not consummated, then this Order, the Sale Transaction, the Purchase Agreement, and all

of the transactions, agreements, and settlements contemplated or required thereunder or

hereunder, including, without limitation, the 9019 Settlement and the mutual releases by

and between the Debtors and ETC Northeast Pipeline, LLC and their respective affiliates,

(a) shall be deemed void ab initio, and (b) the Debtors, KeyBank, the Committee, and ETC

shall be returned to the status quo ante that existed immediately prior to their respective

entries into the foregoing agreements, transactions, and/or settlements.

          42.   Upon Closing of the Sale, the Motion of the Official Committee of

Unsecured Creditors for Entry of an Order Granting Leave, Standing and Authority to

Commence, Prosecute and Settle Claims on Behalf of the Debtors’ Estates [D.I. 579] (the

“Standing Motion”) shall be deemed withdrawn. Upon Closing of the Sale, any claims

asserted in the Standing Motion or in the accompanying complaint and any other Challenge

(as defined in the Final DIP Order [D.I. 223]) shall be barred pursuant to the Final DIP

Order, and the Debtors’ stipulations, admissions, agreements and releases contained in the

Final DIP Order shall be binding upon all parties-in-interest. The Committee shall submit

a notice of withdrawal, with prejudice, of the Standing Motion within two business days

of the Closing of the Sale.

          43.   Upon Closing of the Sale Transaction, Evercore Fees (as defined in the Final

DIP Order) earned upon the consummation of the Sale Transaction shall be deposited by

or on behalf of the Debtors (notwithstanding anything to the contrary in the Final DIP

Order) into an IOLTA account with Landis Rath & Cobb LLP (“LRC”) and shall be


                                             41
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 283 of 288



released by LRC and paid to Evercore at the direction of the Debtors upon approval of a

fee application therefor (whether pursuant to the Interim Compensation Order or otherwise).

          44.   Upon entry of this Order, the Objection of Official Committee of Unsecured

Creditors to Motion of Debtors for Entry of Order (A) Approving Sale of Debtors’ Assets

Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing Assumption

and Assignment of Executory Contracts and Unexpired Leases and (C) Granting Related

Relief [D.I. 577] shall be deemed withdrawn without prejudice, and the Committee shall

file a notice of withdrawal on the Court’s docket within two business days of entry of this

Order.

          45.   Notwithstanding anything to the contrary herein or in the Purchase

Agreement, no rights, interests, or titles to any payment, claims, causes of action, suits, or

litigation relating to or arising under (i) that certain Amended and Restated Gathering and

Processing Agreement (Contract No. 9532-100), between EM Energy Pennsylvania, LLC

and ETC Northeast Pipeline, LLC, dated November 13, 2017, (ii) that certain Amended

and Restated Individual Transaction Confirmation (Contract No. 9532-101) to the EM

Agreement, (iii) that certain Amended and Restated Individual Transaction Confirmation

(Gatherer’s Contract No. 9532-102) to the EM Agreement; and (iv) any claims of the

Debtors against ETC Northeast Pipeline, LLC and its affiliates being released under and

pursuant to the 9019 Settlement shall be transferred, assigned or sold to the Buyer pursuant

to the terms of this Order.

          46.   The Debtors are authorized to execute, acknowledge, and deliver such deeds,

assignments, conveyances, and other assurances, documents, and instruments of transfer,

and to take such other actions as may be reasonably necessary to perform the terms and


                                             42
#92851088v1
          Case 19-11104-JTD          Doc 833    Filed 01/24/20     Page 284 of 288



provisions of the Purchase Agreement and all other agreements related thereto (including

any documents relating to the repayment of the DIP Loans (as such term is defined in the

Final DIP Order)), and the Debtors are authorized to take any other action that reasonably

may be requested by the Buyer for the purpose of assigning, transferring, granting, and

conveying any or all of the Assets, or by the DIP Secured Parties (as such term is defined

in the Final DIP Order) in connection with evidencing the repayment of the DIP

Obligations (as such term is defined in the Final DIP Order) or the release of any DIP Liens.

          47.   Notwithstanding Bankruptcy Rules 6004, 6006, and 7062 and any other

applicable Bankruptcy Rules or applicable Local Rules to the contrary, this Order shall be

effective immediately upon entry and shall not be subject to any stay in the implementation,

enforcement, or realization of the relief granted herein.

          48.   The Debtors, the Buyer, and Affiliates of the Buyer, are authorized to take

all actions necessary to effectuate the relief granted in this Order.

          49.   The Court retains jurisdiction, even after the closing of the Chapter 11 Cases,

with respect to all matters arising from or related to the enforcement of this Order, including

the authority to do the following:

                (a)    interpret, implement, and enforce the terms and provisions of this

                       Order, the Purchase Agreement, and any other agreement executed

                       in connection therewith;

                (b)    protect the Buyer, or any of the Assets, against any Liens, Claims

                       and/or Interests;

                (c)    resolve any disputes arising under or related to the Purchase

                       Agreement, the Sale Transaction, or the Buyer’s peaceful use and


                                               43
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 285 of 288



                       enjoyment of the Assets, whether or not a plan of reorganization (or

                       liquidation) has been confirmed in the Chapter 11 Cases and

                       irrespective of the provisions of any such plan or order confirming

                       any such plan;

                (d)    adjudicate all issues concerning all Liens, Claims and/or Interests in

                       and to the Assets, including the extent, validity, enforceability,

                       priority, and nature of all such Liens, Claims and/or Interests;

                (e)    adjudicate any and all issues and/or disputes relating to the Debtors’

                       right, title, or interest in the Assets and the proceeds thereof, the

                       Motion, and the Purchase Agreement; and

                (f)    adjudicate any and all remaining issues concerning the Debtors’

                       right and authority to assume and assign the Assigned Contracts and

                       Assigned Leases and Interests to the Buyer and resolve any

                       objections to Cure Costs or any other objections by non-Debtor

                       counterparties to any additional contracts or leases that the Buyer

                       may elect, in accordance with the Purchase Agreement and the

                       Bidding Procedures Order, to become Assigned Contracts or

                       Assigned Leases and Interests and determine the Buyer’s rights and

                       obligations with respect to such assignment and the existence of any

                       default under any Assigned Contract or Assigned Lease or Interest.

          50.   The provisions of this Order are nonseverable and mutually dependent.

          51.   No bulk sales law or any similar law of any state or other jurisdiction shall

apply in any way to the Sale Transaction.


                                             44
#92851088v1
          Case 19-11104-JTD       Doc 833      Filed 01/24/20     Page 286 of 288



          52.   Nothing in this Order or the Purchase Agreement releases, nullifies,

precludes or enjoins the enforcement of any valid police or regulatory liability to a

governmental unit to which the Buyer may be subject to as the post-sale owner or operator

of any Asset after the date of entry of this Order. Nothing in this Order or the Purchase

Agreement authorizes the transfer or assignment of any governmental (a) license, (b)

permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of any

obligation thereunder, without compliance with all applicable legal requirements and

approvals under police or regulatory law. Nothing in this Order divests any tribunal of any

jurisdiction it may have under police or regulatory law to interpret this Order or to

adjudicate any defense asserted under this Order.

          53.   The Purchase Agreement and any related agreements, documents, or

instruments may be modified, amended, or supplemented by the parties thereto in

accordance with the terms thereof, without further order of the Court, so long as any such

modification, amendment, or supplement does not have an adverse effect in any material

respect on the Debtors’ estates. The Debtors shall promptly file all material modifications,

amendments, and supplements to the Purchase Agreement, whether or not they adversely

affect the Debtors, with the Court.

          54.   The failure specifically to include any particular provisions of the Purchase

Agreement in this Order shall not diminish or impair the efficacy of such provision, it being

the intent of the Court that the Purchase Agreement and each and every provision, term,

and condition thereof be authorized and approved in its entirety.




                                             45
#92851088v1
            Case 19-11104-JTD     Doc 833    Filed 01/24/20   Page 287 of 288



Dated:     [        ], 2020
           Wilmington, Delaware



                                      THE HONORABLE JOHN T. DORSEY
                                      UNITED STATES BANKRUPTCY JUDGE




                                            46
  #92851088v1
          Case 19-11104-JTD          Doc 833    Filed 01/24/20   Page 288 of 288



                                          Exhibit A

                                   Asset Purchase Agreement

                                    [Intentionally Omitted]




                                               47
#92851088v1
120911.0000001 EMF_US 77387928v7
